   Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 1 of 255


                  UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA          )     18-249-2, -3, -4, -8
                                  )
       vs.                        )
                                  )
ABDUL IBRAHIM WEST                )
JAMAAL BLANDING                   )
JAMEEL HICKSON                    )
HANS GADSON                       )     Philadelphia, PA
                                  )     November 8, 2019
                   Defendant      )     9:01 a.m.


                              TRIAL
             BEFORE THE HONORABLE MICHAEL M. BAYLSON
                  UNITED STATES DISTRICT JUDGE

APPEARANCES:


For the Government:             EVERETT R. WITHERELL, ESQUIRE
                                TIMOTHY MULLIGAN STENGEL, ESQUIRE
                                ASSISTANT UNITED STATES ATTORNEYS
                                UNITED STATES ATTORNEY'S OFFICE
                                615 Chestnut Street, Suite 1250
                                Philadelphia, PA 19106
                                (215)861-8327
                                everett.witherell@usdoj.gov
                                timothy.stengel@usdoj.gov


For the Defendant West,         EDWARD C. MEEHAN, JR., ESQUIRE
                                LAW OFFICE OF EDWARD C. MEEHAN JR
                                211 North 13th Street, Suite 701
                                Philadelphia, PA 19107
                                (215)564-4173
                                edmeehan1420@aol.com




                  SHANNAN GAGLIARDI, RDR, CRR
                    OFFICIAL COURT REPORTER
          U.S. DISTRICT COURT, EASTERN DISTRICT OF PA
                 601 Market Street, Room 2609
                    Philadelphia, PA 19106
                         (267)299-7254
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 2 of 255




APPEARANCES CONT'D:


For Defendant Blanding,         EVAN T.L. HUGHES, ESQUIRE
                                THE HUGHES FIRM, LLC
                                1845 Walnut Street, Suite 932
                                Philadelphia, PA 19103
                                (215)454-6680
                                evan.hughes@hughesfirm.pro


For Defendant Hickson,          LUIS A. ORTIZ, ESQUIRE
                                121 South Broad Street, 18th Floor
                                Philadelphia, PA 19107
                                (215)858-3787
                                luisaortiz@comcast.net


For Defendant Gadson,           ROBERT E. GOLDMAN, ESQUIRE
                                ROBERT E. GOLDMAN, LLC
                                535 Hamilton Street, Suite 302
                                Allentown, PA 18101
                                (610)841-3876
                                reg@bobgoldmanlaw.com
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 3 of 255 3


1                                  I N D E X

2    For the Government:

3
     DONTEZ STEWART
4    Cross by Mr. Goldman, 6
     Redirect by Mr. Witherell, 36
5    Recross by Mr. Goldman, 40

6    SPECIAL AGENT WILLIAM BECKER
     Direct by Mr. Witherell, 41
7    Cross by Mr. Meehan, 67
     Cross by Mr. Hughes, 69
8    Cross by Mr. Ortiz, 73
     Cross by Mr. Goldman, 87
9    Redirect by Mr. Witherell, 88
     Direct by Mr. Stengel, 143
10   Cross by Mr. Ortiz, 143
     Cross by Mr. Hughes, 144
11
     POLICE OFFICER JOHN KREWER
12   Direct by Mr. Stengel, 89
     Cross by Mr. Ortiz, 100
13
     SHAWN McGANN
14   Direct by Mr. Stengel, 106
     Cross by Mr. Ortiz, 116
15   Cross by Mr. McGann, 119

16   SANDRA DENISE KELLY
     Direct by Mr. Stengel, 122
17   Cross by Mr. Hughes, 135
     Cross by Mr. Ortiz, 137
18
     CAPTAIN TALAYA D. VAUGHN
19   Direct by Mr. Stengel, 146

20   ERICA DERKS
     Direct on voir dire by Mr. Stengel, 152
21   Direct by Mr. Stengel, 156

22   LAUREN DILLON
     Direct on voir dire by Mr. Stengel, 170
23   Direct by Mr. Stengel, 173

24   SPECIAL AGENT CHARLES SIMPSON
     Direct by Mr. Witherell, 181
25   Direct by Mr. Witherell, 204
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 4 of4255


1    SPECIAL AGENT KEVIN LEWIS
     Direct by Mr. Witherell, 204
2

3    For the Defense:

4    LAMONT BROWN
     Direct by Mr. Hughes, 188
5    Cross by Mr. Ortiz, 190
     Cross by Mr. Witherell, 193
6    Redirect by Mr. Hughes, 203

7

8    EXHIBIT                            PAGE

9    G-975                                42
     G-977                                44
10   G-915                                45
     G-919                                46
11   G-957                                47
     G-921                                48
12   G-920                                49
     G-918                                50
13   G-991                                50
     G-968                                51
14   G-978                                52
     G-994                                52
15   G-4013-1                             54
     G-4048                               55
16   G-902D                               59
     G-902C-1                             62
17   G-902B                               63
     G-4047                               65
18   DJ-1                                 74
     G-1106A through D                   115
19   G-1102B                             126
     G-1102C                             134
20   G-4018                              142
     G-1113                              149
21   G-1112                              151
     G-220                               154
22   G-201C                              157
     G-201B                              167
23   G-221                               172
     G-204                               174
24

25
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 5 of 255 5


1                          (Clerk opens court at 9:01 a.m.)

2              THE COURT:    All right.    All the jurors are here.      The

3    defendants are here.    Defense counsel are here.

4              Where's Mr. Goldman?

5              MR. WITHERELL:    He's here, Judge.

6              THE COURT:    There he is.    All right.    Let's bring out

7    the witness.

8              MR. WITHERELL:    Your Honor, can I put two things on

9    the record very, very quickly?

10             THE COURT:    Yes.

11             MR. WITHERELL:    I've gone over all the redacted rap

12   videos with all the defense attorneys.       No one has any

13   objection to the redactions that I made.

14             Second, Judge, in lieu of my Giglio obligations,

15   yesterday we provided $350 to family members of Dontez Stewart

16   for safety reasons.

17             THE COURT:    What?

18             MR. WITHERELL:    Provided $350 worth of services to

19   Dontez Stewart's family members for safety concerns.         I want to

20   disclose that to everybody.     We have not informed Dontez

21   Stewart of that.   No one has gone to see Dontez Stewart or

22   disclosing that because he's still on cross-examination.

23             THE COURT:    Just for the record, the marshals have

24   recommended to me that anyone who wants to attend this court

25   should write down their name and address and identifying
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 6 of6255
                                  STEWART - CROSS

1    information.

2               Okay.    Mr. Stewart can come out, please.       And then

3    well bring the jury in, please.

4               Mr. Stewart's on the witness stand.

5               MR. ORTIZ:    Your Honor, before we bring the jury in,

6    is there a need for the drugs to be like that?          My client is

7    objecting to that and so is co-counsel.        If we could put them

8    on the floor.

9               THE COURT:    All right.    Just put them on the first

10   row or something like that.       Put them on the first row of the

11   spectator's row.

12                          (The jury enters the courtroom at 9:05

13                          a.m.)

14              THE COURT:    All right.    Good morning, ladies and

15   gentlemen of the jury.      The witness is on the witness stand.

16   Mr. Goldman will continue his cross-examination.

17              Mr. Stewart, state your name for the record, please.

18              THE WITNESS:     Dontez Stewart.

19              THE COURT:    You're still under oath.

20              Please proceed.

21                                     - - -

22                              CROSS-EXAMINATION

23                                     - - -

24   BY MR. GOLDMAN:

25        Q.    Mr. Stewart, just as a preliminary matter, how many
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 7 of 255 7
                               STEWART - CROSS

1    times did you take your son on drug deals or gun deals?

2         A.   That one time.

3         Q.   What's that?

4         A.   That one time.

5         Q.   Just that one time?

6         A.   Yeah.

7         Q.   Why did you do it that time?

8         A.   I was dropping him off.

9         Q.   All right.    I want to go through your prior record,

10   then move on to a new subject matter.      The one matter that we

11   discussed was you were charged with firing a shot at a police

12   officer, and you denied that you shot at him.

13             MR. WITHERELL:    Objection, Judge, as to what he was

14   charged with.   It's what he was convicted of or pled to.

15             THE COURT:    Mr. Goldman, ask a different question.

16   BY MR. GOLDMAN:

17        Q.   Yeah.   The date of the offense was July 7, 2004.         You

18   entered a guilty plea to aggravated assault, correct?

19        A.   Correct.

20        Q.   And you received 11 and a half to 23 months and five

21   years probation after that; is that correct?

22        A.   Correct.

23        Q.   Moving on to the next one, you were then charged with

24   an August 22, 2006 offense.     Aggravated assault was a felony

25   conviction.   You agree with that, correct?
                Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 8 of8255
                                   STEWART - CROSS

1         A.     I ain't sure.     Was it?   I ain't sure.

2         Q.     In any event, you were prohibited, as a former

3    convicted person, of possessing a firearm.          You're aware of

4    that?

5         A.     Yeah.

6         Q.     Okay.    So on August 22 of 2006, which is about a year

7    after you were sentenced, you were charged with possession of a

8    prohibited firearm and you entered a guilty plea to that, did

9    you not?

10        A.     Yeah.

11        Q.     And also you had crack or cocaine on you that day?

12        A.     Yeah.

13        Q.     You were sentenced in 2007, March 21, 2007, to one to

14   two years incarceration.       Do you recall that?

15        A.     One to two years?

16        Q.     Yes.    That's what the court documents say.

17        A.     Yeah.    I don't recall that.

18        Q.     Okay.    The next one, you violated probation on that

19   case, and you were sentenced to three to six years in prison

20   for violation of probation.        Do you remember that?

21        A.     Yeah.

22        Q.     And the case that was the violation, do you remember

23   being charged with cutting a woman about her face and punching

24   her several times?

25        A.     No.
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 9 of 255 9
                               STEWART - CROSS

1         Q.    Did you plead guilty to that offense?

2         A.    No.

3         Q.    Well, that's the offense that the court records

4    indicate --

5               MR. WITHERELL:   Objection.

6               MR. GOLDMAN:   I'm just seeing if it refreshes his

7    recollection.

8    BY MR. GOLDMAN:

9         Q.    You pled guilty to an assault in that case.        Do you

10   remember that?

11        A.    Never had a case like that.

12        Q.    You never had a case like that?

13        A.    No.

14        Q.    The next case would be July 24, 2012.       You were

15   charged with possession with intent to deliver crack-cocaine

16   and marijuana.     Do you remember that case?

17        A.    I was incarcerated in 2012.

18        Q.    Right.   But the date of the offense was July 31,

19   2011.   On July 24, 2012, you were sentenced to 6 to 23 months

20   in prison for a crack and marijuana offense.        Do you remember

21   that?

22        A.    Yeah.

23        Q.    Then if we go chronologically on dates of offenses of

24   what offenses you committed -- what was the gentleman's name

25   that was involved with the death of your brother?        Andre?
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 1010
                                                                          of 255
                                   STEWART - CROSS

1         A.     Andre Moore.

2         Q.     Yeah, Andre Moore.

3         A.     Yeah.

4         Q.     Okay.    June 5, just this year, you were charged with

5    murder of that gentleman, correct?

6         A.     Correct.

7         Q.     And in that case, that stems from you chasing a guy

8    in the street, shooting him when he fell down, and then

9    shooting him when he was on the ground.         Do I have that

10   correct?

11        A.     Correct.

12        Q.     You intend on pleading guilty to that one?

13        A.     Correct.

14        Q.     That sentence is awaiting you, is it not?

15        A.     Right.

16        Q.     In that case, you'd agree with me that when you're

17   shooting at somebody at the ground multiple times, that was an

18   intentional killing by you, correct?

19        A.     Correct.

20        Q.     And then chronologically we come up to October 14,

21   2017.   Robbie Johnson is murdered.       That's the case that you

22   testified about.     In that case, he was shot about four or five

23   times while he was in the car; is that correct?

24        A.     I believe so.

25        Q.     And, in fact, more than four or five shots were
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 11 of 25511
                               STEWART - CROSS

1    fired.    There's other bullet holes in the car.       You know that

2    because it's in the complaint that charged you, correct?

3         A.     Correct.

4         Q.     That incident where you got this other gentleman to

5    team up with you, that was an intentional killing, was it not?

6         A.     Yeah.

7         Q.     And in Pennsylvania, you're aware that an intentional

8    killing, one who intends to kill another person, is

9    first-degree murder.    You know that, correct?

10        A.     Yeah.

11        Q.     Correct?

12        A.     Yeah.

13        Q.     You also know that first-degree murder is a mandatory

14   life imprisonment.     You know that, correct?

15        A.     Correct.

16        Q.     But just last month, even after your admission to us

17   that you intentionally tried to kill him, the prosecutor let

18   you plead to third-degree murder rather than first-degree

19   murder, correct?

20        A.     Correct.

21        Q.     And third-degree murder, the penalty maximum is 10 to

22   20 years in prison, correct?

23        A.     Correct.

24        Q.     And so for taking the hitman with you, giving him a

25   gun, driving him there, setting it up, recruiting him, you're
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 1212
                                                                          of 255
                                   STEWART - CROSS

1    only facing, in that case, 10 to 20 years, correct?

2         A.     I'm not sure.

3         Q.     Well, third-degree murder is 10 to 20?

4                MR. WITHERELL:     That's not true, Your Honor.

5                MR. GOLDMAN:    It is.

6                THE COURT:    Overruled.    The question is, is

7    third-degree murder 10 to 20 years?        Do you know that?

8                THE WITNESS:    Yes.

9                THE COURT:    Next question.

10               MR. GOLDMAN:    Thank you.

11   BY MR. GOLDMAN:

12        Q.     That's a pretty sweet deal, isn't it?

13        A.     I believe so, yeah.

14        Q.     Yeah.    And you expect, when it comes to the guy that

15   you gunned down in the street that you're going to plead guilty

16   to and you pumped bullets into him, you expect you're going to

17   get third-degree murder in that case also, don't you?

18        A.     I don't know.    I just pled guilty.

19        Q.     Pardon me?

20        A.     I don't know.    I just pled guilty to my actions.

21        Q.     You pled guilty to your actions?

22        A.     Right.

23        Q.     So are you telling us right now you don't know

24   whether or not that was a plea to first-degree or third-degree?

25        A.     Yeah.    I'm not sure.
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 13 of 25513
                               STEWART - CROSS

1         Q.   In any event, from what we have here, on kind of like

2    what's on your platter, Robbie Johnson murder, you could have

3    gotten mandatory life.     They let you plead to third-degree

4    murder.

5              The victim with the first name Andre, what you say is

6    an intentional killing, you're not exactly sure what they're

7    going to give you, correct?

8         A.   Correct.

9         Q.   Do you remember the homicide detective sat down with

10   you in July of 2017?

11        A.   Yeah.

12        Q.   He told you that you had two other bodies on you.              Do

13   you know what that means?     That you killed two other people.

14             MR. WITHERELL:     Objection.

15             THE COURT:    Overruled.

16   BY MR. GOLDMAN:

17        Q.   Do you remember that?

18        A.   Yeah.

19        Q.   Something about killing two people at a trap house.

20   What's a trap house?

21        A.   A house where people sell drugs out.

22        Q.   On Prod Street, do I have it right or wrong?

23        A.   Wrong.

24        Q.   What's the name of the street?

25        A.   Pratt.
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 1414
                                                                          of 255
                                   STEWART - CROSS

1         Q.     Crack Street?

2         A.     Pratt.

3         Q.     Crack?

4         A.     Pratt, P.

5         Q.     I'm sorry.    Pratt Street.

6                Okay.    Do you intend on pleading guilty to those?

7         A.     I'm not charged with those.

8         Q.     Pardon me?

9         A.     I'm not charged with those homicides.

10        Q.     Not yet.

11               MR. WITHERELL:     Objection.   There's been comments

12   made the entire time.

13               THE COURT:    You can bring it out on redirect.

14   Overruled.

15   BY MR. GOLDMAN:

16        Q.     Up until now, the plea that was taken probably in

17   this courtroom and your decision, you decided to cooperate in

18   this case in October of this year, correct, just recently?

19        A.     Correct.

20        Q.     In addition to the state murder cases, you were

21   charged out of the October 19, 2017 sale of a gun and

22   crack-cocaine to the CH that we heard on the video yesterday,

23   correct?

24        A.     Correct.

25        Q.     And in that case, you know that you could get, just
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 15 of 25515
                               STEWART - CROSS

1    for that case alone, 15 years in federal jail, correct?

2           A.     I ain't sure.   I don't know.

3           Q.     Well, we'll go over the transcript then.     The

4    detective told you that and the agent told you that, did they

5    not?    Did they not?

6           A.     I didn't hear you.

7           Q.     I'm sorry?

8           A.     I didn't hear you.

9           Q.     I'm sorry.   I don't understand.

10          A.     I did not hear you.

11          Q.     Okay.   I'll come around it in a different way then.

12   So in this meeting -- and if you don't recall it, I'll be glad

13   to go.      We have a transcript of the discussions at a meeting

14   with Special Agent Simpson.        And yesterday there was a task

15   force officer that I asked his age of, Gary Stevens, he was at

16   that.    We have a transcript of it, so anything that you don't

17   remember, I'll be glad to pull the transcript and see if I can

18   refresh your recollection, okay?

19                 Do you remember the officers tried to get you to

20   flip, to cooperate, back in July of 2018?

21          A.     You got a transcript?

22          Q.     I'm sorry?

23          A.     Do you have the transcript?

24          Q.     I sure do.

25          A.     Can you read it to me?
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 1616
                                                                          of 255
                                   STEWART - CROSS

1         Q.     It's 30 pages.

2         A.     Oh, well, I don't remember.

3         Q.     Okay.   Do you remember that in trying to get you to

4    flip that they told you that in regards to just the gun and

5    drug case alone, the federal case, and this is a quote, them

6    saying this to you, "The gun itself can give you 15 years in

7    federal prison, and that's just for one gun."

8                Do you remember that?

9         A.     Yeah.

10        Q.     Okay.   Do you remember them saying that, in fact,

11   we've got another gun on you in this case, and you can get 15

12   years for that also?      Do you remember that?

13        A.     Yeah.

14        Q.     And then the quote on that transcript that they said

15   to you is, "There's a second gun involved in this case, the gun

16   on you when the cops chased you into the house."

17               MR. WITHERELL:     Could I just ask for a page number of

18   the transcript?

19               MR. GOLDMAN:    Page 8, transcript, July 26, 2018.

20               MR. WITHERELL:     Do you have the Bates stamp, please?

21               MR. GOLDMAN:    No, I don't.    I can take the time to

22   get it.

23               THE COURT:    Ask your next question.

24   BY MR. GOLDMAN:

25        Q.     And the agent and the police officers, in trying to
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 17 of 25517
                               STEWART - CROSS

1    get you to cooperate with them, says the gun matches the

2    murder, and that gun could get you 15 years.        Do you remember

3    that?

4           A.   Not them words.   I don't remember that.

5           Q.   Do you want me to read it?     Or words to that effect.

6    Do you remember them telling you you could get 15 years on each

7    gun?    Correct?

8           A.   Correct about what?    That I can get 15 years for each

9    gun?

10          Q.   When they're trying to get you to flip, they're

11   outlining what you're facing.      That's what I'm going over right

12   now.

13          A.   Yeah.

14          Q.   They told you you could get 15 years on each gun,

15   correct?

16          A.   Yeah.

17          Q.   And then they talk to you about Robbie Johnson's

18   murder, and they said that you are charged in the state with

19   that and you're facing life imprisonment.        Their quote in what

20   they said to you is, "Life in the state is life."         Do you

21   remember that?

22          A.   Yeah.

23          Q.   And they continued.    They told you that they also

24   knew that you were involved in a shootout inside a trap house

25   on Pratt Street, that murder, and they told you your DNA will
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 1818
                                                                          of 255
                                   STEWART - CROSS

1    match from the shootout on Pratt Street.         Do you remember that?

2         A.     Yeah, I remember.

3         Q.     And they then said to you, you have one homicide

4    charge, which is the Johnson murder, and the homicide detective

5    says I know about the other two.        Do you remember that?

6         A.     Yeah.

7         Q.     Do you remember him then saying to you, "I'm telling

8    you, if you get convicted of Robbie Johnson's murder, you're

9    going to get life."      Do you remember that?

10        A.     Yeah.

11        Q.     But you're only getting 10 to 20 now, correct?

12               MR. WITHERELL:     Objection, Judge.

13               THE WITNESS:    Incorrect.

14               MR. WITHERELL:     I just want to be clear that's not

15   the law in Pennsylvania.       Murder three is not 10 to 20.

16               MR. GOLDMAN:    What is it?

17               MR. WITHERELL:     It's 20 to 40.

18               MR. GOLDMAN:    For purposes of this --

19               THE COURT:    Cross-examine the witness.      Go ahead.

20               You have redirect.

21   BY MR. GOLDMAN:

22        Q.     Do you remember the agents then saying to you,

23   "There's wiggle room here if you cooperate in the federal

24   system"?    Do you remember that?

25        A.     Yeah.
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 19 of 25519
                               STEWART - CROSS

1         Q.    Do you remember the agent saying to you, "There's a

2    possibility, if you cooperate, all will be lumped together in

3    the federal system"?    Do you remember that?

4         A.    Yeah.

5               MR. GOLDMAN:    Going to page 11 of the transcript.

6               THE COURT:   Same date?

7               MR. GOLDMAN:    Same transcript, yes, sir.

8    BY MR. GOLDMAN:

9         Q.    And this is coming from Agent Simpson, "The other

10   thing, too, man, is that it's not too often that you get a

11   prosecutor, a prosecutor on our side," the federal side, "and a

12   prosecutor is like in your murder case."        That's the state

13   case.   "They're willing to work together and they're willing to

14   make this work for you."

15              It continues two lines down, "But the fact is that

16   everybody is willing to bring you, bring this in our federal,

17   you know, our federal case, let you help yourself on it, and

18   let you get out from under that life in prison."

19              Do you remember him telling you that?

20        A.    Yeah.

21        Q.    Do you remember Task Force Officer Gary Stevens --

22   how old are you now, 32?

23        A.    Yeah.

24        Q.    Do you remember Officer Gary Stevens says, if you

25   cooperate, you'll be my age when you get out?         Do you remember
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 2020
                                                                          of 255
                                   STEWART - CROSS

1    that?

2         A.     Yeah.

3         Q.     Agent Stevens says he's 42 yesterday.        Agent Stevens

4    says you'll get out when you're his age.         You acknowledge that,

5    correct?

6         A.     I ain't sure.

7         Q.     You remember him saying that, you cooperate, you'll

8    be out by my age.     Do you remember that?

9         A.     That was his words?

10        Q.     Yeah.   I just read it.

11        A.     I don't remember him saying that, but if it's in the

12   transcript, evidently that's what he said.

13        Q.     There's a Philadelphia homicide detective there on

14   page 16.    He says to you, "The ultimate goal for you is how can

15   I do as little time in prison as possible.         All right.    That's

16   the opportunity we're presenting to you."

17               Do you remember the Philly homicide guy saying that

18   to you?

19        A.     I remember the Philly homicide, but I don't remember

20   him saying that to me.

21        Q.     If it's in the transcript, I'm telling you it's in

22   the transcript.     If it's not, the prosecutor will correct me.

23   Do you accept that?      Do you want to see it?

24               THE COURT:    No.

25               THE WITNESS:    No, I don't want to see it.
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 21 of 25521
                               STEWART - CROSS

1    BY MR. GOLDMAN:

2         Q.   So you didn't decide to flip back there in July of

3    2018, but you did just about a month ago.        And you are now

4    looking at a lot of time before Judge Baylson, correct?

5         A.   Correct.

6         Q.   Now, you entered what's called a cooperation plea

7    agreement with the Government, did you not?

8         A.   Correct.

9         Q.   Who is it that has the power to recommend to the

10   judge that you get below what the sentencing guidelines call

11   for in this case?

12        A.   The judge.

13        Q.   Well, actually, did you read your plea agreement?

14        A.   I read over it.

15        Q.   The plea agreement provides that it's the

16   prosecutors, the Government, that right now you're facing some

17   serious time, but they, in your plea agreement, they are the

18   ones, in their sole discretion, that can recommend to Judge

19   Baylson either that he comes below the guidelines or if he

20   comes below any mandatory minimum.       You're aware of that,

21   aren't you?

22        A.   Yeah.

23        Q.   Now, do you remember, say, what drug deals you did on

24   the first week of October?

25             THE COURT:    What year?
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 2222
                                                                          of 255
                                   STEWART - CROSS

1                MR. GOLDMAN:    I'm sorry.    Of 2017.

2                THE WITNESS:    I don't remember that far back of every

3    drug deal I made.

4    BY MR. GOLDMAN:

5         Q.     Okay.   And so if I went over any dates, you say you

6    met with my client, do you know any dates that you met with my

7    client?

8         A.     No, I don't know what dates.

9         Q.     And this is during the period of time where we talked

10   lengthily yesterday that you're smoking blunts 20, 30 times a

11   day, correct?

12        A.     Correct.

13        Q.     Now, you remember telling the agents that the first

14   time you met Mr. West you wanted to shoot him.          You wanted to

15   kill him.    Do you remember saying that?

16        A.     Yeah.

17        Q.     Because you didn't like what he was saying, correct?

18        A.     Correct.

19        Q.     The agents told you back in July of 2018, did you

20   know that Mr. West put out a rap video where he has publicly

21   stated that you killed Robbie Johnson?         Do you remember the

22   agents telling you that?

23        A.     Yeah.

24        Q.     You didn't know that until they told you that, right?

25        A.     No.
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 23 of 25523
                               STEWART - CROSS

1         Q.   So we know that when you don't like what Mr. West was

2    saying when you first met him and that was enough for you to

3    want to kill him, he's now talking trash about you and he's

4    telling the world that you committed a murder, correct?

5         A.   Incorrect.

6         Q.   He's not telling the world that you were involved in

7    a murder by singing a public song about Taz going out and

8    killing someone?

9         A.   You said talking trash.       That would be more bragging,

10   giving somebody props on what they doing.

11        Q.   You didn't mind him telling publicly that, you know,

12   you were involved in a murder?

13        A.   It's not that I didn't mind.       Why would you go tell

14   somebody in your raps that a person that you deal with just

15   committed a murder for you, or just committed a murder, period?

16        Q.   Exactly.    And that kind of upset you, didn't it?

17        A.   I mean, I didn't feel any type of way at that time.

18        Q.   I'm sorry?

19        A.   I didn't feel any type of way at that time because I

20   didn't know how to take it.

21        Q.   You didn't know how to take the fact that he was

22   singing public songs about you killing someone?

23        A.   I didn't know how to take it.        I didn't have any

24   feelings on how I felt at the time about it.

25        Q.   How do you feel about it now?
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 2424
                                                                          of 255
                                   STEWART - CROSS

1         A.     Like, why would you do that?

2         Q.     Was that worse than what he was saying to you when

3    you wanted to kill him back in 2016?        Whatever he said to you

4    back in 2016, telling people that you committed a murder

5    publicly, that's even worse than what he said to you back in

6    2016, correct?

7         A.     Incorrect.    You said 2016?

8         Q.     Whenever, '15, '16, '17.      When is it that you wanted

9    to kill Mr. West?

10        A.     When I first met him, 2010.

11        Q.     What year?

12        A.     2010.

13        Q.     2010?

14        A.     Uh-huh.

15        Q.     Okay.   It's quoted in an FBI report about that 2010

16   that you, quote, wanted to shoot the shit out of him because of

17   his big mouth.      Do you remember that?

18        A.     Yeah, I remember.

19        Q.     You're not supposed to lie anyway.        That's part of

20   your plea agreement, is it not?

21        A.     Yeah.

22        Q.     And Mr. Witherell asked you -- the prosecutor asked

23   you yesterday did you see guns around the Mansion, with the

24   people of the Mansion, and you told the jury, yeah, everybody

25   had weapons.     Remember that?
           Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 25 of 25525
                                  STEWART - CROSS

1            A.   Yeah.

2            Q.   Well, that's a lie, isn't it?

3            A.   No.

4            Q.   Hans Gadson, you never saw him with a gun, did you?

5            A.   No.

6            Q.   So telling the jury yesterday that everybody at the

7    Mansion -- and you told us that Mr. Gadson himself was at the

8    Mansion -- that everybody had guns would be a lie that you

9    stated yesterday, correct?

10                MR. WITHERELL:     Objection.

11                THE WITNESS:     Incorrect because you're twisting it

12   up.

13   BY MR. GOLDMAN:

14           Q.   Let's see if I can dissect that.        You said yesterday

15   everybody at the Mansion -- it was a broad question asked by

16   Mr. Witherell, did you see any weapons, my recollection.             And

17   you say, yeah, everybody there had weapons, okay?

18           A.   Yeah.

19           Q.   You agree with that?

20           A.   Yeah.

21           Q.   That's a lie, is it not, because my client, you never

22   saw him ever once in your life with a weapon, correct?

23           A.   Correct, but I never seen him at the Mansion all the

24   time.     He might be outside of the Mansion.        Being inside the

25   Mansion is different from being inside and outside.
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 2626
                                                                          of 255
                                   STEWART - CROSS

1         Q.     Let me develop that.      So are you saying that my

2    client was not a regular person at the Mansion when you were

3    there?

4         A.     Right.

5         Q.     And you, in fact, used the terms that, in talking to

6    the prosecutor, allegations of violence here, that my client

7    was, excuse the expression, it's yours, was soft as duck shit.

8    You said that, did you not?

9         A.     Correct.

10        Q.     So from your observations now we know from my client,

11   Mr. Gadson, we know that he was not a regular person when you

12   were there going to the Mansion, number one, correct?

13        A.     Correct.

14        Q.     You never saw him with a weapon, correct?

15        A.     Correct.

16        Q.     And a man like you and what we know about you

17   consider him to be soft; is that correct?

18        A.     Correct.

19        Q.     And to make it clear, you said yesterday he had no

20   idea that Robbie Johnson was going to be murdered, correct?

21        A.     Correct.

22        Q.     Now, you were getting weed from the Mansion also,

23   were you not?

24        A.     Yeah.

25        Q.     Now, let me ask you just a few more questions, and
           Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 27 of 25527
                                  STEWART - CROSS

1    we're getting towards the end of this.          In the plea agreement,

2    it provides that if you provide any untruthful testimony, they

3    wrote this, that they can pull this plea agreement away from

4    you.     Do you know that?

5            A.   Yeah.

6            Q.   So the Government could pull this plea agreement away

7    from you for saying -- if they believe that your testimony was

8    untruthful about my client yesterday.          Do you understand that?

9            A.   Yeah.

10           Q.   Do you remember back in July of 2017 Agent Simpson

11   and Task Force Officer Stevens asked you about meth dealing,

12   and you told them, "I ain't never sell meth"?            Remember telling

13   them that?

14           A.   Yeah.

15           Q.   Now, we know from yesterday that as recent as

16   October 19, 2017, which would be about seven months before this

17   interview, you sold meth to the cooperating individual.             We

18   heard the tapes yesterday.        Do you remember that?

19           A.   I remember.

20           Q.   So you telling the agents "I ain't never sell meth"

21   is a lie, is it not?

22           A.   Incorrect.    See, this is where you get it wrong that

23   I never sold meth before.        That's what I said.      That was my

24   first time selling it.        First time ever selling meth was to the

25   CI.
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 2828
                                                                          of 255
                                   STEWART - CROSS

1         Q.     Mr. Stewart, in that interview, it was never brought

2    up, that incident.      It was never discussed in that 30 pages

3    anything about that meth sale.        That didn't come up.     The only

4    question put to you was, have you ever sold meth?           And you

5    stated to them, I ain't never sell meth, okay?

6                In that interview, you also say, and I'll go to the

7    transcript if you want, that I wouldn't even know anybody that

8    would buy meth.     Do you remember that?

9         A.     I remember.

10        Q.     But you did know somebody.      You knew that cooperator

11   whose name didn't come up during this interview.          Blindside is

12   his code name.      You knew Blindside would buy meth.       As a matter

13   of fact, in that transcript we heard yesterday, Blindside's

14   telling you, hey, I want to get some more meth from you.            You

15   go, okay, I'll get you some.       Remember that?

16        A.     I remember.

17        Q.     So it was a lie when you said you ain't never sell

18   meth, correct?

19        A.     It wasn't no lie.

20        Q.     Okay.   Back in that same interview they said, "We're

21   going to ask you a question, and we'll be gauged by your

22   answer.    Who was the other person you were with when Robbie was

23   killed?"

24               It's the agent saying to you now's your time.          You

25   tell us who was with you, what's his name, when Robbie Johnson
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 29 of 25529
                               STEWART - CROSS

1    was murdered.   Do you remember your answer?

2         A.   You got the transcript.       Read it.

3         Q.   Do you know the answer?       Do you remember it?

4         A.   I don't remember.

5         Q.   "I don't know the bull's name."        That was a lie,

6    wasn't it?

7         A.   Yeah, that whole interview was, like.

8         Q.   So you were prepared to lie during however long it

9    takes to do a 30-page interview to the FBI, to homicide

10   detectives in Philadelphia, to task force officers, to protect

11   yourself; is that correct?     You just said --

12             THE COURT:    Let him answer the question.

13             Can you answer that?

14             THE WITNESS:     Yeah.   Can I say this?     When I gave

15   that interview when I first got arrested or recharged for the

16   federal drug indictment, but it was questions from homicide,

17   yeah, I was trying to cover my ass and cover the dudes I was

18   dealing with asses.

19             But after everything came out, I'm going to trial

20   with a public defender fighting for my life, and I'm with these

21   dudes and there's no help in my favor, why fall and do life for

22   these guys that wanted to get me murdered?

23   BY MR. GOLDMAN:

24        Q.   So what I'm hearing from that, and see if it's

25   correct, what you're saying is you're prepared to lie to help
                Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 3030
                                                                           of 255
                                    STEWART - CROSS

1    yourself, correct?

2          A.     No.

3          Q.     Lie to protect yourself, no?

4                 THE COURT:    He just said no.

5    BY MR. GOLDMAN:

6          Q.     Didn't you just --

7                 THE COURT:    Next question.

8    BY MR. GOLDMAN:

9          Q.     Didn't you just say in the beginning of all that

10   that, yeah, all that was lies?         That's because at that point in

11   time, you didn't want to do the time that they were telling you

12   that you were facing, correct?

13         A.     It wasn't like I didn't want to do the time.         I was

14   trying to cover me and my so-called homies' tracks.

15         Q.     Let's take your homies out of this.        So you're now

16   telling us that you were prepared to lie to protect your

17   tracks, correct?

18         A.     I'm not going to say correct on something I don't

19   agree to.

20         Q.     So you're saying today the only reason you did this

21   was to protect others and not you; is that what you're saying?

22         A.     I don't understand your question, what you're asking

23   me.

24         Q.     Now, even though they said to you that they were

25   going to gauge you and what happens by your answer to that
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 31 of 25531
                               STEWART - CROSS

1    question, you still got third-degree murder in the Robbie

2    Johnson case and not life in prison.

3              THE COURT:    You said that at least three times.

4    BY MR. GOLDMAN:

5         Q.   Do you remember yesterday you said that you made a

6    telephone call to Robbie on the day of the murder to set this

7    up to get some glass from him?      Do you remember that?

8         A.   Yeah.

9         Q.   Do you remember back on July 26 of 2018 you told them

10   that when Johnson gave you glass, you were confused because you

11   thought you were supposed to get some coke from him?          Do you

12   remember telling him that?

13        A.   Yeah.

14        Q.   That was a lie, was it not?

15        A.   No.

16        Q.   What?

17        A.   No.    Glass, I didn't know what glass was.        I'm

18   thinking I'm getting crack-cocaine from him.        I didn't know

19   glass was meth.

20        Q.   Well, if you were confused, you were confused because

21   you were telling the agents you expected to get some coke, but

22   you got instead glass, correct?

23        A.   Incorrect.    I told the agents I thought I was going

24   to get crack, not no glass.      I didn't know what glass was,

25   which is meth.    I didn't know the meaning of meth is called
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 3232
                                                                          of 255
                                   STEWART - CROSS

1    glass.

2         Q.     Well, you were a regular attendee at the Mansion over

3    all the time that you weren't in prison, so if you're telling

4    us that you didn't know what glass was, then I guess you never

5    heard from any of our clients the use of the word "glass"; is

6    that correct?

7         A.     No.

8         Q.     Well, then you did know what glass was?

9         A.     No, I didn't.

10        Q.     Could you help me understand that?

11        A.     What you mean?

12        Q.     Listen, you're a man of the street, are you not?

13        A.     Yeah.

14        Q.     And being a man of the street, you know what stuff's

15   called.    Like, you called marijuana leafs, correct?

16        A.     Who call marijuana leaf?

17        Q.     I saw it in one of your interviews.

18        A.     Leaf, no.    Call marijuana weed, loud, gas.       I never

19   dealt with meth, so I don't know the terms of meth is called

20   glass.    I didn't know that term.

21        Q.     But yesterday you testified and you just acknowledged

22   that you called Robbie Johnson and you said to Robbie Johnson

23   I'm going to come over to get some glass.         You used the word

24   yourself.

25        A.     Afterwards I found out what it was.
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 33 of 25533
                               STEWART - CROSS

1         Q.     So you're telling us that you had no idea when you're

2    setting up this homicide and asking him to give you glass that

3    it was methamphetamine?

4         A.     Right.

5         Q.     October 2, 2019, just recently, an interview with one

6    of the FBI agents, they wrote that they spoke to you and you

7    said you drove back to the apartment where you picked up your 9

8    SIG and called Johnson to get some glass.

9                MR. WITHERELL:   Judge, if we're just going to read

10   302's, we'll just admit them all.

11               THE COURT:   Overruled.

12               MR. GOLDMAN:   That's not the way it works.

13               THE COURT:   Overruled.   Go ahead.    What's the

14   question?

15   BY MR. GOLDMAN:

16        Q.     You said that, did you not?

17        A.     You got to repeat that whole question over.

18        Q.     One of these agents wrote that you said to them you

19   drove back to your apartment, you picked up your 9 SIG.          By the

20   way, that's a weapon?

21        A.     Yes.

22        Q.     Semi-automatic weapon?

23        A.     Yeah.

24        Q.     And called Johnson to get some glass, right?

25        A.     Right.
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 3434
                                                                          of 255
                                   STEWART - CROSS

1         Q.     And you're now telling us that even though you're

2    setting up a murder and you're setting it up for Johnson to get

3    you glass, wouldn't you agree with me you must know that

4    Johnson was a glass dealer or supplier?

5         A.     I didn't know that neither.

6         Q.     Well, you certainly expected him to give you glass,

7    right, to front you glass.       You testified to it yesterday.

8         A.     Yeah, absolutely.

9         Q.     And only four days later you meet with a confidential

10   informant who says that, you know, he wants to buy meth, and

11   you take him this glass that you got from Johnson, correct?

12        A.     Correct.

13        Q.     Mr. Stewart, isn't it correct that what you're doing

14   here the past two days is you're trying to get back to get the

15   deals that the agents and the police officers offered you back

16   in July of 2018?

17        A.     So you're asking me what I'm doing today sitting on

18   the stand is cooperating because of a deal that the agents and

19   the DA said what the judge supposed to be sentencing me.

20               No.   I'm cooperating on my own free will because

21   dudes that I was involved with backdoored me and didn't have my

22   back and they let me fall and wanted me to fall, man, for some

23   stuff that I did on my behalf from an order from Abdul West.

24               And what got me on the stand today cooperating is

25   because of the accusations that Abdul West was saying to other
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 35 of 25535
                               STEWART - CROSS

1    people in the jails.       So the dude Robbie Johnson that I

2    allegedly killed was supposed to kill me, and it all comes out.

3    The truth comes out.       So this is why I'm here today for the

4    courtroom testifying on my behalf because --

5           Q.     You want to get even with him?

6                  THE COURT:   Let him finish.

7                  THE WITNESS:   No, it's not getting even.    I'm not

8    getting even.      I feel betrayed like they feel betrayed.      I feel

9    wrong for, you know, taking a life, but, you know, us as street

10   guys, if somebody was to kill one of y'all siblings or

11   brothers, the first thing on your mind is revenge, however it

12   comes, whether it's justice or whether it's from y'all own

13   hands.      Yeah, I'm guilty of the charge of killing Andre Moore.

14   He shot my brother in the head.

15   BY MR. GOLDMAN:

16          Q.     There's three other people.

17          A.     I don't got nothing to do with that.     You talking

18   about what I am charged with today.        So, okay, you asked about

19   Robbie Johnson.     The hit came from Abdul West.      For whatever

20   selfish reasons he wanted me to kill him, I carried it out.

21   Why?   Because I was considered and looked at as a member of

22   OBH.

23          Q.     For whatever selfish reasons, you decided to take

24   this young man's life away; isn't that correct?

25                 THE COURT:   All right.   You can answer that yes or
                Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 3636
                                                                           of 255
                                  STEWART - REDIRECT

1    no.

2                 THE WITNESS:    What young man?

3                 THE COURT:    Answer yes or no.

4    BY MR. GOLDMAN:

5          Q.     For your own selfish reasons, you took the life of

6    Robbie Johnson, correct?

7          A.     Incorrect.    Not for my selfish reasons.       For that

8    man's selfish reasons.

9          Q.     So there was nothing in it for you.        You just did it

10   with nothing to gain.       Really?    You just kill people for no

11   reason?

12         A.     I don't run around the city killing people like I'm a

13   mass murderer or a serial killer or hitman.

14         Q.     Four bodies?

15                MR. WITHERELL:     Objection.

16                THE COURT:    Okay.   That will be stricken.

17                THE WITNESS:    Four bodies?

18                THE COURT:    No, no.     Don't answer that.

19                Any more questions?

20                MR. GOLDMAN:    Nothing.

21                THE COURT:    All right.    Redirect.

22                MR. WITHERELL:     Yes.

23                                      - - -

24                             REDIRECT EXAMINATION

25                                      - - -
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 37 of 25537
                              STEWART - REDIRECT

1    BY MR. WITHERELL:

2         Q.   Mr. Stewart, I just want to clear up a few things.

3    Let's talk about that transcript that Mr. Goldman went back to

4    several times.   That's on July 26, 2018.       That's the date you

5    got arrested on federal charges, correct?

6         A.   Correct.

7         Q.   That statement, it's not a proffer statement with the

8    U.S. Attorney's Office and the FBI.       They Mirandized you and

9    were trying to get a confession out of you.

10             THE COURT:    Explain what you mean by "Mirandized."

11   BY MR. WITHERELL:

12        Q.   They gave you Miranda warnings, correct?

13        A.   Correct.

14        Q.   You agreed to speak to them, and they wanted to talk

15   to you about the case, right?

16        A.   Right.

17        Q.   And then in that Mirandized statement, you weren't

18   being completely honest with them?

19        A.   Correct.

20        Q.   You were trying to protect people?

21             MR. GOLDMAN:     Your Honor, he always leads.

22             THE COURT:    Don't lead the witness.

23   BY MR. WITHERELL:

24        Q.   Were you completely honest?

25        A.   I wasn't completely honest.
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 3838
                                                                          of 255
                                 STEWART - REDIRECT

1         Q.     Why not?

2         A.     Because I was trying to protect myself and my dudes I

3    was linked and connected with.

4         Q.     They talked about your possible cooperation during

5    that Mirandized statement, correct?

6         A.     Correct, and I denied it.

7         Q.     None of that --

8                THE COURT:    Ladies and gentlemen of the jury,

9    Miranda, you may have heard the word, refers to a very famous

10   US Supreme Court case several decades ago where the Court held

11   that in questioning people who are suspected of criminal

12   activity, the investigating officers have to give the person

13   constitutional warnings about their rights to counsel and

14   whatever they say can be used against them.          That's what

15   Miranda means.

16               Go ahead.

17   BY MR. WITHERELL:

18        Q.     That cooperation, when they were talking to you about

19   possible cooperation, that never materialized, correct?

20               MR. HUGHES:    Objection, Your Honor.      This is his

21   witness.

22               THE COURT:    Overruled.

23               THE WITNESS:    No.

24   BY MR. WITHERELL:

25        Q.     The state charged you with murder?
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 39 of 25539
                              STEWART - REDIRECT

1         A.   Correct.

2         Q.   You pled guilty to murdering Robert Johnson at the

3    state level?

4         A.   Correct.

5         Q.   A state judge is going to sentence you on that?

6         A.   Right.

7         Q.   In addition, Judge Baylson has the power to charge

8    you -- to sentence you based on that same murder, correct?

9         A.   Correct.

10        Q.   And the maximum that Judge Baylson can sentence you

11   to, do you know what that is?

12        A.   360 to life.

13             THE COURT:    360 what?

14             THE WITNESS:     To life.

15             THE COURT:    No.   What do you mean by 360?

16             THE WITNESS:     360 months to life.

17             THE COURT:    Any further questions?

18             MR. WITHERELL:      One more, Judge.

19   BY MR. WITHERELL:

20        Q.   Do you know the rap video that Mr. Goldman's speaking

21   about that he said was Mr. West talking about you murdering

22   Robbie Johnson?

23        A.   Do I know about it?

24        Q.   Have you seen it?

25        A.   I seen it one time but I don't...
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 4040
                                                                          of 255
                                  STEWART - RECROSS

1         Q.     Is it a rap video about you murdering Robbie Johnson,

2    or is it a rap video about him ordering you to murder Robbie

3    Johnson?

4         A.     It's more of him ordering it.

5                MR. MEEHAN:    Objection.     That's subjective.

6                MR. WITHERELL:     I withdraw the question.

7                THE COURT:    You withdraw it?

8                MR. WITHERELL:     I withdraw it.

9                THE COURT:    The answer should be stricken.       The jury

10   should disregard the answer.

11               Recross?    It's limited to the redirect.

12                                     - - -

13                             RECROSS EXAMINATION

14                                     - - -

15   BY MR. GOLDMAN:

16        Q.     Mr. Stewart, one on one, okay?       You don't expect to

17   get 360 to life, do you?

18        A.     I don't know what to expect to get.        I could get

19   life.   I could get 20 years, 30, 15.        Who knows?   Only this man

20   right here got the say so.

21        Q.     By your agreement, it just depends what these four

22   people say to the judge, correct, by that plea agreement?

23        A.     Huh?

24        Q.     It's all reliant upon what these four gentlemen say

25   to the judge about your cooperation, correct?
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 41 of 25541
                         SPECIAL AGENT BECKER - DIRECT

1              THE COURT:    He's referring to the prosecutors and the

2    case agents.

3              THE WITNESS:     Correct.

4    BY MR. GOLDMAN:

5         Q.   And this man here said to you, with the task force

6    officer, that you'll be out by the time of the age of Task

7    Force Officer Stevens, who was 42 years old?

8              THE COURT:    That's repetitive.      Any other questions?

9              MR. GOLDMAN:     Thank you.    Nothing, Your Honor.

10             THE COURT:    Anybody else have recross?

11             All right.    The witness is excused.

12                         (Witness excused.)

13             THE COURT:    Please call the next witness.

14             MR. WITHERELL:     We're going to recall Agent Becker to

15   the stand, Your Honor.

16             THE COURT:    State your name for the record.        You're

17   still under oath.

18             THE WITNESS:     Special Agent William Becker.

19                                    - - -

20                            DIRECT EXAMINATION

21                                    - - -

22   BY MR. WITHERELL:

23        Q.   Good morning, Mr. Becker.       How are you?

24        A.   Good morning.     I'm well.

25        Q.   Agent Becker, last time my colleague spoke to you, he
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 4242
                                                                          of 255
                          SPECIAL AGENT BECKER - DIRECT

1    talked about some social media that the FBI had been

2    investigating in regards to the Original Block Hustlers.            Do

3    you remember that?

4         A.     I do.

5         Q.     I just want to go over a few more of that.         You were

6    here when Dontez Stewart was testifying, correct?

7         A.     I was.

8         Q.     You remember him refer to the Mansion?

9         A.     Yes.

10        Q.     And we have seen some pole camera video of the

11   Mansion?

12        A.     Yes.

13               MR. WITHERELL:     I'm going to ask to put up 975 to the

14   witness.

15   BY MR. WITHERELL:

16        Q.     Do you recognize that?

17        A.     I do.

18        Q.     What do you recognize it to be?

19        A.     This is a screenshot I captured from Defendant West's

20   Instagram account.

21               MR. WITHERELL:     Your Honor, I'd like to move 975 into

22   evidence.

23               THE COURT:    Yes, admitted.

24                           (Exhibit G-975 admitted into evidence.)

25               MR. WITHERELL:     Publish to the jury.
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 43 of 25543
                         SPECIAL AGENT BECKER - DIRECT

1                THE COURT:   Yes.   It will be automatically published.

2    When I say admitted, it will be published.

3    BY MR. WITHERELL:

4         Q.     Can you please tell the members of the jury what this

5    is a picture of?

6         A.     Again, this is a picture or a screenshot I captured

7    from Defendant West's Instagram account.        In the picture is

8    Defendant West standing, I believe, on the porch of the

9    Mansion.

10        Q.     What does the caption of this Instagram post state?

11        A.     The caption reads:    Fuck up out my trap house,

12   hashtag fat boy, hashtag king Ab, hashtag sturdy, hashtag

13   protocol, hashtag OBHGG.

14        Q.     And you heard Mr. Stewart just testify what a trap

15   house is?

16        A.     Yes.

17        Q.     Are you aware of what a trap house is?

18        A.     Yes.

19        Q.     Please tell the jury.

20        A.     A trap house is a place where people sell drugs.

21               MR. WITHERELL:   977 to the witness, please.

22   BY MR. WITHERELL:

23        Q.     Can you tell us what we're looking at here, Special

24   Agent?

25        A.     Again, another screenshot from Defendant West's
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 4444
                                                                          of 255
                          SPECIAL AGENT BECKER - DIRECT

1    Instagram account.

2         Q.     This is one that you captured?

3         A.     Yes.

4                MR. WITHERELL:     I move it into evidence, Your Honor.

5                THE COURT:    Yes, admitted.

6                            (Exhibit G-977 admitted into evidence.)

7    BY MR. WITHERELL:

8         Q.     Please tell the members of the jury what we're

9    looking at here.

10        A.     This is a picture of alleged co-conspirator Daryl

11   Baker on the left and Defendant West on the right, again, from

12   Defendant West's Instagram account.

13        Q.     And the caption reads?

14        A.     Two-headed monster, hashtag King Ab, hashtag Shaddi,

15   hashtag Sturdy, hashtag Protocol, hashtag OBHGG.

16               And I believe this is taken from the front steps of

17   the Mansion as well.

18               MR. WITHERELL:     915.

19   BY MR. WITHERELL:

20        Q.     Same question, Special Agent.       This is a screen

21   capture that you did?

22        A.     Yes, this time from Defendant Blanding's Instagram

23   account.

24               MR. WITHERELL:     Moved in, Your Honor.

25               THE COURT:    Admitted.
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 45 of 25545
                         SPECIAL AGENT BECKER - DIRECT

1                          (Exhibit G-915 admitted into evidence.)

2    BY MR. WITHERELL:

3         Q.    Please tell us what we're looking at.

4         A.    This is a picture, again, from Defendant Blanding's

5    Instagram account.    In this picture on the left is alleged

6    co-conspirator Amir Boyer.     To the right is Defendant Jamaal

7    Blanding standing on the steps of the Mansion.

8               MR. WITHERELL:    919 to the witness, please.

9    BY MR. WITHERELL:

10        Q.    What are we looking at here, Special Agent?

11        A.    Another screenshot I captured from Defendant

12   Blanding's Instagram account.

13              MR. WITHERELL:    Move it in, Your Honor?

14              THE COURT:   Yes.

15                         (Exhibit G-919 admitted into evidence.)

16   BY MR. WITHERELL:

17        Q.    Please tell the members of the jury what we're

18   looking at here.

19        A.    Defendant Blanding pictured on the front steps of the

20   Mansion.

21        Q.    Can you read the caption, please?

22        A.    Minding my fucking bidness, works for me, bionic one.

23        Q.    What's the date of this post?

24        A.    September 11, 2017.

25        Q.    Could you please tell us what else occurred involved
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 4646
                                                                          of 255
                          SPECIAL AGENT BECKER - DIRECT

1    in this investigation on September 11, 2017?

2         A.     Yes.    As testified to previously, extensively,

3    September 11, 2017 was also the date that the Philadelphia

4    Police Department executed the search warrant at the Mansion

5    and recovered a large amount of narcotics.

6                MR. WITHERELL:     Could we have 957 shown to the

7    witness?

8    BY MR. WITHERELL:

9         Q.     Do you recognize that?

10        A.     I do.

11        Q.     What do you recognize that to be?

12        A.     This is a picture I received from the Instagram

13   return for Defendant Gadson.

14        Q.     There's no date on that picture, correct?

15        A.     Correct.

16        Q.     That comes directly from the returns that have been

17   admitted into evidence?

18        A.     Correct.

19        Q.     On that return, would the date of that have been

20   July 8, 2017?

21        A.     If that's what the return says.

22               MR. WITHERELL:     Move that into evidence.

23               THE COURT:    Admitted.

24                           (Exhibit G-957 admitted into evidence.)

25   BY MR. WITHERELL:
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 47 of 25547
                         SPECIAL AGENT BECKER - DIRECT

1         Q.   Mr. Gadson is in front of what residence?

2         A.   The Mansion.

3         Q.   Did you also monitor social media accounts of various

4    members of OBH concerning possible threats or acts of violence?

5         A.   Yes.

6              MR. WITHERELL:     921 to the witness, please.

7    BY MR. WITHERELL:

8         Q.   Do you recognize what this is?

9         A.   I do.

10        Q.   What is it?

11        A.   Another screenshot I captured from Defendant West's

12   Instagram account.

13             MR. WITHERELL:     Move it in, Your Honor.

14             THE COURT:    Admitted.

15                         (Exhibit G-921 admitted into evidence.)

16   BY MR. WITHERELL:

17        Q.   What are we looking at here?

18        A.   This is a picture of numerous members of OBH standing

19   on the front steps of the Mansion.

20             The picture is captioned:       100 shooters and they

21   pledge their allegiance, hashtag Protocol Volume Three is out

22   now, link in my bio.

23        Q.   Do you see any of the defendants in the courtroom in

24   this picture?

25        A.   I do.    I see Defendant Blanding standing towards the
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 4848
                                                                          of 255
                          SPECIAL AGENT BECKER - DIRECT

1    middle of the picture wearing a black zip-up top and black

2    pants.    I also see Malik West seated at the bottom of the

3    photo.    I see alleged co-conspirator Daryl Baker, who I believe

4    is to the top right corner of the picture wearing that light

5    blue OBHGG sweatshirt.

6         Q.     This individual here, who is that?

7         A.     I can't see who you're pointing to.

8                MR. WITHERELL:     May I approach the witness, Judge?

9                THE COURT:    Yes.

10   BY MR. WITHERELL:

11        Q.     See the one wearing the blue shirt all the way to the

12   top left?

13        A.     Yes.

14        Q.     If you go right down diagonal, this person with the

15   blue zip-up, do you see who I'm pointing to?

16        A.     Yes.

17        Q.     Who is that?

18        A.     Defendant Blanding.

19        Q.     On the top right with the blue that I think you

20   identified earlier, who is that?

21        A.     Alleged co-conspirator Daryl Baker.

22               MR. WITHERELL:     920 to the witness.

23   BY MR. WITHERELL:

24        Q.     Do you recognize that?

25        A.     I do.
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 49 of 25549
                         SPECIAL AGENT BECKER - DIRECT

1         Q.     What is it?

2         A.     This is another screenshot I took from Defendant

3    West's Instagram account.

4                MR. WITHERELL:    Move in, Your Honor.

5                THE COURT:    Admitted.

6                          (Exhibit G-920 admitted into evidence.)

7    BY MR. WITHERELL:

8         Q.     Tell us what we're looking at here.

9         A.     This is a picture dated October 15, 2017 of four

10   individuals.    To the far left we have Defendant Jamaal

11   Blanding.    Standing directly next to him is Charles Salley, AKA

12   Dark Lo.    Standing next to him is alleged co-conspirator Daryl

13   Baker, and next to him is Defendant Abdul West.         The caption of

14   this picture reads:      All debts will get paid in full.

15        Q.     What's the date of this?

16        A.     Again, October 15, 2017.

17        Q.     What was the date Robert Johnson was murdered?

18        A.     October 14, 2017.

19               MR. WITHERELL:    918 to the witness.

20   BY MR. WITHERELL:

21        Q.     Do you recognize that?

22        A.     I do.

23        Q.     What do you recognize it to be?

24        A.     Another screenshot captured from Defendant West's

25   Instagram account.
                Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 5050
                                                                           of 255
                           SPECIAL AGENT BECKER - DIRECT

1                 MR. WITHERELL:     Move it into evidence, Your Honor.

2                 THE COURT:    Admitted.

3                             (Exhibit G-918 admitted into evidence.)

4    BY MR. WITHERELL:

5          Q.     Can you tell the members of the jury what we're

6    looking at here?

7          A.     Yes.   This picture is similar to the one I just

8    testified to.       Three individuals in this picture.       To the left,

9    Defendant Jamaal Blanding.        Center is Charles Salley, AKA Dark

10   Lo.   To the far right is Defendant Abdul West.

11         Q.     Please read the caption.

12         A.     I lost every internet fight, but I'm undefeated in

13   the streets.      Dated October 17, 2017.

14                MR. WITHERELL:     991 to the witness.

15   BY MR. WITHERELL:

16         Q.     Do you recognize that?

17         A.     Yes.

18         Q.     What do you recognize it to be?

19         A.     Another screenshot from Defendant West's Instagram

20   account.

21                MR. WITHERELL:     Move it in.

22                THE COURT:    Admitted.

23                            (Exhibit G-991 admitted into evidence.)

24                MR. WITHERELL:     Please show it to the jury.

25   BY MR. WITHERELL:
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 51 of 25551
                         SPECIAL AGENT BECKER - DIRECT

1         Q.    Tell me what we're looking at here.

2         A.    Picture of three individuals.       To the far left,

3    alleged co-conspirator Daryl Baker.       Center is Defendant Abdul

4    West.   Far right is Malik West, AKA Lik Moss.

5               Caption reads:    My two assassins, at Lik Moss OBHGG,

6    hashtag Shaddi.    They don't come out unless it's serious.

7               MR. WITHERELL:    968 to the witness.

8    BY MR. WITHERELL:

9         Q.    What is this?

10        A.    Another screenshot capture from Defendant West's

11   Instagram account.

12              MR. WITHERELL:    I move it into evidence.

13              THE COURT:   Admitted.

14                         (Exhibit G-968 admitted into evidence.)

15   BY MR. WITHERELL:

16        Q.    Tell the members of the jury what we're looking at

17   here.

18        A.    This is defendant Abdul West standing in the Lounge.

19   The caption reads:    Question:     What's the punishment for

20   treason?   Answer:   Death sentence.

21              MR. WITHERELL:    978.

22   BY MR. WITHERELL:

23        Q.    What is this?

24        A.    Another screenshot captured from Defendant West's

25   Instagram account.
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 5252
                                                                          of 255
                          SPECIAL AGENT BECKER - DIRECT

1                MR. WITHERELL:     Your Honor, I offer it into evidence.

2                THE COURT:    Admitted.

3                            (Exhibit G-978 admitted into evidence.)

4                MR. WITHERELL:     Show it to the jury, please.

5    BY MR. WITHERELL:

6         Q.     Tell me what we're looking at here.

7         A.     This photo captures five individuals.        Far left,

8    Defendant Abdul West.      Second from the right, alleged

9    co-conspirator Daryl Baker.

10               Caption reads:     If you spin our corner, I hope you

11   have life insurance.

12               MR. WITHERELL:     994.

13   BY MR. WITHERELL:

14        Q.     What are we looking at here?

15        A.     Another picture from Defendant West's Instagram

16   account.

17        Q.     Where are they standing?

18        A.     In front of the Mansion.

19               MR. WITHERELL:     Admit into evidence, Your Honor.

20               THE COURT:    Admitted.

21                           (Exhibit G-994 admitted into evidence.)

22   BY MR. WITHERELL:

23        Q.     Tell the jury what we're looking at.

24        A.     This is three individuals standing on the front steps

25   of the Mansion.     The far left is Defendant Blanding.        The
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 53 of 25553
                         SPECIAL AGENT BECKER - DIRECT

1    center is Defendant West.     Far right is alleged co-conspirator

2    Daryl Baker.    On the steps next to alleged co-conspirator Daryl

3    Baker is what appears to be a firearm.

4               The caption to this photo reads:       Do you think y'all

5    gonna come for us and we don't fire back?        None of my brothers

6    gonna be afraid.    Hashtag King Ab, hashtag Shaddi, at

7    Bionickhaz, hashtag Sturdy, hashtag Protocol, hashtag OBHGG,

8    hashtag OBH Mafia.

9         Q.    You were present when Dontez Stewart was testifying,

10   correct?

11        A.    Correct.

12        Q.    Do you remember Dontez Stewart testifying about

13   Robbie Johnson's location when he was attempting to communicate

14   with him in order to set up that drug deal?

15        A.    Yes.

16        Q.    What was his testimony?

17        A.    I believe he said that Robbie was either headed to or

18   was presently located at Vanity.

19        Q.    You mentioned in your previous testimony that you had

20   reviewed certain reports that are on that big chart, I'm not

21   going to bring out right now, that were created by Special

22   Agent Simpson concerning approximately 60 phones that were

23   downloaded.    Remember that?

24        A.    I absolutely remember that.

25              MR. WITHERELL:    I want to put up 4013-1.
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 5454
                                                                          of 255
                          SPECIAL AGENT BECKER - DIRECT

1    BY MR. WITHERELL:

2         Q.     I'm showing you what's been marked as 4013-1.          What

3    do you recognize that to be?

4         A.     This appears to be a text message I extracted from

5    the report created by Special Agent Simpson which he took from

6    one of Defendant Blanding's cell phones.

7                MR. WITHERELL:     Move that into evidence, Your Honor.

8                THE COURT:    Admitted.

9                            (Exhibit G-4013-1 admitted into evidence.)

10   BY MR. WITHERELL:

11        Q.     Tell the members of the jury what we're looking at.

12        A.     This is a document I created, at least the heading at

13   least, depicting what takes place in the message below.            This

14   text message conversation was dated October 14, 2017.

15               Defendant Blanding sends a text message to Defendant

16   West saying:     You still out, bull?

17               Defendant West replies:      No.

18               Defendant Blanding replies to Defendant West:          Okay.

19   I'm at Vanity.

20               Defendant West replies:      ARD.

21               Or all right then.

22               Defendant Blanding replies:        Robbie's here.

23        Q.     In addition to text message, those phone reports that

24   Special Agent Simpson created, they're a full download of the

25   phone, correct?
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 55 of 25555
                         SPECIAL AGENT BECKER - DIRECT

1         A.     Correct.

2         Q.     They have notes saved on them.      They have other

3    additional information saved on them besides just text

4    messages, correct?

5         A.     Yes.

6                MR. WITHERELL:   Put up 4048.

7    BY MR. WITHERELL:

8         Q.     Do you recognize what this is?

9         A.     I do.

10        Q.     What do you recognize it to be?

11        A.     This is a note saved in Defendant West's cell phone

12   dated October 18, 2017.

13        Q.     Four days after the Robbie Johnson murder?

14        A.     Correct.

15               MR. WITHERELL:   Your Honor, I move that into

16   evidence.

17               THE COURT:   Yes, admitted.

18                          (Exhibit G-4048 admitted into evidence.)

19   BY MR. WITHERELL:

20        Q.     What are we looking at?

21        A.     These appear to be lyrics to a rap song.

22        Q.     Can you just read them to the jury, please?

23        A.     The entire thing?

24        Q.     Please.

25        A.     Okay.   I don't think I'll sound as good as Defendant
                 Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 5656
                                                                            of 255
                            SPECIAL AGENT BECKER - DIRECT

1    West, but I'll do my best.

2                  I'm purple hearted.     I done been to war.      If you kill

3    one of mine, I kill ten of yours.          Ring your bell.     Then I riot

4    pump through door.        Then I try stomp your fucking head through

5    the floor.      Told my brother if you spit him, get brutal with

6    him.    My only problem is deciding what shooter to send.            It's

7    that the same war you using again.          Don't give a fuck if he

8    dead.    You shoot again.      I watched Instagram.      I seen what you

9    said, homie.       Now I'm a fill your whole page with your dead

10   homies.      I'll have the whole city scared.       Stand near homie.       I

11   call Tez and tell him bring that nigga head to me.             He on the

12   gram murder.       I was no good.    Now I declare martial law on your

13   whole hood.       I heard your corny mix tape.      Did it good wood.

14   My plug just through to me on the look.           It's never been a opp.

15   Only love hurt me.        Can't wait to skeem touch cause he

16   bloodthirsty.        If I give him an address, he come early.        Then

17   he open up your head like it was surgery.           We don't value life

18   if you ain't on the team.         Our last homicide, it was on the

19   screen.      Get a nigga touched so he hit quarantine.         Stab 'em

20   with both hands like wolverines.          Made my first 50 grand back

21   in '08.      Whole plate of snowflakes on proba.        Hold wait it no

22   bake.    Just go straight and fuck the city.         Get you banned from

23   the whole state.

24          Q.     Do you see that word "Tez," T-E-Z?

25          A.     Yes.
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 57 of 25557
                         SPECIAL AGENT BECKER - DIRECT

1         Q.    How does Dontez Stewart spell his first name?

2         A.    D-O-N-T-E-Z.

3         Q.    Do you know what his nickname is involving OBH?

4         A.    Yes.

5         Q.    What is it?

6         A.    Taz.

7         Q.    Mr. Stewart testified that -- withdrawn.

8               You were present when Mr. Stewart was testifying.             We

9    went over that.    Remember him testifying to Abdul West taking

10   his phone and sending a DM, I think he called it, to Robbie

11   Johnson?

12        A.    Yes, I recall Mr. Stewart testifying to that.

13        Q.    In the course of your investigation, did you have --

14   you used court processes to receive certain Instagram accounts,

15   correct?

16        A.    Correct.

17        Q.    One of those was Robbie Johnson's?

18        A.    Yes.

19              MR. WITHERELL:    And it's already been admitted, Your

20   Honor, 910, so I want to put up 910A to the jury.         It's a

21   sub-exhibit to 910.

22              THE COURT:    Okay.

23   BY MR. WITHERELL:

24        Q.    Tell me what we're looking at here.

25        A.    Yes.   This appears to be a direct message sent from
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 5858
                                                                          of 255
                          SPECIAL AGENT BECKER - DIRECT

1    an Instagram account to Robbie Johnson's Instagram account.

2         Q.     And the Instagram account that sent the message was

3    what?

4         A.     The author was TT underscore 22.

5         Q.     And the message reads?

6         A.     Yo, Rob, dis Taz, hit me kin, (856)655-3893.

7         Q.     And the date of that message?

8         A.     October 13, 2017.

9         Q.     Besides Instagram, did you review any other social

10   media pertaining to Mr. West and the defendants?

11        A.     Yes.

12               MR. WITHERELL:     Could we put up 902D?

13               THE COURT:    Is that admitted already?

14               MR. WITHERELL:     It's a video, Judge.     Just to be

15   clear, I have shown these to all defense attorneys.           This is a

16   portion that we've all agreed to play the entirety of.

17               MR. ORTIZ:    That's correct.

18               MR. HUGHES:    That's correct.

19               THE COURT:    That's Exhibit 902?

20               MR. WITHERELL:     902D.

21   BY MR. WITHERELL:

22        Q.     This is a rap video produced by Mr. West at OBH

23   Records?

24        A.     I believe so.

25               MR. WITHERELL:     Can we play it?
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 59 of 25559
                         SPECIAL AGENT BECKER - DIRECT

1              MR. MEEHAN:     Judge, can I see you at sidebar?

2              THE COURT:    Not really.

3              You're going to play the video at this time?

4    Mr. Witherell, you want to play the video at this time?

5              MR. WITHERELL:     Yes.

6              THE COURT:    Okay.    Admitted.

7                          (Exhibit G-902D admitted into evidence.)

8              MR. WITHERELL:     Play the video.

9              THE COURT:    Now, what's the source of this?

10   BY MR. WITHERELL:

11        Q.   Do you know where you reviewed this video?

12        A.   If it's one of the videos I'm thinking of, I believe

13   it was on the publicly accessible website YouTube.

14             THE COURT:    Okay.    Play the video.

15                         (Whereupon the video is shown to the jury.)

16   BY MR. WITHERELL:

17        Q.   Obviously high production value?

18        A.   I have no idea.

19        Q.   It's a video.     It's a rap music video, correct?

20        A.   It is.

21        Q.   Now, that particular video was posted on 5/21/2018;

22   is that correct?

23        A.   It was posted to YouTube on that date, correct.

24        Q.   Posted to YouTube on that date?

25        A.   Correct.
                 Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 6060
                                                                            of 255
                            SPECIAL AGENT BECKER - DIRECT

1           Q.     The portion I want to concentrate on -- let's do it

2    this way.

3                  In relation to your investigation, did anything

4    significant happen close or near to 5/21/2018?

5           A.     Yes.

6           Q.     What happened?

7           A.     On May 17, 2018, we executed our search warrant at

8    the One Water Street Apartments where we confiscated

9    10 kilograms of cocaine and approximately 5 pounds of crystal

10   methamphetamine.

11          Q.     Was anyone arrested on that date?

12          A.     Yes.

13          Q.     Who?

14          A.     Alleged co-conspirator Richard Chase Hoover.

15                 MR. WITHERELL:     Play 902D-1, which is just a

16   subsection of what we just played.

17                             (Whereupon the video is shown to the jury.)

18   BY MR. WITHERELL:

19          Q.     There's a portion of that where he says "I snatched

20   my dog," correct?

21          A.     I believe it says "they snatched my dog."

22          Q.     I'm actually missing a portion of that clip, am I

23   not?

24          A.     Yes.

25          Q.     What portion am I missing?
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 61 of 25561
                         SPECIAL AGENT BECKER - DIRECT

1         A.   I believe something was said after that line to the

2    effect of "I hope he doesn't tell them who he works for.            One

3    rat can destroy everything you worked for" or something to that

4    effect.

5         Q.   It's on 902D.     We can go back if we need to.

6              And on the Water Street arrest, Richard Chase Hoover

7    was arrested, correct?

8         A.   Yes.

9         Q.   There's a portion of the second portion of 902D-1

10   where he talks about "they took ten of them."

11             Could you please tell us how many kilograms of

12   cocaine did you take on May 17, 2018?

13        A.   Ten.

14             MR. WITHERELL:     902A-1.    Judge, I'm going to play the

15   beginning part just for the witness so he can identify because

16   it just comes up as the transcript.

17             THE COURT:    Okay.

18             MR. WITHERELL:     Just start at the beginning.       I

19   apologize, Judge.

20                         (Whereupon the video is shown to the jury.)

21   BY MR. WITHERELL:

22        Q.   Do you recognize what that is?

23        A.   Yes.

24        Q.   What is it?

25        A.   That is another video posted to YouTube of a rap song
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 6262
                                                                          of 255
                          SPECIAL AGENT BECKER - DIRECT

1    done by Defendant West.

2         Q.     The date of that is August 17, 2018?

3         A.     I can't see that on my screen, but I'm sure that

4    sounds about right.

5                MR. WITHERELL:     It's just a portion, Your Honor, that

6    we've redacted.     Could we just play it from the beginning?

7                THE COURT:    Okay.

8                MR. WITHERELL:     Just that one exhibit, 902A-1.

9                            (Whereupon the video is shown to the jury.)

10   BY MR. WITHERELL:

11        Q.     During the course of your investigation, have you

12   identified anybody by the name of Melliano?

13        A.     Yes.

14        Q.     Can you please tell us who that is again?

15        A.     Defendant Jameel Hickson.

16        Q.     You had already previously identified Government

17   Exhibit 4048, which are lyrics found in Mr. Abdul West's phone.

18   Have you seen those lyrics produced in a video?

19        A.     Yes.

20        Q.     I'm going to play for you now a portion of that video

21   in 902C-1.    You've seen this video prior, correct?

22        A.     Yes.

23               MR. WITHERELL:     Your Honor, at this time I'd publish

24   to the jury.

25               THE COURT:    Okay.   Admitted.
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 63 of 25563
                         SPECIAL AGENT BECKER - DIRECT

1                            (Exhibit G-902C-1 admitted into evidence.)

2                            (Whereupon the video is shown to the jury.)

3    BY MR. WITHERELL:

4         Q.     Rap videos aren't the only social media you

5    monitored, correct?

6         A.     Correct.

7         Q.     Ever have an opportunity to look at public universal

8    rap leak videos for a video April 28, 2018?

9         A.     Yes.

10               MR. WITHERELL:    Could we have what's been marked as

11   902B?

12   BY MR. WITHERELL:

13        Q.     You've seen this?    This is a clip you've seen on a

14   public access social media channel?

15        A.     Excuse me.    Yes.

16               MR. WITHERELL:    Your Honor, I offer this into

17   evidence.

18               THE COURT:    Admitted.

19                           (Exhibit G-902B admitted into evidence.)

20               MR. WITHERELL:    Please play it.

21                           (Whereupon the video is shown to the jury.)

22   BY MR. WITHERELL:

23        Q.     Do you know where that video was taken?

24        A.     I do not.

25        Q.     Do you know who is in the video?
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 6464
                                                                          of 255
                          SPECIAL AGENT BECKER - DIRECT

1         A.     Yes.   Defendant Abdul West; Defendant Jamaal

2    Blanding; Abbas Parker, AKA Skinny Me; and Malik West, AKA Lik

3    Moss.

4         Q.     Abdul West, he's the guy we see mainly in the

5    beginning of it, correct?       I mean, he's the guy in the middle?

6         A.     For the overwhelming portion of that video, that's

7    Defendant West.

8                THE COURT:    About how much longer will this testimony

9    take?

10               MR. WITHERELL:     Your Honor, I could ask him for one

11   more text message.      Then we can excuse Mr. Becker for another

12   time.    We'll continue with another witness.

13               THE COURT:    Then we're going to take our mid-morning

14   break.

15               MR. WITHERELL:     Special Agent Becker, I just want to

16   put up 4047.

17   BY MR. WITHERELL:

18        Q.     Do you recognize that?

19        A.     Yes.

20        Q.     What is it?

21        A.     A text message extracted from Defendant Blanding's

22   cell phone.

23        Q.     I won't ask the questions over again, but these are

24   text messages that you retrieved from all the documents Special

25   Agent Simpson put together?
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 65 of 25565
                         SPECIAL AGENT BECKER - DIRECT

1           A.   Yes.

2                MR. WITHERELL:   I'd like to move that into evidence,

3    Your Honor.

4                THE COURT:   Admitted.

5                          (Exhibit G-4047 admitted into evidence.)

6    BY MR. WITHERELL:

7           Q.   Just tell us what this text message -- where it came

8    from.

9           A.   Defendant Blanding's cell phone.

10          Q.   It's a text message from whom to whom?

11          A.   From Defendant Jamaal Blanding to Eric

12   Brooks-Blanding.

13          Q.   We're going to hear from Mr. Brooks-Blanding in a

14   little bit, so let's talk about what this says.         Can you just

15   read it to the members of the jury?

16          A.   Yes.

17               Defendant Blanding texts Eric Brooks-Blanding:

18   Haven't got a complaint from anyone, but I'll switch out with

19   you.

20               Brooks-Blanding replies:     They only complain about

21   the shake.    They all say the shake got something in it to

22   stretch it.

23               Defendant Blanding replies:     Nope.   Ain't nothing in

24   the shake.    It's a mental thing.    People be playing in the

25   shit.
              Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 6666
                                                                         of 255
                         SPECIAL AGENT BECKER - DIRECT

1                Brooks-Blanding replies:      Just keep it rocky road.

2    I'm a cash you out tomorrow with the ice.        I'm just wait till

3    tomorrow.

4                MR. WITHERELL:     I have no further questions, Your

5    Honor.

6                THE COURT:   You're going to stop now?

7                MR. WITHERELL:     Yeah.

8                THE COURT:   Ladies and gentlemen of the jury, we're

9    going to take our mid-morning break at this time.          Please have

10   an open mind and we will resume in ten minutes.         The jury is

11   excused.

12               Everyone remain seated until the jury leaves the

13   room.

14                          (The jury exits the courtroom at 10:33

15                          a.m.)

16               THE COURT:   Are you going to continue with this

17   witness or call another witness?

18               MR. WITHERELL:     Your Honor, we have several civilians

19   today, and we also have a request by Mr. Hughes to take a

20   witness out of order.     We're trying to accommodate and still

21   move as quickly as possible, so can I make that decision when

22   we get back?

23               THE COURT:   Yeah.    Sure.   So we'll go to

24   approximately 12:30 as usual.       We'll take an hour break for

25   lunch.   Okay.   All right.     So you'll have these other witnesses
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 67 of 25567
                          SPECIAL AGENT BECKER - CROSS

1    lined up?

2                MR. WITHERELL:     We have witnesses.

3                THE COURT:    Ten-minute recess.    Thank you.

4                           (Recess taken from 10:34 a.m. to 10:47

5                           a.m.)

6                           (The jury enters the courtroom at 10:48

7                           a.m.)

8                THE COURT:    Okay.   The jury is in.   Agent Becker is

9    still on the stand.      State your name for the record, please.

10               THE WITNESS:    Special Agent William Becker.

11               THE COURT:    You're still under oath.

12               Proceed.

13               MR. WITHERELL:     Judge, at this time, I have no

14   further questions for Mr. Becker.

15               THE COURT:    Cross-examination on the preceding direct

16   examination.

17               MR. MEEHAN:    Thank you, Judge.

18                                     - - -

19                              CROSS-EXAMINATION

20                                     - - -

21   BY MR. MEEHAN:

22        Q.     Just a couple questions.      Agent Becker, the video

23   Rivals --

24        A.     Yes.

25               MR. MEEHAN:    Could we put that up?
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 6868
                                                                          of 255
                           SPECIAL AGENT BECKER - CROSS

1                MR. WITHERELL:     902D.   Do you want to play it?

2                MR. MEEHAN:    No.   Just put it up.     Thank you.

3    BY MR. MEEHAN:

4         Q.     This video?

5         A.     Yes.

6         Q.     Okay.   So Mr. Witherell asked you about high

7    production values, and your answer was I don't know?

8         A.     Correct.

9         Q.     Okay.   But what we can agree on, I mean, the jury can

10   determine whether there's high production values, but what we

11   can all agree on is that the arrest of Mr. Hoover happened on

12   the 17th of May, correct?

13        A.     That's correct.

14        Q.     And that's when the items were recovered, correct?

15        A.     The 10 kilograms and the 5 pounds of meth, yes.

16        Q.     Exactly.    And this was posted on YouTube on May 21,

17   correct?

18        A.     Yes.

19        Q.     So the song, all the production, putting it together,

20   and then posting it on YouTube would have had to have taken

21   place in that four-day period, correct?

22        A.     Correct.

23        Q.     And you have no background in any of this kind of

24   stuff, correct?     Production of it?

25        A.     None.
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 69 of 25569
                          SPECIAL AGENT BECKER - CROSS

1         Q.   Proud to say that?

2         A.   Ashamed to say that, actually.

3              MR. MEEHAN:     Thank you, Judge.

4              THE COURT:    Mr. Hughes.

5              MR. HUGHES:     Yes, Your Honor.

6                                     - - -

7                              CROSS-EXAMINATION

8                                     - - -

9    BY MR. HUGHES:

10        Q.   Good morning again, Agent Becker.

11        A.   Good morning, Mr. Hughes.

12             MR. HUGHES:     Can we have an exhibit that was

13   previously shown to Agent Becker, Government's Exhibit 919?

14   BY MR. HUGHES:

15        Q.   Agent Becker, you referred to this exhibit just a few

16   moments ago, and the date was noted by Mr. Witherell,

17   September 11, 2017, of course, the day that the Mansion was

18   raided by police.

19             Now, you have been a part of this task force since

20   its inception, correct?

21        A.   Not since the task force's inception.

22        Q.   Well, you've been assigned to this case since this

23   case started, correct?

24        A.   Shortly after it started.

25        Q.   Fair enough.     You've had an opportunity to review the
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 7070
                                                                          of 255
                           SPECIAL AGENT BECKER - CROSS

1    discovery in this case, your evidence that you've collected,

2    right?

3         A.     Yes.

4         Q.     And you are aware that there is a pole camera

5    pointing at that residence, that Sydenham Street residence,

6    correct?

7         A.     Yes.

8         Q.     Have you had an opportunity to review that pole

9    camera and the footage that it produced for different points of

10   the investigation?

11        A.     Yes.

12        Q.     In fact, your team has displayed some of that pole

13   camera footage to the jury, correct?

14        A.     Yes.

15        Q.     Have you viewed the pole camera footage to see if

16   that photograph was, in fact, taken on that day, September 11?

17        A.     I never reviewed the pole camera for that exact

18   purpose, no.

19        Q.     Now, you've testified on various -- regarding various

20   social media and web-based information sharing platforms such

21   as Instagram, YouTube, et cetera, et cetera, correct?

22        A.     Correct.

23        Q.     So you're familiar how Instagram works in that

24   someone posts photographs, and Instagram then tells you when

25   that's posted.     And that's where this September 11, '17 date
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 71 of 25571
                          SPECIAL AGENT BECKER - CROSS

1    comes from.   That's the date posted, correct?

2         A.   I believe that's how that works, correct.

3         Q.   Well, have you ever used Instagram?

4         A.   I do not have an Instagram account.

5         Q.   How many Instagram accounts have you subpoenaed in

6    this case?

7         A.   I believe I testified to that previously.          It was

8    between five to ten.

9         Q.   Do you have a misunderstanding of how Instagram

10   works, that this date that's indicated is the date that the

11   posting was submitted and made live?       I am correct about that,

12   right?

13        A.   I'm sorry.    That was two questions.

14        Q.   The date of September 11, 2017 is the date that that

15   was posted to Instagram, correct?

16        A.   I believe so, yes.

17        Q.   And you are aware that that is not reflective of the

18   date that the content, meaning the photograph portion, is

19   produced, right?

20        A.   I would agree with that, yes.

21        Q.   So as we sit here today, we do not know when that

22   photograph was produced, correct?

23        A.   No, I do not know that.

24             MR. HUGHES:     If we could move to Exhibit 921, please.

25   BY MR. HUGHES:
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 7272
                                                                          of 255
                           SPECIAL AGENT BECKER - CROSS

1         Q.     This particular exhibit, Exhibit 921, was addressed.

2    Now, have you had opportunity to research what the text in

3    these exhibits is or what it means, where it may have come

4    from?

5         A.     I believe that Protocol Volume 3 is something

6    associated with Mr. West's rapping career.

7         Q.     It's the name of a new album they dropped, right?

8         A.     I have no idea.

9         Q.     Did you ever Google "shooters and they pledge their

10   allegiance"?

11        A.     No.

12        Q.     You're not aware that those are lyrics from one of

13   Mr. West's rap songs?

14        A.     I'm not aware of that.

15        Q.     And that these rap song lyrics are literally going in

16   seriatim right into the name of the album and it says:           Is out

17   now, link in my bio.      You didn't further investigate that?

18        A.     So Mr. West wrote those lyrics?

19        Q.     Yeah, I suppose.     They're part of one of his songs.

20   Are you aware?

21               THE COURT:    What's the question?

22   BY MR. HUGHES:

23        Q.     The question is, has the Government ever investigated

24   where these words come from and are they aware that they're

25   songs?
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 73 of 25573
                          SPECIAL AGENT BECKER - CROSS

1         A.    I have not.

2               MR. HUGHES:    Okay.   No further questions.

3               THE COURT:    Mr. Ortiz.

4                                      - - -

5                              CROSS-EXAMINATION

6                                      - - -

7    BY MR. ORTIZ:

8         Q.    And that's where I want to begin.       We're fighting

9    about Mr. Abdul West being a rap star.       Are you still saying

10   he's not a rap star with OBH Records?       Is that your allegation?

11   Are we still sticking to that?

12              THE COURT:    Mr. Ortiz, that's five questions.       One at

13   a time, please.

14   BY MR. ORTIZ:

15        Q.    Is Mr. West a rap maker, singer, however you want to

16   call it, for OBH Records?

17        A.    Yes.   I wouldn't use the word "star."

18              MR. ORTIZ:    Could you please post up -- it's going to

19   be DJ-1.   Let's look at the actual Rivals.

20              THE CLERK:    Is it admitted already?

21              MR. ORTIZ:    I'm going to admit it now.

22   BY MR. ORTIZ:

23        Q.    Do you see that?

24        A.    Yes.

25        Q.    Do you recognize that from earlier today?
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 7474
                                                                          of 255
                           SPECIAL AGENT BECKER - CROSS

1         A.     Yes.

2                MR. ORTIZ:    I move to admit it, Your Honor, and

3    publish to the jury.

4                THE COURT:    Admitted.

5                            (Exhibit DJ-1 admitted into evidence.)

6    BY MR. ORTIZ:

7         Q.     Do you see the views in the corner on the left-hand

8    side?

9         A.     I do.

10        Q.     What is that number?      As of what date is that, by the

11   way, May 21, 2018?

12        A.     Yes.

13        Q.     How many views on that date as of then?

14        A.     I believe --

15        Q.     1.7 million?

16        A.     I believe the video was posted on May 21, 2018.          When

17   the views would be attributed to that video would be whenever I

18   captured that video, which I'm not sure when that was.           It was

19   recently.

20        Q.     Recently?

21        A.     Yes.

22        Q.     As of that moment -- we had a pretrial hearing on

23   this case earlier, correct?

24        A.     Yes.

25        Q.     Even on that date, that was when you had captured it,
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 75 of 25575
                          SPECIAL AGENT BECKER - CROSS

1    correct?

2         A.    Yes.

3         Q.    At that point, not today, some time ago, I'm not

4    saying past last year, I'm saying some time back, that was the

5    number on the video, correct?

6         A.    Yes.

7         Q.    You would agree with me that I'm the one presenting

8    that to you to show that, correct?       That wasn't posted in your

9    exhibit, the 1.7 million views, right?       Or at least it was

10   miniaturized.

11        A.    It was very small, yes.

12        Q.    Very small.    Okay.   And would you read what it says

13   at the bottom about AR-Ab?

14        A.    AR-Ab has been consistent in 2018 with new music for

15   his ever-growing fan base.     The OBH Records boss returns today

16   with an official music video with his Cassidy diss Rivals.

17        Q.    It mentions OBH Records, right?

18        A.    Yes.

19        Q.    And I'm going to walk you through again -- I'm going

20   to go back just quickly through some of the exhibits that we

21   talked about earlier.

22              MR. ORTIZ:    These have been admitted, Your Honor.

23              THE COURT:    This is 975.    Okay.

24   BY MR. ORTIZ:

25        Q.    We have a picture of 975.      You agree that Mr. Hickson
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 7676
                                                                          of 255
                           SPECIAL AGENT BECKER - CROSS

1    is not in that photo, correct?

2         A.     Agreed.

3         Q.     That's at the Mansion, correct?

4         A.     Yes.

5         Q.     Next photo, again, that was taken at the Mansion, and

6    I note that it's titled "Protocol OBHGG" on the right-hand

7    side.   It's one of the tags?

8         A.     Yes.

9         Q.     But there's no OBH Records, correct?

10        A.     No.

11        Q.     Okay.    Next one, again, here it's just a picture of

12   apparently Mr. Blanding, correct?

13        A.     And alleged co-conspirator Amir Boyer.

14        Q.     Right.    He's wearing that pink snug T-shirt, correct?

15   A little snug.      Would you wear a T-shirt that size?       Do you see

16   his arms?

17        A.     I probably would.

18        Q.     Probably would.     All right.    Then there's a caption

19   about that.

20               Okay.    Next picture.    All right.   Again, we have

21   another picture of Mr. Blanding in front of the Mansion,

22   correct?

23        A.     Yes.

24        Q.     And there's a grill there, by the way, on the left?

25        A.     Yes.
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 77 of 25577
                          SPECIAL AGENT BECKER - CROSS

1         Q.    And he doesn't appear to be doing anything nefarious.

2    He's just looking at his iPhone, correct?

3         A.    Yes.

4         Q.    There's no OBH or anything captioned there, correct?

5         A.    Correct.

6         Q.    Next.   Once again, we discussed that, but I note the

7    grill on the left-hand side, correct?

8         A.    Yes.

9         Q.    It's broad daylight, correct?

10        A.    Yes.

11        Q.    All right.    Next one.   Now, after this point, have

12   you seen Jameel Hickson in any of these exhibits?

13        A.    I have not.

14        Q.    We touched on this, but you have been assigned this

15   case for a long time, correct?

16        A.    Yes.

17        Q.    And I just showed you the Rivals video, the hits,

18   correct?

19        A.    Yes.

20        Q.    And you are now saying that there is actually an OBH

21   Records, correct?

22        A.    I never denied that.

23        Q.    And that Mr. West releases videos for OBH Records,

24   correct?

25        A.    Yes.
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 7878
                                                                          of 255
                           SPECIAL AGENT BECKER - CROSS

1         Q.     And you just heard from my co-counsel here regarding

2    the Protocol 3, correct?

3         A.     Yes.

4         Q.     He asked you about that.      Remember I asked you about

5    Protocol 4, correct, yesterday, I believe?

6         A.     Yes, I think so.

7         Q.     Right, right.    In the one picture where you showed my

8    client, it had Protocol 4 listed, correct?

9         A.     Sure.

10        Q.     And I asked you then, so that wasn't today, if you

11   had linked, gone and hit the link.        Remember that question?

12        A.     Yes.

13        Q.     Okay.   And have you done that yet?

14        A.     No.

15        Q.     And you've been investigating this case how long?

16   How long have you been on this case?

17        A.     I came to the office in August of 2017, so a little

18   over two years.

19        Q.     Are you planning on hitting the link at some point?

20        A.     No.

21        Q.     Okay.   That's okay.    I'm going to call somebody, but

22   I just thought it might be curious.

23               Do you know who this man in the middle here is?

24        A.     I can't see where you're pointing.        I'm sorry.

25        Q.     The gentleman right there.
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 79 of 25579
                          SPECIAL AGENT BECKER - CROSS

1         A.   I still can't see who you're pointing to.

2         Q.   Please zoom in.

3              THE COURT:    It's the person in it appears like a

4    white v-neck T-shirt wearing a blue hat.

5    BY MR. ORTIZ:

6         Q.   You've been on this case two years?

7         A.   Yes.

8         Q.   You're aware this person, Mr. West, is making rap

9    videos?

10        A.   Yes.

11        Q.   That cites Protocol 3, correct?

12        A.   The picture?

13        Q.   The picture, the actual entire picture, when you look

14   at what is being noted.     The Instagram posting has a link to

15   Protocol 3, correct?

16        A.   There's not a link.      It's just a hashtag.

17        Q.   A hashtag, right?

18        A.   Yes.

19        Q.   And it references what appears to be something being

20   released, correct?

21        A.   Yes.

22        Q.   You have heard the name Poe mentioned, because I've

23   seen the same discovery as you, in this case, correct?

24        A.   Yes.

25        Q.   Are you aware that's Poerilla?
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 8080
                                                                          of 255
                           SPECIAL AGENT BECKER - CROSS

1         A.     I am.

2         Q.     The record producer Poerilla from New York?

3         A.     I have no idea what he does for a living.

4         Q.     Okay.   Wait a minute.     Two years investigating?

5                THE COURT:    How are you spelling that name?

6                MR. ORTIZ:    I believe it's P-O-R-I-L-L-A.

7                THE WITNESS:    I think it's P-O-E-R-I-L-L-A.

8    BY MR. ORTIZ:

9         Q.     That's the way I believe it is.

10               You still haven't investigated whether or not he's a

11   record producer?

12        A.     Mr. Poerilla?

13        Q.     Yeah.

14        A.     I have not.

15        Q.     Now, next picture.     Now, I notice that this one, the

16   only thing I wanted to mention was that there is an OBHGG in

17   the right-hand corner, correct?        That was the next photo you

18   showed?

19        A.     Yes.

20        Q.     Again, no Mr. Hickson, correct?

21        A.     Correct.

22        Q.     Next photo.    Again, OBHGG is hashtagged in that one,

23   correct?

24        A.     Correct.

25        Q.     Next one.    Next photo.    You're telling me -- do you
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 81 of 25581
                          SPECIAL AGENT BECKER - CROSS

1    recognize that being the Lounge?

2         A.     I do.

3         Q.     Okay.   And some of the videos -- one of the videos we

4    saw earlier was actually filmed in the Lounge, correct?

5         A.     Correct.

6         Q.     And I notice there's pool tables there in some of the

7    videos?

8         A.     Yes.

9         Q.     And big screen TVs?

10        A.     Yes.

11        Q.     Okay.   So not a similar type of place as the Mansion

12   you would agree?

13        A.     I would agree that the interior is vastly different.

14        Q.     Well, much different ambience, correct?

15        A.     Decor, yes.

16        Q.     It's got hardwood floors?

17        A.     Yes.

18        Q.     Okay.   Flat screen TVs?

19        A.     Yes.

20        Q.     It's got detail on the wall?       See the metal detail?

21        A.     I do see that.

22               MR. ORTIZ:    Okay.   Next page.    That's it I'm done.

23   Can I see the Melliano, just the clip where you have the words

24   on there?

25               MR. WITHERELL:   902A-1.
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 8282
                                                                          of 255
                           SPECIAL AGENT BECKER - CROSS

1                MR. ORTIZ:    I don't need to play the video.       Just

2    freeze it.    It's already admitted, Your Honor.

3    BY MR. ORTIZ:

4         Q.     I'm not going to play the whole video.        You

5    translated in this case a bunch of videos.         You provided

6    transcripts, correct?      Transcripts were made of the rap lyrics?

7         A.     Yes, I prepared them.

8         Q.     So in preparing the transcripts, you point out today

9    this phrase, "We hit corners.       Ride around with sticks on us.

10   My life changed when Melliano put bricks on us," correct?

11        A.     What's the question?

12        Q.     That's what you were able to pull out of that

13   particular video, correct?

14        A.     Correct.

15        Q.     You agree, first of all, there's many videos from

16   AR-Ab posted on YouTube, correct?

17        A.     Absolutely.

18        Q.     Other people who appear to be also OBH Records,

19   members of that record group that also post videos, correct?

20        A.     Yes.

21        Q.     Like Lil Johnnie, for example?

22        A.     I know Lil Johnnie.

23        Q.     We all do.    So you were able to take this video and

24   you've gone through numerous videos, correct, associated with

25   OBH Records?
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 83 of 25583
                          SPECIAL AGENT BECKER - CROSS

1         A.    Yes.

2         Q.    Okay.   Well, for two years you've been investigating

3    this case, right?

4         A.    Close enough.

5         Q.    And out of all the videos, you have chosen to bring

6    that one line, and you write M-E-L-L-I-A-N-O put bricks on us,

7    correct?   That's what you've extracted from that one video, one

8    line?

9         A.    I'm not sure what you're asking.

10        Q.    Let me ask you, that's what you were able to extract

11   from this one video, correct?

12        A.    I wrote a transcript for the entire video.

13        Q.    For the entire video?

14        A.    Yes.

15        Q.    Now, that doesn't state what the bricks are, correct?

16        A.    No.

17        Q.    And it doesn't say who Melliano actually is, correct?

18   It doesn't say anything else other than Melliano, correct?

19        A.    This actual video does not state who Melliano is.

20        Q.    Jameel Hickson, by the way, isn't in that video,

21   correct?

22        A.    In the actual video?

23        Q.    In the actual video.

24        A.    No.

25        Q.    In fact, he's not in any of these videos that you've
                 Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 8484
                                                                            of 255
                             SPECIAL AGENT BECKER - CROSS

1    posted today?

2           A.     No, he's not.

3           Q.     In fact, I haven't found one.       Have you found a

4    single video from OBH Records in which Melliano is in it?

5           A.     No videos that Melliano's in, correct.

6           Q.     So we have M-E-L-L-I-A-N-O.       Are you aware -- well,

7    I'm going to ask you to show -- do you see what's in front of

8    you?

9           A.     Yes.

10          Q.     That's social media?

11          A.     I've never seen this website, but it looks like one.

12          Q.     Who is that -- permission to publish to the jury,

13   Your Honor?

14                 THE COURT:    You want to show this to the jury?

15                 MR. ORTIZ:    Yes.

16                 THE COURT:    Admitted.

17                             (Exhibit admitted into evidence.)

18   BY MR. ORTIZ:

19          Q.     How is that spelled?

20          A.     M-E-L-L-I-A-N-O.

21          Q.     Noir, correct?

22          A.     Noir, correct.

23          Q.     Where is the artist from?

24          A.     Philadelphia.

25          Q.     So Melliano Noir from Philadelphia?
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 85 of 25585
                          SPECIAL AGENT BECKER - CROSS

1         A.     I'm sorry?

2         Q.     It's telling you that's an artist Melliano Noir from

3    Philadelphia, correct?

4         A.     That's what this website is telling us, correct.

5         Q.     It's one of the most popular music websites.        So

6    you're not really familiar with the music industry is what I'm

7    taking.

8         A.     I wouldn't say that at all.

9         Q.     It's just something you're not familiar with?

10        A.     I am familiar.

11        Q.     You are?

12        A.     Yes.

13        Q.     In investigating this case, you didn't look for

14   Melliano Noir, the artist in Philadelphia?        You didn't look

15   that up?

16        A.     No.    I investigated drug dealers.

17        Q.     I didn't ask you that.    That's not answering the

18   question.    I asked you if you looked up Melliano Noir in

19   Philadelphia?

20        A.     No, I did not look him up.

21        Q.     Have you anything referencing Melliano in this entire

22   case in a rap video other than that one line, which you don't

23   know what drug is, bricks?     Have you ever seen Melliano

24   mentioned in any other lyric you've extracted from all these

25   rap videos?
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 8686
                                                                          of 255
                           SPECIAL AGENT BECKER - CROSS

1         A.     Yes.

2         Q.     Where?

3         A.     Another video I examined, I believe the line was,

4    "Melliano came through in a clutch."

5         Q.     Yes, you're correct.      So you have two instances where

6    Melliano is mentioned about a clutch, correct?          I think that

7    actually was on a posting.

8         A.     It was also in a video I've seen.

9         Q.     Yeah, yeah.    We actually went through that when we

10   talked about the release of Protocol 4.         Do you recall?

11        A.     With the picture of your client in it?

12        Q.     Yes.

13        A.     Yes.

14        Q.     "Melliano came through in the clutch" with the link

15   hashtag Protocol 4, correct?

16        A.     Yes, with the picture of your client in it.

17        Q.     Right.   So you're right.     That's where I've seen it.

18        A.     It's also in a video where I've seen it.

19        Q.     But other than that, no other mention, correct?

20        A.     Not that I'm aware of.

21               MR. ORTIZ:    No further questions.

22               THE COURT:    Mr. Goldman.

23               MR. GOLDMAN:    Briefly.

24                                     - - -

25                              CROSS-EXAMINATION
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 87 of 25587
                          SPECIAL AGENT BECKER - CROSS

1                                     - - -

2    BY MR. GOLDMAN:

3         Q.   Agent, I'm a little older than everybody.

4         A.   I wouldn't say that.

5         Q.   Okay.    Thank you.    YouTube, when people are posting

6    on YouTube, it goes out in the world, doesn't it?

7         A.   Absolutely.

8         Q.   So these guys who post these words and these lyrics,

9    if they're confessions, they know they're confessing to the

10   entire world, correct?

11        A.   Yes.

12        Q.   And, in fact, the scrutinizing eyes of the Government

13   also, correct?

14        A.   Yes.

15        Q.   So these guys would either have to be the stupidest

16   people in the world or this is artistic license?

17             THE COURT:    Don't answer that.      That's argumentative.

18   Rephrase the question.

19   BY MR. GOLDMAN:

20        Q.   You agree with me that many singers and musical

21   artists, you know, write songs which are fictitious but

22   incorporate real facts.     Are you aware of that?

23        A.   I'm not sure of your question.        Can you rephrase

24   that, please?

25        Q.   Yeah.    Johnny cash once wrote, "I took a snort of
                 Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 8888
                                                                            of 255
                           SPECIAL AGENT BECKER - REDIRECT

1    cocaine and I shot the bad bitch down."           Now, that's a white

2    guy.   Never charged.       Nobody alleged that when he says it --

3                  THE COURT:    That's argumentative.

4                  MR. GOLDMAN:    That's all.     Thank you.

5                  THE WITNESS:    Thank you.

6                  THE COURT:    Any redirect?

7                  MR. WITHERELL:     Briefly.

8                                        - - -

9                               REDIRECT EXAMINATION

10                                       - - -

11   BY MR. WITHERELL:

12          Q.     You do know what bricks means, right?

13          A.     Yes.

14          Q.     What does it mean?

15          A.     Brick is a very commonly used term for a kilogram of

16   cocaine.

17                 MR. WITHERELL:     975.

18                 THE COURT:    Admitted.    The jury's seen this.

19                 MR. WITHERELL:     I know.    Just a question on it,

20   because Mr. Goldman had brought up about lyrics that are

21   fictitious.

22                 THE WITNESS:    Correct.

23   BY MR. WITHERELL:

24          Q.     This one talks about a trap house?

25          A.     Yes.
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 89 of 25589
                            OFFICER KREWER - DIRECT

1         Q.   The Mansion was a trap house, right?

2         A.   Yes.

3              MR. MEEHAN:     I'm going to object, Judge.      This is

4    beyond the scope of cross-examination.

5              THE COURT:    Overruled.

6              MR. WITHERELL:     Nothing further.

7              THE COURT:    Any recross?

8              MR. MEEHAN:     No.

9              THE COURT:    Thank you, Agent.

10             THE WITNESS:     Thank you.

11                         (Witness excused.)

12             THE COURT:    Next witness, please.

13             MR. STENGEL:     Government calls Officer John Krewer to

14   the stand.

15             THE CLERK:    Please raise your right hand.

16                         (Witness sworn.)

17             THE CLERK:    Thank you.    Please state your full name

18   and spell your last name for the record.

19             THE WITNESS:     John Krewer, K-R-E-W-E-R.

20                                    - - -

21                            DIRECT EXAMINATION

22                                    - - -

23   BY MR. STENGEL:

24        Q.   Good morning, sir.      What do you do for a living?

25        A.   Philadelphia police officer.
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 9090
                                                                          of 255
                              OFFICER KREWER - DIRECT

1         Q.     Speak into the microphone, please.

2         A.     Philadelphia police officer.

3         Q.     How long have you been a Philadelphia police officer?

4         A.     Got hired in '08.     I graduated the academy in June

5    of '09.

6         Q.     Do you have any other jobs other than a police

7    officer?

8         A.     Since November of 2015, I got detailed to the Federal

9    Bureau of Investigation.

10        Q.     In what capacity?

11        A.     Basically like Operation Safe Streets focusing on

12   violent gangs and narcotics.

13        Q.     That's a task force?

14        A.     Correct.

15        Q.     You're a task force officer with the FBI?

16        A.     Correct.

17        Q.     What are some of your responsibilities as a task

18   force officer with the Federal Bureau of Investigation?

19        A.     We focus on violence in certain areas in the city and

20   identifying violence and identifying individuals responsible

21   for that, drug trafficking usually goes along with the

22   violence, and targeting the individuals responsible for the

23   violence.    We create an investigation either on the state side

24   or either on the federal side.

25        Q.     That investigation entails what kinds of activities?
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 91 of 25591
                            OFFICER KREWER - DIRECT

1         A.     Investigation goes from just basic corner drug sales

2    all the way up to drug trafficking kilos into the Philadelphia

3    area to attempted murders, to homicide, to things like gang

4    activity and narcotics and violence comes with it.

5         Q.     Does your investigation include surveillance?

6         A.     Oh, yeah, physical surveillance, electronic

7    surveillance, surveillance in multiple manners.

8         Q.     As a task force officer with the FBI, did you

9    participate in an investigation of a group called the Original

10   Block Hustlers?

11        A.     Yes, I did.

12        Q.     And you commonly know that as OBH?

13        A.     Correct.

14        Q.     Drawing your attention to November 20, 2017, were you

15   conducting surveillance in the Philadelphia area?

16        A.     Yes, I was.

17        Q.     Was that part of your investigation of OBH?

18        A.     Correct.

19        Q.     And where were you conducting surveillance on

20   November 20, 2017?

21        A.     November 20, 2017, I was -- actually, it was

22   northwest of the city.     Actually, yeah, northwest to west of

23   the city.    I was actually on Route 30.     I was sitting in the

24   eastbound lanes of Route 30 waiting for a red Volvo truck to

25   pass my way that was being driven by Hoover.
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 9292
                                                                          of 255
                              OFFICER KREWER - DIRECT

1         Q.     I'm sorry.    Driven by?

2         A.     By Hoover.

3         Q.     By alleged co-conspirator Richard Chase Hoover?

4         A.     Correct.

5         Q.     And did you see that red truck?

6         A.     Yes, I did.    I was parked on the shoulder.

7    Approximately about 45 minutes after sitting there, Mr. Hoover

8    passed me.    He was in the right lane traveling eastbound on

9    Route 30.

10        Q.     What did you do after you saw him?

11        A.     Once he passed me, I let him get out of view so he

12   didn't see me pull back onto the road.         I pulled back onto the

13   road, made phone calls to the FBI case agents in this case, let

14   them know that I was following Richard Hoover in his red truck

15   eastbound on Route 30 at that point.

16        Q.     And to where did you follow him that day?

17        A.     I ended up following him to a truck lot in South

18   Philadelphia close to the stadiums just right by 95.

19        Q.     And did you observe him enter that truck lot?

20        A.     I did not follow right behind him.        At that time I

21   had multiple vehicles, other task force officers, and other

22   agents to assist with the surveillance.         I did not follow him

23   into the lot, but when he did go into the lot, I ended up

24   parking, like, kind of like where the train tracks are.            And I

25   got out on foot and stood underneath 95 and watched from foot
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 93 of 25593
                            OFFICER KREWER - DIRECT

1    behind, like, one of the pillars that holds up Interstate 95.

2         Q.    Standing behind that pillar underneath 95, please

3    tell the jury what you saw.

4         A.    At that time I ended up seeing a white male later

5    identified, I know now, as Richard Chase Hoover.         Ended up

6    exiting the truck, kind of got out on foot, looked around, was

7    on his phone.   Ended up leaving the truck parking lot and

8    walked northbound out of view.      I don't know how many minutes

9    later, but a time later he returned in a white SUV.          I believe

10   it was a Chevy or a GM.     It was an American made white SUV.

11              Ended up pulling up next to the truck.        When he

12   pulled up next to his truck, the original red truck that I

13   followed, he ended up moving what appeared to be black bags

14   into the truck, and he ended up leaving the area and was

15   followed out of the area.

16        Q.    Was he followed out of the area by you?

17        A.    I was not one of the first ones, but when he left the

18   area, I ended up running back to my car, got into my vehicle,

19   and assisted with the moving surveillance.

20        Q.    Where did he go, if you know?

21        A.    He ended up going to 1 Brown Street, which is a

22   luxury apartment complex.     He ended up pulling into 1 Brown

23   Street.   He parked -- I remember he parked between the two

24   buildings.   1 Brown Street is two apartment buildings.         You got

25   one that's, like, the east, I don't want to say tower, but the
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 9494
                                                                          of 255
                              OFFICER KREWER - DIRECT

1    east building and the west building.        He ended up parking his

2    white truck in between the two buildings.

3         Q.     Are you from Philadelphia?

4         A.     Not originally, no.

5         Q.     How long have you been here?

6         A.     Since -- I got hired in '08, commuted for a while,

7    and in 2009 I moved to Philadelphia.

8         Q.     You're an officer of the Philadelphia police force,

9    correct?

10        A.     Correct.

11        Q.     What area of the city would you call that where 1

12   Brown Street is?

13        A.     Center City.    It's still in the 6th Police District

14   which is part of -- which covers Center City Philadelphia.

15        Q.     Now, did you follow -- when Mr. Hoover parked in

16   between, as you described, in the two towers at Brown Street,

17   did you see where he went then?

18        A.     No.

19        Q.     And did you -- how did your surveillance conclude

20   that day?

21        A.     On that day, I believe shortly after, I ended up

22   cutting surveillance for the day, but surveillance for that

23   matter was not done.      The next day I went back to 1 Brown

24   Street, the apartment, and I entered the apartment on the

25   western building of 1 Brown Street, walked in.          And once you
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 95 of 25595
                            OFFICER KREWER - DIRECT

1    walk in, to the right is a security desk.        I identified myself

2    as a Philadelphia police officer to the security guard and

3    requested to see if he had any cameras in the area, which he

4    did.

5                He -- based upon the surveillance from the day

6    before, I knew what time Richard Hoover arrived at 1 Brown.              I

7    asked the security guard to roll the cameras back to that time.

8    At which time I observed a white Chevy SUV enter the parking

9    lot and park in between the two buildings.

10               Another video I saw was the video was almost like

11   from the security desk when you would walk in.         When you guys

12   walk in, the video would catch you walking in, basically anyone

13   entering the property?

14               I remember seeing Richard Hoover walk into the

15   property, and he had a backpack on, black backpack on.          I

16   believe he had a blue hoodie.      And he was holding a basketball.

17   He was actually, like, throwing the basketball up in the air

18   when he walked into the property.

19          Q.   Did you do anything -- you just described a bunch of

20   videos you watched.    Did you do anything that day to preserve

21   those videos?

22          A.   I told the security guard, I'm like, is it possible

23   for me to get that to preserve it for evidence?         And he ended

24   up burning a disk right in front of me and handed it to me.              At

25   that point I ended up getting the disk.        I called one of the
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 9696
                                                                          of 255
                              OFFICER KREWER - DIRECT

1    case agents, I don't know which one I called, when I left to

2    let him know that I had a disk with Richard Hoover entering the

3    property at 1 Brown.

4         Q.     And if I showed you a clip of one of those videos,

5    would you recognize it?

6         A.     Yes, sir.

7                MR. STENGEL:    Permission to show the witness what has

8    been marked as Government Exhibit 1106B.

9                THE COURT:    Is this from the video he just described?

10               MR. STENGEL:    Yes.

11               THE COURT:    Admitted.    Show it to the jury.

12               MR. STENGEL:    Thank you, Your Honor.

13                           (Whereupon the video is shown to the jury.)

14   BY MR. STENGEL:

15        Q.     Do you recognize the individual that we just saw in

16   the video?

17        A.     That is Richard Chase Hoover, sir.

18        Q.     Drawing your attention to January 31, 2018, were you

19   again conducting surveillance as part of the FBI's

20   investigation into the Original Block Hustlers?

21        A.     Yes, I was.

22        Q.     And what was -- where were you?

23        A.     I was outside of an apartment complex still in Center

24   City.   It was outside of 2323 Race Street.

25        Q.     Could you just describe for the jury, please, your
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 97 of 25597
                            OFFICER KREWER - DIRECT

1    vantage point on that day?     Where were you?

2         A.     I was actually -- majority of the time I was standing

3    right out front of the main entrance to 2323 Race.         Sometimes I

4    would actually walk to Race, but the majority of the time I was

5    actually standing in the front door just walking within 20,

6    30 yards of the front door.

7         Q.     Were you alone?

8         A.     No.

9         Q.     Who were you with?

10        A.     I brought my dog to make it look more believable.

11        Q.     While you were walking your dog back and forth

12   outside of 2323 Race Street, what did you see?

13        A.     Certain time into the surveillance, Mr. Abdul West

14   ended up pulling up where the main entrance is, it's 2323 Race.

15   Probably about 25, 30 yards just east of the main entrance,

16   probably about, like, five or six parking spots.         At that time

17   I observed it was a black Dodge Challenger, heavy tinted

18   windows.    I didn't know it was Mr. West at that time until he

19   parked the vehicle.    I was within 15 feet, 15, 20 feet of

20   Mr. West.    Mr. West exited the vehicle.      He went to the trunk

21   of his vehicle, opened up the trunk, and ended up getting out

22   a -- it was, like, a black bag that you would get from a corner

23   store, like a small black bag.      It was wrapped really tight.         I

24   was not able to see what was inside of the bag, of course, but

25   to me it appeared to be in the same shape of United States
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 9898
                                                                          of 255
                              OFFICER KREWER - DIRECT

1    currency, but a large amount of United States.          He ended up

2    closing the trunk, had the bag in his hand, and then proceeded

3    to walk into the entrance to 2323 Race.

4         Q.     To be clear, we're talking about the defendant, Abdul

5    West, who is sitting at counsel table, correct?

6         A.     Yes, sir.

7         Q.     Do you remember approximately what time it was that

8    you saw him?

9         A.     I can't recall off the top of my head, sir.

10        Q.     And was that the end of your surveillance that night?

11        A.     No, it was not.

12        Q.     Okay.   What happened next?

13        A.     At that time we were in communication with other task

14   force officers and agents in the FBI that let us know that

15   Richard Chase Hoover had arrived onto Race Street, onto the

16   2300 block of Race.      At that time I ended up walking down from

17   the main entrance a little bit south.         I walked onto Race

18   Street to look down Race.       Ended up observing Mr. Hoover's

19   vehicle from before, the same white SUV, parked on Race Street.

20   I believe it was facing eastbound in the southbound lanes.            He

21   was in the vehicle for a little bit.        I remember a Philadelphia

22   police vehicle parked right in front of him.          And after a

23   couple minutes, Mr. Hoover ended up leaving his vehicle with

24   luggage bags.     At that time I walked back to the front of 2323

25   Race.
        Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 99 of 25599
                            OFFICER KREWER - DIRECT

1              When I observed Mr. Hoover walking towards the front,

2    I ended up just walking right past him.        He acknowledged me.

3    He actually acknowledged my dog, said hi.        I said hi back to

4    him, and then I continued to walk southbound away from the

5    entrance, turn around, and ended up seeing Mr. Hoover enter the

6    front property, front door main entrance to 2323 Race.

7         Q.   Did you see either Mr. West or Mr. Hoover again that

8    night?

9         A.   No.   That's the only time I saw Mr. West was from the

10   original surveillance when he parked.       I did end up seeing

11   Mr. Hoover exit 2323 Race.      He had on the same clothing, but he

12   did not have the black luggage bags.       He left empty.     He didn't

13   have the bags anymore.     Returned to his white Chevy SUV on Race

14   Street and then departed the area, ended up leaving the area,

15   drove eastbound on Race Street from 23rd Street, and that's the

16   last time I saw him that day.

17        Q.   Approximately how long was he in 2323 Race Street?

18        A.   Estimate maybe 30 minutes off the top of my head.              I

19   can't tell you.    Approximately 30 minutes.

20             MR. STENGEL:     I have no further questions for Officer

21   Krewer.

22             THE COURT:    Okay.    Cross-examine.

23             MR. MEEHAN:     No, thanks.

24             MR. HUGHES:     No questions, Your Honor.

25             THE COURT:    Mr. Ortiz.
                                                                        100
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 100 of 255
                               OFFICER KREWER - CROSS

1                 MR. ORTIZ:   Yes.

2                                       - - -

3                                CROSS-EXAMINATION

4                                       - - -

5    BY MR. ORTIZ:

6         Q.      Good morning.

7         A.      Good morning.    How you doing?

8         Q.      We have done a case together; is that correct?

9         A.      Yes.    It's been two years probably now.

10        Q.      Two years.   Exactly.    So we know each other.      You're

11   a good man.     So, listen, I'm going to walk you through.

12        A.      I appreciate that.

13        Q.      I call it like I see it because we worked together

14   for -- it was a tough case.

15        A.      Correct.

16        Q.      So I want to start with the only thing that's

17   important to me, obviously, is November of?

18        A.      2017.

19        Q.      Right.   You did a lot of surveillance on this case,

20   correct?

21        A.      Correct.   I did.

22        Q.      And the only date where anyone -- where Mr. Hoover is

23   ever seen going to the Brown Street address, you would agree,

24   was in November, correct?

25        A.      I would agree that that's the only time that I saw
                                                                       101
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 101 of 255
                            OFFICER KREWER - CROSS

1    him, yeah.

2         Q.    Right.   That you know of.

3         A.    That I know of, correct.

4         Q.    That's all you're able to testify?

5         A.    What I know, correct.

6         Q.    That was the only time, correct?

7         A.    Correct.

8         Q.    Then you talked about Race Street, correct?

9         A.    Correct.

10        Q.    Later on Mr. Hoover's going to Race Street, correct?

11        A.    Correct.

12        Q.    Did you have a chance to see Mr. Hoover on that --

13   the first trip that anyone that I'm aware of is actually in

14   November -- Mr. Hoover I'm talking about.

15        A.    Correct.

16        Q.    The first time Mr. Hoover brought a truck that we

17   know of was in November of 2017, correct?

18        A.    Correct.

19        Q.    So that would be trip one?

20        A.    Correct.

21        Q.    Did you see Mr. Hoover unload his truck or you

22   weren't present?

23        A.    I was.   I was standing underneath 95.

24        Q.    So he took a bunch of things out of his truck,

25   correct?
                                                                        102
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 102 of 255
                               OFFICER KREWER - CROSS

1         A.      Correct, black luggage bags and I believe a black

2    duffel bag.

3         Q.      Right.    A big, black duffel bag, correct?

4         A.      Correct.

5         Q.      And he put them in this Trailblazer?

6         A.      The white SUV, correct.

7         Q.      When you go to Brown Street with the dog -- I like

8    that you went there with the dog.

9         A.      No, that was not Brown Street.       My dog only

10   accompanied me on surveillance at 2323 Race.

11        Q.      I got it.    But you do go to Brown Street to make

12   these observations, correct?

13        A.      Correct.

14        Q.      And at no time do you see Mr. Hickson, correct?

15        A.      No, I did not.

16        Q.      And you're not aware of Mr. Hickson being at Race

17   Street or any of those other?

18        A.      No.

19        Q.      Okay.    So that would be December, for example,

20   correct?

21        A.      Correct.    I don't know if I assisted in December, but

22   correct.

23        Q.      There were like five more of these observations of

24   Mr. Hoover driving from California, correct?

25        A.      Correct.
                                                                       103
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 103 of 255
                            OFFICER KREWER - CROSS

1         Q.     Nothing was seized in November, correct?

2         A.     No, not at all, just surveillance.

3         Q.     Just surveillance, right?

4         A.     Uh-huh.

5         Q.     And Mr. Hoover goes to Brown Street, and no one sees

6    Mr. Hickson, correct?

7         A.     Correct.

8         Q.     And then you get a video related to Mr. Hoover going

9    to that address, correct?

10        A.     Correct.

11        Q.     And he was not carrying that big bag, correct?

12        A.     No.   He just had the blue hoodie and a black

13   backpack.

14        Q.     And a basketball?

15        A.     Correct.   Can't forget that.

16               MR. ORTIZ:   Can we look at that?

17               THE COURT:   What exhibit is this?

18               MR. ORTIZ:   106B.

19   BY MR. ORTIZ:

20        Q.     So Mr. Hoover has a hat on, correct?

21        A.     Correct.

22        Q.     And he has a basketball, correct?

23        A.     Correct.

24        Q.     And he has this bag right here.     That's all he has?

25        A.     The backpack, correct.
                                                                        104
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 104 of 255
                               OFFICER KREWER - CROSS

1         Q.      Do you see it bulging out up here or anything like

2    that?

3         A.      Nothing.

4         Q.      It's just this little, small backpack in the back,

5    correct?

6         A.      Correct.

7         Q.      So you never seized anything in that backpack,

8    correct?

9         A.      I don't believe I ever saw that backpack again.

10        Q.      You don't even know if that's his gym bag.         You don't

11   know what that is, correct?

12        A.      Absolutely.

13        Q.      It could be an overnight bag?

14        A.      It could be absolutely anything inside of it,

15   correct.

16        Q.      Did you check if he stayed the next night at Brown

17   Street?

18        A.      No, sir.

19        Q.      Did anyone surveil Brown Street the next night?

20        A.      No, sir.   I believe the white SUV was no longer

21   there.

22        Q.      I asked if you surveilled Brown Street.

23        A.      The next day, the white SUV was no longer there.

24        Q.      It was gone?

25        A.      Correct.
                                                                       105
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 105 of 255
                            OFFICER KREWER - CROSS

1         Q.    Did you go back day after day?

2         A.    No.

3         Q.    You agree with me, even in this, you don't see

4    Mr. Hickson, correct?

5         A.    Correct.   Not at all.

6         Q.    You can't say one way or the other whether Mr. Hoover

7    was tired and decided to spend the night, correct?

8         A.    Absolutely correct.

9         Q.    And there's no other video from Brown Street.        This

10   was just something the guy gave you when you walked up.         He

11   was, like, here, have it, correct?

12        A.    Yes.

13        Q.    So we have nothing else other than that in terms of

14   Mr. Hoover going into that apartment, correct?

15        A.    Correct.

16        Q.    And, again, not with all the stuff you saw him taking

17   out of the truck, that big bag, all that stuff, correct?

18        A.    I did not see him bring that into the apartment.

19        Q.    What I'm saying is there's no other video that's

20   going to show Mr. Hoover going in there with a large bag,

21   correct?

22        A.    Not that I believe, no.     From my knowledge, no.

23              MR. ORTIZ:   I have no further questions.

24              MR. GOLDMAN:   No questions, Your Honor.

25              THE COURT:   Redirect.
                                                                        106
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 106 of 255
                                   McGANN - DIRECT

1                 MR. STENGEL:    No redirect, Your Honor.

2                 THE COURT:   Thank you, Officer.

3                 THE WITNESS:    Thank you, Your Honor.

4                             (Witness excused.)

5                 THE COURT:   Next witness, please.

6                 MR. STENGEL:    Shawn McGann.

7                 THE CLERK:   Please raise your right hand.

8                             (Witness sworn.)

9                 THE CLERK:   Thank you.    Please state your full name

10   and spell your last name for the record.

11                THE WITNESS:    Shawn McGann, M-C-G-A-N-N.

12                THE COURT:   Have a seat.     Keep your voice up, please.

13   Pull the microphone down and speak directly inside.

14                Go ahead.

15                                      - - -

16                               DIRECT EXAMINATION

17                                      - - -

18   BY MR. STENGEL:

19        Q.      Good morning, Mr. McGann.      How are you?

20        A.      Good.   Yourself?

21        Q.      Fine.   Thank you.    What do you do for a living?

22        A.      Security.

23                THE COURT:   Move closer to the microphone and speak

24   louder.

25   BY MR. STENGEL:
                                                                       107
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 107 of 255
                               McGANN - DIRECT

1         Q.   Security for whom?

2         A.   For Core Realty.

3         Q.   What does Core Realty do?

4         A.   It's a real estate company.       They rent out

5    apartments.

6         Q.   In November of 2017, were you working for Core

7    Realty?

8         A.   Yes.

9         Q.   Were you working security for Core Realty?

10        A.   Yes.

11        Q.   Core Realty, do they manage multiple properties?

12        A.   Yes.

13        Q.   Was one of those properties in November 2017 an

14   apartment at 1 Brown Street?

15        A.   Yes.

16        Q.   Is there another name for the apartment at 1 Brown

17   Street?

18        A.   It was called Penn Treaty Village Penthouses.

19        Q.   And in November of 2017, were you working at that

20   apartment complex?

21        A.   Yes.

22        Q.   In what capacity?

23        A.   I was a front desk concierge at the time.

24        Q.   Did you also -- were you always stationed to, as you

25   described it, the concierge desk?
                                                                        108
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 108 of 255
                                   McGANN - DIRECT

1         A.      No.

2         Q.      What else would you do?

3         A.      I was roaming security, checking the floors, the

4    outside property, just making sure everything was kept and

5    safe.

6         Q.      As a roaming security guard, would you have the

7    opportunity to interact with the residents?

8         A.      Yes.

9         Q.      Would you become familiar with where certain

10   residents lived?

11        A.      Yes.

12        Q.      When you're working at the concierge desk, what are

13   you doing?

14        A.      Reviewing tapes, surveillance cameras.

15        Q.      When a visitor is coming to -- when someone's coming

16   to visit a resident of that apartment complex, would they have

17   to check in at the concierge desk?

18        A.      Yes.

19        Q.      How would they be admitted to the property?

20        A.      They would walk in the front door and we would buzz

21   them up to the elevators.

22        Q.      And how would they get buzzed up?       How would you know

23   that it's okay to buzz them up?

24        A.      We would speak with the resident, and they would tell

25   us that it's okay for them to come up.
                                                                       109
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 109 of 255
                               McGANN - DIRECT

1         Q.   How would you speak with the resident?

2         A.   Via telephone.

3              MR. ORTIZ:    Your Honor, I can stipulate to this.        Is

4    there a need for this, that my client lives there?         Do we need

5    a stipulation?

6              MR. STENGEL:    No.

7              MR. ORTIZ:    I'll stipulate.

8              THE COURT:    Proceed.

9              MR. STENGEL:    It's very, very brief.

10   BY MR. STENGEL:

11        Q.   So directing your attention to around November 21,

12   2017, do you recall meeting with FBI Task Force Officer John

13   Krewer?

14        A.   Yes.

15        Q.   And where did you meet with him?

16        A.   In the lobby of Penn Treaty Village.

17        Q.   Can you just describe for the jury, please, how that

18   meeting went?

19        A.   He just came in and asked if we could give him a copy

20   of surveillance tapes.

21        Q.   Did you give him a copy of certain surveillance

22   tapes?

23        A.   Yes, we did.

24        Q.   Did you view that surveillance with him?

25        A.   Yes.
                                                                        110
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 110 of 255
                                   McGANN - DIRECT

1         Q.      And if I played you clips of that surveillance, would

2    you recognize it?

3         A.      Yes.

4                 MR. STENGEL:    Permission to show the witness what's

5    marked as Government Exhibit 1106B.

6                 THE COURT:   Yes, admitted.

7    BY MR. STENGEL:

8         Q.      Do you see that in front of you?

9         A.      Yes.

10        Q.      Now, while this plays, I just want to ask you a

11   couple questions about this.        I see a time stamp at the bottom.

12   Do you see that?

13        A.      Yes.

14        Q.      In your experience working at the concierge desk, was

15   the time stamp on the 1 Brown Street surveillance generally

16   accurate?

17        A.      Yes, give or take about ten minutes either way.

18        Q.      And when you watched this video clip with Officer

19   Krewer, did it look familiar to you?

20        A.      Yes.

21        Q.      Why?

22        A.      Individual just stuck out in my head.        He waited in

23   the lobby for about 15 minutes before the resident he was

24   visiting came to the building.

25        Q.      And you were working the concierge desk when he came
                                                                       111
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 111 of 255
                               McGANN - DIRECT

1    in, correct?

2         A.   Yes, yes.

3         Q.   What resident was he there to see?

4         A.   1806.

5         Q.   Who lived at 1806?

6         A.   I kind of forget the name.

7         Q.   Do you see the gentleman in the courtroom today?

8         A.   Yes.    He's sitting over there.

9         Q.   Can you identify him by an article of clothing,

10   please?

11        A.   Gray suit, white shirt.

12             MR. STENGEL:    For the record, the witness has

13   identified the defendant, Jameel Hickson.

14             THE COURT:    Yes.

15   BY MR. STENGEL:

16        Q.   Do you recall contacting -- you mentioned that this

17   gentleman we see in the video hung out, I think you described

18   it, for about 15 minutes.      Do you recall how is it that he

19   ultimately gained access?

20        A.   I ended up buzzing him through the elevator doors.

21        Q.   And how did you know you were able to buzz him

22   through the elevator doors?

23        A.   Because I spoke with the resident.

24        Q.   As you sit here today, do you know Mr. Hickson's

25   phone number?
                                                                        112
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 112 of 255
                                   McGANN - DIRECT

1         A.      No, not off the top of my head.

2         Q.      Were you familiar with it in November 2017?

3         A.      Yes.   It was on our residential log of residents.

4         Q.      Why do you know that his number was on your

5    residential log?

6         A.      He wasn't on the lease, so we had to write his name

7    in specifically with his number.

8         Q.      Do you recall providing that phone number to the

9    Federal Bureau of Investigation?

10        A.      Yes.

11                MR. STENGEL:    Show the witness what's been marked as

12   Government Exhibit 1106D.

13                THE COURT:   Admitted.

14                MR. STENGEL:    Thank you.    Permission to publish to

15   the jury.

16   BY MR. STENGEL:

17        Q.      You were a roaming security guard, yeah?

18        A.      Yes.

19        Q.      How long did you work at 1 Brown Street?

20        A.      Approximately five years.

21                MR. STENGEL:    Pause the video right there, please,

22   Special Agent.

23   BY MR. STENGEL:

24        Q.      Approximately five years?

25        A.      Yes.
                                                                       113
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 113 of 255
                               McGANN - DIRECT

1           Q.   You're familiar with the building?

2           A.   Yes, very.

3           Q.   What do we see in this video before us?

4           A.   That's the eighth floor, west end of the hallway

5    facing the elevator of 1 Brown Street.

6           Q.   And looking at this video, are you able to tell what

7    the apartment numbers are?

8           A.   Yes.

9           Q.   And so first off, what does the time stamp say right

10   now?

11          A.   It says 02:34 p.m. and 13 seconds.

12          Q.   You mentioned earlier that the time stamp was

13   accurate, give or take ten minutes, correct?

14          A.   Yes.

15          Q.   Is that for the system generally?     So were all of the

16   cameras on the same time?

17          A.   For the most part, yes.

18          Q.   Okay.   Now, this first door we see here on the left,

19   do you know what apartment number that is?

20          A.   On the left that would be 1803.

21          Q.   And the one across from it?

22          A.   180 -- that would be 1802.

23               MR. STENGEL:   Let's play the clip for just another

24   minute, please.

25                          (Whereupon the video is shown to the jury.)
                                                                        114
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 114 of 255
                                   McGANN - DIRECT

1    BY MR. STENGEL:

2         Q.      Is this the same individual we saw in the prior

3    exhibit?

4         A.      Yes.

5                 MR. STENGEL:    Pause it right there, please.

6    BY MR. STENGEL:

7         Q.      Can you tell from this video what apartment he's at?

8         A.      It's 1806.

9         Q.      Mr. McGann, when that gentleman walked in, could you

10   see he was carrying something?

11        A.      Yes.

12        Q.      What was it?

13        A.      A basketball.

14        Q.      Anything else?

15        A.      He had a backpack on.     Looks like something to drink

16   maybe.    No.   It's a cell phone.

17        Q.      All right.   What did we just see?

18        A.      He entered 1806.

19                MR. STENGEL:    Let's go to Government Exhibit 1106A,

20   please.    Pause it right there, please.

21   BY MR. STENGEL:

22        Q.      What's the time stamp on this video now?

23        A.      02:37:04 p.m.

24        Q.      So about two minutes after the last clip?

25        A.      Yes.
                                                                       115
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 115 of 255
                               McGANN - DIRECT

1         Q.   Do you recognize the person in the video right now?

2    It's okay if you don't.

3         A.   No, I don't.    No, I don't remember her.

4         Q.   What did we just see in the top of the screen?

5         A.   Individual with the basketball exited the apartment

6    and is now approaching the elevator.

7              MR. STENGEL:    Okay.    Let's go to Government

8    Exhibit 1106C, please.

9    BY MR. STENGEL:

10        Q.   What did we just see there?

11             MR. HUGHES:    Objection, Your Honor.      The video speaks

12   for itself.

13             THE COURT:    Overruled.

14   BY MR. STENGEL:

15        Q.   You can answer.

16        A.   He's exiting the building.

17        Q.   What was he carrying?

18        A.   Basketball, backpack, and a cell phone.

19             MR. STENGEL:    Let's play that clip again.

20             THE WITNESS:    Oh, no backpack.

21             MR. STENGEL:    Your Honor, I move to admit Government

22   Exhibits 1106A, B, C, and D.

23             THE COURT:    Admitted.

24                         (Exhibit G-1106A through D admitted into

25                         evidence.)
                                                                        116
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 116 of 255
                                   McGANN - CROSS

1                 MR. STENGEL:    I have no further questions for this

2    witness.

3                 THE COURT:   Cross-examine.

4                                       - - -

5                                CROSS-EXAMINATION

6                                       - - -

7    BY MR. ORTIZ:

8         Q.      Still morning.    Good morning, sir.

9         A.      Good morning.

10        Q.      So you're here because you work at the apartment

11   building, correct?

12        A.      Correct.

13        Q.      You're not familiar even with every resident,

14   correct?

15        A.      Not every resident.

16        Q.      For example, when you saw that video, you didn't

17   recognize the lady?

18        A.      Correct.

19        Q.      But I just want to walk you through some very simple

20   things.    I would have stipulated, but I want to walk you

21   through.

22                You're aware that Mr. Hickson lives at the apartment,

23   correct?

24        A.      Correct.

25        Q.      And on the video that you just watched, a gentleman
                                                                       117
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 117 of 255
                               McGANN - CROSS

1    with a basketball and a small backpack came to the front desk,

2    correct?

3         A.    Correct.

4         Q.    Then he asked for a specific resident, Mr. Hickson,

5    correct?

6         A.    Correct.

7         Q.    Gave you his name, his phone number, correct?

8         A.    Correct.

9         Q.    And then he was eventually let upstairs, correct?

10        A.    Correct.

11        Q.    And then you see the individual not with a key,

12   correct?

13        A.    Correct.

14        Q.    Is let into the apartment?

15        A.    Correct.

16        Q.    By the resident?

17        A.    By whoever was in there.

18        Q.    So not having their own key like this is their

19   domain, correct?

20        A.    Correct.

21        Q.    So admitted to this luxury apartment, correct?

22        A.    Yes.

23        Q.    By the way, you didn't even almost notice that the

24   backpack was missing on the way out, correct?

25        A.    Yeah, correct.
                                                                        118
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 118 of 255
                                   McGANN - CROSS

1         Q.      Because it's small and up against his back hoodie,

2    correct?

3         A.      Correct.

4         Q.      When the person leaves, they no longer have the

5    backpack, correct?

6         A.      Correct.

7         Q.      And you weren't told to -- you weren't keeping an eye

8    out for this individual in the case, correct?

9         A.      Correct.

10        Q.      You're just a security guard, correct?

11        A.      Yes.

12        Q.      That's just all you know, that this person was let up

13   by name, phone number, let up to the apartment, correct?

14        A.      Yes.

15        Q.      Doesn't have a key?

16        A.      Correct.

17        Q.      Doesn't have an access card?

18        A.      Correct.

19        Q.      And goes in with a small backpack and leaves?

20        A.      Correct.

21        Q.      Not something like this, right?       You would have seen

22   this, right?

23        A.      Right.

24        Q.      Or a huge garbage bag, you would have seen that,

25   correct?
                                                                       119
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 119 of 255
                               McGANN - CROSS

1         A.   Correct.

2         Q.   To the best of your knowledge, you don't see this

3    person coming in there December, January, February, March?

4         A.   No.

5              MR. ORTIZ:    I have no further questions.

6              MR. GOLDMAN:    No questions.

7              THE COURT:    Redirect.

8              MR. HUGHES:    Your Honor, I actually have a couple

9    questions.

10             THE COURT:    Yes, sir.

11                                   - - -

12                            CROSS-EXAMINATION

13                                   - - -

14   BY MR. HUGHES:

15        Q.   Good morning, sir.

16        A.   Good morning.

17        Q.   Sir, we saw two different pieces of camera footage,

18   one from the lobby and then one from a hallway?

19        A.   Yes.

20        Q.   Could you please describe the security camera system

21   at the building?

22        A.   Yeah, there were --

23        Q.   Specifically, where are all the cameras located?

24   Because we've only seen two.

25        A.   There's a concierge desk.      It has four different
                                                                        120
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 120 of 255
                                   McGANN - CROSS

1    screens, and it reviews two different buildings plus parking

2    lots.

3         Q.      So four screens, two buildings plus parking lots.          So

4    how many cameras are there connected to the four screens?

5         A.      Maybe 150.

6         Q.      150, and they're all constantly recording?

7         A.      Correct.

8         Q.      And I'm guessing the four screens you can select

9    which cameras you're watching?

10        A.      Yes.

11        Q.      So in that particular building we saw an individual

12   with a basketball walk past the front lobby, and then the next

13   time we saw them was in a hallway.

14                Were there no other cameras in between the time that

15   he was in the lobby to the time that he was in the hallway

16   where he would have been recorded?

17        A.      Yeah.   There's a little vestibule between the

18   elevator and the lobby.

19        Q.      Do the elevators themselves have cameras?

20        A.      Yes.

21        Q.      What else?   Where else would there have been cameras

22   capturing more footage?

23        A.      Capturing him?

24        Q.      Uh-huh.

25        A.      Out front of the building and as he exits to the
                                                                       121
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 121 of 255
                               McGANN - CROSS

1    streets.

2         Q.    So there's the desk camera, or the camera at the

3    front desk, in the hallway, by the elevators or outside the

4    elevators?

5         A.    Yes.   There's approximately seven cameras he would

6    have been on.

7         Q.    So then in the elevators there are cameras and each

8    hallway in the building has a camera?

9         A.    Yes.

10        Q.    And how many floors are there?

11        A.    Eight floors.

12        Q.    So each of those eight floors has its own hallway

13   camera like the camera we saw?

14        A.    Yes.

15        Q.    And the only camera footage that you recorded is the

16   stuff that we've seen?

17        A.    No.    There's additional.

18        Q.    There's additional footage.      You've never seen this

19   individual right here in the blue suit that I was sitting next

20   to, correct?

21        A.    No.    Doesn't look familiar to me.

22              MR. HUGHES:    Thank you.    No further questions.

23              THE COURT:    Redirect.

24              MR. STENGEL:    No, thank you, Your Honor.

25              THE COURT:    Thank you.    You're excused.
                                                                        122
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 122 of 255
                                   KELLY - DIRECT

1                             (Witness excused.)

2                 THE COURT:   Next witness, please.

3                 MR. STENGEL:    Denise Kelly, Your Honor.

4                 Your Honor, there was one exhibit I didn't have

5    electronically as I was preparing, so I just made copies for

6    everybody.     I'll get it loaded on the laptop for future

7    reference.

8                 THE CLERK:   Please raise your right hand.

9                             (Witness sworn.)

10                THE CLERK:   Thank you.    Please state your full name

11   and spell your last name for the record.

12                THE WITNESS:    Sandra Denise Kelly.     Last name is

13   K-E-L-L-Y.

14                THE COURT:   Have a seat, please.      Keep your voice up.

15                                      - - -

16                               DIRECT EXAMINATION

17                                      - - -

18   BY MR. STENGEL:

19        Q.      Good morning, Ms. Kelly.      How are you?

20        A.      Good morning.    Fine.   Thank you.

21                THE COURT:   You're going to have to talk much louder.

22   Pull the microphone down.       Speak very close to the microphone,

23   please.

24                Go ahead.

25   BY MR. STENGEL:
                                                                       123
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 123 of 255
                               KELLY - DIRECT

1         Q.   Ms. Kelly, in March of 2017, where did you work?

2         A.   I worked for Bozzuto Property Management at the

3    Edgewater Apartments.

4         Q.   Did you work at the Edgewater Apartments in March of

5    2017?

6         A.   I did not.

7         Q.   Were you still working with Bozzuto at that time?

8         A.   I was working for Bozzuto.

9         Q.   What is it that Bozzuto does?

10        A.   They're a property management company.

11        Q.   Do they manage multiple properties?

12        A.   Yes.    I was on three projects so...

13        Q.   Okay.   In March of 2017 -- excuse me.       Does Bozzuto

14   manage the Edgewater Apartments as you just referred to?

15        A.   Yes.    It's part of our portfolio.

16        Q.   What is the address of the Edgewater Apartments?

17        A.   2323 Race Street.

18        Q.   So if I say 2323 Race Street or I say Edgewater, I'm

19   talking about the same thing?

20        A.   Yes.

21        Q.   And what was your job with Bozzuto Property

22   Management?

23        A.   I was a property manager.

24        Q.   And were you the property manager at the Edgewater

25   Apartments at 2323 Race Street?
                                                                        124
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 124 of 255
                                   KELLY - DIRECT

1         A.      In September of 2017.

2         Q.      Until when?

3         A.      Until October of 2018.

4         Q.      And as the property manager of that apartment

5    building, what were some of your responsibilities?

6         A.      Oversight of the building, tenant relations, leasing.

7         Q.      Did you maintain the records of the property?

8         A.      Yes.

9         Q.      Where?

10        A.      They were locked in a file cabinet in my office,

11   which was also locked.

12        Q.      And those files, if you could just describe for the

13   jury how those files were kept, how they were organized?

14        A.      We kept paper files.     They were divided into two

15   sections, correspondence and then documentation, like the

16   lease, and we kept correspondence between the residents, work

17   orders, and lease documents in there.

18        Q.      Do you recall having contact with the Federal Bureau

19   of Investigation, the FBI, about an apartment in 2323 Race

20   Street?

21        A.      Yes.

22        Q.      And was that apartment number -- did you provide

23   documents for an apartment to the FBI?

24        A.      Yes.

25        Q.      Would you recognize those if I showed them to you?
                                                                       125
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 125 of 255
                               KELLY - DIRECT

1         A.   Yes.

2              MR. STENGEL:    Can we show the witness what's been

3    marked as Government Exhibit 1102B?      I don't have a screen, so

4    I'm going to step away for one moment.

5    BY MR. STENGEL:

6         Q.   Do you see that in front of you, Ms. Kelly?

7         A.   Yes.

8         Q.   Do you want us to zoom in a little bit?

9         A.   That's better.    Thank you.

10        Q.   All right.    Are you able to tell just from this first

11   page what we're looking at?

12        A.   Yes.    It's a welcome letter.

13        Q.   It's a welcome letter for what?

14        A.   That the lease application was approved for move in.

15        Q.   For what apartment?

16        A.   Apartment No. 219.

17        Q.   Is this part of the records that you provided to the

18   Federal Bureau of Investigation upon request?

19        A.   Yes.

20             MR. STENGEL:    Your Honor, I'd move to admit these

21   records as -- actually, let me ask you a follow-up question.

22   BY MR. STENGEL:

23        Q.   The records that you were maintaining, the records

24   you provided to the FBI, were they made and kept in the course

25   of the regularly conducted business activity of Bozzuto
                                                                        126
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 126 of 255
                                   KELLY - DIRECT

1    Property Management?

2         A.      Yes.

3         Q.      And was it the regular practice of Bozzuto Property

4    Management to make these kinds of records?

5         A.      I'm sorry?

6         Q.      Was it the regular practice of your business to make

7    these records?

8         A.      Yes.

9         Q.      Were they made by a person with knowledge of the

10   events reflected in the record?

11        A.      Yes.

12        Q.      Were they made at or near the time of the events

13   reflected in the records?

14        A.      Yes.

15        Q.      Are they otherwise trustworthy?

16        A.      Yes.

17                MR. STENGEL:    I'd move to admit the records provided

18   by Ms. Kelly as business records, Your Honor.

19                THE COURT:   Admitted.

20                           (Exhibit G-1102B admitted into evidence.)

21   BY MR. STENGEL:

22        Q.      See it on the screen in front of you?        I'm going to

23   point over here, and then I'll try to describe it and see if we

24   can work through these.

25        A.      Okay.
                                                                       127
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 127 of 255
                               KELLY - DIRECT

1         Q.   At the top left-hand corner, what is the date of this

2    letter?

3         A.   March 22, 2017.

4         Q.   And to whom is this letter addressed?

5         A.   To Tabitha.

6              MR. STENGEL:    Special Agent Becker, can you please go

7    down the page a little bit and just show where we had

8    referenced the apartment number?

9    BY MR. STENGEL:

10        Q.   This is for apartment -- what number is that?

11        A.   Apartment 219.

12             MR. STENGEL:    Let's go to the page with the Bates

13   label 3727, please, Special Agent Becker.       I think it might be

14   the third page, if I'm doing my math right.       You can scroll

15   down a little bit, please, Special Agent.

16   BY MR. STENGEL:

17        Q.   Ms. Kelly, do you see the signatures right there?

18        A.   Yes.

19        Q.   The signature on the right, who would have signed

20   that?

21        A.   It would not have been me.      I was not at Edgewater in

22   March of 2017.    It looks like it may have been Lynn Schaeffer

23   just because I see the L.

24        Q.   I should have been a little bit more specific.

25   Whatever that person's name is, what was her role or his role?
                                                                        128
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 128 of 255
                                   KELLY - DIRECT

1         A.      The name of the management representative?

2         Q.      Yeah, yeah.

3         A.      The property manager at the time.

4         Q.      So that's someone signing on behalf of Bozzuto

5    Property Management?

6         A.      Yes.

7         Q.      On the left there's a signature.       Are you able to

8    read that?     Are you able to understand what that says?

9         A.      I cannot.

10        Q.      Would someone have had to physically sign that?

11        A.      It may have been done online.      We do have people who

12   rent leases online without being present.

13                MR. STENGEL:    Let's go to the next page, please,

14   Special Agent Becker.       Now, if you could, please, scroll in on

15   the applicant information.       Stop right there.

16   BY MR. STENGEL:

17        Q.      Okay.   What's the name of the applicant?       If there is

18   an applicant -- if there's a reference to an applicant in these

19   records, who is the applicant?

20        A.      That would be Tabitha Bishop.

21        Q.      She's applying for what?

22        A.      She's applying for an apartment.

23        Q.      So her name is Tabitha Bishop.       There's an email

24   there for Tabitha Bishop.       There's a phone number.      What is the

25   phone number?
                                                                       129
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 129 of 255
                               KELLY - DIRECT

1         A.    (561)886-7299.

2         Q.    What's the address?

3         A.    688 South Gulph Road, King of Prussia, 19406.

4               MR. STENGEL:   Scroll down a little bit more, please,

5    Special Agent.    Okay.   Let's go to the next page, please.

6    Scroll to the employment information, please.

7    BY MR. STENGEL:

8         Q.    This would be the employment information for whom?

9         A.    This would have been her employment information for

10   Tabitha Bishop.

11        Q.    So Tabitha Bishop works at 31 Gifts, LLC, correct?

12        A.    Yes.

13        Q.    The address of that business is what?

14        A.    688 South Gulph Road, King of Prussia, 19406.

15        Q.    So that's where Tabitha Bishop works, too?        She lives

16   there and works there?

17        A.    Yes.

18              MR. STENGEL:   Let's go to page 3731, so two more

19   pages, please.    Scroll to the signature, please.

20   BY MR. STENGEL:

21        Q.    Again, same question.     Does someone have to come in

22   to sign?

23        A.    They do not have to come in to sign.

24        Q.    Just by looking at that, does that appear to be --

25   scroll out a little bit, please, Special Agent Becker.
                                                                        130
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 130 of 255
                                   KELLY - DIRECT

1                 Based on your knowledge of these records, does this

2    appear to be something that was signed in person or something

3    that was signed online?

4         A.      I wouldn't be able to tell.

5         Q.      Fair enough.    You've reviewed these records before,

6    right?

7         A.      Yes.

8         Q.      Is there anything else in this record that would lead

9    you to believe that the person who executed it did not come in

10   to sign for it?      Let me show you an example.      Let's go to 3732.

11   Do you recognize that?

12        A.      Yes.

13        Q.      And is it normal for Bozzuto Property Management to

14   maintain a driver's license for someone?

15        A.      We do not typically photograph a driver's license.

16        Q.      Why do you get a copy of a driver's license in a file

17   for an apartment?

18        A.      It was sent over with her application, I believe.

19   She sent it in.

20        Q.      She sent it in?

21        A.      Yes.

22        Q.      Tabitha Bishop sent it in?

23        A.      Yes.

24                MR. STENGEL:    Now, let's go to 3734, so two more

25   pages, please.      Scroll in to the body of this, please, Special
                                                                       131
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 131 of 255
                               KELLY - DIRECT

1    Agent.

2    BY MR. STENGEL:

3           Q.   So what do we see here?

4           A.   This is a letter from our corporate counsel, Susan

5    Coopersmith, that we were not renewing the lease.        Call it a

6    nonrenewal letter.

7           Q.   It's referenced Tabitha Bishop, et al.      Do you know

8    why?

9           A.   I do not.

10          Q.   Do you know why 2323 Race Street, Bozzuto Property

11   Management, was not renewing this apartment?

12          A.   Because it was -- we were questioning who the

13   residents were.

14          Q.   What do you mean by that?

15          A.   As I understand it coming in later --

16               MR. HUGHES:    Objection.

17               MR. GOLDMAN:   Objection.

18               MR. MEEHAN:    Objection.

19               MR. ORTIZ:    Objection.

20               THE COURT:    Sustained.    It's hearsay.

21               MR. STENGEL:   Let's move on.    Let's go to 3736,

22   please.

23   BY MR. STENGEL:

24          Q.   Do you know what this is?

25          A.   This is the resident ledger showing payments and
                                                                        132
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 132 of 255
                                   KELLY - DIRECT

1    charges.

2         Q.      So we see here where the special agent has zoomed in.

3    This is the ledger for Apartment 2319 and Tabitha Bishop,

4    correct?

5         A.      Yes.

6         Q.      And it has the start date of the lease up in the top

7    right-hand corner from 3/22/2017, correct?

8         A.      Yes.

9         Q.      And the move out is what date?

10        A.      May 31, 2018.

11        Q.      Just so we understand what's happening here, when we

12   go down to sort of the box at the bottom, there's a series of

13   dates, correct?

14        A.      Are you talking about on the left-hand column, the

15   dates of the charges?

16        Q.      Yes.    I'll be more clear.    And then say, for example,

17   the third row down, what does that mean?          There's a

18   description.     What's the description?

19        A.      The date being 3/22/2017, no charge code.

20        Q.      Yeah.   Exactly.

21        A.      This is a payment of $375, credit card.

22                MR. STENGEL:    Now, let's scroll down, please, Special

23   Agent Becker, to the entries for December 11, 2017.

24   BY MR. STENGEL:

25        Q.      Ms. Kelly, do you see right sort of in the middle of
                                                                       133
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 133 of 255
                               KELLY - DIRECT

1    the page right now there's three entries for December 11, 2017?

2         A.   Yes.

3         Q.   What do those three entries appear to be to you?

4         A.   Payments through certified check or money order.

5         Q.   Could you please read in the third column over?

6    There's a series of numbers.     What are those numbers?

7         A.   The check number and then the following numbers would

8    be the numbers of the money order as issued by the bank.

9         Q.   Could you please read the number of the money order

10   for the first line?

11        A.   Check No. 23844841885 for $1,000.

12             MR. STENGEL:    Janice, can I put something on the

13   Elmo?

14             THE CLERK:    Yes.   It's going to take a minute.

15             MR. STENGEL:    Permission to approach the witness,

16   Your Honor?

17             THE COURT:    Yes.

18   BY MR. STENGEL:

19        Q.   Just take a look at that real quick.        Do you

20   recognize that document?

21        A.   It matches what's in the ledger.

22        Q.   Is that a document you would have provided to the

23   Federal Bureau of Investigation?

24        A.   Oh, yes.

25             MR. STENGEL:    This is an exhibit I just handed up to
                                                                        134
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 134 of 255
                                   KELLY - DIRECT

1    you and I provided defense counsel.         I move to admit that as

2    Government Exhibit 1102C.

3                 THE COURT:   Admitted.    Do you want to use the Elmo?

4                 MR. STENGEL:    Just briefly, Your Honor.

5                 THE COURT:   Ladies and gentlemen of the jury, we

6    have, we call it an Elmo.       It's not digitally recorded, but we

7    can put documents on it and it will show on your computer

8    screen.    This is 1102C.

9                            (Exhibit G-1102C admitted into evidence.)

10   BY MR. STENGEL:

11        Q.      So here we have -- what do we see on Exhibit 1102C?

12        A.      This is a copy of the money order that we received.

13        Q.      And we just read a reference number on the ledger for

14   Apartment 219, correct?

15        A.      Yes.

16        Q.      And that hit the ledger on December 11, 2017,

17   correct?

18        A.      Yes.

19        Q.      You had a reference number, right?

20        A.      Yes.

21        Q.      Do you see a reference number on this postal money

22   order?

23        A.      Yes.

24        Q.      How does that compare to the reference number that we

25   just saw in the ledger from December 11, 2017?
                                                                       135
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 135 of 255
                                KELLY - CROSS

1         A.    It's correct and it matches the ledger entry.

2         Q.    So based on your knowledge of the records, that

3    ledger reflects that postal money order being submitted to 2323

4    Race Street?

5         A.    Correct.

6               MR. STENGEL:    I have no further questions for

7    Ms. Kelly.

8               THE COURT:    Cross-examine, Mr. Meehan.

9               MR. MEEHAN:    No.

10              THE COURT:    Mr. Hughes.

11              MR. HUGHES:    Just two brief questions.

12                                   - - -

13                             CROSS-EXAMINATION

14                                   - - -

15   BY MR. HUGHES:

16        Q.    Good afternoon, ma'am.

17        A.    Good afternoon.

18        Q.    Some questions were asked of you regarding Tabitha

19   Bishop's identification and how it was submitted and how that

20   was somehow unusual.     Your company does online applications,

21   correct?

22        A.    Yes.

23        Q.    So someone can come in, see an apartment, make a

24   decision to submit an application, and then do so online,

25   correct?
                                                                        136
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 136 of 255
                                    KELLY - CROSS

1         A.      Correct.

2         Q.      You do not show the units, right?

3         A.      I have.

4         Q.      Did you show Tabitha Bishop the unit in question that

5    we're talking about here?

6         A.      I was not at the Edgewater at the time of that lease.

7         Q.      So someone else showed her the unit, and you were not

8    involved in that?

9         A.      Correct.

10        Q.      So it's fair to say that if she decided to -- well,

11   I'm sorry.     Strike that.

12                If someone submits an application online, they must

13   provide a copy of their ID, correct?

14        A.      I do not recall that that's part of our policy at

15   Bozzuto.     It was atypical of us to keep somebody's --

16        Q.      Well, we're not talking about the retention.         You are

17   required by law to take identification from someone that you're

18   leasing to, correct?

19        A.      If Tabitha had come into the apartment community, we

20   would have identified --

21        Q.      I'm sorry, ma'am.      My question is, you are required

22   by law to take identification from the people to whom you rent?

23                THE COURT:   Can you answer that yes or no?        If you

24   don't know, say you don't know.

25                THE WITNESS:    Yes.    She would have been required to
                                                                       137
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 137 of 255
                                KELLY - CROSS

1    show it before she moved in, I believe.

2    BY MR. HUGHES:

3         Q.   So if someone does not fill out the lease when

4    they're at the building, you know, doesn't submit their

5    application while they're at the building physically and they

6    do the application submission online, you would agree with me

7    that it is not unusual for them to be required to submit the

8    identification with that application, correct?

9         A.   I was not there at the time, so I would not really --

10        Q.   I'm not asking you what you did at the time.         I'm

11   just asking you if this makes sense, that if someone submits an

12   application online and they did not previously provide their

13   identification, that they would submit it with the application?

14        A.   That would be a reasonable assumption, yes.

15             MR. HUGHES:    Thank you.     No further questions.    Have

16   a nice day.

17             THE COURT:    Mr. Ortiz.

18                                   - - -

19                            CROSS-EXAMINATION

20                                   - - -

21   BY MR. ORTIZ:

22        Q.   Good afternoon.

23        A.   Good afternoon.

24        Q.   Thanks for coming.     I know it's tough.     I'm not going

25   to ask you any tough questions.      I just want to try to get some
                                                                        138
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 138 of 255
                                    KELLY - CROSS

1    information and make some things clear.

2                 The apartment that you're talking about is an

3    apartment on Race Street, right?

4         A.      Correct.

5         Q.      It's an apartment that -- well, let me ask you this.

6    Are you aware of a Mr. Hoover staying there?

7         A.      No, I'm not.

8         Q.      But what I found striking about your testimony was

9    that you indicated that the lease in this case was signed on

10   March 27, 2017?

11        A.      I don't recall the exact date of the signature.

12   March 22, I think it was.

13        Q.      Sometime in March of 2017, correct?

14        A.      Yes.

15        Q.      And then you sent a letter in April of 2018 for

16   whoever was currently staying in the apartment to leave,

17   correct?

18        A.      Correct.

19        Q.      That's what we went over?

20        A.      Correct.

21        Q.      That wasn't addressed to Mr. Hickson.        You haven't

22   mentioned Mr. Hickson.       What you know is about Race Street,

23   correct?

24        A.      Correct.

25        Q.      But the lease in November, for example, of 2017, this
                                                                       139
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 139 of 255
                                KELLY - CROSS

1    apartment was still under a valid lease, correct?

2         A.     Yes.

3         Q.     So if a person was living there, traveling across the

4    country, using it for whatever nefarious purpose, they were

5    permitted to stay in the apartment in November of 2017,

6    correct?

7                THE COURT:   That's multiple questions.

8    BY MR. ORTIZ:

9         Q.     Whoever was staying there was permitted to stay in

10   November, correct?

11        A.     Tabitha Bishop was the person who rented the

12   apartment.    She was the only one who was allowed to stay there,

13   unless it was a guest who was staying 14 days or less.

14        Q.     You don't know who was actually staying there in

15   November?

16        A.     No.

17        Q.     You just know the person who is on the lease,

18   correct?

19        A.     Correct.

20        Q.     And you indicated it wouldn't be normal for you to

21   have a color copy online of a license, correct?

22        A.     It was unusual.

23        Q.     And you were actually not around to even have been

24   there for the signing of the lease, correct?

25        A.     I was not.
                                                                        140
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 140 of 255
                                    KELLY - CROSS

1         Q.      So you don't know if Tabitha personally came down,

2    correct?

3         A.      The way our customer --

4         Q.      I'm asking you if you personally know if Tabitha came

5    down.

6         A.      No, I do not.

7         Q.      You don't know personally if Tabitha initially moved

8    in in March, correct?

9         A.      No, I do not.

10        Q.      You don't know how long Tabitha, if at all, stayed at

11   the apartment?

12        A.      No, I do not.

13        Q.      All you know is that you've reviewed some documents,

14   correct?

15        A.      Correct.

16        Q.      And you've given us some dates, correct?

17        A.      Yes.

18                MR. ORTIZ:   I have no further questions.

19                MR. GOLDMAN:    No questions, Your Honor.

20                THE COURT:   Redirect.

21                MR. STENGEL:    No, Your Honor.

22                THE COURT:   All right.    Thank you very much,

23   Ms. Kelly.     You're excused.

24                THE WITNESS:    Thank you.

25                           (Witness excused.)
                                                                       141
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 141 of 255
                                KELLY - CROSS

1                THE COURT:    Next witness, please.

2                MR. STENGEL:    Your Honor, now might be a good time

3    for Mr. Hughes's witness.

4                MR. HUGHES:    Your Honor, may I step out and see?

5                THE COURT:    Is this somebody you want to call?

6                MR. HUGHES:    It is, Your Honor.   It's someone that I

7    wanted to call out of turn because they're traveling.

8                THE COURT:    How long will the direct take?

9                MR. HUGHES:    Five minutes, Your Honor.    I'm not sure

10   if they're here or not.

11               THE COURT:    All right.   Bring the witness in.

12               Ladies and gentlemen of the jury, occasionally we

13   take a witness out of turn, so this would be a witness that

14   Mr. Hughes would want to call as part of his case.         His case

15   normally wouldn't start until the Government's rested, but

16   we'll accommodate the witness and allow him to testify at this

17   point.    Right after this we'll take our luncheon break.       Thank

18   you.

19               MR. HUGHES:    Your Honor, my witness is not here yet.

20               THE COURT:    He's not here yet?

21               MR. HUGHES:    He's not, Your Honor.

22               THE COURT:    Well, does the Government have a short

23   witness we can call?

24               MR. STENGEL:    Your Honor, I can call Special Agent

25   Becker.    I have a very brief text message I'd like to
                                                                        142
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 142 of 255
                           SPECIAL AGENT BECKER - DIRECT

1    introduce.

2                 THE COURT:    State your name for the record, please.

3                 THE WITNESS:    Special Agent William Becker.

4                 THE COURT:    You're still under oath.

5                 Go ahead.

6                 MR. STENGEL:    Thank you.

7                                       - - -

8                                DIRECT EXAMINATION

9                                       - - -

10   BY MR. STENGEL:

11        Q.      Special Agent Becker, in your review of text messages

12   from the phones that we've been seeing examples of, did you

13   ever find the name Tabitha Bishop?

14        A.      Yes.

15                MR. STENGEL:    Permission to show the witness what's

16   been marked as Government Exhibit 4018.

17   BY MR. STENGEL:

18        Q.      Do you see that in front of you?

19        A.      Yes.

20        Q.      Is that a text message summary that you created?

21        A.      Yes.

22                MR. STENGEL:    I move to admit Government

23   Exhibit 4018, Your Honor.

24                THE COURT:    Admitted.

25                            (Exhibit G-4018 admitted into evidence.)
                                                                       143
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 143 of 255
                         SPECIAL AGENT BECKER - CROSS

1    BY MR. STENGEL:

2         Q.    What do we see here?

3         A.    A text message between defendant Jamaal Blanding and

4    co-conspirator -- alleged co-conspirator Amir Boyer.

5         Q.    What does the text message exchange say?

6         A.    Defendant Blanding says:     Text the name to me.

7               Alleged co-conspirator Mr. Boyer responds:        Tabitha

8    Bishop.   Sign her name on back of each one also.

9               Mr. Blanding responds:     Okay.

10              MR. STENGEL:   No further questions.

11              THE COURT:    Cross-examine.

12              MR. MEEHAN:    No questions.

13              MR. ORTIZ:    Your Honor, if I may.

14              THE COURT:    Do you have any questions?

15                                   - - -

16                             CROSS-EXAMINATION

17                                   - - -

18   BY MR. ORTIZ:

19        Q.   Agent, you just heard the testimony I heard about the

20   lease on Race Street, correct?

21        A.   Yes.

22        Q.   That text is dated December 8, 2017?

23        A.   Yes.

24        Q.   But the lease was from March of 2017, correct?

25        A.   It began in March of 2017.
                                                                        144
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 144 of 255
                            SPECIAL AGENT BECKER - CROSS

1                 MR. ORTIZ:    You agree with me.     I have no further

2    questions.

3                 MR. GOLDMAN:    No questions, Your Honor.

4                 THE COURT:    Mr. Hughes, do you have questions?

5                 MR. HUGHES:    Yes.

6                                       - - -

7                                CROSS-EXAMINATION

8                                       - - -

9    BY MR. HUGHES:

10        Q.      Have you ever ascertained the relationship, if any,

11   between my client and Tabitha Bishop?

12        A.      I'm sorry?

13        Q.      Have you ever ascertained whether there is a

14   relationship between my client and Tabitha Bishop?

15        A.      I have no recollection of your client knowing a

16   Tabitha Bishop.

17                MR. HUGHES:    No further questions.

18                THE COURT:    Redirect.

19                MR. STENGEL:    No, Your Honor.

20                THE COURT:    At this time, ladies and gentlemen, we'll

21   take our luncheon recess.       Please remember to keep an open

22   mind.   We'll resume at 1:25.

23                Let me say one other thing.      We all appreciate your

24   patience very much.       We'll have a full afternoon today.       None

25   of this is promising, but I believe it's highly likely the
                                                                       145
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 145 of 255
                         SPECIAL AGENT BECKER - CROSS

1    Government will complete its case on Tuesday.        Remember we're

2    not having court on Monday.     I think that it is also likely

3    that you will get to begin your deliberations next Wednesday or

4    Thursday.    That's not a promise, but I think we may be

5    proceeding on that schedule.      I just wanted to let you know

6    that.

7                All right.   Have a nice lunch.    We'll see you back

8    here at 1:25.    Jurors are excused.    Remain seated until the

9    jury leaves.

10                         (The jury exits the courtroom at 12:22

11                         p.m.)

12               THE COURT:   Thank you.   One hour, 1:25.    Please be on

13   time, everyone.   Thank you.

14                         (Whereupon a luncheon recess is taken.)

15               THE COURT:   Counsel, I said yesterday and entered an

16   order about jury instructions.      The same goes for the verdict

17   form.   If you have any contrary verdict form than what the

18   Government proposed, please have it Tuesday morning.

19               MR. WITHERELL:    Your Honor, before we leave today, we

20   should all discuss whether or not there's going to be anyone

21   contesting forfeiture.     Because if there is, we're going to

22   have to give you some new jury instructions.

23               THE COURT:   We'll discuss that when the jury leaves.

24                         (The jury enters the courtroom at 1:27

25                         p.m.)
                                                                        146
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 146 of 255
                               CAPTAIN VAUGHN - DIRECT

1                 THE COURT:   Okay.    The jury is present.     The next

2    witness is on the witness stand.        Please swear in the witness.

3                 THE CLERK:   Please rise and raise your right hand.

4                            (Witness sworn.)

5                 THE CLERK:   Thank you.    Please state your full name

6    and spell your last name for the record.

7                 THE WITNESS:    Talaya D. Vaughn, V-A-U-G-H-N.

8                                       - - -

9                                DIRECT EXAMINATION

10                                      - - -

11   BY MR. STENGEL:

12        Q.      Good afternoon, Ms. Vaughn.      How are you?

13        A.      Good.

14        Q.      You have to pull the microphone down a little bit so

15   we can hear.

16                Ms. Vaughn, where do you work?

17        A.      I work for the Department of Transportation, Division

18   of Motor Vehicles in North Carolina.

19                THE COURT:   Move a little closer to the microphone.

20   BY MR. STENGEL:

21        Q.      The North Carolina DMV?

22        A.      Yes.

23        Q.      What is your job with the North Carolina Department

24   of Motor Vehicles?

25        A.      I am a captain, a captain of programs.        We deal with
                                                                       147
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 147 of 255
                           CAPTAIN VAUGHN - DIRECT

1    the fraud unit, vehicle examination unit, driver's license

2    fraud, all types of different cases.

3         Q.   Where you're dealing with all sorts of cases, what

4    are some of your responsibilities?      What's your specific job?

5         A.   Specifically, I supervise field agents that deal with

6    many different types of investigations for driver's license

7    fraud, motor vehicle thefts, inspection stations, that sort of

8    thing.

9         Q.   In your position, have you had an occasion to

10   determine whether there are North Carolina driver's licenses

11   which are fraudulent?

12        A.   Yes.

13             MR. STENGEL:    And permission to show the witness what

14   has been marked as Government Exhibit 1102A.

15             THE COURT:    Yes.   Admitted.

16             MR. STENGEL:    This was previously admitted under a

17   record of Denise Kelly's testimony.

18   BY MR. STENGEL:

19        Q.   Ms. Vaughn, do you see that in front of you?

20        A.   I do.

21        Q.   Or Captain Vaughn.     Pardon me.

22             Captain Vaughn, do you see that in front of you?

23        A.   I do.

24        Q.   What is this?

25        A.   This appears to be an identification card with the
                                                                        148
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 148 of 255
                               CAPTAIN VAUGHN - DIRECT

1    state of North Carolina logo on it.         It does not appear to be a

2    license that we issued.

3         Q.      Now, you've been previously provided with this

4    driver's license, correct?

5         A.      That's correct.

6         Q.      Have you had an opportunity to determine whether it's

7    a valid license?

8         A.      That's correct.

9         Q.      What did you conclude?

10        A.      We concluded that it was not issued by the DMV.

11        Q.      Why do you say that?

12        A.      Well, one, because we ran the biometrics that were on

13   the front of the card, and it does not come back to the person

14   that is pictured on the ID.

15        Q.      And you provided the Government with certain records,

16   correct?

17        A.      That is correct.

18        Q.      And these are official records of North Carolina

19   Department of Motor Vehicles?

20        A.      That is correct.

21                MR. STENGEL:    Your Honor, permission to show the

22   witness what has been marked as Government Exhibit 1113?

23                THE COURT:   Yes.

24   BY MR. STENGEL:

25        Q.      Do you see that in front of you, Captain Vaughn?
                                                                       149
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 149 of 255
                           CAPTAIN VAUGHN - DIRECT

1         A.    I do.

2         Q.    What is this?

3         A.    That is going to be a certified copy of a driving

4    record from the North Carolina Division of Motor Vehicles.

5         Q.    Is there a signature at the bottom of that page?

6         A.    There is a signature.

7         Q.    Whose signature is that?

8         A.    That is our commissioner.

9               MR. STENGEL:    Your Honor, I move to admit Government

10   Exhibit 1113.

11              THE COURT:    Admitted.

12                          (Exhibit G-1113 admitted into evidence.)

13              MR. STENGEL:    Permission to publish to the jury,

14   please.   Thank you.

15              THE COURT:    Yes.

16   BY MR. STENGEL:

17        Q.    What do we see here?

18        A.    Okay.   So on the top of this certified record, we are

19   given the name of Tabitha Williams Bishop.       The address is 1380

20   Henry McCall in Marion with a date of birth, and that is

21   typically, whoever the record belongs to, that's going to be

22   the identifying information up at the very top.        It also states

23   that the individual is a white female with brown hair, blue

24   eyes, and stands about 5 feet 2 inches.

25        Q.    Is there a driver's license number on here?
                                                                          150
                 Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 150 of 255
                                 CAPTAIN VAUGHN - DIRECT

1           A.      Yes, there is.    Let me look at it.     Yes, there is.

2                   MR. STENGEL:    Special Agent Simpson or Becker,

3    whoever is on the computer, if you could zoom in on the primary

4    license number.

5    BY MR. STENGEL:

6           Q.      Is that what we're talking about?

7           A.      That is correct.

8           Q.      Can you please just read that number for the record?

9           A.      Sure.   It's going to be 000022883143.

10                  MR. STENGEL:    Special Agent Simpson, can you please

11   pull up again 1102A?

12   BY MR. STENGEL:

13          Q.      Captain Vaughn, if this were a true North Carolina

14   license, where would that number that you just read appear?

15          A.      So it would appear at the very top of the right-hand

16   side of the card right below the word "DMV" or the initials

17   DMV.   It's right to the right of the driver's license.

18          Q.      Could you read that number for me?

19          A.      Yes, 04523354.

20                  MR. STENGEL:    Permission to show the witness

21   Government Exhibit 1112.

22   BY MR. STENGEL:

23          Q.      Do you see that in front of you?

24          A.      Yes.

25          Q.      What is that?
                                                                       151
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 151 of 255
                           CAPTAIN VAUGHN - DIRECT

1         A.     That is meant to be a certified record of the true

2    Tabitha Williams Bishop.      That is going to be the last four

3    records that we have for her, the last issuance being 2017 in

4    December.

5         Q.     And then there's a signature at the bottom, correct?

6         A.     That is correct.

7         Q.     Whose signature that?

8         A.     Commissioner's.

9                MR. STENGEL:   Your Honor, move to admit Government

10   Exhibit 1112.

11               THE COURT:   Admitted.

12                         (Exhibit G-1112 admitted into evidence.)

13               MR. STENGEL:   Publish to the jury.     Scroll in on

14   those four pictures, please.

15   BY MR. STENGEL:

16        Q.     Who is that?

17        A.     That is Tabitha Williams Bishop, Driver's License No.

18   22883143.

19        Q.     That's the real Tabitha?

20        A.     That is the real Tabitha.

21               MR. STENGEL:   I have no further questions for this

22   witness.    I'm sorry.   Just one more.

23   BY MR. STENGEL:

24        Q.     So that we're clear, based on your experience, the

25   license we showed you, that is not the correct Tabitha Bishop,
                                                                        152
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 152 of 255
                             DERKS - DIRECT ON VOIR DIRE

1    correct?

2         A.      Correct.

3                 MR. STENGEL:    Thank you.    No further questions.

4                 THE COURT:    All right.    Cross-examine.

5                 MR. MEEHAN:    I have no questions.

6                 THE COURT:    Mr. Hughes.

7                 MR. HUGHES:    No questions, Your Honor.

8                 THE COURT:    Mr. Ortiz.

9                 MR. ORTIZ:    No, Your Honor.

10                MR. GOLDMAN:    No, Your Honor.

11                THE COURT:    Thank you very much.     Thank you for

12   coming.

13                           (Witness excused.)

14                THE COURT:    Next witness, please.

15                MR. STENGEL:    The Government calls Erica Derks from

16   the DEA.

17                THE CLERK:    Please raise your right hand.

18                           (Witness sworn.)

19                THE CLERK:    Thank you.    Please state your full name

20   and spell your last name for the record.

21                THE WITNESS:    My name is Erica Derks, D-E-R-K-S.

22                THE COURT:    Okay.   Please keep your voice up.

23                                      - - -

24                      DIRECT EXAMINATION ON VOIR DIRE

25                                      - - -
                                                                       153
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 153 of 255
                          DERKS - DIRECT ON VOIR DIRE

1    BY MR. STENGEL:

2         Q.   Good afternoon, Ms. Derks.      How are you?

3         A.   I'm good.

4         Q.   Ms. Derks, where do you work?

5         A.   I work for the Drug Enforcement Administration in

6    Largo, Maryland.

7         Q.   And the Drug Enforcement Administration is commonly

8    referred to as the DEA?

9         A.   That is correct.

10        Q.   What is it you do for the DEA?

11        A.   I am a senior forensic chemist.

12        Q.   How long have you been with the DEA?

13        A.   I have been a forensic chemist for the Drug

14   Enforcement Administration for 19 years.

15        Q.   And as a forensic chemist or a senior forensic

16   chemist, what do you do?

17        A.   So the primary duties of a forensic chemist are to

18   test substances that come into our laboratory for the presence

19   or absence of controlled substances.      We prepare reports,

20   testify in court, and then sometimes we go out in the field

21   with officers when they do drug raids and such.

22        Q.   Do you have any degrees?

23        A.   I do.    I have a Bachelor of Science degree in

24   chemistry from the University of New Hampshire.

25        Q.   And have you had any special training in the field of
                                                                        154
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 154 of 255
                             DERKS - DIRECT ON VOIR DIRE

1    drug analysis?

2         A.      I have.   So when I entered the Drug Enforcement

3    Administration, I went through the basic chemist forensic --

4    forensic chemist training.       That was over a length of time of

5    approximately ten months was the training at that time.            And

6    then we do continuing education, different areas, throughout

7    our career as well.

8                 MR. STENGEL:    Permission to show the witness what's

9    been marked as Government Exhibit 220.

10                THE COURT:   Yes.   Admitted.

11                           (Exhibit G-220 admitted into evidence.)

12   BY MR. STENGEL:

13        Q.      Do you recognize that document, Ms. Derks?

14        A.      Yes, I do.   That is my curriculum vitae.

15        Q.      And does this document fairly and accurately reflect

16   your training and experience?

17        A.      Yes, it does.

18        Q.      Now, in your role as a forensic chemist, have you had

19   occasion to test substances to determine whether they're

20   controlled substances?

21        A.      Yes, I have.

22        Q.      And this might be a silly question to ask a forensic

23   chemist, but how often do you do that?

24        A.      So that is my primary duty, so I'm testing unknown

25   substances pretty much every day that I am in the laboratory.
                                                                       155
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 155 of 255
                          DERKS - DIRECT ON VOIR DIRE

1    So I think over my career I've tested approximately 8,000

2    different substances.

3         Q.     Have you had occasion to test substances to determine

4    whether they are or include methamphetamine?

5         A.     Yes.

6         Q.     And does that include a test for purity?

7         A.     Yes.

8         Q.     About what percentage of the tests of those 8,000 you

9    just referenced do you estimate to be dealing with meth?

10        A.     I would say that approximately a thousand of them

11   have been methamphetamine, and of those thousand, we test

12   purity on 99 percent of those.

13        Q.     And as a forensic chemist with the DEA, have you had

14   occasion to testify in court?

15        A.     I have.

16        Q.     Have you been qualified as an expert witness?

17        A.     Yes.

18               MR. STENGEL:   Your Honor, subject to any voir dire by

19   the defense, I offer Ms. Derks as an expert in the area of drug

20   analysis.

21               THE COURT:   Any questions?

22               Ladies and gentlemen of the jury, let me just say a

23   brief word about the law.     The witnesses you heard so far all

24   testified as to facts, things that they saw or observed or did.

25               The law also allows for either party to call
                                                                        156
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 156 of 255
                                   DERKS - DIRECT

1    witnesses who are sometimes referred to as experts to give

2    opinion testimony.       And when a witness has certain expertise,

3    as this young lady, we allow her to give opinions or

4    conclusions related to their field of expertise.

5                 So she'll be allowed to state opinions about things,

6    and, of course, defense counsel can cross-examine her as to

7    anything she says.       And it's up to you, the jury, as with any

8    witness, to determine the weight to give to her testimony.

9                 Go ahead.

10                MR. STENGEL:    Thank you, Your Honor.      Permission to

11   show the witness what has been marked as Government

12   Exhibit 201C.

13                                      - - -

14                               DIRECT EXAMINATION

15                                      - - -

16   BY MR. STENGEL:

17        Q.      Do you see that in front of you, Ms. Derks?

18        A.      Yes.

19        Q.      Do you recognize that document?

20        A.      Yes, I do.

21        Q.      What is that document?

22        A.      This is the chemical analysis report that I prepared

23   that is associated with this case.

24        Q.      So this is a report you created?

25        A.      Correct.
                                                                       157
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 157 of 255
                               DERKS - DIRECT

1                MR. STENGEL:   Your Honor, I move to admit Government

2    Exhibit 201C and ask permission to publish to the jury.

3                THE COURT:   Admitted.

4                          (Exhibit G-201C admitted into evidence.)

5    BY MR. STENGEL:

6         Q.     Ms. Derks, this document reflects what?

7         A.     So this is the conclusions after my testing of the

8    substance is complete.

9         Q.     And how are you able to tell -- if I were to provide

10   you with an exhibit of narcotics, how would you be able to tell

11   that those are the narcotics that you tested?

12        A.     So our testing includes obtaining a net weight of the

13   substance that's been submitted, in this case a powder

14   crystalline material.      We obtain a net weight.    We also then

15   run various tests on that powder or substance to determine the

16   identity.    And in this case a purity was also done on the

17   substance.

18               MR. STENGEL:   And Special Agent Simpson or Becker,

19   there's two numbers in the top right-hand corner.        There's a

20   case number and a LIMS number.

21   BY MR. STENGEL:

22        Q.     What do these two numbers tell you?

23        A.     So the case number is an identifying number that the

24   outside entity that is submitting the evidence to us has

25   assigned.
                                                                        158
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 158 of 255
                                   DERKS - DIRECT

1                 The L-I-M-S number, or we say LIMS number, is a

2    unique identifying number.       Once that piece of evidence comes

3    into our laboratory, we give it a unique number so that that

4    piece of evidence can be matched up with the paperwork that's

5    created, and it only refers to that one piece of evidence.            And

6    they can be matched together to show that that is the

7    conclusions for that piece of evidence.

8                 MR. STENGEL:    Your Honor, permission to approach the

9    witness with what has been marked as Government Exhibit 6002.

10                THE COURT:   Yes.

11   BY MR. STENGEL:

12        Q.      Take a look at that, please.

13        A.      Yes.

14        Q.      Do you know what that is?

15        A.      Yes.   This is the piece of evidence that is

16   associated with the piece of paper that has been published up

17   on our screens.      They have the same LIMS number so that I can

18   tell that this piece of evidence matches that paperwork.            It

19   was the evidence that was submitted to me that I did all the

20   testing on, and it has my signature and name on the label to

21   show it's still intact.

22        Q.      Let's cut to the chase on that.       What is that?    What

23   substance is that?

24        A.      So it was found that the substance contains

25   d-methamphetamine hydrochloride.
                                                                       159
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 159 of 255
                               DERKS - DIRECT

1         Q.     So if you could just describe for the jurors, please,

2    when a piece of evidence comes to your lab, how does it get to

3    you for testing and what do you do with it?

4         A.     Okay.   So when a piece of evidence enters our

5    laboratory, it goes into our main vault.       It's also entered

6    into our computer system.     The supervisors then look at the

7    evidence that we have that's coming in, and they assign our

8    workload.

9                So this was assigned to me, and when I am ready to

10   work on the exhibit, I request to get it out of the vault.          I

11   go up there and I physically obtain it from them and I bring it

12   back to my workstation.

13               Once I do that, there are some internal checks.        I

14   check to make sure that the chain of custody is still intact

15   and that there's been no damage to the bag or no apparent

16   reason that anybody might have opened it, still intact.         Then I

17   go ahead and I weigh it.

18               After I've assured myself that there does not appear

19   to be any tampering, that is when I finally cut the bag open

20   and I take out the substance that's inside.       I first -- like I

21   stated before, I start with a weighing test to find out the

22   weight of the substance, and then I proceed with my chemical

23   analysis tests.

24        Q.     So the weight, that's the first step you do?

25        A.     After opening it, is the first step.
                                                                         160
                Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 160 of 255
                                    DERKS - DIRECT

1          Q.      Opening is the first step; second step is weighing

2    it?

3          A.      Correct.

4          Q.      And you weighed that substance in that bag in front

5    of you, correct?

6          A.      Correct.

7          Q.      What weight did you come to?

8          A.      Can you zoom in on the piece of paper?        I'm sorry.

9    It's a little fuzzy.       Yes.   The net weight that was obtained

10   was 1336.4 grams plus or minus 0.2 grams.

11         Q.      So after you've weighed it, you then conduct your

12   chemical analysis, correct?

13         A.      Correct.

14         Q.      And if you're attempting to determine what a

15   controlled substance is -- or in this case, which tests did you

16   conduct?

17         A.      So there were three different instrumental tests that

18   were conducted to confirm identity, and then one purity test

19   that was conducted afterwards.         The three tests that were done

20   were gas chromatography, which is also called GC.

21         Q.      Thank you.

22         A.      Gas chromatography coupled with mass spectrometry,

23   which we also call GCMS, and then the last test was infrared

24   spectroscopy, which we also call IR.

25         Q.      Fair for me to call the first test GC?
                                                                       161
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 161 of 255
                               DERKS - DIRECT

1         A.     That's correct.

2         Q.     What happens -- what's a GC test?

3         A.     So a GC test is what we call a presumptive test.

4    There's two types of testing, presumptive and conclusive.          A

5    presumptive test is not a direct identification.        It is a test

6    that gives us an idea of what something is, and then we follow

7    that up with a confirmatory test, which is the GCMS is a

8    confirmatory test.

9         Q.     Can you just describe a little bit how you conduct

10   those tests and what they show?

11        A.     Sure.   So in this case we had a powder or crystalline

12   material.    In order for me to be able to put that on the GC

13   instrument, I take a small portion of the powder.        I dissolve

14   it in an alcohol solution.     Then it is presented to the

15   instrument.

16               The instrument takes a small portion of that liquid,

17   heats it up, and turns it into a gas.       It then takes that

18   heated gas through a column that is inside of the instrument,

19   and it has the molecules that might be in that liquid come out

20   at different times.

21               The way I kind of like to describe it is if you think

22   of a riverbed and rocks.      If you have rocks at the top of the

23   river, the smaller rocks flow easier with the water and can

24   reach the bottom quicker than larger rocks.

25               And the gas chromatography instrument works in the
                                                                        162
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 162 of 255
                                   DERKS - DIRECT

1    same manner.     Smaller molecules come out the end of the column

2    as a gas before the larger molecules will come out.           So it's

3    basically a time difference, and then you can kind of get an

4    idea of what substances are in your liquid sample or gas

5    sample.

6         Q.      Then you said you follow that up with, I believe the

7    shorthand you gave was GCMS?

8         A.      Yes.

9         Q.      What is GCMS?

10        A.      So the GCMS, it starts off with that gas

11   chromatography instrument that I just talked about, but it has

12   another instrument where, after those molecules come out of the

13   riverbed or the instrument after being separated, then they

14   take that molecule and break -- the mass spectrometry takes

15   that molecule and breaks it into pieces.          After analyzing those

16   pieces, you can tell what the original structure of the

17   molecule is?

18                And I like to describe it a little bit like say

19   you're putting together a puzzle on your dining room table.

20   It's a hundred piece puzzle.        For some reason, it gets knocked

21   onto the floor and breaks into the 100 pieces.           You can still

22   take those 100 pieces, put it back on the table and put it back

23   together again and see what your original picture was.

24                Mass spectrometry works in a similar manner.         It

25   breaks the molecule into pieces, but you can take those pieces
                                                                       163
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 163 of 255
                               DERKS - DIRECT

1    and put them back together and tell what the original molecule

2    was.

3           Q.     You mentioned a third test.   I believe it was

4    infrared spectroscopy?

5           A.     That's correct.

6           Q.     What does that do?

7           A.     So infrared spectroscopy is also a confirmatory test.

8    It works a little differently than the two we just spoke of.

9    It actually uses light.     So in the visible range of light is

10   the colors that we see, but there's also the infrared range of

11   light.      And that is what this instrument uses, the infrared

12   range.

13                 So you present the powder in this instance to this

14   instrument, and it has light travel through it.        And the

15   different wavelengths of the light, some pass through the

16   powder more easily than others, so it gives you kind of like a

17   map of peaks and valleys.

18                 And depending what wavelengths those peaks and

19   valleys are, every different substance that's presented with

20   this light will give you a different pattern of peaks and

21   valleys.      So to confirm, each substance has a different

22   pattern, and by looking at the pattern, you can tell what the

23   substance is.

24          Q.     You mentioned this earlier, but after conducting

25   those three tests, what substance did you determine was in
                                                                        164
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 164 of 255
                                   DERKS - DIRECT

1    Government Exhibit 6002?

2         A.      It was found that the substance contains

3    d-methamphetamine hydrochloride.

4         Q.      After you made that determination, you mentioned that

5    you conducted an additional test, correct?

6         A.      Yes.

7         Q.      That's a purity test?

8         A.      Correct.

9         Q.      What's the purity test?

10        A.      The purity test, you use the gas chromatography

11   instrument one more time.       In this instance, instead of

12   identification, you've already identified the drug that you

13   found, so you take a known sample.         We have known samples in

14   our laboratory called standards.        That is a known

15   methamphetamine sample at a known purity.          By having a baseline

16   of a known purity, you can then present the unknown purity

17   substance to the instrument.        It compares the two, and it

18   presents a number of the purity of the unknown substance.            In

19   this case the substance was 98 plus or minus 4 percent.

20                MR. STENGEL:    So go back up to the top of the report,

21   if you could, please.       There's a line going across.      Zoom in on

22   that whole line.

23   BY MR. STENGEL:

24        Q.      Ms. Derks, here we see an exhibit called DEA 16.         Is

25   that the same thing as Government Exhibit 6002 in front of you?
                                                                       165
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 165 of 255
                               DERKS - DIRECT

1         A.    Yes, it is.

2         Q.    And you just testified that that substance in that

3    exhibit is d-methamphetamine hydrochloride, correct?

4         A.    Correct.

5         Q.    And that the weight is what?

6         A.    1332.4 grams plus or minus 0.2 grams.

7         Q.    And the substance purity percentage is what?

8         A.    98 percent plus or minus 4 percent.

9         Q.    That plus or minus 4, does that mean you're not sure

10   about it being 98 percent pure?

11        A.    With any number, there is an uncertainty associated

12   with it.   That is why there's a plus or minus value on the

13   weight and a plus or minus value on the purity.        Because when

14   you are obtaining purity, you are weighing the sample.

15              The way I like to kind of describe this is if you

16   have a scale at your house and you stand on it 20 times.         The

17   first 19 times it might say you weigh 180 pounds, and the last

18   time it says 181.     So there's an uncertainty factored into that

19   weight on your scale.

20              The scales at our office are more precise, but they

21   work under the same kind of concept.      So any weight has an

22   uncertainty number, and because of that, when you're weighing

23   for purity, there is going to be an uncertainty associated with

24   that as well.

25        Q.    Now, based on that net weight and that substance
                                                                        166
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 166 of 255
                                   DERKS - DIRECT

1    purity, did you establish an amount of pure methamphetamine in

2    Government Exhibit 6002?

3         A.      Yes.   By taking the net weight and multiplying it by

4    the purity, then that gives you the number for the amount of

5    pure substance.      It's just a mathematical equation.

6         Q.      In this case, the amount of pure substance in

7    Government Exhibit 6002 is what?

8         A.      1309.6 grams plus or minus 49.0 grams.

9         Q.      So even in a conservative estimate, there is how much

10   pure methamphetamine in Government Exhibit 6002?

11        A.      I'm sorry.   Can you --

12        Q.      I'm sorry.   With the plus or minus, a more

13   conservative estimate there?

14        A.      So if you wanted to go on the lower end of the purity

15   range that I've given?

16        Q.      Yes.   Exactly.

17        A.      So if you were to say factoring in the 4 percent plus

18   or minus value that you believe it's 94 percent, then all it

19   would be would be the amount of pure substance 1309.6 minus the

20   49 grams would be the amount of pure substance in a

21   conservative estimate.

22        Q.      Your actual estimate is what?

23        A.      My actual estimate based on 98 percent is

24   1309.6 grams.

25                MR. STENGEL:    Permission to show the witness what has
                                                                       167
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 167 of 255
                               DERKS - DIRECT

1    been marked as Government 201B.

2               THE COURT:    Admitted.

3                           (Exhibit G-201B admitted into evidence.)

4               MR. STENGEL:    Thank you.

5    BY MR. STENGEL:

6          Q.   Do you see that in front of you?      Do you need us to

7    scroll in some more?

8          A.   Yes, I can see it now.

9          Q.   All right.    And, Ms. Derks, what does that appear to

10   be?

11         A.   So this is a chemical analysis report that I prepared

12   that is for another exhibit in this case.

13              MR. STENGEL:    Permission to approach the witness,

14   Your Honor?

15              THE COURT:    Yes.

16   BY MR. STENGEL:

17         Q.   I'm now showing you what's been marked as Government

18   Exhibit 6001.     Just take a look at that package, please.

19         A.   Yes.

20         Q.   What do we have in Government Exhibit 6001?

21         A.   So this is the exhibit that I tested and that the

22   conclusion is in the published chemical analysis report that I

23   have in front of me.     The LIMS numbers match, so this is the

24   paperwork associated with Government Exhibit 6001.

25         Q.   And we just went through a series of tests that you
                                                                        168
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 168 of 255
                                   DERKS - DIRECT

1    conducted on Government Exhibit 6002.         Did you do the same

2    tests on this one?

3         A.      Yes.   They were performed in the same manner and they

4    were the same tests.

5         Q.      This Government Exhibit 6001 in front of you is the

6    same as DEA 17, correct?

7         A.      Yes.

8         Q.      And the substance you identified in Government

9    Exhibit 6001 is what?

10        A.      The substance that was identified was

11   d-methamphetamine hydrochloride.

12        Q.      And the net weight of that substance?

13        A.      1335.4 grams plus or minus 0.2 grams.

14        Q.      What about the substance purity in DEA 17?

15        A.      It was found to be 98 percent plus or minus

16   4 percent.

17        Q.      How much pure methamphetamine did you find in the

18   Government Exhibit in front of you?

19        A.      It was found that it contained 1308.6 grams plus or

20   minus 48.9 grams.

21        Q.      Are you familiar with the controlled substance

22   scales, the schedules?

23        A.      To some extent.    It's not my expertise, but I have

24   knowledge, some knowledge of it.

25        Q.      Do you know what methamphetamine is scheduled as?
                                                                       169
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 169 of 255
                         DILLON - DIRECT ON VOIR DIRE

1         A.    It is a Schedule II.

2               MR. STENGEL:   I have no further questions for this

3    witness, Your Honor.

4               THE COURT:   Okay.   Cross-examine.    Any counsel have

5    any questions?

6               MR. ORTIZ:   No, Your Honor.

7               THE COURT:   All right.    Thank you very much.     You're

8    excused.   Thank you.

9               THE WITNESS:   Thank you, Your Honor.

10                          (Witness excused.)

11              THE COURT:   Next witness, please.

12              MR. STENGEL:   The Government calls Lauren Dillon to

13   the stand.

14              THE COURT:   Come on up, please.

15              THE CLERK:   Please raise your right hand.

16                          (Witness sworn.)

17              THE CLERK:   Thank you.    Please state your full name

18   and spell your last name for the record.

19              THE WITNESS:   Lauren Dillon, D-I-L-L-O-N.

20              THE COURT:   Have a seat.    Keep your voice up, please.

21   Speak very close to the microphone.

22              Go ahead.

23              MR. STENGEL:   Thank you, Your Honor.

24                                   - - -

25                    DIRECT EXAMINATION ON VOIR DIRE
                                                                        170
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 170 of 255
                            DILLON - DIRECT ON VOIR DIRE

1                                       - - -

2    BY MR. STENGEL:

3         Q.      Good afternoon, Ms. Dillon.      How are you?

4         A.      Good.   Thank you.

5         Q.      Ms. Dillon, where do you work?

6         A.      I work at the Mid-Atlantic laboratory for the Drug

7    Enforcement Administration.

8         Q.      Fair for me to call that the DEA?

9         A.      Yes.

10        Q.      And how long have you been with the DEA?

11        A.      For about four and a half years.

12        Q.      And what is your job there?

13        A.      I'm a forensic chemist.

14        Q.      What is it that a forensic chemist does?

15        A.      The primary duty of a forensic chemist is to analyze

16   evidence for the presence or absence of controlled substances.

17        Q.      And do you have any degrees?

18        A.      Yes.

19        Q.      What degrees are those?

20        A.      I have my Bachelor's degree in chemistry from Bryn

21   Mawr College and my Master's degree in chemistry from Georgia

22   Institute of Technology.

23        Q.      Have you also received special training in the field

24   of drug analysis?

25        A.      Yes.
                                                                       171
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 171 of 255
                         DILLON - DIRECT ON VOIR DIRE

1         Q.   How often have you received training?

2         A.   I attended a 16-week basic forensic chemist training

3    program at the DEA academy in Quantico, Virginia.

4              MR. STENGEL:    Permission to approach the witness,

5    Your Honor?

6              THE COURT:    Yes.

7              MR. STENGEL:    I have her CV, which was mislabeled in

8    our computer, so I have a hard copy.      I'm not going to worry

9    about publishing it to the jury.

10   BY MR. STENGEL:

11        Q.   Ms. Dillon, can you please take a look at that?

12        A.   Yes.

13        Q.   Do you recognize that document?

14        A.   Yes.

15        Q.   What do you recognize that document to be?

16        A.   It is a copy of my CV.

17        Q.   And your CV, what kind of information is contained on

18   that?

19        A.   It contains information about my qualifications and

20   related work experience and training.

21        Q.   So it fairly and accurately reflects sort of what

22   you've learned in your life?

23        A.   Yes.

24             MR. STENGEL:    Your Honor, I move to admit Government

25   Exhibit 221.
                                                                        172
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 172 of 255
                            DILLON - DIRECT ON VOIR DIRE

1                 THE COURT:   Admitted.

2                            (Exhibit G-221 admitted into evidence.)

3    BY MR. STENGEL:

4         Q.      Now, in your role as a forensic chemist, have you had

5    occasion to test substances to determine whether they contain

6    controlled substances?

7         A.      Yes.

8                 THE COURT:   This witness is going to -- same as I

9    said of the prior witness.       Because of her expertise, she may

10   state opinions and conclusions.

11   BY MR. STENGEL:

12        Q.      You tested substances to determine whether they're

13   methamphetamine?

14        A.      Yes.

15        Q.      And you've tested substances to determine the purity

16   of that methamphetamine?

17        A.      Yes.

18        Q.      And approximately what percentage of your tests have

19   been related to methamphetamine?

20        A.      I would say about 10 to 20 percent.

21        Q.      Of how many tests?

22        A.      I've analyzed approximately 1,000 suspected

23   controlled substance exhibits.

24        Q.      Have you had occasion to testify in court?

25        A.      Yes.
                                                                       173
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 173 of 255
                               DILLON - DIRECT

1         Q.   And have you been qualified as an expert witness?

2         A.   Yes.

3              MR. STENGEL:    Your Honor, subject to any voir dire by

4    the defense, I offer the witness as an expert.

5              THE COURT:    Okay.   Yes.    As I said, she's qualified,

6    as the prior witness is.

7              Go ahead.

8                                    - - -

9                             DIRECT EXAMINATION

10                                   - - -

11   BY MR. STENGEL:

12        Q.   I'll show you what's been marked as Government

13   Exhibit 204.   Do you see that in front of you?

14        A.   Yes.

15        Q.   I can never tell how small it is on your screen.          Are

16   you able to read it?

17        A.   It's a little blurry.      That's better.

18        Q.   Do you recognize that document?

19        A.   May I look at the bottom?

20        Q.   Certainly.

21        A.   Yes.    I recognize it.

22        Q.   What is it?

23        A.   It is a chemical analysis report.

24        Q.   Is it a chemical analysis report that you created?

25        A.   Yes.
                                                                        174
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 174 of 255
                                   DILLON - DIRECT

1                 MR. STENGEL:    Your Honor, I move to admit Government

2    Exhibit 204.

3                 THE COURT:    Admitted.

4                             (Exhibit G-204 admitted into evidence.)

5    BY MR. STENGEL:

6         Q.      Ms. Dillon, how are you -- generally, what's the

7    information contained in Government Exhibit 204?

8         A.      It's a summary of the results of testing that I

9    performed on that exhibit.

10        Q.      Okay.    And when you say "that exhibit," you mean

11   DEA 4?

12        A.      Yes.    And also the -- we also use another unique

13   identifier of the LIMS number, which is in the upper right-hand

14   corner.

15        Q.      Got it.

16                MR. STENGEL:    Your Honor, permission to approach the

17   witness?

18                THE COURT:    Yes.

19   BY MR. STENGEL:

20        Q.      I'm handing you what's been marked as Government

21   Exhibit 6000.       Just take a look at that for me, please.

22        A.      (Complying.)

23        Q.      Ms. Dillon, do you know what that is?

24        A.      Yes.

25        Q.      And what is it?
                                                                       175
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 175 of 255
                               DILLON - DIRECT

1         A.    It is the evidence that I analyzed that corresponds

2    to this laboratory report.

3         Q.    Again, tell the jury how you know that that exhibit

4    is what's in the lab report.

5         A.    I know by looking at the LIMS number on the

6    laboratory report, which is a unique number assigned to each

7    piece of evidence that comes into the laboratory.        It's the

8    same number that is on this yellow label on the evidence.

9         Q.    And when you received that package at the DEA lab,

10   what did you do with it?

11        A.    I first took it back to my lab bench and proceeded to

12   start analysis on it.

13        Q.    And what's the first step in your analysis?

14        A.    The first thing that I do is I verify that the

15   evidence is sealed and that the -- that the information on the

16   evidence corresponds to the submitting paperwork.        I then take

17   a weight of the entire package of evidence, known as the gross

18   weight.   I then open the evidence, and I then take a net

19   weight, which is a weight of the actual substance to be tested.

20        Q.    And after you weigh it, do you test it?

21        A.    Yes.

22        Q.    In this case, what tests did you perform?

23        A.    The tests I performed were a gas chromatography, also

24   known as GC, a gas chromatography with a mass spectrometry

25   detector, known as GCMS, and an infrared spectroscopy, or IR.
                                                                        176
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 176 of 255
                                   DILLON - DIRECT

1         Q.      Based on those three tests, do you have an expert

2    opinion as to what the substance is contained in the exhibit in

3    front of you?

4         A.      Yes.

5         Q.      What is it?

6         A.      That it is d-methamphetamine hydrochloride.

7         Q.      And you mentioned that you weighed it in your first

8    step, correct?

9         A.      Yes.

10        Q.      How much did it weigh?

11        A.      It weighed 54.92 grams.

12        Q.      After you weighed it and you tested it, did you test

13   it again?

14        A.      Yes.

15        Q.      What's the second test you conduct?

16        A.      I performed a purity test on it.

17        Q.      What is a purity test?

18        A.      That gives a percentage of the substance received,

19   how much of it was actually methamphetamine.

20        Q.      So what you have there could be a mixture containing

21   just part methamphetamine, correct?

22        A.      Yes.

23        Q.      And what's the test you conducted in this case to

24   determine the purity of this substance?

25        A.      I did another gas chromatography test.
                                                                       177
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 177 of 255
                               DILLON - DIRECT

1           Q.   Based on that gas chromatography test, what is the

2    amount of pure methamphetamine in the exhibit in front of you?

3           A.   53.82 grams.

4                MR. STENGEL:   I have no further questions for this

5    witness, Your Honor.

6                THE COURT:   Cross-examine anyone?    All right.    No

7    questions.

8                Thank you very much for coming in.

9                THE WITNESS:   Thanks.

10                         (Witness excused.)

11               THE COURT:   Next witness, please.

12               MR. WITHERELL:   Your Honor, I'm going to need a

13   sidebar.

14                         (Sidebar discussion as follows:)

15               MR. WITHERELL:   Your Honor, continuing with what

16   happened yesterday, the Court should be aware that yesterday

17   FBI made arrests concerning the intimidation of witness Dontez

18   Stewart as these witnesses that were just being called were on

19   the stand.    I was informed again by the marshals that Eric

20   Brooks-Blanding, who is here, has informed them that he does

21   not wish to go forward.

22               THE COURT:   Who doesn't want to go forward?

23               MR. WITHERELL:   Eric Brooks-Blanding.     I have no

24   other information at this time, Judge.       I need to speak with

25   him.   You have to understand, Judge, we've now had one witness
                                                                        178
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 178 of 255
                                   DILLON - DIRECT

1    threatened and an arrest made.

2                 THE COURT:   Can you call other witnesses right now?

3                 MR. WITHERELL:    I can, Judge, but to what end?

4                 THE COURT:   We'll take a recess at some point so you

5    can talk to him.      You can call him on Tuesday.

6                 MR. WITHERELL:    I don't know what the situation --

7    Judge, if there was an active threat --

8                 THE COURT:   What do you think I should do, take a

9    recess?

10                MR. WITHERELL:    I think you should give me 15

11   minutes, Judge.

12                MR. GOLDMAN:    I just want to know one thing.       This is

13   the same guy that said he was being forced by the Government to

14   testify.     So I'm just saying, there's two ways to look at this.

15                           (End of sidebar discussion.)

16                THE COURT:   Ladies and gentlemen, we're going to have

17   to take a short recess at this time.         The jury will be excused.

18   Please remember, don't discuss the case.          Sorry for this

19   interruption, but it's necessary.

20                           (The jury exits the courtroom at 2:09 p.m.)

21                THE COURT:   Okay.    I understand the reason for the

22   recess and I've granted it, but the trial must go on in one way

23   or another.     So please be back here at 2:25.

24                MR. WITHERELL:    Thank you.

25                THE COURT:   And we'll continue with whatever
                                                                       179
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 179 of 255
                               DILLON - DIRECT

1    witnesses you have.

2                MR. WITHERELL:    I understand.   Thank you for your

3    indulgence.

4                THE COURT:    I want to continue to 4:30.    Thank you.

5    Court's in recess until 2:25.      Thank you.

6                          (Recess taken from 2:10 p.m. to 2:31 p.m.)

7                THE COURT:    Mr. Witherell, can we proceed?

8                MR. STENGEL:    Your Honor, not right at this moment

9    because my witnesses are meeting with my co-counsel.         I'll get

10   them down here as soon as I can.      I understand Mr. Hughes might

11   have some help.

12               THE COURT:    Is your witness here?

13               MR. HUGHES:    I have a witness ten minutes out, Your

14   Honor.    I just spoke to him.

15               THE COURT:    That's walking or driving?

16               MR. HUGHES:    Your Honor, I don't know the answer to

17   that.    I just spoke to him.    He said ten minutes away.

18               THE COURT:    I'd really like to get going with a

19   witness.

20               MR. STENGEL:    They're on their way down.     The U.S.

21   Marshal just informed me.

22               THE COURT:    Mr. Witherell, can we proceed at this

23   time?

24               MR. WITHERELL:    Your Honor, we'll be calling Special

25   Agent B.J. Simpson to the stand at this time.
                                                                     180
            Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 180 of 255
                                DILLON - DIRECT

1              THE COURT:    All right.    Bring the jury in, please.

2              Mr. Hughes told us his witness is ten minutes away,

3    but let's continue with the agent.

4              MR. WITHERELL:      We can stop any time you want, Your

5    Honor, if he has a witness.

6              THE COURT:    I don't want to send the jury out.       I

7    want to keep going.    Let's finish.

8              How long will this direct be?

9              MR. WITHERELL:      I plan on going through nine phone

10   calls, so it will be some time.

11             THE COURT:    Let's do those, any cross on that, and

12   then we'll call -- are you ready to put your witness on when he

13   gets here?

14             MR. HUGHES:    I'm sorry, Your Honor?

15             THE COURT:    Are you ready to put him on the stand

16   when he gets here?

17             MR. HUGHES:    Yes, I am, Your Honor.

18             THE COURT:    All right.    Good.

19                         (The jury enters the courtroom at 2:34

20                         p.m.)

21             THE COURT:    Okay.    Ladies and gentlemen of the jury,

22   welcome back.   I hope and intend we will continue straight

23   through now to 4:30 or close to it.

24             Agent, you're back on the stand.       Please state your

25   name for the record.
                                                                       181
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 181 of 255
                        SPECIAL AGENT SIMPSON - DIRECT

1                THE WITNESS:    Charles Simpson, special agent with the

2    FBI.

3                THE COURT:   You're still under oath.     Please proceed.

4                                     - - -

5                               DIRECT EXAMINATION

6                                     - - -

7    BY MR. WITHERELL:

8           Q.   Good afternoon, Special Agent.      How are you today?

9           A.   I'm doing good.    How are you?

10          Q.   Special Agent, we have spoken about some social media

11   that the FBI was monitoring and some YouTube videos the FBI was

12   monitoring during the investigation into this case.

13               Was there a point in the investigation that the FBI

14   was monitoring phone calls made by Daryl Baker?

15          A.   Yes.

16          Q.   And those phone calls occurred primarily between

17   November of 2017 and January of 2018?

18          A.   That's correct.

19          Q.   I want to go through some of those phone calls with

20   you.

21               MR. WITHERELL:    I'm going to ask that we put up

22   what's been marked as Government 2018 just to the witness,

23   please.

24   BY MR. WITHERELL:

25          Q.   Do you see what's been marked as 2018?
                                                                         182
                Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 182 of 255
                           SPECIAL AGENT SIMPSON - DIRECT

1          A.      Yes.

2          Q.      That's a transcript that the FBI has created and that

3    you've reviewed?

4          A.      Yes.

5          Q.      Have you had an opportunity to view the recording of

6    the phone call associated with this transcript?

7          A.      Yes.

8          Q.      And are you able to tell the identity of the

9    individuals who are primarily speaking on the transcript?

10         A.      Yes.

11         Q.      Let's do it this way.     You had an opportunity to

12   speak to Mr. Daryl Baker at some point?

13         A.      Yes.

14         Q.      Would you be able to recognize his voice if you heard

15   it?

16         A.      Yes.

17         Q.      Have you had an opportunity during the course of the

18   investigation to speak to Defendant Jamaal Blanding?

19         A.      Multiple occasions.

20         Q.      Have you had an opportunity through the course of

21   this investigation to speak to Mr. Abdul West?

22         A.      Yes.

23         Q.      And could you recognize their voices if you heard it?

24         A.      Yes.

25         Q.      This first call, January 15, 2017, is that the
                                                                       183
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 183 of 255
                        SPECIAL AGENT SIMPSON - DIRECT

1    transcript you have in front of you?

2         A.    Yes.

3         Q.    These phone calls, we have pared them down; is that

4    correct?

5         A.    Yes.

6         Q.    We're not listening to the entirety of it; we're

7    listening to certain portions of it?

8         A.    That is correct.

9               MR. WITHERELL:   With the Court's permission, I would

10   like to play 2017 -- withdrawn.      Let me ask one more question.

11   BY MR. WITHERELL:

12        Q.    The transcripts that we have, it identifies the

13   callers?

14        A.    Yes.

15        Q.    And you agree with the transcript on who is talking

16   at what time?

17        A.    Yes, I do.

18              MR. WITHERELL:   Okay.    Your Honor, with the Court's

19   permission, I would like to play 2017 for the jury at this

20   time.

21              THE COURT:   Go ahead.

22                         (The audio recording is played for the

23                         jury.)

24   BY MR. WITHERELL:

25        Q.    Special Agent, the people identified in this one are
                                                                        184
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 184 of 255
                          SPECIAL AGENT SIMPSON - DIRECT

1    Jamaal Blanding; is that correct?

2         A.      That's correct.

3         Q.      Daryl Baker?

4         A.      That's correct.

5         Q.      An individual that's identified by the people in the

6    conversation as Butter Knife?

7         A.      That is correct.

8         Q.      I want to talk about the date of this call,

9    November 15, 2017.      During the course of your investigation, is

10   anything happening around that time?

11        A.      What was the date again?

12        Q.      November 15, 2017.

13        A.      That was the date of one of -- the first trip in our

14   investigation to Los Angeles.

15                MR. WITHERELL:    Can you bring up 2020 to the witness?

16   BY MR. WITHERELL:

17        Q.      Do you have that in front of you?

18        A.      Yes.

19        Q.      Was that a phone call monitored by the FBI on

20   December 1, 2017?

21        A.      Yes, reviewed by the FBI.

22        Q.      And have you had an opportunity to listen to that

23   recording?

24        A.      Yes.

25        Q.      Again, we're not listening to the whole recording;
                                                                       185
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 185 of 255
                        SPECIAL AGENT SIMPSON - DIRECT

1    we're going to listen to a small excerpt of it?

2           A.   That is correct.

3           Q.   Could you tell us who the individuals -- were you

4    able to identify any individuals' voices in this particular

5    one?

6           A.   Daryl Baker and Jamaal Blanding.

7                MR. WITHERELL:    Your Honor, I'd like to play 2019 to

8    the jury.

9                          (The audio recording is played for the

10                         jury.)

11   BY MR. WITHERELL:

12          Q.   Does your investigation and the charts that you

13   created with Special Agent Becker reveal who Boog is?

14          A.   Boog is Richard Chase Hoover, a name that he commonly

15   uses or people call him that.

16          Q.   And OG?

17          A.   Jameel Hickson.

18               MR. WITHERELL:    Let's go to 2022 to the witness only.

19   BY MR. WITHERELL:

20          Q.   This is a phone call on December 5, 2017.       Were you

21   able to listen to this and identify any of the participants?

22          A.   Yes, I reviewed this.

23          Q.   Who were the individuals that you had -- voices you

24   identified?

25          A.   Daryl Baker and Abdul West.
                                                                        186
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 186 of 255
                          SPECIAL AGENT SIMPSON - DIRECT

1         Q.      Are they correctly marked on the transcript that's

2    going to be before the jury?

3         A.      Yes.

4                 MR. WITHERELL:    Could we play 2021, please?

5                            (The audio recording is played for the

6                            jury.)

7    BY MR. WITHERELL:

8         Q.      Has your investigation revealed who Bras would be?

9         A.      Bras is a name commonly used by Defendant Hans

10   Gadson.

11                MR. WITHERELL:    2024 to the witness.

12                MR. HUGHES:    Can we see Your Honor at sidebar

13   briefly?

14                           (Conferring.)

15   BY MR. WITHERELL:

16        Q.      Have you had an opportunity to review a phone call on

17   12/16/2017?

18        A.      Yes.

19        Q.      Were you able to identify individuals in this phone

20   call?

21        A.      Daryl Baker and Jamaal Blanding.

22        Q.      12/16/2017, was that during the time that you allege

23   a second trip was taken to LA?

24        A.      Yes.

25                MR. WITHERELL:    Let's play 2013.
                                                                       187
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 187 of 255
                        SPECIAL AGENT SIMPSON - DIRECT

1                          (The audio recording is played for the

2                          jury.)

3              MR. HUGHES:    Your Honor, may we see the Court at

4    sidebar briefly?   I believe my witness is outside.

5              MR. WITHERELL:    I don't want to mess up --

6              THE COURT:    Do you want to interrupt this witness?

7              MR. WITHERELL:    Whatever the Court wants to do.

8              THE COURT:    How much longer do you have on this?

9              MR. WITHERELL:    I have several more phone calls.

10             THE COURT:    All right.    Step down.

11             We'll have your witness.

12             MR. HUGHES:    Thank you, Your Honor.      This is just a

13   couple minutes.

14                         (Witness excused.)

15             MR. HUGHES:    For the record, the defense on behalf of

16   Jamaal Blanding calls Lamont Brown.

17             THE COURT:    Ladies and gentlemen of the jury, as you

18   recall, this witness is being taken out of turn.        He's being

19   called by Mr. Hughes as a witness for the defense.

20             MR. HUGHES:    Thank you, Your Honor.      Thank you for

21   that courtesy.

22             THE CLERK:    Please rise and raise your right hand.

23                         (Witness sworn.)

24             THE CLERK:    Thank you.    Please state your full name

25   and spell your last name for the record.
                                                                         188
                Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 188 of 255
                                    BROWN - DIRECT

1                  THE WITNESS:    Lamont Brown, B-R-O-W-N.

2                  THE COURT:   Thank you.    Have a seat.     Keep your voice

3    up.   Speak close to the microphone, please.

4                                        - - -

5                                 DIRECT EXAMINATION

6                                        - - -

7    BY MR. HUGHES:

8          Q.      Good afternoon, Mr. Brown.      Thank you for coming

9    today.

10         A.      Thank you.

11         Q.      Mr. Brown, how are you currently employed?

12         A.      Own my own record label, music entertainment.

13         Q.      Do you work with hip-hop and rap artists?

14         A.      Yeah, yes.

15         Q.      And do you work with any particular record labels

16   currently?

17         A.      Columbia, Atlantic Records, Alamo Records.

18         Q.      What about in the time period around 2017, were you

19   working with any particular record labels?

20         A.      Yeah, Atlantic Records.

21         Q.      And in this capacity in the music and entertainment

22   industry, where would you conduct business?

23         A.      LA.   Sometimes in New York but mainly LA.

24         Q.      Do you see anyone in the courtroom that you recognize

25   today?
                                                                       189
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 189 of 255
                               BROWN - DIRECT

1         A.    Yeah.

2         Q.    Who do you recognize?

3         A.    Ab.

4               THE COURT:    Who do you recognize?

5               THE WITNESS:    AR-Ab.

6               THE COURT:    Indicating Mr. West?

7               THE WITNESS:    Yes.

8    BY MR. HUGHES:

9         Q.    How do you know AR-Ab?

10        A.    Big artist, Philadelphia.

11        Q.    He's a big rapper, right?

12        A.    Yes.

13        Q.    Very well known?

14        A.    Yes.

15        Q.    Do you recognize anyone else in the courtroom?

16        A.    Yes.

17        Q.    Who are you pointing to?

18        A.    Khaz.

19        Q.    How do you know Khaz?

20        A.    Same thing.    But he a manager, one of the top young

21   managers in Philadelphia.

22        Q.    Had you ever spent any time with Mr. Blanding in Los

23   Angeles?

24        A.    Yes.

25        Q.    And would that have been in 2017?
                                                                        190
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 190 of 255
                                    BROWN - CROSS

1         A.      '17, '18, around that time.

2         Q.      Okay.   Where would you see him, what studio?

3         A.      Atlantic Records, North Hollywood.

4         Q.      Approximately how many times had you been -- if you

5    recall, how many times have you been in the studio with Khazi?

6         A.      Maybe three, four times.

7         Q.      And do you recall specifically any time where Khaz,

8    or Jamaal Blanding, was in the studio with you and one of your

9    artists?

10        A.      Yeah.

11        Q.      What artist was it?

12        A.      With Reco Havoc.

13        Q.      With Reco Havoc.     And that was in Los Angeles?

14        A.      Yes.

15        Q.      Thank you.   No further questions.      Thank you for

16   coming.

17                THE COURT:   Cross-examine.

18                MR. WITHERELL:    I just have a few questions.

19                THE COURT:   Does any other defense counsel have any

20   questions?

21                MR. ORTIZ:   I do.

22                THE COURT:   You go first, please.

23                                      - - -

24                               CROSS-EXAMINATION

25                                      - - -
                                                                       191
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 191 of 255
                                BROWN - CROSS

1    BY MR. ORTIZ:

2         Q.    Good afternoon.

3         A.    How you doing?

4         Q.    You don't know me, correct?

5         A.    No.

6         Q.    I still want to ask you some questions.

7         A.    All right.

8         Q.    So you do recognize Mr. West as a big rap artist,

9    correct?

10        A.    Yeah.

11        Q.    And you recognize Khazi also?

12        A.    Yeah.

13        Q.    I'm just curious, though.     So it's not unusual to go

14   out west to Atlantic Records, correct?

15        A.    Yeah, it is, yeah.

16        Q.    I mean, to go out and make music, correct?

17        A.    Yeah.   Studio is based in Los Angeles, New York, and

18   Atlanta.   So depending on who sign the artist, that's where you

19   go to to record your music.

20        Q.    So a flight to Atlanta might be two hours, but a

21   flight to LA is five hours, right?

22        A.    Yeah.

23        Q.    You might have to go to any one of those places to

24   produce rap music?

25        A.    It depends on the A&R they sign to.       So if it's an
                                                                        192
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 192 of 255
                                    BROWN - CROSS

1    A&R based on the West Coast, that's where you go to record your

2    music at.

3         Q.      I'm just curious.     Do you know Melliano?

4         A.      Who?

5         Q.      Melliano sitting over here?

6         A.      Yeah.

7         Q.      Did he ever bring you an artist?       Rofie?

8         A.      Rofie, yeah.

9         Q.      Did you sign him or he provided him to you?

10        A.      Yeah.

11        Q.      So he's also involved in this industry, correct?

12        A.      Yeah.   He introduced me to the artist, yeah.

13        Q.      He introduced you to that actual artist, correct?

14        A.      Yeah.

15        Q.      So that's not something unusual, correct?

16        A.      To introduce me to an artist?

17        Q.      You.

18        A.      Yeah.   Everybody bring their artist to me and I try

19   to, you know, help the situation.

20        Q.      This is a major money industry, correct?

21        A.      I mean, it can be.     If you get some hit records, it

22   can be.

23        Q.      And like you said, you know Mr. Melliano, and he

24   brought you an artist, correct?

25        A.      Yeah.   Well, not brung me an artist.       I already was
                                                                       193
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 193 of 255
                                BROWN - CROSS

1    following the kid, and it just so happened that, you know, he

2    was connected to the kid and now I'm working with the kid.

3         Q.     You're actually working with him now?

4         A.     Trying to push him, yeah.

5                MR. ORTIZ:   I have no questions.

6                THE COURT:   Cross-examine.

7                                     - - -

8                              CROSS-EXAMINATION

9                                     - - -

10   BY MR. WITHERELL:

11        Q.     You own your own record company; is that correct?

12        A.     Yeah.

13        Q.     Tell me when I get this wrong.     How does that work?

14   Is it an LLC?      Are you the CEO?   Are you the president?

15        A.     LLC.

16        Q.     How many employees do you have?

17        A.     I got two partners.

18        Q.     When did you form your company?

19        A.     This is a new one.    The new one that I have I formed

20   about five months ago, the new one that I have.        So it just

21   depends on, like, the artist I'm dealing with.        We will form a

22   company together.

23        Q.     So you find an artist and you guys form a company

24   together?

25        A.     Yeah.   Or management or however we figure the terms
                                                                          194
                 Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 194 of 255
                                      BROWN - CROSS

1    out.

2           Q.      But it's just you and another guy that do this?

3           A.      Yeah.   Well, it depends on the situation of the

4    artist, who I'm dealing with.

5           Q.      Okay.   Before this latest one five months ago, did

6    you have another company?

7           A.      Yeah, my own.

8           Q.      What was that called?

9           A.      Astro Naturally Fly (phonetic).

10          Q.      Astro Naturally Fly?

11          A.      Yeah.

12          Q.      Was that just you and your same partner?

13          A.      No.   That was somebody else.

14          Q.      Who was that?

15          A.      It was a partner I had named Nissa Coates.

16          Q.      How many of these companies have you had over the

17   last ten years?

18          A.      Like, I only had two artists sign.

19          Q.      Oh, you only had two artists sign?

20          A.      Yeah.

21          Q.      I'm sorry.   I got a different impression.

22          A.      Yeah.   This ain't that.

23          Q.      I had a different impression from the questioning.

24   I'm sorry.       So you only had two artist sign.       Why don't you

25   tell me about those artists.          Who are they?    Would I know them?
                                                                       195
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 195 of 255
                                BROWN - CROSS

1         A.     Do you know Reco Havoc?

2         Q.     I don't.

3         A.     Do you know Sim Santana?

4         Q.     I do.   So you're saying that Reco Havoc was

5    introduced to you by this man?

6         A.     No.

7         Q.     What are you saying?

8         A.     You're asking the questions.

9         Q.     Well, Mr. Ortiz asked you -- stated to you that

10   Mr. Hickson here introduced you to Reco Havoc.        That's not

11   true?

12        A.     No, bro, no.

13        Q.     What was Mr. Hickson's role in introducing you to

14   Reco Havoc?

15        A.     Never had introduced me to Reco Havoc.

16        Q.     How is Mr. Hickson involved at all?

17        A.     He's not involved.

18        Q.     Oh, he was not involved?

19        A.     No.

20        Q.     Again, it's my fault.    I think I mistook the

21   question.    So he had nothing to do with you and Reco Havoc?

22        A.     He had nothing to do with me and nothing.       No, not

23   Reco Havoc, nothing.

24        Q.     Do you know Mr. Hickson?

25        A.     So there's a kid named Rofie (phonetic) that I work
                                                                        196
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 196 of 255
                                    BROWN - CROSS

1    with that he knows.       That's it.   That's it.

2         Q.      That's it?

3         A.      That's it.

4         Q.      I'm just asking, sir.

5         A.      Yeah, I'm just telling you.

6         Q.      Okay.   Have you met Mr. West before?

7         A.      Yeah.

8         Q.      How many times have you guys met each other?

9         A.      He a big rapper in the city.      Any concert, you know,

10   we run by each other, like, what you doing and vice versa.

11   Stuff like that.

12        Q.      How long have you known him for?

13        A.      Maybe, like, five years maybe.       Not personally but

14   just seeing him do shows, stuff like that.

15        Q.      You've never hung out with him personally?

16        A.      If you at a concert, you're going to conversate with

17   somebody, right?

18        Q.      Besides talking to him at concerts, have you ever

19   been to his house?

20        A.      Yeah.   I would see him, yeah.     If I'm in the area and

21   if I see him in his neighborhood, I would talk to him, yeah,

22   sure.

23        Q.      What area are you referring to, sir?

24        A.      North Philly.

25        Q.      Sydenham Street?    You ever been to a residence on
                                                                       197
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 197 of 255
                                BROWN - CROSS

1    Sydenham Street?

2         A.     No.   I'm from Southwest Philadelphia.     So going up

3    North Philly, that's like a whole 'nother world to me.          I

4    don't -- I don't -- I don't know.       I don't know if that's the

5    name of the block.    I don't know.

6         Q.     If I show you a picture of it, would you know if

7    you've been there?

8                MR. MEEHAN:   Judge, I'm going to object.      That's

9    beyond the scope of direct examination.

10               MR. HUGHES:   I second that.

11               THE COURT:    Overruled.

12               MR. WITHERELL:   402A to the witness.     Already

13   admitted.

14   BY MR. WITHERELL:

15        Q.     You ever been here?

16        A.     Maybe.   I don't recall.    It look like any other

17   block.    I don't know.

18        Q.     Well, you told me that you've been to the man's house

19   in Philadelphia.

20               MR. HUGHES:   Objection.    That's a

21   mischaracterization.

22               MR. MEEHAN:   Objection.    That is what he said, not

23   what the witness said.

24               THE COURT:    Okay.   Objection sustained for the

25   moment.    Rephrase the question, please.
                                                                        198
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 198 of 255
                                    BROWN - CROSS

1    BY MR. WITHERELL:

2         Q.      Have you ever been to Mr. West's house?

3         A.      I've never been to his house.

4                 MR. MEEHAN:    Objection.    That's entering facts that

5    have never been placed into evidence.         Nobody has ever

6    testified that this is his home.

7                 THE COURT:    He said he's never been there.       Next

8    question.

9    BY MR. WITHERELL:

10        Q.      Not this location.     Have you ever been to any

11   location with Mr. West's home?

12        A.      I've never been to his home.

13        Q.      Let's talk about Mr. Blanding for a second.         You said

14   that you know him as a producer?

15        A.      A manager.

16        Q.      A manager?

17        A.      One of the young up-and-coming managers in

18   Philadelphia.

19        Q.      Mr. Blanding is?

20        A.      Yeah.

21        Q.      What artists is he managing right now?

22        A.      The only artist that I know of --

23                THE COURT:    Rephrase the question.     We're talking

24   about 2017 or early 2018.

25   BY MR. WITHERELL:
                                                                       199
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 199 of 255
                                BROWN - CROSS

1         Q.     Who was he managing in 2017?

2         A.     A kid named Sparks.

3         Q.     He was managing a kid named Sparks.      Okay.

4                You had also mentioned that you had seen Mr. Blanding

5    in California; is that correct?

6         A.     Uh-huh.

7         Q.     You have to just say yes or no.

8         A.     Yes.

9         Q.     I didn't get, like, time frames.     Could you just tell

10   me when you had seen Mr. Blanding in California?

11        A.     Around maybe 2017, '18, around that time.        I don't

12   know the exact date.    I'm always in Los Angeles.      I don't

13   remember, like, the exact timing, the date he was there.          I

14   remember we was in the studio together.

15        Q.     But you have been in the studio with Mr. Blanding?

16        A.     Yeah.   He been in the studio, yeah.

17        Q.     With you?

18        A.     Yeah.

19        Q.     And you think that's in 2017 or '18?

20        A.     Yeah, like, around that time.

21        Q.     Can you give me an approximate amount of times you've

22   seen him?

23        A.     Initially I said, like, three or four.

24        Q.     Three or four times.   So from 2017 to 2018, three or

25   four times.
                                                                        200
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 200 of 255
                                    BROWN - CROSS

1                 Now, could you tell me was it in the summer?         Can you

2    break it down at all?       Is it just in those two years it was

3    three or four times?

4         A.      It might have been, like, the wintertime.        I'm not

5    sure, man.     I don't want to lie to you, man.       I don't know.      I

6    don't remember.      You know, I'm always in LA.      You're talking

7    about -- it's 2019.       You're talking about going to '17, '18.

8    We're going into '20.       I don't remember.     It was like the

9    wintertime, though.

10        Q.      So I didn't call you as a witness.       It was a question

11   asked on direct about him being in LA at certain times.            I'm

12   just trying to find out a little bit more.

13                MR. HUGHES:    Objection, Your Honor.     Counsel's

14   testifying.

15                THE COURT:    Overruled.

16   BY MR. WITHERELL:

17        Q.      I just want to make sure that I'm clear.        The only

18   thing you can say is that four times in two years --

19        A.      I never said four times exactly, man.

20                MR. HUGHES:    Objection.

21   BY MR. WITHERELL:

22        Q.      You said three or four.

23                THE COURT:    Wait.   Just wait until he finishes the

24   question and you can answer.

25                THE WITNESS:    Gotcha.
                                                                       201
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 201 of 255
                                BROWN - CROSS

1              THE COURT:    Go ahead.

2    BY MR. WITHERELL:

3         Q.   Please correct me if I'm wrong.       You've only seen

4    Mr. Blanding at a studio three or four times in a two-year

5    period?

6         A.   Yeah, yeah, from 2017 to '18, maybe three, four

7    times, yeah.

8         Q.   What studio was it?

9         A.   It's Atlantic Records studio.

10        Q.   Atlantic Records studio?

11        A.   Yeah.

12        Q.   Where is that located?

13        A.   Los Angeles, North Hollywood.

14        Q.   When someone goes to a studio, do you have to pay the

15   studio money to use it?

16        A.   Yeah, you do.    Not, like, me, but, yeah, a regular

17   artist will have to, yeah.

18        Q.   But not you?

19        A.   Uh-uh.

20        Q.   Why?

21        A.   Because my artist was signed to Atlantic Records.

22        Q.   Mr. Blanding is not an artist himself, right?

23        A.   No.

24        Q.   So he wouldn't be -- he wasn't, like, rapping at the

25   studio?
                                                                        202
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 202 of 255
                                    BROWN - CROSS

1         A.      He not a rapper.

2         Q.      Right.   So he had an artist with him?

3         A.      One time.    I think he did have an artist one of the

4    times back then.

5         Q.      Who was the artist?

6         A.      I'm not sure who the artist was.       I'm not sure who

7    that artist was, but I think he was with an artist, or another

8    manager.     I can't really remember, but I think it was, yeah.

9         Q.      What would a manager be doing at the studio without

10   an artist?

11                MR. HUGHES:    Objection, Your Honor.     This is beyond

12   the scope of direct.

13                THE COURT:    It really is.    You can ask him how well

14   he knows Mr. Blanding.       I don't think getting into the details

15   of that is within the scope.        Next question.

16   BY MR. WITHERELL:

17        Q.      How well do you know Mr. Blanding?

18        A.      I just know him as a young manager coming up in

19   Philadelphia like any other young manager or rapper coming up

20   in Philadelphia trying to make it out.         So it's not like we

21   known each other for 20 years or anything like that.

22        Q.      Thank you very much for your time in coming in today.

23                THE COURT:    Redirect.

24                MR. HUGHES:    One quick question, Your Honor.

25                                      - - -
                                                                       203
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 203 of 255
                              BROWN - REDIRECT

1                             REDIRECT EXAMINATION

2                                     - - -

3    BY MR. HUGHES:

4         Q.    Mr. Brown, why did we have to squeeze you in today to

5    testify this afternoon?

6         A.    Because of Khazi.     You wanted me to come in for Khazi

7    and I'm busy.

8         Q.    What are you doing?     Where are you going?

9         A.    Came from New York.     Ready to go to LA.

10        Q.    Going back to LA?

11        A.    Yeah.

12              MR. HUGHES:    No further questions.

13              THE COURT:    Any recross?

14              MR. WITHERELL:    No, Your Honor.

15              THE COURT:    Okay.   Thank you very much.    You're

16   excused.

17                          (Witness excused.)

18              THE COURT:    Mr. Stengel, call your next witness.

19              Agent, you can come back on the stand.

20              THE COURT:    State your name for the record.

21              THE WITNESS:    Special Agent Charles Simpson.

22              THE COURT:    Thank you.   You're still under oath.

23              Go ahead.

24              MR. WITHERELL:    2026 to just the witness, please.

25                                    - - -
                                                                        204
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 204 of 255
                          SPECIAL AGENT SIMPSON - DIRECT

1                               DIRECT EXAMINATION

2                                       - - -

3    BY MR. WITHERELL:

4         Q.      Did you have an opportunity to review a phone call

5    from Daryl Baker on 12/28/2017?

6         A.      Yes.

7         Q.      Were you able to identify any of the parties there?

8         A.      Daryl Baker and a female that goes by the name Keema.

9                 MR. WITHERELL:    We're going to play 2025 at this

10   point, Your Honor.

11                           (The audio recording is played for the

12                           jury.)

13                MR. WITHERELL:    Can we put 2028 in front of the

14   witness, please?

15   BY MR. WITHERELL:

16        Q.      Phone call on January 1, 2018, have you had an

17   opportunity to review this phone call?

18        A.      Yes.

19        Q.      Who are the participants in that phone call?

20        A.      Daryl Baker and Abdul West.

21                MR. WITHERELL:    Your Honor, let's play 2027, please.

22                           (The audio recording is played for the

23                           jury.)

24                MR. WITHERELL:    Can we show 2032 to the witness,

25   please?
                                                                       205
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 205 of 255
                        SPECIAL AGENT SIMPSON - DIRECT

1    BY MR. WITHERELL:

2         Q.     It's a phone call on January 1, 2018.      Were you able

3    to identify the participants in that phone call?

4         A.     Daryl Baker and Abdul West.

5                MR. WITHERELL:    Play 2031 for the jury, please.

6                           (The audio recording is played for the

7                           jury.)

8                MR. WITHERELL:    2032 to the witness.

9    BY MR. WITHERELL:

10        Q.     Were you able to identify another call on January 1,

11   2018?

12        A.     Yes.   Same participants, Daryl Baker and Abdul West.

13               MR. WITHERELL:    Play 2031, please.    Oh, we just saw

14   this one.    I'm sorry.    I went back.   2036 to the witness.

15   BY MR. WITHERELL:

16        Q.     A phone call on January 6, 2018?

17        A.     Yes.   Same participants, Daryl Baker and Abdul West,

18   January 6, 2018.     Different date.

19               MR. WITHERELL:    2035, please, for the jury.

20                          (The audio recording is played for the

21                          jury.)

22   BY MR. WITHERELL:

23        Q.     All right.    Special Agent, I think I don't have any

24   more questions for you concerning any of the phone calls,

25   Judge.    Thank you.
                                                                        206
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 206 of 255
                            SPECIAL AGENT LEWIS - DIRECT

1                 THE COURT:    Cross-examination.

2                 MR. MEEHAN:    I have no questions, Judge.

3                 MR. HUGHES:    No questions, Your Honor.

4                 MR. ORTIZ:    No questions, Your Honor.

5                 MR. GOLDMAN:    No questions.

6                 THE COURT:    Thank you, Agent.

7                 THE WITNESS:    Thank you, Your Honor.

8                            (Witness excused.)

9                 THE COURT:    Can we call one more short witness?       Yes,

10   Your Honor.     We call to the stand Special Agent Kevin Lewis.

11                Your Honor, he was not prepared to testify today, so

12   he's not in court attire.

13                THE COURT:    Okay.   I'll ask the jury to understand

14   that.   Thank you.

15                           (Witness sworn.)

16                THE CLERK:    Thank you.   Please state your full name

17   and spell your last name for the record.

18                THE WITNESS:    Kevin Lewis, L-E-W-I-S.

19                                      - - -

20                               DIRECT EXAMINATION

21                                      - - -

22   BY MR. STENGEL:

23        Q.      Good afternoon.    It's Special Agent Lewis, correct?

24        A.      Yes.

25        Q.      You're a special agent with the Federal Bureau of
                                                                       207
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 207 of 255
                         SPECIAL AGENT LEWIS - DIRECT

1    Investigation?

2         A.     Correct.

3         Q.     Special Agent Lewis, you were not prepared to testify

4    today, correct?

5         A.     I was supposed to be going Tuesday.

6         Q.     But due to a scheduling conflict, we're going to put

7    you on this afternoon?

8         A.     Thus the attire.

9         Q.     Exactly.   And I don't mind if you don't mind.

10        A.     I don't mind.

11        Q.     So I just have a few questions for you, Special Agent

12   Lewis.    Just a little bit of your background.      How long have

13   you been with the FBI?

14        A.     About 23 years now.

15        Q.     What do you do as -- are you assigned to a particular

16   unit?

17        A.     For really pretty much the whole time -- I was on

18   terrorism for about six months.      Then a resident agency, which

19   is like a suburban office of the FBI, for about six months.

20   And then really for the last 22 years I've been on the violent

21   drug gang squad.

22        Q.     That's here in Philadelphia?

23        A.     Correct.

24        Q.     And as a member of the violent drug gang squad, what

25   kind of work do you do, what sorts of things?
                                                                        208
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 208 of 255
                            SPECIAL AGENT LEWIS - DIRECT

1         A.      We work primarily drug cases and firearms cases and

2    cases that involve violence.        So drug gangs that are involved

3    in violent activity.

4         Q.      Do you effectuate arrests?

5         A.      Yes.

6         Q.      Drawing your attention to October 18 of 2018, were

7    you participating in an operation related to the investigation

8    of the Original Block Hustlers?

9         A.      Yes.

10        Q.      And you know the Original Block Hustlers as OBH?

11        A.      Correct.

12        Q.      On October 18, 2018, what were you doing?

13        A.      I was assigned as the team leader for the arrest team

14   that was to arrest Abdul West that morning.

15        Q.      Okay.    And when you say "the arrest team,"

16   approximately how many people are we talking about?

17        A.      Usually we have about ten.      Could have been ten to

18   twelve people.       Maybe fourteen sometimes depending upon how

19   many people we have.       But it would normally be about ten people

20   on the arrest team.

21        Q.      And around what time of day was this?

22        A.      We usually rally -- most of the time when we do an

23   arrest, we do it at 6:00 a.m. when people are not necessarily

24   prepared for us to be there, so we kind of have a little bit of

25   a tactical advantage.       But we would rally usually around 5:30,
                                                                       209
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 209 of 255
                         SPECIAL AGENT LEWIS - DIRECT

1    5:00 in anticipation of that.     And usually since we're in the

2    area, we'll send somebody over to put an eye on the residence

3    that we're going to go to.     Just in case the target should come

4    out of the residence and get in the car, we don't lose the

5    ability to arrest him.     We can then rally up and then either

6    stop the car or arrest him at some other point, not necessarily

7    in his residence.

8           Q.   You have mentioned a residence now a couple times.

9    Where was this residence?

10          A.   The residence was 123 Chelton Road in Brookhaven,

11   Pennsylvania.

12          Q.   Who lives there?

13          A.   Abdul West and his wife and children.

14          Q.   That's defendant, Mr. Abdul West, sitting here at

15   counsel table?

16          A.   Yes.   Got a -- looks like a gray or white tie.      Nice

17   tie.

18               THE COURT:   Indicating the defendant, Mr. West.

19               MR. STENGEL:   Thank you, Your Honor.

20   BY MR. STENGEL:

21          Q.   Now, did you, in fact, arrest Mr. West that day?

22          A.   Yes, we did.

23          Q.   Could you please describe for the jurors how that

24   happened?

25          A.   The person that we had over at the residence with the
                                                                        210
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 210 of 255
                            SPECIAL AGENT LEWIS - DIRECT

1    eye called us on the radio and said that they saw a female come

2    out of the residence and get in a car just about -- probably

3    about ten minutes only before we were going to do the arrest,

4    so about 5:50 I guess, and departed the residence in a car.             I

5    think we may have followed her a little bit until she got on

6    I-95.

7                 And so then we got the order from the command post to

8    go do the arrest.      We went to the door.     We knocked on the

9    door.   After waiting a period of time, we breached the door and

10   found Mr. West and three minor children in the residence.

11        Q.      When you say you "breached the door," did you have a

12   warrant that day?

13        A.      Yes.

14        Q.      After you breached the door and you observe -- you

15   said you encountered Mr. West and some children?

16        A.      Yes.

17        Q.      And what happened after that encounter?

18        A.      We had got everyone down to the first floor.         I

19   advised Mr. West of his Miranda warnings.

20        Q.      When you say Miranda warnings, explain that for the

21   jury, please.

22        A.      I advised him of his right to remain silent, of his

23   right to have an attorney present with him, his right to refuse

24   to answer questions, and if he couldn't afford a lawyer, one

25   would be appointed for him.        I advised him of those rights, and
                                                                       211
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 211 of 255
                         SPECIAL AGENT LEWIS - DIRECT

1    then I asked him a couple questions.

2         Q.    So what was his response to you advising him of his

3    rights?

4         A.    He was willing to talk to us without having an

5    attorney present.

6         Q.    You mentioned you asked him a couple questions.         What

7    did you ask him?

8         A.    I asked him whether he had anything illegal in the

9    house and whether he had anything in the house to protect

10   himself.

11        Q.    What did you mean by that?

12        A.    Firearms.

13        Q.    And what was his response to those questions?

14        A.    He told me that, no, because he got rid of it because

15   he figured that the FBI was going to be eventually showing up

16   at his door.

17        Q.    Did you ask him to elaborate on what "it" what?

18        A.    I asked what it was, and he didn't elaborate any

19   further than saying that he got rid of it.

20        Q.    Now, you were there to arrest Mr. West, correct?

21        A.    Correct.

22        Q.    But there were three minor children, correct?

23        A.    Correct.

24        Q.    What did you do about the minor children?

25              MR. MEEHAN:   Objection.    What's the relevance of
                                                                        212
               Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 212 of 255
                            SPECIAL AGENT LEWIS - DIRECT

1    that?   What's the possible relevance?

2                 THE COURT:    Sustain the objection.

3    BY MR. STENGEL:

4         Q.      Did you arrest Mr. West?

5         A.      We put him in cuffs, but we had three minor children

6    that we had to deal with.       We can't leave the three minor

7    children at the residence.

8         Q.      So what did you do?

9         A.      We knew the wife was not far away, so we asked

10   Mr. West if he could contact his wife and tell her to return to

11   the residence so we could put the custody of the children back

12   in with the wife.       And he directed us to his bedroom where he

13   had a cell phone up there.       I believe the cell phone had

14   stickers on it that spelled out the word "supreme."

15                And I brought that phone down to him.        I asked him

16   what the passcode was, entered the passcode.          I believe it was

17   an iPhone.     And then we called his wife.       I believe we did it

18   on speakerphone, and I let him explain to her that he was being

19   arrested and that he needed her to come back to the property to

20   take care of the children.

21        Q.      Do you recall his wife's name?

22        A.      Sharon Volkens I believe.

23        Q.      Now, you mentioned that he gave you the passcode for

24   that phone, correct?

25        A.      Correct.
                                                                       213
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 213 of 255
                         SPECIAL AGENT LEWIS - DIRECT

1         Q.   Was that -- and then you took custody of that phone?

2         A.   I had the phone.     I was dialing it because he was in

3    handcuffs.    So I punched the code in there, we dialed it, let

4    him speak to her, and then I still had the phone in my hand.

5         Q.   And then what did you do with the phone after the

6    phone call?

7         A.   I just continued to have the phone, and he asked us

8    to go get another phone that he had in his -- he had a Malibu

9    out in front of the house, and he asked us to go out and get

10   the phone out of the Malibu and to take that phone out of the

11   residence with us because he didn't want his wife to see that

12   phone.

13        Q.   If I showed you those two phones, would you recognize

14   them?

15        A.   Yes.

16             MR. STENGEL:    Permission to approach, Your Honor?

17             THE COURT:    Yes.

18             MR. STENGEL:    This is what has been marked previously

19   as Government Exhibit P-38.

20   BY MR. STENGEL:

21        Q.   Let's take a look at the contents of that, please,

22   Special Agent.

23        A.   Okay.

24        Q.   Do you recognize those?

25        A.   Yes.
                                                                          214
                 Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 214 of 255
                              SPECIAL AGENT LEWIS - DIRECT

1           Q.      What are they?

2           A.      These are the two phones.      This was the phone that

3    was in the residence, the phone says "supreme" on it.              And the

4    other iPhone was the one that was in the Malibu that he asked

5    us to go get and take that phone with us because he didn't want

6    that to remain there after we took him.

7           Q.      After you had both of those phones in your

8    possession, what did you do with them?

9           A.      I entered the passcode for the supreme phone and took

10   the passcode function off so it wouldn't lock again on its own

11   and then put the phone in airplane mode.            We do that because

12   with smart phones you can wipe the phone remotely from a

13   computer.       So to prevent somebody from going in there and

14   trying to delete the data off that, we put it into airplane

15   mode to prevent that from happening.

16                  And then just on a hunch, I entered the same code

17   into the second phone, the one we had retrieved from the

18   Malibu.      The same code actually opened that phone, too, and I

19   repeated the same process for that phone.

20          Q.      What did you do with the two phones at the end of the

21   day?

22          A.      I turned them over to Agent Simpson for a download.

23                  MR. STENGEL:    I have no further questions for this

24   witness, Your Honor.

25                  THE COURT:   Cross-examination.
                                                                       215
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 215 of 255


1                MR. MEEHAN:   I have no questions.

2                THE COURT:    Thank you Agent.

3                          (Witness excused.)

4                THE COURT:    All right.   Ladies and gentlemen, I think

5    we're going to adjourn for the day and for the weekend.         I want

6    to thank you for your patience, and have a nice weekend.

7    Please remember we're not here Monday.       Come back on Tuesday.

8    Have a good weekend.      Please remember do not discuss the case

9    with anyone at home.      I doubt there will be anything to read

10   about it.    In any event, please don't read it.      Just go about

11   your normal weekend business, and I'll see you back here

12   Tuesday morning.   Have a nice weekend.

13               Everyone remain seated while the jury leaves the room

14   and about five minutes after.

15                         (The jury exits the courtroom at 4:24 p.m.)

16                         (Sidebar discussion as follows:)

17               THE COURT:    All right.   First of all, I want to

18   compliment counsel for being very cooperative and, you know,

19   honoring Mr. Hughes' request.      I think you've all been very

20   professional in the way you've represented your clients.         I

21   appreciate that.

22               I don't know where we stand.     I don't know if you

23   know where we stand with Mr. Brooks-Blanding.

24               MR. WITHERELL:    I have no problem putting this on the

25   record here.    What I know is that his attorneys informed me I
                                                                      216
             Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 216 of 255


1    think about a week ago he had a brick thrown through his

2    fiancé's house.    I spoke to him today, and he is scared for his

3    life.   He does not tell me new threats that have come to him,

4    but he does tell me that he's in great fear for his life.          I

5    have nothing else to report.

6               THE COURT:   Well, I don't know what will happen.

7    Obviously, you can talk to him over the weekend, but we're

8    going to have to go on with the case Tuesday.        And I expect you

9    to rest on Tuesday.     We need to have that happen.

10              MR. WITHERELL:    I don't know about resting.       We're

11   going to have witnesses, Judge.      There are two experts that are

12   rather lengthy, and we have a video of Mr. Hans Gadson's

13   confession.   That's at least an hour.

14              THE COURT:   An hour?

15              MR. WITHERELL:    Yes.

16              THE COURT:   You got to play the whole thing?

17              MR. WITHERELL:    I'll try to take out some of it.

18              MR. GOLDMAN:    It's boring as heck.     He should be able

19   to work on what is relevant.

20              MR. WITHERELL:    My fear is what I redact is stuff

21   you're going to want in.

22              MR. GOLDMAN:    I'm willing to work this weekend.

23              THE COURT:   Why don't the two of you get together.

24              MR. GOLDMAN:    We can do this long distance.

25              THE COURT:   Are you both working on Monday I hope?
                                                                       217
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 217 of 255


1                MR. GOLDMAN:   I'm going to be working whatever is

2    necessary.

3                THE COURT:   Look, I think it's in everybody's

4    interest.

5                MR. WITHERELL:   Agree, Your Honor.     I think we're

6    moving.   I'd like to point out, Judge, me and Mr. Stengel are

7    working as fast a pace we can.      We initially said eight to ten

8    trial days.

9                THE COURT:   I understand that.

10               MR. WITHERELL:   I thought three weeks, honestly.       If

11   you think about it, we've only had about three trial days.

12               THE COURT:   I agree.

13               MR. WITHERELL:   We have two lengthy witnesses, a

14   video, we have several arrests to go over.

15               THE COURT:   Who are the two lengthy?     One is for

16   Mr. Gadson.

17               MR. WITHERELL:   That's a lengthy video.     It's a video

18   statement.    It's recorded.

19               MR. GOLDMAN:   There's so much in that one, Judge.

20   They're, like, playing with each other, you know, just being

21   good guys.    No relevancy whatsoever.

22               THE COURT:   Who is the next?

23               MR. WITHERELL:   Special Agent Shute.     He's a CAST.

24   He's going to -- he works with CAST from the FBI.        He does a

25   lot with our phones.     He's got about a hundred slides.      Of
                                                                     218
            Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 218 of 255


1    course, there is our last witness, which is going to be

2    Updegraf.

3                THE COURT:   I've heard him testify before.      Any

4    objection to him testifying as an expert from any defense

5    counsel?    I would like to suggest that you limit his direct to

6    30 minutes.    Can you try that?

7                MR. WITHERELL:   Judge, we can try.    The problem is,

8    Judge, and this is the thing with the case, we have 77 text

9    messages that we have pared down from a great deal more.           Each

10   one of those talks about a significant drug transaction.           So

11   we'll try to pare it down as much as we can.

12               THE COURT:   You're going to show him the text

13   messages?

14               MR. WITHERELL:   Correct, Judge.

15               THE COURT:   Can you group them in terms of using

16   common language or anything like that?

17               MR. STENGEL:   The text messages come to a sum total

18   of drug weight attributable to each defendant.        We really need

19   the number associated with every text message.

20               THE COURT:   He's going to interpret what is on the

21   message in terms of a weight?

22               MR. WITHERELL:   Yes.

23               THE COURT:   Can't he do a summary under Rule 1006?

24               MR. STENGEL:   Sure.

25               THE COURT:   That could be done.    I think that makes
                                                                       219
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 219 of 255


1    sense.    I think it would be good for the jury too.       Give it to

2    defense counsel.    I heard him testify.     I think he is a -- he's

3    articulate.    I think a half hour would be enough, particularly

4    if he can summarize it.      Try and do that.   We really would like

5    you to rest on Tuesday at the end of the day.

6                MR. WITHERELL:   I got that impression, Judge.

7                THE COURT:   All right.   As I said before, defense

8    counsel should be ready to proceed on Wednesday with whatever

9    you want to do.    And if you don't have something to proceed

10   then -- well, let me put it this way.       Assuming the Government

11   rests on Tuesday, or they almost rest, and then they make an

12   offer of proof as to what they have to bring in Wednesday

13   morning, if anything, we're going to do directed verdict

14   motions after the jury leaves on Tuesday.       Okay.   So be

15   prepared to state the grounds, but not argument, as I said

16   before.

17               So be prepared to present whatever you want to

18   present on Wednesday.    But whenever you're done presenting,

19   we'll take a recess, a reasonable recess, and then we're going

20   to start with closing arguments.      And if you fill up the day

21   Wednesday with testimony, then we can't have the closing

22   arguments until Thursday.

23               And we'll see about -- I think I said an hour.       If

24   you present testimony, I'll allow more time than if you don't

25   present testimony, but I'm not sure I need to give every one of
                                                                       220
              Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 220 of 255


1    you an hour.    I'm willing to discuss that with you when we have

2    the directed verdicts in terms of how much time the Government

3    needs and defense counsel needs.

4                But assuming we can get to the charge late Wednesday

5    or Thursday morning, I would like to do that because I'm not

6    going to be here Friday, and I think this would be a better

7    jury for everybody if we could get them started on

8    deliberations on Thursday.      That's my hope.

9                Any questions about the schedule or any objections or

10   qualifications?

11               MR. WITHERELL:    The qualification, again, Judge, is

12   me and Mr. Stengel are working diligently.         I'm just letting

13   you know.

14               THE COURT:   Everybody's working diligently.        I don't

15   have any disputes about that.

16               MR. WITHERELL:    I just want to make sure.      We have to

17   deal with forfeiture.

18               THE COURT:   Let's bring that up.

19               MR. WITHERELL:    So I don't know if people are

20   contesting forfeiture.      If so, we would have to give you some

21   more jury instructions.

22               THE COURT:   Does forfeiture have to go to the jury?

23               MR. STENGEL:    They have the right to demand it, Your

24   Honor.

25               MR. WITHERELL:    They don't have to.     It could just go
                                                                       221
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 221 of 255


1    to you.    I haven't heard anything from anybody.

2                MR. HUGHES:    I don't think my client has anything to

3    contest.

4                MR. GOLDMAN:    I think that's my case too.

5                MR. WITHERELL:    Forfeiture's been alleged against

6    many of your clients for stuff out at the Mansion, so, like, I

7    don't think you're saying you want that $8,000 back.

8                MR. GOLDMAN:    I do.

9                MR. WITHERELL:    Okay.   So I would think not, but I

10   don't get to make that choice.

11               THE COURT:    That's a joke, for the record.

12               Mr. Meehan, what about your forfeiture?

13               MR. MEEHAN:    I have to talk to the boys.     I'm kind of

14   clueless on it right now, Judge.

15               THE COURT:    I think we need to know Tuesday morning

16   where we stand.

17               MR. MEEHAN:    I'll talk to team USA.

18               MR. WITHERELL:    Also, Judge, we've lost the

19   defendants who had what would appear to have been bifurcated

20   trials, but there are two defendants with the First Step Act

21   that I think it's bifurcated.       If it's not bifurcated, we would

22   have to prove the prior.      I think we can come to a stipulation

23   as to that, but I need to know that now.

24               MR. MEEHAN:    You mean a prior conviction?

25               MR. WITHERELL:    Correct.
                                                                       222
              Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 222 of 255


1                MR. MEEHAN:    We'll be able to come to a stipulation.

2                MR. HUGHES:    I think we'll be able to as well.

3                MR. ORTIZ:    Forfeiture, I'm not asking for a jury

4    trial.

5                THE COURT:    The First Step Act only applies if they

6    testify.

7                MR. WITHERELL:    Our reading of the First Step Act,

8    now is 851, enhancement has to be proven to the jury.           So

9    either we're going to provide evidence of their prior

10   convictions or, what I think should happen, I can have stips

11   written up for Tuesday if we're going to stipulate.

12               THE COURT:    That's only if they testify.

13               MR. WITHERELL:    No.

14               MR. HUGHES:    I prefer the Court's interpretation.

15               THE COURT:    You can use their prior convictions?

16               MR. WITHERELL:    I think.    That's usually why there

17   was a stipulation.     It would require us to prove beyond a

18   reasonable doubt that they would fit under the First Step Act.

19               THE COURT:    This doesn't come in before we have a

20   jury verdict.

21               MR. WITHERELL:    I don't think so.

22               MR. STENGEL:    It's a sentencing enhancement, Your

23   Honor.   We could do a potential stipulation after the jury

24   verdict as to whether they meet the qualifications.

25               THE COURT:    I'm not going to tell the jury anything
                                                                       223
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 223 of 255


1    about that.    We'll see where that stands.

2               MR. ORTIZ:   I have a couple things I want to bring to

3    the table.    We'll probably agree on this.     I may call the same

4    expert to talk about rap music on our defense part.

5               THE COURT:   The same expert?

6               MR. ORTIZ:   Not go through his entire bio.

7               THE COURT:   Make sure he's here for that.

8               MR. ORTIZ:   That would be Wednesday.

9               THE COURT:   Wednesday morning.     Make sure you have

10   any witnesses you want here Wednesday morning.

11              MR. ORTIZ:   We may have to -- I may have to bring him

12   Tuesday.

13              THE COURT:   Well, we'll take him out of order.

14              MR. ORTIZ:   I think he teaches his actual class on

15   Wednesday.

16              The other thing is I may, and I haven't decided on

17   this, call a -- I'm getting orders is what I'm telling you.

18   They'll be signed after trial probably.       So expect two orders,

19   if I call anybody, to you ex parte to pay for that, and there

20   may be a drug expert.    So I'm working on that.

21              That's basically all I wanted to alert the Court.

22   They may sit through the testimony, and then I'll choose to

23   call them based on their conclusions right on our day on

24   Wednesday.    Fair enough, right?

25              So I don't have a CV.     I can tell you that there's a
                                                                     224
            Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 224 of 255


1    very overused one in Philadelphia.      I'm working on an ex-police

2    officer from Philadelphia to possibly do that.        When I get that

3    information, I'll send it over the weekend and have him

4    available.

5               MR. WITHERELL:   Leff?

6               MR. ORTIZ:   That's who I am not using.

7               THE COURT:   Are you going to call the same witness?

8               MR. ORTIZ:   We'll probably call it as a group, but

9    I'll send you the order, Your Honor, ex parte for that.

10              THE COURT:   You ought to have that on Tuesday

11   morning.

12              MR. ORTIZ:   I'll have the expert sit in for drugs,

13   but he can testify Wednesday.     If I need to, I can squeeze in

14   the rap person for 20 minutes on Tuesday.

15              Final thing.   Your Honor's worked diligently with me.

16   You know, I have another trial.     You offered to call.      There's

17   no problems with that.    We're going to finish early.       However,

18   I have a pretrial conference at 12:30 with Judge Jones.

19              THE COURT:   What day?

20              MR. ORTIZ:   Fourteenth.    At some point I would have

21   to leave for 30, 40 minutes.

22              THE COURT:   If it's at lunchtime.

23              MR. ORTIZ:   It will be at lunchtime.      12:30 is when

24   we actually scheduled it.

25              THE COURT:   Janice, remember 12:30 on Thursday for
                                                                       225
       Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 225 of 255


1    Mr. Ortiz.

2              MR. HUGHES:    Thank you, Your Honor, for allowing me

3    to squeeze that witness in.

4              THE COURT:    Any other scheduling issues?       All right.

5    I was serious, though.    If you have any points for charge or

6    any different jury verdict suggestions, please bring it in

7    Tuesday morning.

8              MR. ORTIZ:    I am working on one, but it's already

9    probably produced as we speak.     So you wanted those Tuesday.

10             THE COURT:    Okay.   All right.    Any other stipulations

11   in the works?

12             MR. WITHERELL:    I can't think of anything.       We'll

13   work it out.

14             THE COURT:    All right.    So at the moment you don't

15   know whether Brooks-Blanding is going to testify or not?

16             MR. WITHERELL:    I don't, Judge.     He told us and he'll

17   say it here.    He told us that he is scared.     He does not want

18   to testify.    I had to come back down so...

19             THE COURT:    You've got a long weekend.      I'm going to

20   stay out of it, obviously.      Thank you.   Have a nice weekend.

21                         (End of sidebar discussion.)

22             THE COURT:    Okay.   Court's adjourned at this time.

23   Have a nice weekend, everyone.

24                         (Court adjourned at 4:41 p.m.)

25
                                                                     226
            Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 226 of 255


1

2                                CERTIFICATE

3

4    I certify that the foregoing is a correct transcript from the

5    record of proceedings in the above-entitled matter.

6

7

8

9    Shannan Gagliardi, RDR, CRR

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                                                                    227


            Case 2:18-cr-00249-MMB
                                 146/5Document
                                      152/17 152/19 536    Filed 187/22
                                                    169/15 169/17 12/19/19   Page
                                                                        115 [1] 4/18 227 of 255
                                             187/24 206/16                                116 [1] 3/14
MR. GOLDMAN: [31] 9/6 12/5 12/10
                                             THE COURT: [284]                             119 [1] 3/15
16/19 16/21 18/16 18/18 19/5 19/7 22/1
                                             THE WITNESS: [41] 6/18 12/8 18/13            12/16/2017 [2] 186/17 186/22
33/12 36/20 37/21 41/9 86/23 88/4 105/24
                                             20/25 22/2 25/11 29/14 35/7 36/2 36/17       12/28/2017 [1] 204/5
119/6 131/17 140/19 144/3 152/10 178/12
                                             38/23 39/14 39/16 41/3 41/18 67/10 80/7      121 [1] 2/8
206/5 216/18 216/22 216/24 217/1 217/19
                                             88/5 88/22 89/10 89/19 106/3 106/11 115/20   122 [1] 3/16
221/4 221/8
                                             122/12 136/25 140/24 142/3 146/7 152/21      123 [1] 209/10
MR. HUGHES: [42] 38/20 58/18 69/5
                                             169/9 169/19 177/9 181/1 188/1 189/5 189/7   1250 [1] 1/14
69/12 71/24 73/2 99/24 115/11 119/8 121/22
                                             200/25 203/21 206/7 206/18                   126 [1] 4/19
131/16 135/11 137/15 141/4 141/6 141/9
                                                                                          12:22 [1] 145/10
141/19 141/21 144/5 144/17 152/7 179/13     $                                             12:30 [4] 66/24 224/18 224/23 224/25
179/16 180/14 180/17 186/12 187/3 187/12
                                            $1,000 [1] 133/11                             13 [2] 58/8 113/11
187/15 187/20 197/10 197/20 200/13 200/20
                                            $350 [2] 5/15 5/18                            1308.6 grams [1] 168/19
202/11 202/24 203/12 206/3 221/2 222/2
                                            $375 [1] 132/21                               1309.6 [1] 166/19
222/14 225/2
                                            $8,000 [1] 221/7                              1309.6 grams [2] 166/8 166/24
MR. MEEHAN: [23] 40/5 59/1 67/17 67/25
                                                                                          1332.4 grams [1] 165/6
68/2 69/3 89/3 89/8 99/23 131/18 135/9      '                                             1335.4 grams [1] 168/13
143/12 152/5 197/8 197/22 198/4 206/2
                                            '08 [3] 56/21 90/4 94/6                       1336.4 grams [1] 160/10
211/25 215/1 221/13 221/17 221/24 222/1
                                            '09 [1] 90/5                                  134 [1] 4/19
MR. ORTIZ: [39] 6/5 58/17 73/18 73/21       '15 [1] 24/8                                  135 [1] 3/17
74/2 75/22 80/6 81/22 82/1 84/15 86/21
                                            '16 [1] 24/8                                  137 [1] 3/17
100/1 103/16 103/18 105/23 109/3 109/7      '17 [3] 24/8 70/25 200/7                      1380 [1] 149/19
119/5 131/19 140/18 143/13 144/1 152/9      '17, [1] 190/1                                13th [1] 1/19
169/6 190/21 193/5 206/4 222/3 223/2 223/6 '17, '18 [1] 190/1
                                                                                          14 [4] 10/20 49/18 54/14 139/13
223/8 223/11 223/14 224/6 224/8 224/12      '18 [5] 190/1 199/11 199/19 200/7 201/6       142 [1] 4/20
224/20 224/23 225/8                         '20 [1] 200/8                                 143 [2] 3/9 3/10
MR. STENGEL: [90] 89/13 96/7 96/10          'em [1] 56/19                                 144 [1] 3/10
96/12 99/20 106/1 106/6 109/6 109/9 110/4 'nother [1] 197/3
                                                                                          146 [1] 3/19
111/12 112/11 112/14 112/21 113/23 114/5
                                                                                          149 [1] 4/20
114/19 115/7 115/19 115/21 116/1 121/24     -                                             15 [17] 15/1 16/6 16/11 17/2 17/6 17/8 17/14
122/3 125/2 125/20 126/17 127/6 127/12      -3 [1] 1/3                                     40/19 49/9 49/16 97/19 110/23 111/18
128/13 129/4 129/18 130/24 131/21 132/22 -4 [1] 1/3
                                                                                           178/10 182/25 184/9 184/12
133/12 133/15 133/25 134/4 135/6 140/21     -8 [1] 1/3                                    15 feet [1] 97/19
141/2 141/24 142/6 142/15 142/22 143/10
                                                                                          150 [2] 120/5 120/6
144/19 147/13 147/16 148/21 149/9 149/13 0
                                                                                          151 [1] 4/21
150/2 150/10 150/20 151/9 151/13 151/21     0.2 grams [3] 160/10 165/6 168/13             152 [1] 3/20
152/3 152/15 154/8 155/18 156/10 157/1      000022883143 [1] 150/9                        154 [1] 4/21
157/18 158/8 164/20 166/25 167/4 167/13     02:34 p.m [1] 113/11                          156 [1] 3/21
169/2 169/12 169/23 171/4 171/7 171/24      02:37:04 p.m [1] 114/23                       157 [1] 4/22
173/3 174/1 174/16 177/4 179/8 179/20       04523354 [1] 150/19                           16 [2] 20/14 164/24
209/19 213/16 213/18 214/23 218/17 218/24
                                                                                          16-week [1] 171/2
220/23 222/22                               1                                             167 [1] 4/22
MR. WITHERELL: [149] 5/5 5/8 5/11           1,000 [1] 172/22                              17 [6] 50/13 60/7 61/12 62/2 168/6 168/14
5/18 7/13 9/5 12/4 13/14 14/11 16/17 16/20 1.7 [1] 74/15
                                                                                          170 [1] 3/22
18/12 18/14 18/17 25/10 33/9 36/15 36/22    1.7 million [1] 75/9                          172 [1] 4/23
39/18 40/6 40/8 41/14 42/13 42/21 42/25     10 [7] 11/21 12/1 12/3 12/7 18/11 18/15       173 [1] 3/23
43/21 44/4 44/18 44/24 45/8 45/13 46/6       172/20                                       174 [1] 4/23
46/22 47/6 47/13 48/8 48/22 49/4 49/19 50/1 10 kilograms [2] 60/9 68/15
                                                                                          17th [1] 68/12
50/14 50/21 50/24 51/7 51/12 51/21 52/1     100 [4] 3/12 47/20 162/21 162/22              18 [3] 55/12 208/6 208/12
52/4 52/12 52/19 53/25 54/7 55/6 55/15      1006 [1] 218/23                               18-249-2 [1] 1/3
57/19 58/12 58/14 58/20 58/25 59/5 59/8     106 [1] 3/14                                  180 [1] 113/22
60/15 61/14 61/18 62/5 62/8 62/23 63/10     106B [1] 103/18                               180 pounds [1] 165/17
63/16 63/20 64/10 64/15 65/2 66/4 66/7      10:33 [1] 66/14                               1802 [1] 113/22
66/18 67/2 67/13 68/1 81/25 88/7 88/17      10:34 [1] 67/4                                1803 [1] 113/20
88/19 89/6 145/19 177/12 177/15 177/23      10:47 [1] 67/4                                1806 [4] 111/4 111/5 114/8 114/18
178/3 178/6 178/10 178/24 179/2 179/24      10:48 [1] 67/6                                181 [2] 3/24 165/18
180/4 180/9 181/21 183/9 183/18 184/15      11 [13] 7/20 19/5 45/24 46/1 46/3 69/17       18101 [1] 2/12
185/7 185/18 186/4 186/11 186/25 187/5       70/16 70/25 71/14 132/23 133/1 134/16        1845 [1] 2/4
187/7 187/9 190/18 197/12 203/14 203/24      134/25                                       188 [1] 4/4
204/9 204/13 204/21 204/24 205/5 205/8      1102A [2] 147/14 150/11                       18th [1] 2/8
205/13 205/19 215/24 216/10 216/15 216/17 1102B [3] 4/19 125/3 126/20
                                                                                          19 [4] 14/21 27/16 153/14 165/17
216/20 217/5 217/10 217/13 217/17 217/23 1102C [5] 4/19 134/2 134/8 134/9 134/11
                                                                                          190 [1] 4/5
218/7 218/14 218/22 219/6 220/11 220/16     1106A [4] 4/18 114/19 115/22 115/24           19103 [1] 2/5
220/19 220/25 221/5 221/9 221/18 221/25     1106B [2] 96/8 110/5                          19106 [2] 1/15 1/25
222/7 222/13 222/16 222/21 224/5 225/12     1106C [1] 115/8                               19107 [2] 1/19 2/8
225/16                                      1106D [1] 112/12                              193 [1] 4/5
THE CLERK: [17] 73/20 89/15 89/17           1112 [4] 4/21 150/21 151/10 151/12            19406 [2] 129/3 129/14
106/7 106/9 122/8 122/10 133/14 146/3       1113 [4] 4/20 148/22 149/10 149/12            1:25 [3] 144/22 145/8 145/12
                                                                                                                                     228



1                       Case 2:18-cr-00249-MMB        Document
                                      123/25 124/19 131/10 135/3 536 Filed
                                                                         51 12/19/19
                                                                            [1] 4/13 Page 228 of 255
                                              23844841885 [1] 133/11                      52 [2] 4/14 4/14
1:27 [1] 145/24
                                              23rd Street [1] 99/15                       53.82 grams [1] 177/3
2                                             24 [2] 9/14 9/19                            535 [1] 2/12
2 inches [1] 149/24                           25 [1] 97/15                                54 [1] 4/15
20 [16] 11/22 12/1 12/3 12/7 18/11 18/15      26 [3] 16/19 31/9 37/4                      54.92 grams [1] 176/11
 18/17 22/10 40/19 91/14 91/20 91/21 97/5     2609 [1] 1/24                               55 [1] 4/15
 165/16 202/21 224/14                         267 [1] 1/25                                561 [1] 129/1
                                              27 [1] 138/10                               564-4173 [1] 1/20
20 feet [1] 97/19
                                              28 [1] 63/8                                 59 [1] 4/16
20 percent [1] 172/20
                                              299-7254 [1] 1/25                           5:00 [1] 209/1
2004 [1] 7/17
                                              2:09 [1] 178/20                             5:30 [1] 208/25
2006 [2] 7/24 8/6
                                              2:10 [1] 179/6                              5:50 [1] 210/4
2007 [2] 8/13 8/13
                                              2:25 [2] 178/23 179/5
2009 [1] 94/7                                                                             6
                                              2:31 [1] 179/6
2010 [4] 24/10 24/12 24/13 24/15
                                              2:34 [1] 180/19                             60 [1] 53/22
2011 [1] 9/19
                                                                                          6000 [1] 174/21
2012 [3] 9/14 9/17 9/19                       3                                           6001 [5] 167/18 167/20 167/24 168/5 168/9
2013 [1] 186/25
                                              3/22/2017 [2] 132/7 132/19                  6002 [7] 158/9 164/1 164/25 166/2 166/7
2015 [1] 90/8
                                              30 [12] 16/1 22/10 28/2 40/19 91/23 91/24    166/10 168/1
2016 [4] 24/3 24/4 24/6 24/7
                                               92/9 92/15 99/18 99/19 218/6 224/21        601 [1] 1/24
2017 [69] 10/21 13/10 14/21 22/1 27/10
                                              30 yards [2] 97/6 97/15                     610 [1] 2/13
 27/16 45/24 46/1 46/3 46/20 49/9 49/16
                                              30-page [1] 29/9                            615 [1] 1/14
 49/18 50/13 54/14 55/12 58/8 69/17 71/14
                                              302 [1] 2/12                                62 [1] 4/16
 78/17 91/14 91/20 91/21 100/18 101/17
                                              302's [1] 33/10                             63 [1] 4/17
 107/6 107/13 107/19 109/12 112/2 123/1
                                              31 [4] 9/18 96/18 129/11 132/10             65 [1] 4/17
 123/5 123/13 124/1 127/3 127/22 132/7
                                              32 [1] 19/22                                655-3893 [1] 58/6
 132/19 132/23 133/1 134/16 134/25 138/10
                                              36 [1] 3/4                                  6680 [1] 2/5
 138/13 138/25 139/5 143/22 143/24 143/25
                                              360 [5] 39/12 39/13 39/15 39/16 40/17       67 [1] 3/7
 151/3 181/17 182/25 183/10 183/19 184/9
                                              3727 [1] 127/13                             688 [2] 129/3 129/14
 184/12 184/20 185/20 186/17 186/22 188/18
                                              3731 [1] 129/18                             69 [1] 3/7
 189/25 198/24 199/1 199/11 199/19 199/24
                                              3732 [1] 130/10                             6:00 a.m [1] 208/23
 201/6 204/5
                                              3734 [1] 130/24                             6th Police [1] 94/13
2018 [32] 15/20 16/19 21/3 22/19 31/9 34/16
                                              3736 [1] 131/21
 37/4 59/21 60/4 60/7 61/12 62/2 63/8 74/11
                                              3787 [1] 2/9                                7
 74/16 75/14 96/18 124/3 132/10 138/15
                                              38 [1] 213/19                               701 [1] 1/19
 181/17 181/22 181/25 198/24 199/24 204/16
                                              3876 [1] 2/13                               7254 [1] 1/25
 205/2 205/11 205/16 205/18 208/6 208/12
                                              3893 [1] 58/6                               7299 [1] 129/1
2019 [4] 1/7 33/5 185/7 200/7
                                                                                          73 [1] 3/8
201B [3] 4/22 167/1 167/3                     4                                           74 [1] 4/18
201C [4] 4/22 156/12 157/2 157/4
                                              4 percent [3] 164/19 166/17 168/16          77 [1] 218/8
2020 [1] 184/15
                                              40 [3] 3/5 18/17 224/21
2021 [1] 186/4
                                              4013-1 [2] 53/25 54/2                       8
2022 [1] 185/18                                                                           8,000 [2] 155/1 155/8
                                              4018 [4] 4/20 142/16 142/23 142/25
2024 [1] 186/11                                                                           8327 [1] 1/15
                                              402A [1] 197/12
2025 [1] 204/9                                                                            841-3876 [1] 2/13
                                              4047 [3] 4/17 64/16 65/5
2026 [1] 203/24                                                                           851 [1] 222/8
                                              4048 [4] 4/15 55/6 55/18 62/17
2027 [1] 204/21                                                                           856 [1] 58/6
                                              41 [1] 3/6
2028 [1] 204/13                                                                           858-3787 [1] 2/9
                                              4173 [1] 1/20
203 [1] 4/6                                                                               861-8327 [1] 1/15
                                              42 [3] 4/9 20/3 41/7
2031 [2] 205/5 205/13                                                                     87 [1] 3/8
                                              44 [1] 4/9
2032 [2] 204/24 205/8                                                                     88 [1] 3/9
                                              45 [2] 4/10 92/7
2035 [1] 205/19                                                                           886-7299 [1] 129/1
                                              454-6680 [1] 2/5
2036 [1] 205/14                                                                           89 [1] 3/12
                                              46 [1] 4/10
204 [7] 3/25 4/1 4/23 173/13 174/2 174/4
                                              47 [1] 4/11
 174/7
                                              48 [1] 4/11                                 9
21 [5] 8/13 68/16 74/11 74/16 109/11                                                      902 [1] 58/19
                                              48.9 grams [1] 168/20
211 [1] 1/19                                                                              902A-1 [3] 61/14 62/8 81/25
                                              49 [1] 4/12
215 [4] 1/15 1/20 2/5 2/9                                                                 902B [3] 4/17 63/11 63/19
                                              49 grams [1] 166/20
219 [3] 125/16 127/11 134/14                                                              902C-1 [1] 62/21
                                              49.0 grams [1] 166/8
22 [6] 7/24 8/6 58/4 127/3 138/12 207/20                                                  902D [6] 4/16 58/12 58/20 59/7 61/5 68/1
                                              4:24 [1] 215/15
220 [3] 4/21 154/9 154/11                                                                 902D-1 [2] 60/15 61/9
                                              4:30 [2] 179/4 180/23
221 [3] 4/23 171/25 172/2                                                                 910 [2] 57/20 57/21
                                              4:41 [1] 225/24
22883143 [1] 151/18                                                                       910A [1] 57/20
23 [3] 7/20 9/19 207/14                       5                                           915 [3] 4/10 44/18 45/1
2300 [1] 98/16                                5 feet [1] 149/24                           918 [3] 4/12 49/19 50/3
2319 [1] 132/3                                5 pounds [2] 60/9 68/15                     919 [4] 4/10 45/8 45/15 69/13
2323 [16] 96/24 97/3 97/12 97/14 98/3 98/24   5/21/2018 [2] 59/21 60/4                    920 [3] 4/12 48/22 49/6
 99/6 99/11 99/17 102/10 123/17 123/18                                                    921 [5] 4/11 47/6 47/15 71/24 72/1
                                              50 [3] 4/12 4/13 56/20
                                                                                                                                         229



9            Case 2:18-cr-00249-MMB   Document
                                 accurate            536 Filed 12/19/19
                                          [2] 110/16 113/13           19/1 Page
                                                                           19/9 20/3229
                                                                                     20/3of 255
                                                                                         27/10 28/24 41/14 41/18
                                               accurately [2] 154/15 171/21                    41/25 43/24 44/20 45/10 53/22 54/5 54/24
932 [1] 2/4
                                               accusations [1] 34/25                           64/15 64/25 67/8 67/10 67/22 69/10 69/13
94 percent [1] 166/18
                                               acknowledge [1] 20/4                            69/15 87/3 89/9 112/22 127/6 127/13 127/15
95 [6] 92/18 92/25 93/1 93/2 101/23 210/6
                                               acknowledged [3] 32/21 99/2 99/3                128/14 129/5 129/25 131/1 132/2 132/23
957 [3] 4/11 46/6 46/24
                                               across [3] 113/21 139/3 164/21                  141/24 142/3 142/11 143/19 150/2 150/10
968 [3] 4/13 51/7 51/14
                                               Act [4] 221/20 222/5 222/7 222/18               157/18 179/25 180/3 180/24 181/1 181/8
975 [7] 4/9 42/13 42/21 42/24 75/23 75/25
                                               actions [2] 12/20 12/21                         181/10 183/25 185/13 203/19 203/21 205/23
 88/17
                                               active [1] 178/7                                206/6 206/10 206/23 206/25 207/3 207/11
977 [3] 4/9 43/21 44/6
                                               activities [1] 90/25                            213/22 214/22 215/2 217/23
978 [3] 4/14 51/21 52/3
                                               activity [4] 38/12 91/4 125/25 208/3           agents [17] 18/22 22/13 22/19 22/22 27/20
98 [1] 164/19
                                               acts [1] 47/4                                   31/21 31/23 33/6 33/18 34/15 34/18 41/2
98 percent [4] 165/8 165/10 166/23 168/15
                                               actual [10] 73/19 79/13 83/19 83/22 83/23       92/13 92/22 96/1 98/14 147/5
99 percent [1] 155/12
                                                166/22 166/23 175/19 192/13 223/14            aggravated [2] 7/18 7/24
991 [3] 4/13 50/14 50/23
                                               actually [26] 21/13 60/22 69/2 77/20 81/4      ago [7] 21/3 38/10 69/16 75/3 193/20 194/5
994 [3] 4/14 52/12 52/21
                                                83/17 86/7 86/9 91/21 91/22 91/23 95/17        216/1
9:01 [2] 1/7 5/1
                                                97/2 97/4 97/5 99/3 101/13 119/8 125/21       agree [23] 7/25 10/16 25/19 30/19 34/3 68/9
9:05 [1] 6/12
                                                139/14 139/23 163/9 176/19 193/3 214/18        68/11 71/20 75/7 75/25 81/12 81/13 82/15
A                                               224/24                                         87/20 100/23 100/25 105/3 137/6 144/1
                                               addition [3] 14/20 39/7 54/23                   183/15 217/5 217/12 223/3
a.m [8] 1/7 5/1 6/13 66/15 67/4 67/5 67/7
 208/23                                        additional [4] 55/3 121/17 121/18 164/5        agreed [3] 37/14 58/16 76/2
Ab [9] 43/12 44/14 53/6 75/13 75/14 82/16      address [8] 5/25 56/16 100/23 103/9 123/16     agreement [10] 21/7 21/13 21/15 21/17
 189/3 189/5 189/9                              129/2 129/13 149/19                            24/20 27/1 27/3 27/6 40/21 40/22
Abbas [1] 64/2                                 addressed [3] 72/1 127/4 138/21                ahead [13] 18/19 33/13 38/16 106/14 122/24
ABDUL [25] 1/5 34/23 34/25 35/19 49/13         adjourn [1] 215/5                               142/5 156/9 159/17 169/22 173/7 183/21
 50/10 51/3 51/18 52/8 57/9 62/17 64/1 64/4    adjourned [2] 225/22 225/24                     201/1 203/23
 73/9 97/13 98/4 182/21 185/25 204/20 205/4    Administration [5] 153/5 153/7 153/14          ain't [11] 8/1 8/1 15/2 20/6 27/12 27/20 28/5
 205/12 205/17 208/14 209/13 209/14             154/3 170/7                                    28/17 56/18 65/23 194/22
ability [1] 209/5                              admission [1] 11/16                            air [1] 95/17
                                               admit [14] 33/10 52/19 73/21 74/2 115/21       airplane [2] 214/11 214/14
able [26] 82/12 82/23 83/10 97/24 101/4
 111/21 113/6 125/10 128/7 128/8 130/4
                                                125/20 126/17 134/1 142/22 149/9 151/9        AKA [5] 49/11 50/9 51/4 64/2 64/2
 157/9 157/10 161/12 173/16 182/8 182/14
                                                157/1 171/24 174/1                            al [1] 131/7
 185/4 185/21 186/19 204/7 205/2 205/10        admitted [77] 42/23 42/24 43/2 44/5 44/6       Alamo [1] 188/17
 216/18 222/1 222/2
                                                44/25 45/1 45/15 46/17 46/23 46/24 47/14      album [2] 72/7 72/16
                                                47/15 49/5 49/6 50/2 50/3 50/22 50/23 51/13   alcohol [1] 161/14
about [120] 8/6 8/23 10/22 10/22 13/19 17/8
 17/17 18/5 21/3 23/3 23/7 23/22 23/24 23/25
                                                51/14 52/2 52/3 52/20 52/21 54/8 54/9 55/17   alert [1] 223/21
 24/15 26/16 27/8 27/11 27/16 28/3 35/18
                                                55/18 57/19 58/13 59/6 59/7 62/25 63/1        all [84] 5/2 5/2 5/6 5/11 5/12 6/9 6/14 7/9
                                                63/18 63/19 65/4 65/5 73/20 74/4 74/5 75/22    19/2 20/15 25/23 30/9 30/10 32/3 33/10 35/2
 35/18 37/3 37/15 38/4 38/13 38/18 39/21
                                                82/2 84/16 84/17 88/18 96/11 108/19 110/6      35/25 36/21 40/24 41/11 48/11 49/14 54/21
 39/21 39/23 40/1 40/2 40/25 42/1 53/12
                                                112/13 115/23 115/24 117/21 126/19 126/20      58/15 58/16 64/24 65/21 66/25 68/11 68/19
 61/10 62/4 64/8 65/14 65/20 68/6 71/11 73/9
                                                134/3 134/9 142/24 142/25 147/15 147/16        76/18 76/20 77/11 82/15 82/23 83/5 85/8
 75/13 75/21 76/19 78/4 78/4 86/6 86/10
                                                149/11 149/12 151/11 151/12 154/10 154/11      85/24 88/4 91/2 101/4 103/2 103/24 105/5
 88/20 88/24 92/7 97/15 97/16 98/4 101/8
                                                157/3 157/4 167/2 167/3 172/1 172/2 174/3      105/16 105/17 113/15 114/17 118/12 119/23
 101/14 110/11 110/17 110/23 111/18 114/24
 123/19 124/19 132/14 136/5 136/16 138/2        174/4 197/13                                   120/6 125/10 140/10 140/13 140/22 141/11
 138/8 138/22 143/19 145/16 149/24 150/6       advantage [1] 208/25                            144/23 145/7 145/20 147/2 147/3 152/4
 155/8 155/23 156/5 162/11 165/10 168/14       advised [3] 210/19 210/22 210/25                155/23 158/19 166/18 167/9 169/7 177/6
 170/11 171/9 171/19 172/20 181/10 184/8       advising [1] 211/2                              180/1 180/18 187/10 191/7 195/16 200/2
 188/18 193/20 194/25 198/13 198/24 200/7      afford [1] 210/24                               205/23 215/4 215/17 215/17 215/19 219/7
 200/7 200/11 207/14 207/18 207/19 208/16      afraid [1] 53/6                                 223/21 225/4 225/10 225/14
 208/17 208/19 210/2 210/3 210/4 211/24        after [36] 7/21 8/7 11/16 29/19 55/13 61/1     allegation [1] 73/10
 215/10 215/10 215/14 216/1 216/10 217/11       69/24 77/11 92/7 92/10 94/21 98/22 105/1      allegations [1] 26/6
 217/11 217/25 218/10 219/23 220/9 220/15
                                                114/24 141/17 157/7 159/18 159/25 160/11      allege [1] 186/22
 221/12 223/1 223/4
                                                162/12 162/13 162/15 163/24 164/4 175/20      alleged [16] 44/10 45/5 48/3 48/21 49/12
                                                176/12 210/9 210/14 210/17 213/5 214/6         51/3 52/8 53/1 53/2 60/14 76/13 88/2 92/3
above [1] 226/5
                                                214/7 215/14 219/14 222/23 223/18              143/4 143/7 221/5
above-entitled [1] 226/5
                                               afternoon [14] 135/16 135/17 137/22 137/23     allegedly [1] 35/2
absence [2] 153/19 170/16
                                                144/24 146/12 153/2 170/3 181/8 188/8         allegiance [2] 47/21 72/10
absolutely [7] 34/8 53/24 82/17 87/7 104/12
 104/14 105/8
                                                191/2 203/5 206/23 207/7                      Allentown [1] 2/12
                                               afterwards [2] 32/25 160/19                    allow [3] 141/16 156/3 219/24
academy [2] 90/4 171/3
                                               again [33] 43/6 43/25 44/11 45/4 49/16 56/7    allowed [2] 139/12 156/5
accept [1] 20/23
                                                56/8 62/14 64/23 69/10 75/19 76/5 76/11       allowing [1] 225/2
access [3] 63/14 111/19 118/17
                                                76/20 77/6 80/20 80/22 96/19 99/7 104/9       allows [1] 155/25
accessible [1] 59/13
                                                105/16 115/19 129/21 150/11 162/23 175/3      almost [3] 95/10 117/23 219/11
accommodate [2] 66/20 141/16
                                                176/13 177/19 184/11 184/25 195/20 214/10     alone [3] 15/1 16/5 97/7
accompanied [1] 102/10
                                                220/11                                        along [1] 90/21
account [18] 42/20 43/7 44/1 44/12 44/23
 45/5 45/12 47/12 49/3 49/25 50/20 51/11       against [3] 38/14 118/1 221/5                  already [9] 57/19 58/13 62/16 73/20 82/2
 51/25 52/16 58/1 58/1 58/2 71/4               age [5] 15/15 19/25 20/4 20/8 41/6              164/12 192/25 197/12 225/8
accounts [3] 47/3 57/14 71/5                   agency [1] 207/18                              also [38] 8/11 11/13 12/17 16/12 17/23 26/22
                                               agent [69] 3/6 3/24 4/1 15/4 15/14 16/25        28/6 46/3 47/3 48/2 66/19 82/18 82/19 86/8
                                                                                                                                      230



A                        Case 2:18-cr-00249-MMB        Document
                                       138/5 138/16 139/1 139/5 139/12536
                                                                      140/11 Filed 12/19/19
                                                                                 arrested         Page
                                                                                          [5] 29/15       23061/7
                                                                                                    37/5 60/11 of 255
                                                                                                                  212/19
                                               apartments [7] 60/8 107/5 123/3 123/4        arrests [3] 177/17 208/4 217/14
also... [24] 86/18 87/13 107/24 124/11 143/8
                                                123/14 123/16 123/25                        arrived [2] 95/6 98/15
 145/2 149/22 155/25 157/14 157/16 159/5
                                               apologize [1] 61/19                          article [1] 111/9
 160/20 160/23 160/24 163/7 163/10 170/23
                                               apparent [1] 159/15                          articulate [1] 219/3
 174/12 174/12 175/23 191/11 192/11 199/4
                                               apparently [1] 76/12                         artist [29] 84/23 85/2 85/14 189/10 190/11
 221/18
                                               appear [12] 55/21 77/1 82/18 129/24 130/2 191/8 191/18 192/7 192/12 192/13 192/16
always [4] 37/21 107/24 199/12 200/6
                                                133/3 148/1 150/14 150/15 159/18 167/9       192/18 192/24 192/25 193/21 193/23 194/4
am [13] 35/18 60/22 60/25 71/11 80/1 85/10
                                                221/19                                       194/24 198/22 201/17 201/21 201/22 202/2
 146/25 153/11 154/25 159/9 180/17 224/6
                                               APPEARANCES [2] 1/11 2/2                      202/3 202/5 202/6 202/7 202/7 202/10
 225/8
                                               appeared [2] 93/13 97/25                     artistic [1] 87/16
ambience [1] 81/14
                                               appears [6] 53/3 54/4 57/25 79/3 79/19       artists [7] 87/21 188/13 190/9 194/18 194/19
AMERICA [1] 1/3
                                                147/25                                       194/25 198/21
American [1] 93/10
                                               applicant [5] 128/15 128/17 128/18 128/18 as [121] 6/25 7/13 8/2 20/15 20/15 26/7
Amir [3] 45/6 76/13 143/4
                                                128/19                                       27/15 27/15 28/12 35/9 35/21 44/17 46/2
amount [9] 46/5 98/1 166/1 166/4 166/6
                                               application [9] 125/14 130/18 135/24 136/12 54/2 55/25 55/25 61/16 63/10 66/21 66/21
 166/19 166/20 177/2 199/21
                                                137/5 137/6 137/8 137/12 137/13              66/24 70/21 71/21 74/10 74/13 74/22 79/23
analysis [12] 154/1 155/20 156/22 159/23
                                               applications [1] 135/20                       81/11 90/17 91/8 91/12 93/5 94/16 95/2 96/8
 160/12 167/11 167/22 170/24 173/23 173/24
                                               applies [1] 222/5                             96/19 107/24 108/6 110/5 111/24 112/11
 175/12 175/13
                                               applying [2] 128/21 128/22                    120/25 122/5 123/14 124/4 125/3 125/21
analyze [1] 170/15
                                               appointed [1] 210/25                          126/18 131/15 133/8 134/1 141/14 142/16
analyzed [2] 172/22 175/1
                                               appreciate [3] 100/12 144/23 215/21           147/14 148/22 153/8 153/15 154/7 154/9
analyzing [1] 162/15
                                               approach [7] 48/8 133/15 158/8 167/13         154/18 155/13 155/16 155/19 155/24 156/1
Andre [5] 9/25 10/1 10/2 13/5 35/13
                                                171/4 174/16 213/16                          156/3 156/6 156/7 156/11 158/9 162/2
Angeles [6] 184/14 189/23 190/13 191/17
                                               approaching [1] 115/6                         164/25 165/24 167/1 167/17 168/6 168/25
 199/12 201/13
                                               approved [1] 125/14                           172/4 172/8 173/1 173/4 173/5 173/6 173/12
another [31] 11/8 16/11 43/25 45/11 47/11
                                               approximate [1] 199/21                        174/20 175/17 175/24 175/25 176/2 177/14
 49/2 49/24 50/19 51/10 51/24 52/15 61/25
                                               approximately [17] 53/22 60/9 66/24 92/7      177/18 179/10 179/10 181/22 181/25 184/6
 64/11 64/12 66/17 76/21 86/3 95/10 107/16
                                                98/7 99/17 99/19 112/20 112/24 121/5 154/5 187/17 187/19 191/8 198/14 200/10 202/18
 113/23 162/12 167/12 174/12 176/25 178/23
                                                155/1 155/10 172/18 172/22 190/4 208/16      207/15 207/24 208/10 208/13 213/19 215/16
 194/2 194/6 202/7 205/10 213/8 224/16
                                               April [2] 63/8 138/15                         216/18 217/7 218/4 218/11 218/11 219/7
answer [19] 28/22 29/1 29/3 29/12 29/13
                                               April 28 [1] 63/8                             219/12 219/15 221/23 222/2 222/24 224/8
 30/25 35/25 36/3 36/18 40/9 40/10 51/20
                                               AR [5] 75/13 75/14 82/16 189/5 189/9          225/9
 68/7 87/17 115/15 136/23 179/16 200/24
                                               AR-Ab [5] 75/13 75/14 82/16 189/5 189/9 ascertained [2] 144/10 144/13
 210/24
                                               ARD [1] 54/20                                Ashamed [1] 69/2
answering [1] 85/17
                                               are [120] 5/2 5/3 5/3 12/23 17/18 19/22 21/3 ask [24] 7/15 16/17 16/23 26/25 28/21 42/13
anticipation [1] 209/1
                                                21/17 26/1 32/12 38/11 41/23 43/17 45/10     64/10 64/23 83/10 84/7 85/17 110/10 125/21
any [73] 5/12 8/2 13/1 21/20 22/5 22/6 23/17
                                                47/17 52/14 52/17 53/20 55/20 62/17 64/23 137/25 138/5 154/22 157/2 181/21 183/10
 23/19 23/23 25/16 27/2 32/5 36/19 39/17
                                                66/16 70/4 71/17 72/12 72/15 72/20 72/24     191/6 202/13 206/13 211/7 211/17
 41/8 47/23 58/9 68/23 77/12 83/25 85/24
                                                73/9 73/11 77/20 78/19 79/25 80/5 83/15     asked [27] 15/15 24/22 24/22 25/15 27/11
 88/6 89/7 90/6 95/3 102/17 137/25 143/14
                                                84/6 85/11 87/5 87/21 87/22 88/20 90/17      35/18 68/6 78/4 78/4 78/10 85/18 95/7
 144/10 145/17 153/22 153/25 155/18 155/21
                                                92/24 94/3 106/19 108/12 113/6 113/7         104/22 109/19 117/4 135/18 195/9 200/11
 156/7 159/19 165/11 165/21 169/4 169/5
                                                119/23 120/4 121/7 121/10 122/19 125/10      211/1 211/6 211/8 211/18 212/9 212/15
 170/17 173/3 180/4 180/11 185/4 185/21
                                                126/15 128/7 128/8 132/14 133/6 136/16       213/7 213/9 214/4
 188/15 188/19 189/22 190/7 190/19 190/19
                                                136/21 138/6 145/8 146/12 147/4 147/10      asking [10] 30/22 33/2 34/17 83/9 137/10
 191/23 196/9 197/16 198/10 202/19 203/13
                                                147/11 148/18 149/18 153/2 153/17 155/4      137/11 140/4 195/8 196/4 222/3
 204/7 205/23 205/24 211/18 215/10 218/3
                                                156/1 157/9 157/11 159/13 162/4 163/19      ass [1] 29/17
 218/4 220/9 220/9 220/15 223/10 225/4
                                                165/14 165/14 165/20 168/21 170/3 170/19 assassins [1] 51/5
 225/5 225/6 225/10
                                                173/15 174/6 179/9 180/12 180/15 181/8      assault [3] 7/18 7/24 9/9
anybody [6] 28/7 41/10 62/12 159/16 221/1
                                                181/9 182/8 182/9 183/25 186/1 188/11       asses [1] 29/18
 223/19
                                                189/17 193/14 193/14 194/25 195/7 196/23 assign [1] 159/7
anymore [1] 99/13
                                                203/8 203/8 204/19 207/15 208/2 208/16      assigned [7] 69/22 77/14 157/25 159/9 175/6
anyone [12] 5/24 60/11 65/18 95/12 100/22
                                                208/23 214/1 214/2 216/11 216/11 216/25      207/15 208/13
 101/13 104/19 145/20 177/6 188/24 189/15
                                                217/6 217/15 220/12 220/19 221/20 224/7     assist [1] 92/22
 215/9
                                               area [14] 91/3 91/15 93/14 93/15 93/16       ASSISTANT [1] 1/13
anything [26] 15/16 28/3 60/3 77/1 77/4
                                                93/18 94/11 95/3 99/14 99/14 155/19 196/20 assisted [2] 93/19 102/21
 83/18 85/21 95/19 95/20 104/1 104/7 104/14
                                                196/23 209/2                                associated [9] 72/6 82/24 156/23 158/16
 114/14 130/8 156/7 184/10 202/21 211/8
                                               areas [2] 90/19 154/6                         165/11 165/23 167/24 182/6 218/19
 211/9 215/9 218/16 219/13 221/1 221/2
                                               aren't [2] 21/21 63/4                        assuming [2] 219/10 220/4
 222/25 225/12
                                               argument [1] 219/15                          assumption [1] 137/14
anyway [1] 24/19
                                               argumentative [2] 87/17 88/3                 assured [1] 159/18
aol.com [1] 1/20
                                               arguments [2] 219/20 219/22                  Astro [2] 194/9 194/10
apartment [46] 33/7 33/19 93/22 93/24
                                               arms [1] 76/16                               Atlanta [2] 191/18 191/20
 94/24 94/24 96/23 105/14 105/18 107/14
                                               around [16] 15/11 24/23 36/12 82/9 93/6      Atlantic [8] 170/6 188/17 188/20 190/3
 107/16 107/20 108/16 113/7 113/19 114/7
                                                99/5 109/11 139/23 184/10 188/18 190/1       191/14 201/9 201/10 201/21
 115/5 116/10 116/22 117/14 117/21 118/13
                                                199/11 199/11 199/20 208/21 208/25          attempted [1] 91/3
 124/4 124/19 124/22 124/23 125/15 125/16
                                               arrest [15] 61/6 68/11 178/1 208/13 208/14 attempting [2] 53/13 160/14
 127/8 127/10 127/11 128/22 130/17 131/11
                                                208/15 208/20 208/23 209/5 209/6 209/21     attend [1] 5/24
 132/3 134/14 135/23 136/19 138/2 138/3
                                                210/3 210/8 211/20 212/4                    attended [1] 171/2
                                                                                                                                     231



A            Case 2:18-cr-00249-MMB  Document
                                 BAYLSON          53621/19Filed
                                         [5] 1/9 21/4           12/19/19
                                                           39/7 39/10  93/9 Page    23198/20
                                                                            94/21 95/16 of 255
                                                                                             102/1 104/9 104/20
                                              be [133] 6/6 9/14 15/12 15/17 18/14 19/2      105/22 130/9 130/18 137/1 144/25 162/6
attendee [1] 32/2
                                              19/25 20/8 23/9 25/8 25/24 26/17 26/20        163/3 166/18 187/4 212/13 212/16 212/17
attention [4] 91/14 96/18 109/11 208/6
                                              27/16 28/21 34/19 36/16 38/14 40/9 41/6       212/22
attire [2] 206/12 207/8
                                              42/18 43/1 43/2 46/11 49/23 50/18 53/3 53/6   bell [1] 56/3
attorney [2] 210/23 211/5
                                              54/3 54/4 55/10 55/21 57/25 58/14 65/24       belongs [1] 149/21
ATTORNEY'S [2] 1/14 37/8
                                              73/19 74/17 74/17 77/1 78/22 79/19 82/18      below [5] 21/10 21/19 21/20 54/13 150/16
attorneys [4] 1/13 5/12 58/15 215/25
                                              87/15 93/13 97/25 98/4 101/19 102/19          bench [1] 175/11
attributable [1] 218/18
                                              104/13 104/14 108/19 113/20 113/22 127/13     besides [3] 55/3 58/9 196/18
attributed [1] 74/17
                                              128/20 129/8 129/24 130/2 130/4 132/16        best [2] 56/1 119/2
atypical [1] 136/15
                                              133/3 133/8 137/7 137/14 139/20 141/2         betrayed [2] 35/8 35/8
audio [8] 183/22 185/9 186/5 187/1 204/11
                                              141/13 145/4 145/12 145/20 147/25 148/1       better [3] 125/9 173/17 220/6
 204/22 205/6 205/20
                                              149/3 149/21 150/9 151/1 151/2 154/22         between [12] 71/8 93/23 94/2 94/16 95/9
August [4] 7/24 8/6 62/2 78/17
                                              155/9 156/5 157/10 158/4 158/6 159/19         120/14 120/17 124/16 143/3 144/11 144/14
August 17 [1] 62/2
                                              161/12 161/19 165/23 166/19 166/19 166/20     181/16
August 22 [2] 7/24 8/6
                                              167/10 168/15 171/15 175/19 176/20 177/16     beyond [4] 89/4 197/9 202/11 222/17
author [1] 58/4
                                              178/17 178/23 179/24 180/8 180/10 182/14      bidness [1] 45/22
automatic [1] 33/22
                                              186/2 186/8 191/20 192/21 192/22 201/24       bifurcated [3] 221/19 221/21 221/21
automatically [1] 43/1
                                              202/9 207/5 208/19 208/24 210/25 211/15       big [10] 24/17 53/20 81/9 102/3 103/11
available [1] 224/4
                                              215/9 216/18 217/1 218/1 218/25 219/1         105/17 189/10 189/11 191/8 196/9
awaiting [1] 10/14
                                              219/3 219/8 219/14 219/17 220/6 220/6         bio [3] 47/22 72/17 223/6
aware [20] 8/3 11/7 21/20 43/17 70/4 71/17
                                              222/1 222/2 222/8 223/8 223/18 223/20         biometrics [1] 148/12
 72/12 72/14 72/20 72/24 79/8 79/25 84/6
                                              224/23                                        bionic [1] 45/22
 86/20 87/22 101/13 102/16 116/22 138/6
                                              because [42] 5/22 11/2 22/17 23/19 24/16      Bionickhaz [1] 53/7
 177/16
                                              25/11 25/21 30/10 31/10 31/20 34/18 34/20     birth [1] 149/20
away [8] 27/3 27/6 35/24 99/4 125/4 179/17
                                              34/25 35/4 35/21 38/2 61/15 79/22 88/20       Bishop [20] 128/20 128/23 128/24 129/10
 180/2 212/9
                                              100/13 111/23 116/10 118/1 119/24 127/23      129/11 129/15 130/22 131/7 132/3 136/4
B                                             131/12 141/7 145/21 148/12 165/13 165/22      139/11 142/13 143/8 144/11 144/14 144/16
                                              172/9 179/9 201/21 203/6 211/14 211/14        149/19 151/2 151/17 151/25
B-R-O-W-N [1] 188/1
                                              213/2 213/11 214/5 214/11 220/5               Bishop's [1] 135/19
B.J [1] 179/25
                                              BECKER [25] 3/6 41/14 41/18 41/23 41/25       bit [16] 65/14 98/17 98/21 125/8 127/7
Bachelor [1] 153/23
                                              64/11 64/15 67/8 67/10 67/14 67/22 69/10      127/15 127/24 129/4 129/25 146/14 161/9
Bachelor's [1] 170/20
                                              69/13 69/15 127/6 127/13 128/14 129/25        162/18 200/12 207/12 208/24 210/5
back [55] 15/20 21/2 22/2 22/19 24/3 24/4
24/5 27/10 28/20 31/9 33/7 33/19 34/14
                                              132/23 141/25 142/3 142/11 150/2 157/18       bitch [1] 88/1
34/15 34/22 37/3 53/5 56/20 61/5 66/22 75/4
                                              185/13                                        black [12] 48/1 48/1 93/13 95/15 97/17
75/20 92/12 92/12 93/18 94/23 95/7 97/11      become [1] 108/9                              97/22 97/23 99/12 102/1 102/1 102/3 103/12
98/24 99/3 104/4 105/1 118/1 143/8 145/7      bedroom [1] 212/12                            BLANDING [46] 1/5 2/3 45/7 45/19 47/25
148/13 159/12 162/22 162/22 163/1 164/20      been [82] 14/11 42/1 46/16 46/19 54/2 56/2    48/18 49/11 50/9 52/25 54/15 54/18 54/22
                                              56/14 57/19 63/10 69/19 69/22 75/14 75/22     64/2 65/11 65/12 65/13 65/17 65/17 65/20
175/11 178/23 180/22 180/24 202/4 203/10
                                              77/14 78/15 78/16 79/6 83/2 90/3 94/5 96/8    65/23 66/1 76/12 76/21 143/3 143/6 143/9
203/19 205/14 212/11 212/19 215/7 215/11
                                              100/9 112/11 120/16 120/21 121/6 125/2        177/20 177/23 182/18 184/1 185/6 186/21
221/7 225/18
                                              127/21 127/22 127/24 128/11 129/9 136/25      187/16 189/22 190/8 198/13 198/19 199/4
backdoored [1] 34/21
                                              139/23 142/12 142/16 147/14 148/3 148/22      199/10 199/15 201/4 201/22 202/14 202/17
background [2] 68/23 207/12
                                              153/12 153/13 154/9 155/11 155/16 156/11      215/23 225/15
backpack [14] 95/15 95/15 103/13 103/25
104/4 104/7 104/9 114/15 115/18 115/20        157/13 158/9 158/16 159/15 167/1 167/17       Blanding's [6] 44/22 45/4 45/12 54/6 64/21
117/1 117/24 118/5 118/19                     170/10 172/19 173/1 173/12 174/20 181/22      65/9
bad [1] 88/1
                                              181/25 189/25 190/4 190/5 196/19 196/25       Blindside [2] 28/11 28/12
bag [16] 97/22 97/23 97/24 98/2 102/2 102/3
                                              197/7 197/15 197/18 198/2 198/3 198/5         Blindside's [1] 28/13
103/11 103/24 104/10 104/13 105/17 105/20     198/7 198/10 198/12 199/15 199/16 200/4       block [8] 42/2 91/10 96/20 98/16 197/5
118/24 159/15 159/19 160/4                    207/13 207/20 208/17 213/18 215/19 221/5      197/17 208/8 208/10
bags [5] 93/13 98/24 99/12 99/13 102/1
                                              221/19                                        bloodthirsty [1] 56/16
                                              before [22] 1/9 6/5 21/4 27/16 27/23 95/6     blue [9] 48/5 48/11 48/15 48/19 79/4 95/16
bake [1] 56/22
                                              98/19 110/23 113/3 130/5 137/1 145/19         103/12 121/19 149/23
Baker [20] 44/11 48/3 48/21 49/13 51/3 52/9
53/2 53/3 181/14 182/12 184/3 185/6 185/25
                                              159/21 162/2 186/2 194/5 196/6 210/3 218/3    blunts [1] 22/10
186/21 204/5 204/8 204/20 205/4 205/12
                                              219/7 219/16 222/19                           blurry [1] 173/17
205/17                                        began [1] 143/25                              bobgoldmanlaw.com [1] 2/13
                                              begin [2] 73/8 145/3                          bodies [3] 13/12 36/14 36/17
bank [1] 133/8
                                              beginning [5] 30/9 61/15 61/18 62/6 64/5      body [1] 130/25
banned [1] 56/22
                                              behalf [4] 34/23 35/4 128/4 187/15            Boog [2] 185/13 185/14
base [1] 75/15
                                              behind [3] 92/20 93/1 93/2                    boring [1] 216/18
based [13] 39/8 70/20 95/5 130/1 135/2
151/24 165/25 166/23 176/1 177/1 191/17       being [25] 8/23 25/24 25/25 32/14 37/18       boss [1] 75/15
192/1 223/23
                                              73/9 79/14 79/19 81/1 91/25 102/16 128/12     both [3] 56/20 214/7 216/25
                                              132/19 135/3 151/3 162/13 165/10 177/18       bottom [8] 48/2 75/13 110/11 132/12 149/5
baseline [1] 164/15
                                              178/13 187/18 187/18 200/11 212/18 215/18     151/5 161/24 173/19
basic [3] 91/1 154/3 171/2
                                              217/20                                        box [1] 132/12
basically [4] 90/11 95/12 162/3 223/21
                                              believable [1] 97/10                          boy [1] 43/12
basketball [9] 95/16 95/17 103/14 103/22
114/13 115/5 115/18 117/1 120/12              believe [41] 10/24 12/13 27/7 43/8 44/16      Boyer [4] 45/6 76/13 143/4 143/7
Bates [2] 16/20 127/12
                                              48/3 53/17 58/24 59/12 60/21 61/1 71/2 71/7   boys [1] 221/13
                                              71/16 72/5 74/14 74/16 78/5 80/6 80/9 86/3    Bozzuto [12] 123/2 123/7 123/8 123/9
                                                                                                                                    232



B                        Case 2:18-cr-00249-MMB        Document
                                       204/4 204/16 204/17            536
                                                           204/19 205/2 205/3 Filed78/16
                                                                                     12/19/19
                                                                                         79/6 79/23 Page   232
                                                                                                    82/5 83/3     of85/22
                                                                                                              85/13  255
                                              205/10 205/16 206/9 206/10 213/6 223/3       92/13 92/13 96/1 100/8 100/14 100/19 118/8
Bozzuto... [8] 123/13 123/21 125/25 126/3
                                              223/17 223/19 223/23 224/7 224/8 224/16      138/9 141/14 141/14 145/1 156/23 157/13
 128/4 130/13 131/10 136/15
                                             called [22] 21/6 30/14 31/25 32/15 32/15      157/16 157/20 157/23 160/15 161/11 164/19
bragging [1] 23/9
                                              32/19 32/22 33/8 33/24 57/10 91/9 95/25      166/6 167/12 175/22 176/23 178/18 181/12
Bras [2] 186/8 186/9
                                              96/1 107/18 160/20 164/14 164/24 177/18      209/3 215/8 216/8 218/8 221/4
breached [3] 210/9 210/11 210/14
                                              187/19 194/8 210/1 212/17                   cases [6] 14/20 147/2 147/3 208/1 208/1
break [6] 64/14 66/9 66/24 141/17 162/14
                                             callers [1] 183/13                            208/2
 200/2
                                             calling [1] 179/24                           cash [2] 66/2 87/25
breaks [3] 162/15 162/21 162/25
                                             calls [12] 89/13 92/13 152/15 169/12 180/10 Cassidy [1] 75/16
brick [2] 88/15 216/1
                                              181/14 181/16 181/19 183/3 187/9 187/16     CAST [2] 217/23 217/24
bricks [5]  82/10 83/6 83/15 85/23 88/12
                                              205/24                                      catch [1] 95/12
brief [4] 109/9 135/11 141/25 155/23
                                             came [13] 29/19 35/19 65/7 78/17 86/4 86/14 cause [1] 56/15
briefly [5] 86/23 88/7 134/4 186/13 187/4
                                              109/19 110/24 110/25 117/1 140/1 140/4      cell [8] 54/6 55/11 64/22 65/9 114/16 115/18
bring [21] 5/6 6/3 6/5 14/13 19/16 19/16
                                              203/9                                        212/13 212/13
 53/21 56/11 83/5 105/18 141/11 159/11
                                             camera [14] 42/10 70/4 70/9 70/13 70/15      center [6] 50/9 51/3 53/1 94/13 94/14 96/23
 180/1 184/15 192/7 192/18 219/12 220/18
                                              70/17 119/17 119/20 121/2 121/2 121/8       CEO [1] 193/14
 223/2 223/11 225/6
                                              121/13 121/13 121/15                        certain [10] 53/20 57/14 90/19 97/13 108/9
bro [1] 195/12
                                             cameras [12] 95/3 95/7 108/14 113/16          109/21 148/15 156/2 183/7 200/11
broad [3] 2/8 25/15 77/9
                                              119/23 120/4 120/9 120/14 120/19 120/21     certainly [2] 34/6 173/20
Brookhaven [1] 209/10
                                              121/5 121/7                                 CERTIFICATE [1] 226/2
Brooks [9] 65/12 65/13 65/17 65/20 66/1
                                             can [113] 5/8 6/2 14/13 15/17 15/25 16/6     certified [4] 133/4 149/3 149/18 151/1
 177/20 177/23 215/23 225/15
                                              16/11 16/21 17/8 20/14 21/18 25/14 27/3     certify [1] 226/4
Brooks-Blanding [7] 65/12 65/17 65/20 66/1
                                              29/13 29/14 35/25 38/14 39/10 43/4 43/23    cetera [2] 70/21 70/21
 177/20 177/23 225/15
                                              45/21 50/5 55/22 58/25 59/1 61/3 61/5 61/15 CH [1] 14/22
brother [3] 9/25 35/14 56/5
                                              62/14 64/11 65/14 66/21 68/9 68/9 68/11     chain [1] 159/14
brothers [2] 35/11 53/5
                                              69/12 81/23 87/23 103/16 109/3 109/17       Challenger [1] 97/17
brought [6] 28/1 88/20 97/10 101/16 192/24
                                              111/9 114/7 115/15 120/8 125/2 126/24       chance [1] 101/12
 212/15
                                              127/6 127/14 133/12 134/7 135/23 136/23     changed [1] 82/10
brown [30] 4/4 93/21 93/22 93/24 94/12
                                              141/23 141/24 146/15 150/8 150/10 156/6     channel [1] 63/14
 94/16 94/23 94/25 95/6 96/3 100/23 102/7
                                              158/4 158/6 158/17 160/8 161/9 161/23       charge [6] 18/4 35/13 39/7 132/19 220/4
 102/9 102/11 103/5 104/16 104/19 104/22
                                              162/3 162/16 162/21 162/25 163/22 164/16 225/5
 105/9 107/14 107/16 110/15 112/19 113/5
                                              166/11 167/8 171/11 173/15 178/2 178/3      charged [15] 7/11 7/14 7/23 8/7 8/23 9/15
 149/23 187/16 188/1 188/8 188/11 203/4
                                              178/5 178/5 179/7 179/10 179/22 180/4        10/4 11/2 14/7 14/9 14/21 17/18 35/18 38/25
brung [1] 192/25
                                              184/15 186/12 192/21 192/22 199/21 200/1 88/2
brutal [1] 56/5
                                              200/18 200/24 202/13 203/19 204/13 204/24 charges [3] 37/5 132/1 132/15
Bryn [1] 170/20
                                              206/9 209/5 214/12 216/7 216/24 217/7       CHARLES [5] 3/24 49/11 50/9 181/1
building [15] 94/1 94/1 94/25 110/24 113/1
                                              218/6 218/7 218/11 218/15 219/4 220/4        203/21
 115/16 116/11 119/21 120/11 120/25 121/8
                                              221/22 222/10 222/15 223/25 224/13 224/13 chart [1] 53/20
 124/5 124/6 137/4 137/5
                                             can't [14] 48/7 56/15 62/3 78/24 79/1 98/9 charts [1] 185/12
buildings [6] 93/24 93/24 94/2 95/9 120/1
                                              99/19 103/15 105/6 202/8 212/6 218/23       chase [8] 60/14 61/6 92/3 93/5 96/17 98/15
 120/3
                                              219/21 225/12                                158/22 185/14
bulging [1] 104/1
                                             cannot [1] 128/9                             chased [1] 16/16
bull [1] 54/16
                                             capacity [3] 90/10 107/22 188/21             chasing [1] 10/7
bull's [1] 29/5
                                             captain [7] 3/18 146/25 146/25 147/21        check [6] 104/16 108/17 133/4 133/7 133/11
bullet [1] 11/1
                                              147/22 148/25 150/13                         159/14
bullets [1] 12/16
                                             caption [11] 43/10 43/11 44/13 45/21 49/13 checking [1] 108/3
bunch [3] 82/5 95/19 101/24
                                              50/11 51/5 51/19 52/10 53/4 76/18           checks [1] 159/13
Bureau [7] 90/9 90/18 112/9 124/18 125/18
                                             captioned [2] 47/20 77/4                     Chelton [1] 209/10
 133/23 206/25
                                             capture [2] 44/21 51/10                      chemical [7] 156/22 159/22 160/12 167/11
burning [1]   95/24
                                             captured [9] 42/19 43/6 44/2 45/11 47/11      167/22 173/23 173/24
business [6] 125/25 126/6 126/18 129/13
                                              49/24 51/24 74/18 74/25                     chemist [15] 153/11 153/13 153/15 153/16
 188/22 215/11
                                             captures [1] 52/7                             153/17 154/3 154/4 154/18 154/23 155/13
busy [1] 203/7
                                             capturing [2] 120/22 120/23                   170/13 170/14 170/15 171/2 172/4
Butter [1] 184/6
                                             car [7] 10/23 11/1 93/18 209/4 209/6 210/2 chemistry [3] 153/24 170/20 170/21
buy [3] 28/8 28/12 34/10
                                              210/4                                       Chestnut [1] 1/14
buzz [3] 108/20 108/23 111/21
                                             card [5] 118/17 132/21 147/25 148/13         Chevy [3] 93/10 95/8 99/13
buzzed [1] 108/22
                                              150/16                                      children [9] 209/13 210/10 210/15 211/22
buzzing [1] 111/20
                                             care [1] 212/20                               211/24 212/5 212/7 212/11 212/20
C                                            career [3] 72/6 154/7 155/1                  choice [1] 221/10
                                             Carolina [8] 146/18 146/21 146/23 147/10 choose [1] 223/22
cabinet [1] 124/10
                                              148/1 148/18 149/4 150/13                   chosen [1] 83/5
California [3] 102/24 199/5 199/10
                                             carried  [1] 35/20                           chromatography [9] 160/20 160/22 161/25
call [55] 21/10 31/6 32/16 32/18 41/13 56/11
 66/17 73/16 78/21 94/11 100/13 131/5 134/6 carrying [3]
                                                            103/11 114/10 115/17           162/11 164/10 175/23 175/24 176/25 177/1
 141/5 141/7 141/14 141/23 141/24 155/25     case  [72] 8/19 8/22 9/9 9/11 9/12 9/14 9/16 chronologically [2] 9/23 10/20
 160/23 160/24 160/25 161/3 170/8 178/2
                                              10/7 10/16 10/21 10/22 12/1 12/17 14/18     CI [1] 27/25
 178/5 180/12 182/6 182/25 184/8 184/19       14/25  15/1 16/5 16/5 16/11 16/15 19/12     cites [1] 79/11
 185/15 185/20 186/16 186/20 200/10 203/18    19/13  19/17 21/11 31/2 37/15 38/10  41/2   city [11] 36/12 56/10 56/22 90/19 91/22
                                              69/22 69/23 70/1 71/6 74/23 77/15 78/15      91/23 94/11 94/13 94/14 96/24 196/9
                                                                                                                                      233



C            Case 2:18-cr-00249-MMB   Document
                                 compare [1] 134/24 536 Filed 12/19/19   Page
                                                                     170/16 172/6 233
                                                                                  172/23of 255
                                             compares [1] 164/17                           conversate [1] 196/16
civilians [1] 66/18
                                             complain [1] 65/20                            conversation [2] 54/14 184/6
class [1] 223/14
                                             complaint [2] 11/2 65/18                      convicted [3] 7/14 8/3 18/8
clear [9] 18/14 26/19 37/2 58/15 98/4 132/16
                                             complete [2] 145/1 157/8                      conviction [2] 7/25 221/24
 138/1 151/24 200/17
                                             completely [3] 37/18 37/24 37/25              convictions [2] 222/10 222/15
Clerk [1] 5/1
                                             complex [4] 93/22 96/23 107/20 108/16         cooperate [7] 14/17 15/20 17/1 18/23 19/2
client [16] 6/6 22/6 22/7 25/21 26/2 26/6
                                             compliment [1] 215/18                          19/25 20/7
 26/10 27/8 78/8 86/11 86/16 109/4 144/11
                                             Complying [1] 174/22                          cooperating [4] 27/17 34/18 34/20 34/24
 144/14 144/15 221/2
                                             computer [5] 134/7 150/3 159/6 171/8          cooperation [5] 21/6 38/4 38/18 38/19 40/25
clients [3] 32/5 215/20 221/6
                                              214/13                                       cooperative [1] 215/18
clip [8] 60/22 63/13 81/23 96/4 110/18
                                             concentrate [1] 60/1                          cooperator [1] 28/10
 113/23 114/24 115/19
                                             concept [1] 165/21                            Coopersmith [1] 131/5
clips [1] 110/1
                                             concerning [4] 47/4 53/22 177/17 205/24       copies [1] 122/5
close [7] 60/4 83/4 92/18 122/22 169/21
                                             concerns [1] 5/19                             cops [1] 16/16
 180/23 188/3
                                             concert [2] 196/9 196/16                      copy [9] 109/19 109/21 130/16 134/12
closer [2] 106/23 146/19
                                             concerts [1] 196/18                            136/13 139/21 149/3 171/8 171/16
closing [3] 98/2 219/20 219/21
                                             concierge [7] 107/23 107/25 108/12 108/17     Core [5] 107/2 107/3 107/6 107/9 107/11
clothing [2] 99/11 111/9
                                              110/14 110/25 119/25                         corner [10] 48/4 52/10 74/7 80/17 91/1
clueless [1] 221/14
                                             conclude [2] 94/19 148/9                       97/22 127/1 132/7 157/19 174/14
clutch [3] 86/4 86/6 86/14
                                             concluded [1] 148/10                          corners [1] 82/9
co [18] 6/7 44/10 45/6 48/3 48/21 49/12 51/3
                                             conclusion [1] 167/22                         corny [1] 56/13
 52/9 53/1 53/2 60/14 76/13 78/1 92/3 143/4
                                             conclusions [5] 156/4 157/7 158/7 172/10      corporate [1] 131/4
 143/4 143/7 179/9
                                              223/23                                       correct [392]
co-conspirator [15] 44/10 45/6 48/3 48/21
                                             conclusive [1] 161/4                          correctly [1] 186/1
 49/12 51/3 52/9 53/1 53/2 60/14 76/13 92/3
                                             conduct [5] 160/11 160/16 161/9 176/15        correspondence [2] 124/15 124/16
 143/4 143/4 143/7
                                              188/22                                       corresponds [2] 175/1 175/16
co-counsel [3] 6/7 78/1 179/9
                                             conducted [6] 125/25 160/18 160/19 164/5      could [49] 6/7 13/2 14/25 16/17 17/2 17/6
Coast [1] 192/1
                                              168/1 176/23                                  17/14 27/6 32/10 40/18 40/19 45/25 46/6
Coates [1] 194/15
                                             conducting [4] 91/15 91/19 96/19 163/24        58/12 61/11 62/6 63/10 64/10 67/25 71/24
cocaine [8] 8/11 9/15 14/22 31/18 60/9 61/12
                                             conference [1] 224/18                          73/18 96/25 104/13 104/14 109/19 114/9
 88/1 88/16
                                             Conferring [1] 186/14                          119/20 124/12 128/14 133/5 133/9 150/3
code [5] 28/12 132/19 213/3 214/16 214/18
                                             confessing [1] 87/9                            150/18 159/1 164/21 176/20 182/23 185/3
coke [2] 31/11 31/21
                                             confession [2] 37/9 216/13                     186/4 199/9 200/1 208/17 209/23 212/10
colleague [1] 41/25
                                             confessions [1] 87/9                           212/11 218/25 220/7 220/25 222/23
collected [1] 70/1
                                             confidential [1] 34/9                         couldn't [1] 210/24
College [1] 170/21
                                             confirm [2] 160/18 163/21                     counsel [18] 5/3 6/7 38/13 78/1 98/5 131/4
color [1] 139/21
                                             confirmatory [3] 161/7 161/8 163/7             134/1 145/15 156/6 169/4 179/9 190/19
colors [1] 163/10
                                             confiscated [1] 60/8                           209/15 215/18 218/5 219/2 219/8 220/3
Columbia [1] 188/17
                                             conflict [1] 207/6                            Counsel's [1] 200/13
column [4] 132/14 133/5 161/18 162/1
                                             confused [3] 31/10 31/20 31/20                country [1] 139/4
comcast.net [1] 2/9
                                             connected [3] 38/3 120/4 193/2                couple [9] 67/22 98/23 110/11 119/8 187/13
come [37] 6/2 10/20 15/11 28/3 28/11 32/23
                                             conservative [3] 166/9 166/13 166/21           209/8 211/1 211/6 223/2
 51/6 53/5 56/16 72/3 72/24 108/25 129/21
                                             consider [1] 26/17                            coupled [1] 160/22
 129/23 130/9 135/23 136/19 148/13 153/18
                                             considered [1] 35/21                          course [10] 57/13 62/11 69/17 97/24 125/24
 160/7 161/19 162/1 162/2 162/12 169/14
                                             consistent [1] 75/14                           156/6 182/17 182/20 184/9 218/1
 203/6 203/19 209/3 210/1 212/19 215/7
                                             conspirator [15] 44/10 45/6 48/3 48/21        court [20] 1/1 1/23 1/24 5/1 5/24 8/16 9/3
 216/3 218/17 221/22 222/1 222/19 225/18
                                              49/12 51/3 52/9 53/1 53/2 60/14 76/13 92/3    38/10 38/10 57/14 145/2 153/20 155/14
comes [13] 12/14 21/19 21/20 35/2 35/3
                                              143/4 143/4 143/7                             172/24 177/16 187/3 187/7 206/12 223/21
 35/12 46/16 61/16 71/1 91/4 158/2 159/2
                                             constantly [1] 120/6                           225/24
 175/7
                                             constitutional [1] 38/13                      Court's [5] 179/5 183/9 183/18 222/14
coming [15] 19/9 108/15 108/15 119/3
                                             CONT'D [1] 2/2                                 225/22
 131/15 137/24 152/12 159/7 177/8 188/8
                                             contact [2] 124/18 212/10                     courtesy [1] 187/21
 190/16 198/17 202/18 202/19 202/22
                                             contacting [1] 111/16                         courtroom [14] 6/12 14/17 35/4 47/23 66/14
command [1] 210/7
                                             contain [1] 172/5                              67/6 111/7 145/10 145/24 178/20 180/19
comments [1] 14/11
                                             contained [4] 168/19 171/17 174/7 176/2        188/24 189/15 215/15
commissioner [1] 149/8
                                             containing [1] 176/20                         cover [3] 29/17 29/17 30/14
Commissioner's [1] 151/8
                                             contains [3] 158/24 164/2 171/19              covers [1] 94/14
committed [5] 9/24 23/4 23/15 23/15 24/4
                                             content [1] 71/18                             crack [8] 8/11 9/15 9/20 14/1 14/3 14/22
common [1] 218/16
                                             contents [1] 213/21                            31/18 31/24
commonly [5] 88/15 91/12 153/7 185/14
                                             contest [1] 221/3                             crack-cocaine [3] 9/15 14/22 31/18
 186/9
                                             contesting [2] 145/21 220/20                  create [1] 90/23
communicate [1] 53/13
                                             continue [7] 6/16 64/12 66/16 178/25 179/4    created [10] 53/21 54/5 54/12 54/24 142/20
communication [1] 98/13
                                              180/3 180/22                                  156/24 158/5 173/24 182/2 185/13
community [1] 136/19
                                             continued [3] 17/23 99/4 213/7                credit [1] 132/21
commuted [1] 94/6
                                             continues [1] 19/15                           criminal [1] 38/11
companies [1] 194/16
                                             continuing [2] 154/6 177/15                   cross [46] 3/4 3/7 3/7 3/8 3/8 3/10 3/10 3/12
company [8] 107/4 123/10 135/20 193/11
                                             contrary [1] 145/17                            3/14 3/15 3/17 3/17 4/5 4/5 5/22 6/16 6/22
 193/18 193/22 193/23 194/6
                                             controlled [7] 153/19 154/20 160/15 168/21     18/19 67/15 67/19 69/7 73/5 86/25 89/4
                                                                                                                                     234



C                        Case 2:18-cr-00249-MMB
                                       dealt [1] 32/19 Document 536 Filed 12/19/19 [1]Page
                                                                        determination  164/4 234 of 255
                                             death [2] 9/25 51/20                          determine [13] 68/10 147/10 148/6 154/19
cross... [22] 99/22 100/3 116/3 116/5 119/12
                                             debts [1] 49/14                               155/3 156/8 157/15 160/14 163/25 172/5
 135/8 135/13 137/19 143/11 143/16 144/7
                                             decades [1] 38/10                             172/12 172/15 176/24
 152/4 156/6 169/4 177/6 180/11 190/17
                                             December [11] 102/19 102/21 119/3 132/23 develop [1] 26/1
 190/24 193/6 193/8 206/1 214/25
                                             133/1 134/16 134/25 143/22 151/4 184/20       diagonal [1] 48/14
cross-examination [20] 5/22 6/16 6/22 67/15
                                             185/20                                        dialed [1] 213/3
 67/19 69/7 73/5 86/25 89/4 100/3 116/5
                                             December 1 [1] 184/20                         dialing [1] 213/2
 119/12 135/13 137/19 143/16 144/7 190/24
                                             December 11 [4] 132/23 133/1 134/16           did [117] 7/1 7/7 8/8 9/1 15/4 15/5 15/10
 193/8 206/1 214/25
                                             134/25                                        21/3 21/7 21/13 21/23 22/19 24/23 25/4
cross-examine [11] 18/19 99/22 116/3 135/8
                                             December 5 [1] 185/20                         25/16 26/8 28/10 30/20 32/8 33/16 34/23
 143/11 152/4 156/6 169/4 177/6 190/17
                                             December 8 [1] 143/22                         36/9 44/21 47/3 56/13 57/13 58/9 60/3 61/12
 193/6
                                             decide [1] 21/2                               72/9 85/20 91/8 91/11 92/5 92/6 92/10 92/16
CRR [2] 1/23 226/9
                                             decided [5] 14/17 35/23 105/7 136/10          92/19 92/20 92/22 92/23 93/20 94/15 94/17
crystal [1] 60/9
                                             223/16                                        94/19 94/19 95/4 95/19 95/20 97/12 99/7
crystalline [2] 157/14 161/11
                                             deciding [1] 56/6                             99/10 99/12 100/19 100/21 101/12 101/21
cuffs [1] 212/5
                                             decision [3] 14/17 66/21 135/24               102/15 104/16 104/19 105/1 105/18 107/24
curious [3] 78/22 191/13 192/3
                                             declare [1] 56/12                             109/15 109/21 109/23 109/24 110/19 111/21
currency [1] 98/1
                                             Decor [1] 81/15                               112/19 114/17 115/4 115/10 123/1 123/4
currently [3] 138/16 188/11 188/16
                                             defendant [64] 1/7 1/18 2/3 2/7 2/11 42/19 123/6 124/7 124/22 130/9 136/4 137/10
curriculum [1] 154/14
                                             43/7 43/8 43/25 44/11 44/12 44/22 45/4 45/6 137/12 142/12 148/9 155/24 158/19 160/7
custody [3] 159/14 212/11 213/1
                                             45/11 45/19 46/13 47/11 47/25 48/18 49/2      160/15 163/25 166/1 168/1 168/17 175/10
customer [1] 140/3
                                             49/10 49/13 49/24 50/9 50/10 50/19 51/3       175/22 176/10 176/12 176/25 192/7 192/9
cut [2] 158/22 159/19
                                             51/10 51/18 51/24 52/8 52/15 52/25 53/1       193/18 194/5 202/3 203/4 204/4 209/21
cutting [2] 8/23 94/22
                                             54/6 54/15 54/15 54/17 54/18 54/18 54/20      209/22 210/11 211/7 211/11 211/17 211/24
CV [4] 171/7 171/16 171/17 223/25
                                             54/22 55/11 55/25 62/1 62/15 64/1 64/1 64/7 212/4 212/8 212/17 213/5 214/8 214/20
D                                            64/21 65/9 65/11 65/17 65/23 98/4 111/13      didn't [44] 15/6 15/8 21/2 22/17 22/24 23/11
                                             143/3   143/6   182/18   186/9 209/14  209/18 23/13 23/16 23/17 23/19 23/20 23/21 23/23
D-E-R-K-S [1] 152/21
                                             218/18                                        23/23 28/3 28/11 30/6 30/9 30/11 30/13
D-I-L-L-O-N [1] 169/19
                                             defendants     [5]  5/3 47/23 58/10 221/19    31/17 31/18 31/24 31/25 32/4 32/9 32/20
d-methamphetamine [5] 158/25 164/3 165/3
                                             221/20                                        34/5 34/21 72/17 85/13 85/14 85/17 92/12
 168/11 176/6
                                             defender    [1]   29/20                       97/18 99/12 116/16 117/23 122/4 199/9
D-O-N-T-E-Z [1] 57/2
                                             defense [16] 4/3 5/3 5/12 58/15 134/1 155/19 200/10 211/18 213/11 214/5
DA [1]    34/19
                                             156/6 173/4 187/15 187/19 190/19 218/4        difference [1] 162/3
damage [1] 159/15
                                             219/2 219/7 220/3 223/4                       different [23] 7/15 15/11 25/25 70/9 81/13
Dark [2] 49/12 50/9
                                             degree [15] 11/9 11/13 11/18 11/18 11/21      81/14 119/17 119/25 120/1 147/2 147/6
Daryl [20] 44/10 48/3 48/21 49/12 51/3 52/9
                                             12/3 12/7 12/17 12/24 12/24 13/3 31/1         154/6 155/2 160/17 161/20 163/15 163/19
 53/2 53/2 181/14 182/12 184/3 185/6 185/25
                                             153/23 170/20 170/21                          163/20 163/21 194/21 194/23 205/18 225/6
 186/21 204/5 204/8 204/20 205/4 205/12
 205/17                                      degrees   [3]   153/22 170/17 170/19          differently  [1] 163/8
                                             delete [1]   214/14                           digitally [1]  134/6
data [1] 214/14
                                             deliberations     [2]  145/3 220/8            diligently [3]  220/12 220/14 224/15
date [39] 7/17 9/18 19/6 37/4 45/23 46/3
 46/14 46/19 49/15 49/17 58/7 59/23 59/24    deliver  [1]  9/15                            DILLON     [8]  3/22 169/12 169/19 170/3
 60/11 62/2 69/16 70/25 71/1 71/10 71/10     demand [1] 220/23                             170/5 171/11 174/6 174/23
 71/14 71/14 71/18 74/10 74/13 74/25 100/22  denied   [3]  7/12   38/6 77/22               dining  [1] 162/19
 127/1 132/6 132/9 132/19 138/11 149/20      DENISE      [4]  3/16  122/3  122/12 147/17   dire [6]  3/20 3/22 152/24 155/18 169/25
 184/8 184/11 184/13 199/12 199/13 205/18    departed    [2]   99/14  210/4                173/3
dated [5] 49/9 50/13 54/14 55/12 143/22      Department [4] 46/4 146/17 146/23 148/19 direct [37] 3/6 3/9 3/12 3/14 3/16 3/19 3/20
dates [7] 9/23 22/5 22/6 22/8 132/13 132/15 depending [3]
                                                                 163/18 191/18 208/18      3/21 3/22 3/23 3/24 3/25 4/1 4/4 41/20 57/25
 140/16                                      depends    [4]   40/21  191/25  193/21 194/3  67/15 89/21 106/16 122/16 141/8 142/8
day [29] 8/11 22/11 31/6 68/21 69/17 70/16 depicting [1]
                                                               54/13                       146/9 152/24 156/14 161/5 169/25 173/9
 92/16 94/20 94/21 94/22 94/23 95/5 95/20    DERKS      [11]   3/20  152/15  152/21 153/2  180/8 181/5 188/5 197/9 200/11 202/12
                                             153/4 154/13 155/19 156/17 157/6 164/24       204/1 206/20 218/5
 97/1 99/16 104/23 105/1 105/1 137/16
 154/25 208/21 209/21 210/12 214/21 215/5
                                             167/9                                         directed  [3] 212/12 219/13 220/2
 219/5 219/20 223/23 224/19                  describe   [11]    96/25 109/17 119/20 124/12 directing [1] 109/11
                                             126/23 159/1 161/9 161/21 162/18 165/15       directly [3] 46/16 49/11 106/13
daylight [1] 77/9
                                             209/23                                        dis [1] 58/6
days [6] 34/9 34/14 55/13 139/13 217/8
 217/11                                      described    [5]   94/16 95/19 96/9 107/25    disclose [1] 5/20
                                             111/17                                        disclosing [1] 5/22
DEA [13] 152/16 153/8 153/10 153/12
 155/13 164/24 168/6 168/14 170/8 170/10     description    [2]   132/18 132/18            discovery [2] 70/1 79/23
 171/3 174/11 175/9                          desk [12]    95/1 95/11 107/23 107/25 108/12 discretion [1] 21/18
                                             108/17 110/14 110/25 117/1 119/25 121/2       discuss [5] 145/20 145/23 178/18 215/8
dead [2] 56/8 56/9
                                             121/3                                         220/1
deal [10] 12/12 22/3 23/14 34/18 53/14
 146/25 147/5 212/6 218/9 220/17             destroy   [1]   61/3                          discussed  [3] 7/11 28/2 77/6
                                             detail [2] 81/20 81/20                        discussion [4] 177/14 178/15 215/16 225/21
dealer [1] 34/4
                                             detailed [1] 90/8                             discussions [1] 15/13
dealers [1] 85/16
                                             details [1]   202/14                          disk [3] 95/24 95/25 96/2
dealing [6] 27/11 29/18 147/3 155/9 193/21
 194/4                                       detective   [4]   13/9  15/4 18/4 20/13       displayed [1] 70/12
deals [4] 7/1 7/1 21/23 34/15                detectives   [1]   29/10                      disputes [1] 220/15
                                             detector [1] 175/25                           disregard [1] 40/10
                                                                                                                                   235



D            Case 2:18-cr-00249-MMB   Document
                                 downloaded         536 Filed 12/19/19
                                            [1] 53/23               endedPage   23592/23
                                                                          [25] 92/17 of 255
                                                                                         93/4 93/5 93/7 93/11
                                              Drawing [3] 91/14 96/18 208/6               93/13 93/14 93/18 93/21 93/22 94/1 94/21
diss [1] 75/16
                                              drink [1] 114/15                            95/23 95/25 97/14 97/21 98/1 98/16 98/18
dissect [1] 25/14
                                              driven [2] 91/25 92/1                       98/23 99/2 99/5 99/14 111/20
dissolve [1] 161/13
                                              driver's [10] 130/14 130/15 130/16 147/1   Enforcement [5] 153/5 153/7 153/14 154/2
distance [1] 216/24
                                              147/6 147/10 148/4 149/25 150/17 151/17     170/7
DISTRICT [6] 1/1 1/1 1/10 1/24 1/24 94/13
                                              driving [4] 11/25 102/24 149/3 179/15      enhancement [2] 222/8 222/22
divided [1] 124/14
                                              dropped [1] 72/7                           enough [6] 23/2 69/25 83/4 130/5 219/3
Division [2] 146/17 149/4
                                              dropping [1] 7/8                            223/24
DJ [3] 4/18 73/19 74/5
                                              drove [3] 33/7 33/19 99/15                 entails [1] 90/25
DJ-1 [3] 4/18 73/19 74/5
                                              drug [28] 7/1 16/5 21/23 22/3 29/16 53/14  enter [3] 92/19 95/8 99/5
DM [1] 57/10
                                              85/16 85/23 90/21 91/1 91/2 153/5 153/7    entered [11] 7/18 8/8 21/6 94/24 114/18
DMV [4] 146/21 148/10 150/16 150/17
                                              153/13 153/21 154/1 154/2 155/19 164/12     145/15 154/2 159/5 212/16 214/9 214/16
DNA [1] 17/25
                                              170/6 170/24 207/21 207/24 208/1 208/2     entering [3] 95/13 96/2 198/4
do [299]
                                              218/10 218/18 223/20                       enters [5] 6/12 67/6 145/24 159/4 180/19
document [11] 54/12 133/20 133/22 154/13
                                              drugs [4] 6/6 13/21 43/20 224/12           entertainment [2] 188/12 188/21
154/15 156/19 156/21 157/6 171/13 171/15
                                              duck [1] 26/7                              entire [9] 14/12 55/23 79/13 83/12 83/13
173/18
                                              dude [1] 35/1                               85/21 87/10 175/17 223/6
documentation [1] 124/15
                                              dudes [4] 29/17 29/21 34/21 38/2           entirety [2] 58/16 183/6
documents [6] 8/16 64/24 124/17 124/23
                                              due [1] 207/6                              entitled [1] 226/5
134/7 140/13
                                              duffel [2] 102/2 102/3                     entity [1] 157/24
Dodge [1] 97/17
                                              during [9] 22/9 28/11 29/8 38/4 62/11      entrance [7] 97/3 97/14 97/15 98/3 98/17
does [39] 43/10 57/1 80/3 83/19 88/14 91/5
                                              181/12 182/17 184/9 186/22                  99/5 99/6
107/3 113/9 123/9 123/13 129/21 129/24
                                              duties [1] 153/17                          entries [3] 132/23 133/1 133/3
130/1 132/17 134/24 135/20 137/3 141/22
                                              duty [2] 154/24 170/15                     entry [1] 135/1
143/5 148/1 148/13 154/15 154/17 155/6
                                                                                         equation [1] 166/5
159/2 159/18 163/6 165/9 167/9 170/14         E                                          Eric [4] 65/11 65/17 177/19 177/23
177/20 185/12 190/19 193/13 216/3 216/4
                                              each [15] 17/6 17/8 17/14 100/10 121/7     ERICA [3] 3/20 152/15 152/21
217/24 220/22 225/17
                                               121/12 143/8 163/21 175/6 196/8 196/10    ESQUIRE [6] 1/12 1/13 1/18 2/3 2/7 2/11
doesn't [12] 61/2 77/1 83/15 83/17 83/18
                                               202/21 217/20 218/9 218/18                establish [1] 166/1
87/6 118/15 118/17 121/21 137/4 177/22
                                              earlier [7] 48/20 73/25 74/23 75/21 81/4   estate [1] 107/4
222/19
                                               113/12 163/24                             estimate [7] 99/18 155/9 166/9 166/13
dog [8] 60/20 60/21 97/10 97/11 99/3 102/7
                                              early [3] 56/16 198/24 224/17               166/21 166/22 166/23
102/8 102/9
                                              easier [1] 161/23                          et [3] 70/21 70/21 131/7
doing [13] 23/10 34/13 34/17 77/1 100/7
                                              easily [1] 163/16                          EVAN [1] 2/3
108/13 127/14 181/9 191/3 196/10 202/9
                                              east [3] 93/25 94/1 97/15                  evan.hughes [1] 2/6
203/8 208/12
                                              eastbound [5] 91/24 92/8 92/15 98/20 99/15 even [15] 11/16 24/5 28/7 30/24 34/1 35/5
domain [1] 117/19
                                              EASTERN [2] 1/1 1/24                        35/7 35/8 74/25 104/10 105/3 116/13 117/23
don't [104] 8/17 12/17 12/18 12/20 12/23
                                              Edgewater [8] 123/3 123/4 123/14 123/16     139/23 166/9
15/2 15/9 15/12 15/16 16/2 16/21 17/4 20/11
                                               123/18 123/24 127/21 136/6                event [3] 8/2 13/1 215/10
20/19 20/25 22/2 22/8 23/1 29/4 29/5 30/18
                                              edmeehan1420 [1] 1/20                      events [2] 126/10 126/12
30/22 32/19 35/17 36/12 36/18 37/22 39/25
                                              education [1] 154/6                        eventually [2] 117/9 211/15
40/16 40/18 51/6 53/5 55/25 56/7 56/17 68/7
                                              EDWARD [2] 1/18 1/18                       ever [22] 25/22 27/24 28/4 63/7 71/3 72/9
82/1 85/22 87/17 93/8 93/25 96/1 102/21
                                              effect [3] 17/5 61/2 61/4                   72/23 75/15 85/23 100/23 104/9 142/13
104/9 104/10 104/10 105/3 115/2 115/3
                                              effectuate [1] 208/4                        144/10 144/13 189/22 192/7 196/18 196/25
115/3 119/2 125/3 136/24 136/24 138/11
                                              eight [3] 121/11 121/12 217/7               197/15 198/2 198/5 198/10
139/14 140/1 140/7 140/10 178/6 178/18
                                              eighth [1] 113/4                           ever-growing [1] 75/15
179/16 180/6 187/5 191/4 194/24 195/2
                                              either [10] 21/19 53/17 87/15 90/23 90/24  EVERETT [1] 1/12
197/4 197/4 197/4 197/4 197/5 197/16
                                               99/7 110/17 155/25 209/5 222/9            everett.witherell [1] 1/16
197/17 199/11 199/12 200/5 200/5 200/6
                                              elaborate [2] 211/17 211/18                every [8] 22/2 50/12 116/13 116/15 154/25
200/8 202/14 205/23 207/9 207/9 207/10
                                              electronic [1] 91/6                         163/19 218/19 219/25
209/4 215/10 215/22 215/22 216/6 216/10
                                              electronically [1] 122/5                   everybody [11] 5/20 19/16 24/24 25/6 25/8
216/23 219/9 219/24 220/14 220/19 220/25
                                              elevator [5] 111/20 111/22 113/5 115/6      25/15 25/17 87/3 122/6 192/18 220/7
221/2 221/7 221/10 222/21 223/25 225/14
                                               120/18                                    everybody's [2] 217/3 220/14
225/16
                                              elevators [5] 108/21 120/19 121/3 121/4    everyone [5] 66/12 145/13 210/18 215/13
done [11] 56/2 62/1 78/13 81/22 94/23 100/8
                                               121/7                                      225/23
128/11 157/16 160/19 218/25 219/18
                                              Elmo [3] 133/13 134/3 134/6                everything [3] 29/19 61/3 108/4
DONTEZ [11] 3/3 5/15 5/19 5/20 5/21 6/18
                                              else [13] 41/10 45/25 83/18 105/13 108/2   evidence [66] 42/22 42/24 44/4 44/6 45/1
42/6 53/9 53/12 57/1 177/17
                                               114/14 120/21 120/21 130/8 136/7 189/15    45/15 46/17 46/22 46/24 47/15 49/6 50/1
door [12] 56/4 97/5 97/6 99/6 108/20 113/18
                                               194/13 216/5                               50/3 50/23 51/12 51/14 52/1 52/3 52/19
210/8 210/9 210/9 210/11 210/14 211/16
                                              email [1] 128/23                            52/21 54/7 54/9 55/16 55/18 59/7 63/1 63/17
doors [2] 111/20 111/22
                                              employed [1] 188/11                         63/19 65/2 65/5 70/1 74/5 84/17 95/23
doubt [2] 215/9 222/18
                                              employees [1] 193/16                        115/25 126/20 134/9 142/25 149/12 151/12
down [30] 5/25 10/8 12/15 13/9 19/15 48/14
                                              employment [3] 129/6 129/8 129/9            154/11 157/4 157/24 158/2 158/4 158/5
88/1 98/16 98/18 106/13 122/22 127/7
                                              empty [1] 99/12                             158/7 158/15 158/18 158/19 159/2 159/4
127/15 129/4 132/12 132/17 132/22 140/1
                                              encounter [1] 210/17                        159/7 167/3 170/16 172/2 174/4 175/1 175/7
140/5 146/14 179/10 179/20 183/3 187/10
                                              encountered [1] 210/15                      175/8 175/15 175/16 175/17 175/18 198/5
200/2 210/18 212/15 218/9 218/11 225/18
                                              end [11] 27/1 98/10 99/10 113/4 162/1       222/9
download [2] 54/24 214/22
                                               166/14 178/3 178/15 214/20 219/5 225/21   evidently [1] 20/12
                                                                                                                                     236



E                        Case 2:18-cr-00249-MMB
                                       exit [1] 99/11 Document 536 Filed  12/19/19
                                                                       figure [1] 193/25Page 236 of 255
                                               exited [2] 97/20 115/5                       figured [1] 211/15
ex [3] 223/19 224/1 224/9
                                               exiting [2] 93/6 115/16                      file [2] 124/10 130/16
ex-police [1] 224/1
                                               exits [5] 66/14 120/25 145/10 178/20 215/15 files [3] 124/12 124/13 124/14
exact [4] 70/17 138/11 199/12 199/13
                                               expect [6] 12/14 12/16 40/16 40/18 216/8     fill [3] 56/9 137/3 219/20
exactly [8] 13/6 23/16 68/16 100/10 132/20
                                                223/18                                      filmed [1] 81/4
 166/16 200/19 207/9
                                               expected [2] 31/21 34/6                      Final [1] 224/15
examination [41] 5/22 6/16 6/22 36/24
                                               experience [4] 110/14 151/24 154/16 171/20 finally [1] 159/19
 40/13 41/20 67/15 67/16 67/19 69/7 73/5
                                               expert [10] 155/16 155/19 173/1 173/4 176/1 find [5] 142/13 159/21 168/17 193/23 200/12
 86/25 88/9 89/4 89/21 100/3 106/16 116/5
                                                218/4 223/4 223/5 223/20 224/12             Fine [2] 106/21 122/20
 119/12 122/16 135/13 137/19 142/8 143/16
                                               expertise [4] 156/2 156/4 168/23 172/9       finish [3] 35/6 180/7 224/17
 144/7 146/9 147/1 152/24 156/14 169/25
                                               experts [2] 156/1 216/11                     finishes [1] 200/23
 173/9 181/5 188/5 190/24 193/8 197/9 203/1
                                               explain [3] 37/10 210/20 212/18              fire [1] 53/5
 204/1 206/1 206/20 214/25
                                               expression [1] 26/7                          firearm [3] 8/3 8/8 53/3
examine [11] 18/19 99/22 116/3 135/8
                                               extensively [1] 46/2                         firearms [2] 208/1 211/12
 143/11 152/4 156/6 169/4 177/6 190/17
                                               extent [1] 168/23                            fired [1] 11/1
 193/6
                                               extract [1] 83/10                            firing [1] 7/11
examined [1] 86/3
                                               extracted [4] 54/4 64/21 83/7 85/24          FIRM [1] 2/4
example [6] 82/21 102/19 116/16 130/10
                                               eye [3] 118/7 209/2 210/1                    first [44] 6/9 6/10 11/9 11/13 11/18 12/24
 132/16 138/25
                                               eyes [2] 87/12 149/24                         13/5 21/24 22/13 23/2 24/10 27/24 27/24
examples [1] 142/12
                                                                                             29/15 35/11 56/20 57/1 82/15 93/17 101/13
excerpt [1] 185/1                              F                                             101/16 113/9 113/18 125/10 133/10 159/20
exchange [1] 143/5
                                               face [1] 8/23                                 159/24 159/25 160/1 160/25 165/17 175/11
excuse [4] 26/7 63/15 64/11 123/13
                                               facing [7] 12/1 17/11 17/19 21/16 30/12       175/13 175/14 176/7 182/25 184/13 190/22
excused [20] 41/11 41/12 66/11 89/11 106/4
                                                98/20 113/5                                  210/18 215/17 221/20 222/5 222/7 222/18
 121/25 122/1 140/23 140/25 145/8 152/13
                                               fact [12] 10/25 16/10 19/15 23/21 26/5 28/13 first-degree [4] 11/9 11/13 11/18 12/24
 169/8 169/10 177/10 178/17 187/14 203/16
                                                70/12 70/16 83/25 84/3 87/12 209/21         fit [1] 222/18
 203/17 206/8 215/3
                                               factored [1] 165/18                          five [16] 7/20 10/22 10/25 52/7 71/8 73/12
executed [3] 46/4 60/7 130/9
                                               factoring [1] 166/17                          97/16 102/23 112/20 112/24 141/9 191/21
exhibit [95] 4/8 42/24 44/6 45/1 45/15 46/24
                                               facts [3] 87/22 155/24 198/4                  193/20 194/5 196/13 215/14
 47/15 49/6 50/3 50/23 51/14 52/3 52/21 54/9
                                               fair [6] 69/25 130/5 136/10 160/25 170/8     Flat [1] 81/18
 55/18 57/21 58/19 59/7 62/8 62/17 63/1
                                                223/24                                      flight [2] 191/20 191/21
 63/19 65/5 69/12 69/13 69/15 71/24 72/1
                                               fairly [2] 154/15 171/21                     flip [4] 15/20 16/4 17/10 21/2
 72/1 74/5 75/9 84/17 96/8 103/17 110/5
                                               fall [3] 29/21 34/22 34/22                   floor [6] 2/8 6/8 56/5 113/4 162/21 210/18
 112/12 114/3 114/19 115/8 115/24 122/4
                                               familiar [11] 70/23 85/6 85/9 85/10 108/9    floors [5] 81/16 108/3 121/10 121/11 121/12
 125/3 126/20 133/25 134/2 134/9 134/11
                                                110/19 112/2 113/1 116/13 121/21 168/21     flow [1] 161/23
 142/16 142/23 142/25 147/14 148/22 149/10
                                               family [2] 5/15 5/19                         Fly [2] 194/9 194/10
 149/12 150/21 151/10 151/12 154/9 154/11
                                               famous [1] 38/9                              focus [1] 90/19
 156/12 157/2 157/4 157/10 158/9 159/10
                                               fan [1] 75/15                                focusing [1] 90/11
 164/1 164/24 164/25 165/3 166/2 166/7
                                               far [10] 22/2 49/10 50/10 51/2 51/4 52/7     follow [7] 92/16 92/20 92/22 94/15 125/21
 166/10 167/3 167/12 167/18 167/20 167/21
                                                52/25 53/1 155/23 212/9                      161/6 162/6
 167/24 168/1 168/5 168/9 168/18 171/25
                                               fast [1] 217/7                               follow-up [1] 125/21
 172/2 173/13 174/2 174/4 174/7 174/9
                                               fat [1] 43/12                                followed [4] 93/13 93/15 93/16 210/5
 174/10 174/21 175/3 176/2 177/2 213/19
                                               fault [1] 195/20                             following [4] 92/14 92/17 133/7 193/1
Exhibit 1102A [1] 147/14
                                               favor [1] 29/21                              follows [2] 177/14 215/16
Exhibit 1102B [1] 125/3
                                               FBI [25] 24/15 29/9 33/6 37/8 42/1 90/15     foot [3] 92/25 92/25 93/6
Exhibit 1102C [2] 134/2 134/11
                                                91/8 92/13 98/14 109/12 124/19 124/23       footage [7] 70/9 70/13 70/15 119/17 120/22
Exhibit 1106A [1] 114/19
                                                125/24 177/17 181/2 181/11 181/11 181/13 121/15 121/18
Exhibit 1106B [2] 96/8 110/5
                                                182/2 184/19 184/21 207/13 207/19 211/15 force [15] 15/15 19/21 27/11 29/10 41/5 41/7
Exhibit 1106C [1] 115/8
                                                217/24                                       69/19 90/13 90/15 90/18 91/8 92/21 94/8
Exhibit 1106D [1] 112/12
                                               FBI's [1] 96/19                               98/14 109/12
Exhibit 1112 [2] 150/21 151/10
                                               fear [2] 216/4 216/20                        force's [1] 69/21
Exhibit 1113 [2] 148/22 149/10
                                               February [1] 119/3                           forced [1] 178/13
Exhibit 201C [2] 156/12 157/2
                                               federal [18] 15/1 16/5 16/7 18/23 19/3 19/11 foregoing [1] 226/4
Exhibit 204 [3] 173/13 174/2 174/7
                                                19/16 19/17 29/16 37/5 90/8 90/18 90/24     forensic [15] 153/11 153/13 153/15 153/15
Exhibit 220 [1] 154/9
                                                112/9 124/18 125/18 133/23 206/25            153/17 154/3 154/4 154/18 154/22 155/13
Exhibit 221 [1] 171/25
                                               feel [6] 23/17 23/19 23/25 35/8 35/8 35/8     170/13 170/14 170/15 171/2 172/4
Exhibit 4018 [2] 142/16 142/23
                                               feelings [1] 23/24                           forfeiture [6] 145/21 220/17 220/20 220/22
Exhibit 4048 [1] 62/17
                                               feet [3] 97/19 97/19 149/24                   221/12 222/3
Exhibit 6000 [1] 174/21
                                               fell [1] 10/8                                Forfeiture's [1] 221/5
Exhibit 6001 [5] 167/18 167/20 167/24
                                               felony [1] 7/24                              forget [2] 103/15 111/6
 168/5 168/9
                                               felt [1] 23/24                               form [5] 145/17 145/17 193/18 193/21
Exhibit 6002 [7] 158/9 164/1 164/25 166/2
                                               female [3] 149/23 204/8 210/1                 193/23
 166/7 166/10 168/1
                                               few [6] 26/25 37/2 42/5 69/15 190/18 207/11 formed [1] 193/19
Exhibit 902 [1] 58/19
                                               fiancé's [1] 216/2                           former [1] 8/2
Exhibit 919 [1] 69/13
                                               fictitious [2] 87/21 88/21                   forth [1] 97/11
Exhibit 921 [2] 71/24 72/1
                                               field [5] 147/5 153/20 153/25 156/4 170/23 forward [2] 177/21 177/22
exhibits [5] 72/3 75/20 77/12 115/22 172/23
                                               fight [1] 50/12                              found [11] 32/25 62/17 84/3 84/3 138/8
Exhibits 1106A [1] 115/22
                                               fighting [2] 29/20 73/8                       158/24 164/2 164/13 168/15 168/19 210/10
                                                                                                                                       237



F            Case 2:18-cr-00249-MMB   Document
                                 Gadson's [1] 216/12 536 Filed 12/19/19   Page
                                                                      145/16 159/5 237
                                                                                   201/14of204/8
                                                                                            255
                                             GAGLIARDI [2] 1/23 226/9                         going [101] 12/15 12/16 13/7 17/11 18/9
four [27] 10/22 10/25 34/9 36/14 36/17
                                             gain [1] 36/10                                    19/5 23/7 26/12 26/20 28/21 29/19 30/18
 40/21 40/24 49/9 55/13 68/21 119/25 120/3
                                             gained [1] 111/19                                 30/25 31/23 32/23 33/9 39/5 41/14 42/13
 120/4 120/8 151/2 151/14 170/11 190/6
                                             gang [3] 91/3 207/21 207/24                       53/21 59/3 61/14 62/20 64/13 65/13 66/6
 199/23 199/24 199/25 200/3 200/18 200/19
                                             gangs [2] 90/12 208/2                             66/9 66/16 72/15 73/18 73/21 75/19 75/19
 200/22 201/4 201/6
                                             garbage [1] 118/24                                78/21 82/4 84/7 89/3 93/21 100/11 100/23
four-day [1] 68/21
                                             Gary [3] 15/15 19/21 19/24                        101/10 103/8 105/14 105/20 105/20 122/21
fourteen [1] 208/18
                                             gas [14] 32/18 160/20 160/22 161/17 161/18        125/4 126/22 133/14 137/24 145/20 145/21
Fourteenth [1] 224/20
                                              161/25 162/2 162/4 162/10 164/10 175/23          149/3 149/21 150/9 151/2 164/21 165/23
frames [1] 199/9
                                              175/24 176/25 177/1                              171/8 172/8 177/12 178/16 179/18 180/7
fraud [3]  147/1 147/2 147/7
                                             gauge [1] 30/25                                   180/9 181/21 185/1 186/2 196/16 197/2
fraudulent [1] 147/11
                                             gauged [1] 28/21                                  197/8 200/7 200/8 203/8 203/10 204/9 207/5
free [1] 34/20
                                             gave [7] 29/14 31/10 37/12 105/10 117/7           207/6 209/3 210/3 211/15 214/13 215/5
freeze [1] 82/2
                                              162/7 212/23                                     216/8 216/11 216/21 217/1 217/24 218/1
Friday [1] 220/6
                                             GC [6] 160/20 160/25 161/2 161/3 161/12           218/12 218/20 219/13 219/19 220/6 222/9
front [47] 34/7 44/16 45/19 47/1 47/19 52/18
                                              175/24                                           222/11 222/25 224/7 224/17 225/15 225/19
 52/24 76/21 84/7 95/24 97/3 97/5 97/6 98/22
                                             GCMS [6] 160/23 161/7 162/7 162/9 162/10         going to [1] 172/8
 98/24 99/1 99/6 99/6 107/23 108/20 110/8
                                              175/25                                          GOLDMAN [11] 2/11 2/11 3/4 3/5 3/8 5/4
 117/1 120/12 120/25 121/3 125/6 126/22
                                             generally [3] 110/15 113/15 174/6                 6/16 7/15 37/3 86/22 88/20
 142/18 147/19 147/22 148/13 148/25 150/23
                                             gentleman [7] 10/5 11/4 78/25 111/7 111/17       Goldman's [1] 39/20
 156/17 160/4 164/25 167/6 167/23 168/5
                                              114/9 116/25                                    gone [5] 5/11 5/21 78/11 82/24 104/24
 168/18 173/13 176/3 177/2 183/1 184/17
                                             gentleman's [1] 9/24                             gonna [2] 53/5 53/6
 204/13 213/9
                                             gentlemen [12] 6/15 38/8 40/24 66/8 134/5        good [40] 6/14 41/23 41/24 55/25 56/12
fuck [3] 43/11 56/7 56/22
                                              141/12 144/20 155/22 178/16 180/21 187/17        56/13 69/10 69/11 89/24 100/6 100/7 100/11
fucking [2] 45/22 56/4
                                              215/4                                            106/19 106/20 116/8 116/9 119/15 119/16
full [11] 49/14 54/24 89/17 106/9 122/10
                                             Georgia [1] 170/21                                122/19 122/20 135/16 135/17 137/22 137/23
 144/24 146/5 152/19 169/17 187/24 206/16
                                             get [71] 12/17 14/25 15/19 16/3 16/11 16/22       141/2 146/12 146/13 153/2 153/3 170/3
function [1] 214/10
                                              17/1 17/2 17/6 17/8 17/10 17/14 18/8 18/9        170/4 180/18 181/8 181/9 188/8 191/2
further [26] 39/17 66/4 67/14 72/17 73/2
                                              19/10 19/18 19/25 20/4 21/10 27/22 28/14         206/23 215/8 217/21 219/1
 86/21 89/6 99/20 105/23 116/1 119/5 121/22
                                              28/15 29/22 31/7 31/11 31/21 31/24 32/23        Google [1] 72/9
 135/6 137/15 140/18 143/10 144/1 144/17
                                              33/8 33/24 34/2 34/14 34/14 35/5 37/9 40/17     got [38] 11/4 15/21 16/11 29/2 29/15 31/1
 151/21 152/3 169/2 177/4 190/15 203/12
                                              40/18 40/18 40/19 49/14 56/5 56/19 56/22         31/22 33/17 34/11 34/24 35/17 37/5 40/20
 211/19 214/23
                                              66/22 92/11 95/23 97/22 103/8 108/22 122/6       65/18 65/21 81/16 81/20 90/4 90/8 92/25
future [1] 122/6
                                              130/16 137/25 145/3 159/2 159/10 162/3           93/6 93/18 93/24 94/6 102/11 174/15 193/17
fuzzy [1] 160/9
                                              179/9 179/18 192/21 193/13 199/9 209/4           194/21 209/16 210/5 210/7 210/18 211/14
G                                             210/2 213/8 213/9 214/5 216/23 220/4 220/7       211/19 216/16 217/25 219/6 225/19
                                              221/10 224/2                                    Gotcha [1] 200/25
G-1102B [2] 4/19 126/20
                                             gets [3] 162/20 180/13 180/16                    gotten [1] 13/3
G-1102C [2] 4/19 134/9
                                             getting  [10] 18/11 26/22 27/1 31/18 35/7        Government [57] 1/12 3/2 21/7 21/16 27/6
G-1106A [2] 4/18 115/24
                                              35/8 95/25 97/21 202/14 223/17                   62/16 72/23 87/12 89/13 96/8 110/5 112/12
G-1112 [2] 4/21 151/12
                                             Gifts [1] 129/11                                  114/19 115/7 115/21 125/3 134/2 141/22
G-1113 [2] 4/20 149/12
                                             Giglio [1] 5/14                                   142/16 142/22 145/1 145/18 147/14 148/15
G-201B [2] 4/22 167/3
G-201C [2] 4/22 157/4                        give [22] 13/7 16/6 33/2 34/6 38/12 56/7          148/22 149/9 150/21 151/9 152/15 154/9
                                              56/16 109/19 109/21 110/17 113/13 145/22         156/11 157/1 158/9 164/1 164/25 166/2
G-204 [2] 4/23 174/4
                                              156/1 156/3 156/8 158/3 163/20 178/10            166/7 166/10 167/1 167/17 167/20 167/24
G-220 [2] 4/21 154/11
                                              199/21 219/1 219/25 220/20                       168/1 168/5 168/8 168/18 169/12 171/24
G-221 [2] 4/23 172/2
G-4013-1 [2] 4/15 54/9                       given  [3] 140/16 149/19 166/15                   173/12 174/1 174/7 174/20 178/13 181/22
G-4018 [2] 4/20 142/25                       gives [4]  161/6 163/16 166/4 176/18              213/19 219/10 220/2
G-4047 [2] 4/17 65/5                         giving [2] 11/24 23/10                           Government's [2] 69/13 141/15
G-4048 [2] 4/15 55/18                        glad [2] 15/12 15/17                             graduated [1] 90/4
                                             glass [22] 31/7 31/10 31/17 31/17 31/19          gram [1] 56/12
G-902B [2] 4/17 63/19
                                              31/22 31/24 31/24 32/1 32/4 32/5 32/8 32/20     grams [14] 160/10 160/10 165/6 165/6 166/8
G-902C-1 [2] 4/16 63/1
                                              32/23 33/2 33/8 33/24 34/3 34/4 34/6 34/7        166/8 166/20 166/24 168/13 168/13 168/19
G-902D [2] 4/16 59/7
                                              34/11                                            168/20 176/11 177/3
G-915 [2] 4/10 45/1
                                             GM   [1] 93/10                                   grand [1] 56/20
G-918 [2] 4/12 50/3
                                             go [69]   7/9 9/23 15/3 15/13 18/19 23/13 28/6   granted [1] 178/22
G-919 [2] 4/10 45/15
                                              28/15 33/13 38/16 42/5 48/14 56/22 61/5         gray [2] 111/11 209/16
G-920 [2] 4/12 49/6
                                              66/23 75/20 92/23 93/20 102/7 102/11 105/1      great [2] 216/4 218/9
G-921 [2] 4/11 47/15
                                              106/14 114/19 115/7 122/24 127/6 127/12         grill [2] 76/24 77/7
G-957 [2] 4/11 46/24
                                              128/13 129/5 129/18 130/10 130/24 131/21        gross [1] 175/17
G-968 [2] 4/13 51/14
                                              132/12 142/5 153/20 156/9 159/11 159/17         ground [2] 10/9 10/17
G-975 [2] 4/9 42/24
                                              164/20 166/14 169/22 173/7 177/21 177/22        grounds [1] 219/15
G-977 [2] 4/9 44/6
                                              178/22 181/19 183/21 185/18 190/22 191/13       group [4] 82/19 91/9 218/15 224/8
G-978 [2] 4/14 52/3
                                              191/16 191/19 191/23 192/1 201/1 203/9          growing [1] 75/15
G-991 [2] 4/13 50/23
                                              203/23 209/3 210/8 213/8 213/9 214/5            guard [6] 95/2 95/7 95/22 108/6 112/17
G-994 [2] 4/14 52/21
                                              215/10 216/8 217/14 220/22 220/25 223/6          118/10
GADSON [9] 1/6 2/11 25/4 25/7 26/11
 46/13 47/1 186/10 217/16                    goal [1] 20/14                                   guess [2] 32/4 210/4
                                             goes [9] 87/6 90/21 91/1 103/5 118/19            guessing [1] 120/8
                                                                                                                                    238



G                        Case 2:18-cr-00249-MMB
                                       haven't [6] 65/18 Document      536221/1
                                                         80/10 84/3 138/21   Filed116/10
                                                                                    12/19/19      Page
                                                                                         121/19 126/23   238
                                                                                                       131/3   of 255
                                                                                                             132/2 132/11
                                               223/16                                       134/11 136/5 141/10 141/19 141/20 143/2
guest [1] 139/13
                                               having [5] 117/18 124/18 145/2 164/15        145/8 149/17 149/25 164/24 177/20 178/23
guidelines [2] 21/10 21/19
                                               211/4                                        179/10 179/12 180/13 180/16 192/5 195/10
guilty [12] 7/18 8/8 9/1 9/9 10/12 12/15
                                               Havoc [9] 190/12 190/13 195/1 195/4 195/10 197/15 207/22 209/14 215/7 215/11 215/25
 12/18 12/20 12/21 14/6 35/13 39/2
                                               195/14 195/15 195/21 195/23                  220/6 223/7 223/10 225/17
Gulph [2] 129/3 129/14
                                               he [188] 5/6 7/13 7/14 10/8 10/9 10/22 10/23 hey [1] 28/14
gun [15] 7/1 11/25 14/21 16/4 16/6 16/7
                                               13/12 15/15 20/12 20/14 21/19 21/19 22/17 hi [2] 99/3 99/3
 16/11 16/15 16/15 17/1 17/2 17/7 17/9 17/14
                                               22/20 23/21 24/2 24/3 24/5 25/24 26/11       HICKSON [20] 1/6 2/7 62/15 75/25 77/12
 25/4
                                               26/19 30/4 34/10 35/14 35/20 37/21 39/21     80/20 83/20 102/14 102/16 103/6 105/4
gunned [1] 12/15
                                               41/25 53/13 53/17 54/5 56/7 56/11 56/15      111/13 116/22 117/4 138/21 138/22 185/17
guns [2] 24/23 25/8
                                               56/16 56/17 56/19 57/10 60/19 61/2 61/2      195/10 195/16 195/24
guy [9] 10/7 12/14 20/17 64/4 64/5 88/2
                                               61/10 61/15 77/1 78/4 80/3 88/2 92/8 92/11 Hickson's [2] 111/24 195/13
 105/10 178/13 194/2
                                               92/11 92/23 93/9 93/11 93/13 93/14 93/16     high [3] 59/17 68/6 68/10
guys [8] 29/22 35/10 87/8 87/15 95/11
                                               93/17 93/20 93/21 93/22 93/23 93/23 94/1     highly [1] 144/25
 193/23 196/8 217/21
                                               94/17 95/3 95/3 95/5 95/15 95/16 95/16       him [130] 7/8 7/12 10/8 10/9 11/17 11/24
gym [1] 104/10
                                               95/17 95/18 95/23 96/9 97/18 97/20 98/1      11/25 11/25 12/16 18/7 19/19 20/7 20/11
H                                              98/20 99/2 99/3 99/10 99/11 99/11 99/12      20/20 22/14 22/15 23/2 23/3 23/11 24/3
                                               99/12 99/17 101/24 102/5 103/11 103/12       24/10 24/16 25/4 25/22 25/23 26/14 26/17
had [87] 8/11 9/11 9/12 13/12 24/25 25/8
                                               103/22 103/24 103/24 104/16 105/10 109/19 29/12 31/7 31/11 31/12 31/18 33/2 34/6
25/17 26/19 33/1 42/1 53/19 62/16 68/20
                                               110/22 110/23 110/25 111/3 111/18 112/6      34/11 35/5 35/6 35/20 40/2 40/4 42/8 49/11
69/25 70/8 72/2 74/22 74/25 78/8 78/11
88/20 92/21 95/3 95/15 95/16 96/2 98/2         114/10 114/15 114/18 115/17 117/4 117/9      49/12 49/13 53/14 56/5 56/6 56/11 56/16
98/15 99/11 103/12 112/6 114/15 127/7          120/15 120/15 120/16 120/25 121/5 177/20 57/9 64/10 85/20 92/10 92/11 92/16 92/17
128/10 134/19 136/19 147/9 148/6 153/25        178/13 179/17 180/5 180/12 180/16 185/14 92/19 92/20 92/22 96/2 98/8 98/22 99/2 99/4
154/18 155/3 155/13 161/11 172/4 172/24        189/20 192/7 192/9 192/12 192/13 192/23      99/16 101/1 105/16 105/18 109/15 109/19
177/25 182/5 182/11 182/17 182/20 184/22       193/1 195/18 195/21 195/22 196/1 196/9       109/21 109/24 111/9 111/20 111/21 120/23
185/23 186/16 189/22 190/4 194/15 194/16       197/22 198/7 198/21 199/1 199/3 199/13       141/16 177/25 178/5 178/5 179/14 179/17
194/18 194/19 194/23 194/24 195/15 195/21      199/16 200/23 201/24 201/24 202/1 202/2      180/15 185/15 190/2 192/9 192/9 193/3
195/22 199/4 199/4 199/10 202/2 204/16         202/3 202/7 202/14 206/11 210/24 211/4       193/4 196/12 196/14 196/15 196/18 196/20
                                               211/8 211/9 211/14 211/14 211/15 211/18      196/21 196/21 198/14 199/22 200/11 202/2
209/25 210/18 211/8 211/9 212/5 212/6
                                               211/19 212/10 212/12 212/12 212/18 212/19 202/13 202/18 209/5 209/6 210/22 210/23
212/13 212/13 213/2 213/4 213/8 213/8
                                               212/23 213/2 213/7 213/8 213/8 213/9         210/25 210/25 211/1 211/2 211/6 211/7
214/7 214/17 216/1 217/11 221/19 225/18
                                               213/11 214/4 214/5 216/1 216/2 216/3 216/4 211/8 211/17 212/5 212/15 212/15 212/18
hair [1] 149/23
                                               216/18 217/24 217/24 218/23 219/2 219/4      213/4 214/6 216/2 216/3 216/7 218/3 218/4
half [3] 7/20 170/11 219/3
                                               223/14 224/13 225/16 225/17 225/17 225/17 218/12 219/2 223/11 223/13 224/3
hallway [7] 113/4 119/18 120/13 120/15
121/3 121/8 121/12                             he'll [1] 225/16                             himself [3] 25/7 201/22 211/10
                                               he's [33] 5/5 5/22 20/3 23/3 23/3 23/6 41/1 hip [1] 188/13
Hamilton [1] 2/12
                                               64/4 64/5 73/10 76/14 77/2 80/10 83/25 84/2 hip-hop [1] 188/13
Hampshire [1] 153/24
                                               111/8 114/7 115/16 141/20 141/21 187/18      hired [2] 90/4 94/6
hand [19] 74/7 76/6 77/7 80/17 89/15 98/2
106/7 122/8 127/1 132/7 132/14 146/3
                                               189/11 192/11 195/17 198/7 206/12 216/4      his [68] 6/16 9/6 15/15 20/4 20/9 24/17
                                               217/23 217/24 217/25 218/20 219/2 223/7      28/12 28/25 38/20 53/16 57/1 57/3 57/10
150/15 152/17 157/19 169/15 174/13 187/22
213/4                                          head [8] 35/14 56/4 56/11 56/17 98/9 99/18 72/19 75/15 75/16 76/16 77/2 92/14 93/7
                                               110/22 112/1                                 93/12 94/1 97/21 98/2 98/23 99/13 101/21
handcuffs [1] 213/3
handed [2] 95/24 133/25                        headed [2] 44/14 53/17                       101/24 104/10 112/4 112/6 112/7 117/7
handing [1] 174/20                             heading [1] 54/12                            117/7 118/1 127/25 141/14 141/14 180/2
hands [2] 35/13 56/20                          hear [5] 15/6 15/8 15/10 65/13 146/15        182/14 196/19 196/21 198/3 198/6 198/12
HANS [4] 1/6 25/4 186/9 216/12                 heard [17] 14/22 27/18 28/13 32/5 38/9       209/7 209/13 210/19 210/22 210/22 210/23
                                               43/14 56/13 78/1 79/22 143/19 143/19         211/2 211/2 211/13 211/16 212/10 212/12
happen [4] 60/4 216/6 216/9 222/10
                                               155/23 182/14 182/23 218/3 219/2 221/1       212/17 212/21 213/8 213/11 215/25 216/1
happened [7] 60/6 68/11 98/12 177/16 193/1
209/24 210/17                                  hearing [2] 29/24 74/22                      216/2 216/4 218/5 223/6 223/14
happening [3] 132/11 184/10 214/15             hearsay [1] 131/20                           hit [7] 35/19 56/19 58/6 78/11 82/9 134/16
                                               hearted [1] 56/2                             192/21
happens [2] 30/25 161/2
                                               heated [1] 161/18                            hitman [2] 11/24 36/13
hard [1] 171/8
                                               heats [1] 161/17                             hits [1] 77/17
hardwood [1] 81/16
                                               heavy [1] 97/17                              hitting [1] 78/19
has [42] 5/12 5/21 21/9 22/20 39/7 70/12
72/23 75/14 79/14 96/7 103/20 103/22           heck [1] 216/18                              Hold [1] 56/21
103/24 103/24 111/12 119/25 121/8 121/12       held [1] 38/10                               holding [1] 95/16
132/2 132/6 147/14 148/22 156/2 156/11         help [6] 19/17 29/21 29/25 32/10 179/11      holds [1] 93/1
157/24 158/9 158/16 158/20 161/19 162/11
                                               192/19                                       holes [1] 11/1
163/14 163/21 165/21 166/25 177/20 180/5       Henry [1] 149/20                             Hollywood [2] 190/3 201/13
182/2 186/8 198/5 213/18 221/2 222/8           her [20] 8/23 8/24 115/3 127/25 128/23       home [4] 198/6 198/11 198/12 215/9
                                               129/9 130/18 136/7 143/8 151/3 156/3 156/6 homicide [11] 13/9 18/3 18/4 20/13 20/17
hashtag [21] 43/12 43/12 43/12 43/12 43/13
                                               156/8 171/7 172/9 210/5 212/10 212/18        20/19 29/9 29/16 33/2 56/18 91/3
44/14 44/14 44/15 44/15 44/15 47/21 51/6
53/6 53/6 53/7 53/7 53/7 53/8 79/16 79/17
                                               212/19 213/4                                 homicides [1] 14/9
86/15                                          here [70] 5/2 5/3 5/3 5/5 13/1 18/23 26/6    homie [2] 56/9 56/10
                                               34/14 35/3 40/20 41/5 42/6 43/23 44/9 45/10 homies [2] 30/15 56/10
hashtagged [1] 80/22
                                               45/18 47/17 48/6 49/8 50/6 51/1 51/17 52/6 homies' [1] 30/14
hat [2] 79/4 103/20
have [291]
                                               52/14 54/22 57/24 71/21 76/11 78/1 78/23     honest [3] 37/18 37/24 37/25
                                               94/5 103/24 104/1 105/11 111/24 113/18       honestly [1] 217/10
                                                                                                                                     239



H            Case 2:18-cr-00249-MMB    Document
                                 hurt [1] 56/15 536 Filed 12/19/19   Page
                                                                indicate      239 of 255
                                                                         [1] 9/4
                                              Hustlers [5] 42/2 91/10 96/20 208/8 208/10 indicated [3] 71/10 138/9 139/20
Honor [116] 5/8 6/5 12/4 37/21 38/20 41/9
                                              hydrochloride [5] 158/25 164/3 165/3         Indicating [2] 189/6 209/18
41/15 42/21 44/4 44/24 45/13 47/13 49/4
                                               168/11 176/6                                indictment [1] 29/16
50/1 52/1 52/19 54/7 55/15 57/20 62/5 62/23
                                                                                           individual [12] 27/17 48/6 96/15 110/22
63/16 64/10 65/3 66/5 66/18 69/5 74/2 75/22   I                                             114/2 115/5 117/11 118/8 120/11 121/19
82/2 84/13 96/12 99/24 105/24 106/1 106/3
                                              I'd [9] 42/21 62/23 65/2 125/20 126/17        149/23 184/5
109/3 115/11 115/21 119/8 121/24 122/3
                                               141/25 179/18 185/7 217/6                   individuals [11] 49/10 50/8 51/2 52/7 52/24
122/4 125/20 126/18 133/16 134/4 140/19
                                              I'll [24] 15/11 15/12 15/17 28/6 28/15 55/25 90/20 90/22 182/9 185/3 185/23 186/19
140/21 141/2 141/4 141/6 141/9 141/19
                                               56/1 56/10 65/18 109/7 122/6 126/23 132/16 individuals' [1] 185/4
141/21 141/24 142/23 143/13 144/3 144/19
                                               173/12 179/9 206/13 215/11 216/17 219/24 indulgence [1] 179/3
145/19 148/21 149/9 151/9 152/7 152/9
                                               221/17 223/22 224/3 224/9 224/12            industry [4] 85/6 188/22 192/11 192/20
152/10 155/18 156/10 157/1 158/8 167/14
                                              I'm [136] 9/6 12/2 12/25 14/5 14/7 14/9 15/7 informant [1] 34/10
169/3 169/6 169/9 169/23 171/5 171/24
                                               15/9 15/22 17/11 18/7 20/21 22/1 23/18      information [15] 6/1 55/3 70/20 128/15
173/3 174/1 174/16 177/5 177/12 177/15
                                               29/19 29/20 29/24 30/18 31/17 31/18 32/23 129/6 129/8 129/9 138/1 149/22 171/17
179/8 179/14 179/16 179/24 180/5 180/14
                                               34/17 34/20 35/3 35/7 35/13 36/12 41/24      171/19 174/7 175/15 177/24 224/3
180/17 183/18 185/7 186/12 187/3 187/12
                                               42/13 48/15 50/12 53/20 54/2 54/19 56/2     informed [5] 5/20 177/19 177/20 179/21
187/20 200/13 202/11 202/24 203/14 204/10
                                               56/9 59/12 60/22 61/14 62/3 62/20 66/2 66/2 215/25
204/21 206/3 206/4 206/7 206/10 206/11
                                               71/13 72/14 73/21 74/18 75/3 75/4 75/7      infrared [6] 160/23 163/4 163/7 163/10
209/19 213/16 214/24 217/5 220/24 222/23
                                               75/19 75/19 78/21 78/24 81/22 82/4 83/9      163/11 175/25
224/9 225/2
                                               84/7 85/1 85/6 86/20 87/3 87/23 89/3 92/1   initially [3] 140/7 199/23 217/7
Honor's [1] 224/15
                                               95/22 100/11 101/13 101/14 105/19 120/8     initials [1] 150/16
HONORABLE [1] 1/9
                                               123/18 125/4 126/5 126/22 127/14 136/11     inside [8] 17/24 25/24 25/25 97/24 104/14
honoring [1] 215/19
                                               136/21 137/10 137/10 137/24 138/7 140/4      106/13 159/20 161/18
hood [1] 56/13
                                               141/9 144/12 151/22 153/3 154/24 160/8      inspection [1] 147/7
hoodie [3] 95/16 103/12 118/1
                                               166/11 166/12 167/17 170/13 171/8 174/20 Instagram [31] 42/20 43/7 43/10 44/1 44/12
Hoover [34] 60/14 61/6 68/11 91/25 92/2
                                               177/12 178/14 180/14 181/9 181/21 191/13 44/22 45/5 45/12 46/12 47/12 49/3 49/25
92/3 92/7 92/14 93/5 94/15 95/6 95/14 96/2
                                               192/3 193/2 193/21 194/4 194/21 194/24       50/19 51/11 51/25 52/15 56/8 57/14 58/1
96/17 98/15 98/23 99/1 99/5 99/7 99/11
                                               196/4 196/5 196/20 197/2 197/8 199/12        58/1 58/2 58/9 70/21 70/23 70/24 71/3 71/4
100/22 101/12 101/14 101/16 101/21 102/24
                                               200/4 200/6 200/11 200/17 201/3 202/6        71/5 71/9 71/15 79/14
103/5 103/8 103/20 105/6 105/14 105/20
                                               202/6 203/7 205/14 216/22 217/1 219/25      instance [2] 163/13 164/11
138/6 185/14
                                               220/1 220/5 220/12 221/13 222/3 222/25      instances [1] 86/5
Hoover's [2] 98/18 101/10
                                               223/17 223/17 223/20 224/1 225/19           instead [2] 31/22 164/11
hop [1] 188/13
                                              I've [15] 5/11 79/22 84/11 86/8 86/17 86/18 Institute [1] 170/22
hope [5] 52/10 61/2 180/22 216/25 220/8
                                               155/1 159/18 166/15 172/22 178/22 198/3     instructions [3] 145/16 145/22 220/21
hour [7] 66/24 145/12 216/13 216/14 219/3
                                               198/12 207/20 218/3                         instrument [12] 161/13 161/15 161/16
219/23 220/1
                                              I-95 [1] 210/6                                161/18 161/25 162/11 162/12 162/13 163/11
hours [2] 191/20 191/21
                                              IBRAHIM [1] 1/5                               163/14 164/11 164/17
house [20] 13/19 13/20 13/21 16/16 17/24
                                              ice [1] 66/2                                 instrumental [1] 160/17
43/11 43/15 43/17 43/20 88/24 89/1 165/16
                                              ID [2] 136/13 148/14                         insurance [1] 52/11
196/19 197/18 198/2 198/3 211/9 211/9
                                              idea [7] 26/20 33/1 59/18 72/8 80/3 161/6    intact [3] 158/21 159/14 159/16
213/9 216/2
                                               162/4                                       intend [3] 10/12 14/6 180/22
how [88] 6/25 19/22 20/14 23/20 23/21
                                              identification [8] 135/19 136/17 136/22      intends [1] 11/8
23/23 23/24 23/25 41/23 57/1 61/11 64/8
                                               137/8 137/13 147/25 161/5 164/12            intent [1] 9/15
70/23 71/2 71/5 71/9 74/13 78/15 78/16 80/5
                                              identified [13] 48/20 62/12 62/16 93/5 95/1 intentional [4] 10/18 11/5 11/7 13/6
84/19 90/3 93/8 94/5 94/19 99/17 100/7
                                               111/13 136/20 164/12 168/8 168/10 183/25 intentionally [1] 11/17
106/19 108/19 108/22 108/22 109/1 109/17
                                               184/5 185/24                                interact [1] 108/7
111/18 111/21 112/19 120/4 121/10 122/19
                                              identifier [1] 174/13                        interest [1] 217/4
124/13 124/13 134/24 135/19 135/19 140/10
                                              identifies [1] 183/12                        interior [1] 81/13
141/8 146/12 153/2 153/12 154/23 157/9
                                              identify [8] 61/15 111/9 185/4 185/21        internal [1] 159/13
157/10 159/2 161/9 166/9 168/17 170/3
                                               186/19 204/7 205/3 205/10                   internet [1] 50/12
170/10 171/1 172/21 173/15 174/6 175/3
                                              identifying [6] 5/25 90/20 90/20 149/22      interpret [1] 218/20
176/10 176/19 180/8 181/8 181/9 187/8
                                               157/23 158/2                                interpretation [1] 222/14
188/11 189/9 189/19 190/4 190/5 191/3
                                              identity [3] 157/16 160/18 182/8             interrupt [1] 187/6
193/13 193/16 194/16 195/16 196/8 196/12
                                              II [1] 169/1                                 interruption [1] 178/19
202/13 202/17 207/12 208/16 208/18 209/23
                                              illegal [1] 211/8                            Interstate [1] 93/1
220/2
                                              important [1] 100/17                         interview [9] 27/17 28/1 28/6 28/11 28/20
however [5] 29/8 35/11 73/15 193/25 224/17
                                              impression [3] 194/21 194/23 219/6            29/7 29/9 29/15 33/5
huge [1] 118/24
                                              imprisonment [2] 11/14 17/19                 interviews [1] 32/17
HUGHES [17] 2/3 2/4 3/7 3/10 3/17 4/4 4/6
                                              incarcerated [1] 9/17                        intimidation [1] 177/17
66/19 69/4 69/11 135/10 141/14 144/4 152/6
                                              incarceration [1] 8/14                       introduce [2] 142/1 192/16
179/10 180/2 187/19
                                              inception [2] 69/20 69/21                    introduced [5] 192/12 192/13 195/5 195/10
Hughes' [1] 215/19
                                              inches [1] 149/24                             195/15
Hughes's [1] 141/3
                                              incident [2] 11/4 28/2                       introducing [1] 195/13
hughesfirm.pro [1] 2/6
                                              include [3] 91/5 155/4 155/6                 investigate [1] 72/17
huh [5] 24/14 40/23 103/4 120/24 199/6
                                              includes [1] 157/12                          investigated [3] 72/23 80/10 85/16
hunch [1] 214/16
                                              incorporate [1] 87/22                        investigating [6] 38/12 42/2 78/15 80/4 83/2
hundred [2] 162/20 217/25
                                              Incorrect [7] 18/13 23/5 24/7 25/11 27/22     85/13
hung [2] 111/17 196/15
                                               31/23 36/7                                  investigation [28] 46/1 57/13 60/3 62/11
                                                                                                                                      240



I                        Case 2:18-cr-00249-MMB
                                       JR [2] 1/18 1/18 Document 536 Filed 12/19/19
                                                                         keep            Page
                                                                              [9] 66/1 106/12    240136/15
                                                                                              122/14  of 255
                                                                                                           144/21
                                            judge [46] 1/10 5/5 5/14 7/13 18/12 21/4       152/22 169/20 180/7 188/2
investigation... [24] 70/10 90/9 90/18 90/23
                                             21/10 21/12 21/18 33/9 34/19 39/5 39/7        keeping [1] 118/7
 90/25 91/1 91/5 91/9 91/17 96/20 112/9
                                             39/10 39/18 40/22 40/25 48/8 58/14 59/1       KELLY [11] 3/16 122/3 122/12 122/19
 124/19 125/18 133/23 181/12 181/13 182/18
                                             61/14 61/19 67/13 67/17 69/3 89/3 177/24      123/1 125/6 126/18 127/17 132/25 135/7
 182/21 184/9 184/14 185/12 186/8 207/1
                                             177/25 178/3 178/7 178/11 197/8 205/25        140/23
 208/7
                                             206/2 216/11 217/6 217/19 218/7 218/8         Kelly's [1] 147/17
investigations [1] 147/6
                                             218/14 219/6 220/11 221/14 221/18 224/18      kept [5] 108/4 124/13 124/14 124/16 125/24
involve [1] 208/2
                                             225/16                                        KEVIN [3] 4/1 206/10 206/18
involved [13] 9/25 16/15 17/24 23/6 23/12
                                            July [14] 7/17 9/14 9/18 9/19 13/10 15/20      key [3] 117/11 117/18 118/15
 34/21 45/25 136/8 192/11 195/16 195/17
                                             16/19 21/2 22/19 27/10 31/9 34/16 37/4        Khaz [3] 189/18 189/19 190/7
 195/18 208/2
                                             46/20                                         Khazi [4] 190/5 191/11 203/6 203/6
involving [1] 57/3
                                            July 24 [2] 9/14 9/19                          kid [6] 193/1 193/2 193/2 195/25 199/2
iPhone [3] 77/2 212/17 214/4
                                            July 26 [3] 16/19 31/9 37/4                    199/3
IR [2] 160/24 175/25
                                            July 31 [1] 9/18                               kill [12] 11/8 11/17 22/15 23/3 24/3 24/9
is [437]
                                            July 7 [1] 7/17                                35/2 35/10 35/20 36/10 56/2 56/3
isn't [5] 12/12 25/2 34/13 35/24 83/20
                                            July 8 [1] 46/20                               killed [4] 13/13 22/21 28/23 35/2
issuance [1] 151/3
                                            June [2] 10/4 90/4                             killer [1] 36/13
issued [3] 133/8 148/2 148/10
                                            June 5 [1] 10/4                                killing [9] 10/18 11/5 11/8 13/6 13/19 23/8
issues [1] 225/4
                                            jurors [4] 5/2 145/8 159/1 209/23              23/22 35/13 36/12
it [407]
                                            jury [99] 6/3 6/5 6/12 6/15 24/24 25/6 38/8    kilogram [1] 88/15
it's [111] 7/14 11/2 16/1 18/17 19/10 20/11
                                             40/9 42/25 43/4 43/19 44/8 45/17 50/5 50/24   kilograms [3] 60/9 61/11 68/15
 20/21 20/21 20/22 21/15 23/13 24/15 26/7
                                             51/16 52/4 52/23 54/11 55/22 57/20 59/15      kilos [1] 91/2
 28/24 29/24 35/7 35/12 35/12 37/7 40/4
                                             60/17 61/20 62/9 62/24 63/2 63/21 65/15       kin [1] 58/6
 40/11 40/24 51/6 56/6 56/14 57/19 57/20
                                             66/8 66/10 66/12 66/14 67/6 67/8 68/9 70/13   kind [15] 13/1 23/16 68/23 92/24 93/6 111/6
 58/14 59/12 59/19 59/19 61/5 62/5 65/10
                                             74/3 84/12 84/14 93/3 96/11 96/13 96/25       161/21 162/3 163/16 165/15 165/21 171/17
 65/24 72/7 73/18 76/6 76/7 76/11 77/9 79/3
                                             109/17 112/15 113/25 124/13 134/5 141/12      207/25 208/24 221/13
 79/16 80/6 80/7 81/16 81/20 82/2 85/2 85/5
                                             145/9 145/10 145/16 145/22 145/23 145/24      kinds [2] 90/25 126/4
 85/9 86/18 94/13 97/14 100/9 104/4 107/4
                                             146/1 149/13 151/13 155/22 156/7 157/2        king [5] 43/12 44/14 53/6 129/3 129/14
 108/23 108/25 109/9 114/8 114/16 115/2
                                             171/9 175/3 178/17 178/20 180/1 180/6         knew [5] 17/24 28/10 28/12 95/6 212/9
 118/1 123/15 125/12 125/13 131/7 131/20
                                             180/19 180/21 183/19 183/23 185/8 185/10      Knife [1] 184/6
 133/14 134/6 135/1 136/10 137/24 138/5
                                             186/2 186/6 187/2 187/17 204/12 204/23        knocked [2] 162/20 210/8
 141/6 144/25 148/6 150/9 150/17 156/7
                                             205/5 205/7 205/19 205/21 206/13 210/21       know [149] 11/1 11/9 11/13 11/14 12/7
 158/21 159/5 160/9 162/2 162/20 166/5
                                             215/13 215/15 219/1 219/14 220/7 220/21       12/18 12/20 12/23 13/13 14/25 15/2 18/5
 166/18 168/23 173/17 174/8 175/7 178/19
                                             220/22 222/3 222/8 222/20 222/23 222/25       19/17 22/6 22/8 22/20 22/24 23/1 23/11
 191/13 191/25 194/2 195/20 200/7 201/9
                                             225/6                                         23/20 23/21 23/23 26/10 26/11 26/16 27/4
 202/20 205/2 206/23 216/18 217/3 217/17
                                            jury's [1] 88/18                               27/15 28/7 28/10 29/3 29/5 31/17 31/18
 217/18 221/21 221/21 222/22 224/22 225/8
                                            just [166] 5/23 6/9 6/25 7/5 9/6 10/4 11/16    31/24 31/25 32/4 32/8 32/14 32/19 32/20
items [1] 68/14
                                             12/18 12/20 14/18 14/25 16/4 16/7 16/17       34/3 34/5 34/10 35/9 35/9 39/11 39/20 39/23
its [4] 69/20 121/12 145/1 214/10
                                             18/14 20/10 21/3 23/14 23/15 26/25 29/11      40/18 57/3 59/11 63/23 63/25 68/7 71/21
itself [2] 16/6 115/12
                                             30/4 30/6 30/9 32/21 33/5 33/9 33/10 36/9     71/23 78/23 82/22 85/23 87/9 87/21 88/12
J                                            36/10 37/2 40/21 42/5 43/14 50/7 55/3 55/22   88/19 91/12 92/14 93/5 93/8 93/20 96/1 96/2
                                             56/14 56/22 58/14 60/15 60/16 61/15 61/16     97/18 98/14 100/10 101/2 101/3 101/5
jail [1] 15/1
                                             61/18 62/5 62/6 62/8 64/15 65/7 65/14 66/1    101/17 102/21 104/10 104/11 108/22 111/21
jails [1] 35/1
                                             66/2 67/22 68/2 69/15 75/20 76/11 77/2        111/24 112/4 113/19 118/12 131/7 131/10
JAMAAL [13] 1/5 45/6 49/10 50/9 64/1
 65/11 143/3 182/18 184/1 185/6 186/21       77/17 78/1 78/22 79/16 81/23 82/1 85/9        131/24 136/24 136/24 137/4 137/24 138/22
 187/16 190/8                                88/19 91/1 92/18 95/19 96/9 96/15 96/25       139/14 139/17 140/1 140/4 140/7 140/10
                                             97/5 97/15 99/2 103/2 103/3 103/12 104/4      140/13 145/5 158/14 168/25 174/23 175/3
JAMEEL [6] 1/6 62/15 77/12 83/20 111/13
 185/17                                      105/10 108/4 109/17 109/19 110/10 110/22      175/5 178/6 178/12 179/16 189/9 189/19
                                             113/23 114/17 115/4 115/10 116/19 116/25      191/4 192/3 192/19 192/23 193/1 194/25
Janice [2] 133/12 224/25
                                             118/10 118/12 122/5 123/14 124/12 125/10      195/1 195/3 195/24 196/9 197/4 197/4 197/5
January [9] 96/18 119/3 181/17 182/25
                                             127/7 127/23 129/24 132/11 133/19 133/25      197/6 197/17 198/14 198/22 199/12 200/5
 204/16 205/2 205/10 205/16 205/18
                                             134/4 134/13 134/25 135/11 137/11 137/25      200/6 202/17 202/18 208/10 215/18 215/22
January 1 [3] 204/16 205/2 205/10
                                             139/17 143/19 145/5 150/8 150/14 151/22       215/22 215/23 215/25 216/6 216/10 217/20
January 15 [1] 182/25
                                             155/9 155/22 159/1 161/9 162/11 163/8         220/13 220/19 221/15 221/23 224/16 225/15
January 31 [1] 96/18
                                             165/2 166/5 167/18 167/25 174/21 176/21       knowing [1] 144/15
January 6 [2] 205/16 205/18
                                             177/18 178/12 178/14 179/14 179/17 179/21     knowledge [7] 105/22 119/2 126/9 130/1
job [4] 123/21 146/23 147/4 170/12
                                             181/22 187/12 190/18 191/13 192/3 193/1       135/2 168/24 168/24
jobs [1] 90/6
                                             193/20 194/2 194/12 196/4 196/5 196/14        known [11] 164/13 164/13 164/14 164/15
JOHN [4] 3/11 89/13 89/19 109/12
                                             199/7 199/9 200/2 200/12 200/17 200/23        164/16 175/17 175/24 175/25 189/13 196/12
Johnnie [2] 82/21 82/22
                                             202/18 203/24 205/13 207/11 207/12 209/3      202/21
Johnny [1] 87/25
                                             210/2 213/7 214/16 215/10 217/20 220/12       knows [3] 40/19 196/1 202/14
Johnson [25] 10/21 13/2 18/4 22/21 26/20
 28/25 31/2 31/10 32/22 32/22 33/8 33/24
                                             220/16 220/25                                 KREWER [6] 3/11 89/13 89/19 99/21
 34/2 34/4 34/11 35/1 35/19 36/6 39/2 39/22 justice [1]
                                                        35/12                              109/13 110/19
 40/1 40/3 49/17 55/13 57/11                K                                              L
Johnson's [5] 17/17 18/8 53/13 57/17 58/1
                                            K-E-L-L-Y [1] 122/13                           L-E-W-I-S [1] 206/18
joke [1] 221/11
                                            K-R-E-W-E-R [1] 89/19                          L-I-M-S [1] 158/1
Jones [1] 224/18
                                            Keema [1] 204/8                                LA [8] 186/23 188/23 188/23 191/21 200/6
                                                                                                                                         241



L            Case 2:18-cr-00249-MMB     Document
                                 letter [7]           536127/2Filed
                                            125/12 125/13      127/412/19/19    Page
                                                                    131/4 location      241 198/10
                                                                                   [3] 53/13 of 255198/11
                                                131/6 138/15                                   lock [1] 214/10
LA... [3] 200/11 203/9 203/10
                                               letting [1] 220/12                              locked [2] 124/10 124/11
lab [4] 159/2 175/4 175/9 175/11
                                               level [1] 39/3                                  log [2] 112/3 112/5
label [4] 127/13 158/20 175/8 188/12
                                               LEWIS [6] 4/1 206/10 206/18 206/23 207/3        logo [1] 148/1
labels [2] 188/15 188/19
                                                207/12                                         long [17] 29/8 77/15 78/15 78/16 90/3 94/5
laboratory [9] 153/18 154/25 158/3 159/5
                                               license [16] 87/16 130/14 130/15 130/16          99/17 112/19 140/10 141/8 153/12 170/10
 164/14 170/6 175/2 175/6 175/7
                                                139/21 147/1 147/6 148/2 148/4 148/7            180/8 196/12 207/12 216/24 225/19
ladies [11] 6/14 38/8 66/8 134/5 141/12
                                                149/25 150/4 150/14 150/17 151/17 151/25       longer [5] 64/8 104/20 104/23 118/4 187/8
 144/20 155/22 178/16 180/21 187/17 215/4
                                               licenses [1] 147/10                             look [24] 56/14 63/7 73/19 79/13 85/13
lady [2] 116/17 156/3
                                               lie [14] 24/19 25/2 25/8 25/21 27/21 28/17       85/14 85/20 97/10 98/18 103/16 110/19
LAMONT [3] 4/4 187/16 188/1
                                                28/19 29/5 29/8 29/25 30/3 30/16 31/14          121/21 133/19 150/1 158/12 159/6 167/18
lane [1] 92/8
                                                200/5                                           171/11 173/19 174/21 178/14 197/16 213/21
lanes [2] 91/24 98/20
                                               lies [1] 30/10                                   217/3
language [1] 218/16
                                               lieu [1] 5/14                                   looked [3] 35/21 85/18 93/6
laptop [1] 122/6
                                               life [25] 11/14 13/3 17/19 17/20 17/20 18/9     looking [23] 21/4 43/23 44/9 45/3 45/10
large [3] 46/5 98/1 105/20
                                                19/18 25/22 29/20 29/21 31/2 35/9 35/24         45/18 47/17 49/8 50/6 51/1 51/16 52/6 52/14
larger [2] 161/24 162/2
                                                36/5 39/12 39/14 39/16 40/17 40/19 52/11        52/23 54/11 55/20 57/24 77/2 113/6 125/11
Largo [1] 153/6
                                                56/17 82/10 171/22 216/3 216/4                  129/24 163/22 175/5
last [22] 11/16 41/25 56/18 75/4 89/18 99/16
                                               light [7] 48/4 163/9 163/9 163/11 163/14        looks [4] 84/11 114/15 127/22 209/16
 106/10 114/24 122/11 122/12 146/6 151/2
                                                163/15 163/20                                  Los [6] 184/14 189/22 190/13 191/17 199/12
 151/3 152/20 160/23 165/17 169/18 187/25
                                               Lik [3] 51/4 51/5 64/2                           201/13
 194/17 206/17 207/20 218/1
                                               like [85] 6/6 6/10 9/11 9/12 13/1 19/12 22/17   lose [1] 209/4
late [1] 220/4
                                                23/1 24/1 26/16 29/7 30/13 32/15 35/8 36/12    lost [2] 50/12 221/18
later [6] 34/9 93/4 93/9 93/9 101/10 131/15
                                                42/21 56/17 56/20 65/2 79/3 82/21 84/11        lot [9] 21/4 92/17 92/19 92/23 92/23 93/7
latest [1] 194/5
                                                90/11 91/3 92/24 92/24 93/1 93/25 95/10         95/9 100/19 217/25
LAUREN [3] 3/22 169/12 169/19
                                                95/17 95/22 97/16 97/22 97/23 100/13 102/7     lots [2] 120/2 120/3
law [7] 1/18 18/15 56/12 136/17 136/22
                                                102/23 104/1 105/11 114/15 117/18 118/21       loud [1] 32/18
 155/23 155/25
                                                121/13 124/15 127/22 141/25 159/20 161/21      louder [2] 106/24 122/21
lawyer [1] 210/24
                                                162/18 162/18 163/16 165/15 179/18 183/10      Lounge [3] 51/18 81/1 81/4
lead [2] 37/22 130/8
                                                183/19 185/7 192/23 193/21 194/18 196/10       love [1] 56/15
leader [1] 208/13
                                                196/11 196/13 196/14 197/3 197/16 199/9        lower [1] 166/14
leads [1] 37/21
                                                199/13 199/20 199/23 200/4 200/8 201/16        luggage [3] 98/24 99/12 102/1
leaf [2] 32/16 32/18
                                                201/24 202/19 202/20 202/21 207/19 209/16      LUIS [1] 2/7
leafs [1] 32/15
                                                217/6 217/20 218/5 218/16 219/4 220/5          luisaortiz [1] 2/9
leak [1] 63/8
                                                221/6                                          lumped [1] 19/2
learned [1] 171/22
                                               likely [2] 144/25 145/2                         lunch [2] 66/25 145/7
lease [15] 112/6 124/16 124/17 125/14 131/5
                                               Lil [2] 82/21 82/22                             luncheon [3] 141/17 144/21 145/14
 132/6 136/6 137/3 138/9 138/25 139/1
                                               limit [1] 218/5                                 lunchtime [2] 224/22 224/23
 139/17 139/24 143/20 143/24
                                               limited [1] 40/11                               luxury [2] 93/22 117/21
leases [1] 128/12
                                               LIMS [6] 157/20 158/1 158/17 167/23             Lynn [1] 127/22
leasing [2] 124/6 136/18
                                                174/13 175/5                                   lyric [1] 85/24
least [5] 31/3 54/12 54/13 75/9 216/13
                                               line [8] 61/1 83/6 83/8 85/22 86/3 133/10       lyrics [9] 55/21 62/17 62/18 72/12 72/15
leave [4] 138/16 145/19 212/6 224/21
                                                164/21 164/22                                   72/18 82/6 87/8 88/20
leaves [7] 66/12 118/4 118/19 145/9 145/23
                                               lined [1] 67/1                                  lyrics to [1] 55/21
 215/13 219/14
                                               lines [1] 19/15
leaving [4] 93/7 93/14 98/23 99/14                                                             M
                                               link [7] 47/22 72/17 78/11 78/19 79/14 79/16
ledger [8] 131/25 132/3 133/21 134/13
                                                86/14                                          M-C-G-A-N-N [1] 106/11
 134/16 134/25 135/1 135/3
                                               linked [2] 38/3 78/11                           M-E-L-L-I-A-N-O [3] 83/6 84/6 84/20
Leff [1] 224/5
                                               liquid [3] 161/16 161/19 162/4                  ma'am [2] 135/16 136/21
left [19] 44/11 45/5 48/12 49/10 50/8 51/2
                                               listed [1] 78/8                                 made [17] 5/13 14/12 22/3 31/5 56/20 71/11
 52/7 52/25 74/7 76/24 77/7 93/17 96/1 99/12
                                               listen [5] 32/12 100/11 184/22 185/1 185/21     82/6 92/13 93/10 122/5 125/24 126/9 126/12
 113/18 113/20 127/1 128/7 132/14
                                               listening [3] 183/6 183/7 184/25                164/4 177/17 178/1 181/14
left-hand [4] 74/7 77/7 127/1 132/14
                                               literally [1] 72/15                             Mafia [1] 53/8
length [1] 154/4
                                               little [26] 20/15 65/14 76/15 78/17 87/3        main [6] 97/3 97/14 97/15 98/17 99/6 159/5
lengthily [1] 22/10
                                                98/17 98/21 104/4 120/17 125/8 127/7           mainly [2] 64/4 188/23
lengthy [4] 216/12 217/13 217/15 217/17
                                                127/15 127/24 129/4 129/25 146/14 146/19       maintain [2] 124/7 130/14
less [1] 139/13
                                                160/9 161/9 162/18 163/8 173/17 200/12         maintaining [1] 125/23
let [29] 11/17 13/3 19/17 19/18 26/1 26/25
                                                207/12 208/24 210/5                            major [1] 192/20
 29/12 34/22 35/6 83/10 92/11 92/13 96/2
                                               live [1] 71/11                                  majority [2] 97/2 97/4
 98/14 117/9 117/14 118/12 118/13 125/21
                                               lived [2] 108/10 111/5                          make [18] 19/14 26/19 66/21 97/10 102/11
 130/10 138/5 144/23 145/5 150/1 155/22
                                               lives [4] 109/4 116/22 129/15 209/12            126/4 126/6 135/23 138/1 159/14 191/16
 183/10 212/18 213/3 219/10
                                               living [4] 80/3 89/24 106/21 139/3              200/17 202/20 219/11 220/16 221/10 223/7
let's [31] 5/6 25/14 30/15 37/3 60/1 65/14
                                               LLC [5] 2/4 2/11 129/11 193/14 193/15           223/9
 73/19 113/23 114/19 115/7 115/19 127/12
                                               Lo [2] 49/12 50/10                              maker [1] 73/15
 128/13 129/5 129/18 130/10 130/24 131/21
                                               loaded [1] 122/6                                makes [2] 137/11 218/25
 131/21 132/22 158/22 180/3 180/7 180/11
                                               lobby [6] 109/16 110/23 119/18 120/12           making [2] 79/8 108/4
 182/11 185/18 186/25 198/13 204/21 213/21
                                                120/15 120/18                                  male [1] 93/4
 220/18
                                               located [3] 53/18 119/23 201/12                 Malibu [4] 213/8 213/10 214/4 214/18
                                                                                                                                     242



M                       Case 2:18-cr-00249-MMB
                                      McCall [1] 149/20Document 536 Filed 12/19/19
                                                                        might [12] 25/24Page   242 of
                                                                                        78/22 127/13    255
                                                                                                     141/2 154/22
                                              McGANN [6] 3/13 3/15 106/6 106/11             159/16 161/19 165/17 179/10 191/20 191/23
Malik [3] 48/2 51/4 64/2
                                              106/19 114/9                                  200/4
man [14] 19/10 26/16 32/12 32/14 34/22
                                              me [98] 5/24 10/16 12/19 14/8 15/25 17/5      million [2] 74/15 75/9
36/2 40/19 41/5 78/23 100/11 195/5 200/5
                                              20/20 20/22 26/1 26/25 29/22 30/14 30/23      mind [8] 23/11 23/13 35/11 66/10 144/22
200/5 200/19
                                              32/10 34/3 34/17 34/19 34/21 34/22 34/22      207/9 207/9 207/10
man's [3] 35/24 36/8 197/18
                                              34/24 35/2 35/20 45/22 51/1 52/6 56/11        Minding [1] 45/22
manage [3] 107/11 123/11 123/14
                                              56/14 56/15 57/24 58/6 63/15 64/2 75/7        mine [1] 56/3
management [10] 123/2 123/10 123/22
                                              80/25 83/10 87/20 92/8 92/11 92/12 95/23      miniaturized [1] 75/10
126/1 126/4 128/1 128/5 130/13 131/11
                                              95/24 95/24 97/25 99/2 100/17 102/10 105/3    minimum [1] 21/20
193/25
                                              121/21 123/13 125/21 127/21 130/10 137/6      minor [5] 210/10 211/22 211/24 212/5 212/6
manager [11] 123/23 123/24 124/4 128/3
                                              138/5 143/6 144/1 144/23 147/21 150/1         minus [14] 160/10 164/19 165/6 165/8 165/9
189/20 198/15 198/16 202/8 202/9 202/18
                                              150/18 155/22 158/19 159/9 160/25 161/12      165/12 165/13 166/8 166/12 166/18 166/19
202/19
                                              167/23 170/8 174/21 178/10 179/21 183/10      168/13 168/15 168/20
managers [2] 189/21 198/17
                                              191/4 192/12 192/16 192/18 192/25 193/13      minute [4] 67/3 80/4 113/24 133/14
managing [3] 198/21 199/1 199/3
                                              194/25 195/15 195/22 197/3 197/18 199/10      minutes [22] 66/10 92/7 93/8 98/23 99/18
mandatory [3] 11/13 13/3 21/20
                                              199/21 200/1 201/3 201/16 203/6 211/14        99/19 110/17 110/23 111/18 113/13 114/24
manner [3] 162/1 162/24 168/3
                                              215/25 216/3 216/4 217/6 219/10 220/12        141/9 178/11 179/13 179/17 180/2 187/13
manners [1] 91/7
                                              224/15 225/2                                  210/3 215/14 218/6 224/14 224/21
Mansion [30] 24/23 24/24 25/7 25/8 25/15
                                              mean [15] 23/17 32/11 37/10 39/15 64/5        Miranda [5] 37/12 38/9 38/15 210/19
25/23 25/24 25/25 26/2 26/12 26/22 32/2
                                              68/9 88/14 131/14 132/17 165/9 174/10         210/20
42/8 42/11 43/9 44/17 45/7 45/20 46/4 47/2
                                              191/16 192/21 211/11 221/24                   Mirandized [4] 37/8 37/10 37/17 38/5
47/19 52/18 52/25 69/17 76/3 76/5 76/21
                                              meaning [2] 31/25 71/18                       mischaracterization [1] 197/21
81/11 89/1 221/6
                                              means [4] 13/13 38/15 72/3 88/12              mislabeled [1] 171/7
many [19] 6/25 61/11 71/5 74/13 82/15
                                              meant [1] 151/1                               missing [3] 60/22 60/25 117/24
87/20 93/8 120/4 121/10 147/6 172/21 190/4
                                              media [8] 42/1 47/3 58/10 63/4 63/14 70/20    mistook [1] 195/20
190/5 193/16 194/16 196/8 208/16 208/19
                                              84/10 181/10                                  misunderstanding [1] 71/9
221/6
                                              MEEHAN [5] 1/18 1/18 3/7 135/8 221/12         mix [1] 56/13
map [1] 163/17
                                              meet [3] 34/9 109/15 222/24                   mixture [1] 176/20
March [13] 8/13 119/3 123/1 123/4 123/13
                                              meeting [5] 15/12 15/13 109/12 109/18         mode [2] 214/11 214/15
127/3 127/22 138/10 138/12 138/13 140/8
                                              179/9                                         molecule [5] 162/14 162/15 162/17 162/25
143/24 143/25
                                              Melliano [19] 62/12 81/23 82/10 83/17         163/1
March 21 [1] 8/13
                                              83/18 83/19 84/4 84/25 85/2 85/14 85/18       molecules [4] 161/19 162/1 162/2 162/12
March 22 [2] 127/3 138/12
                                              85/21 85/23 86/4 86/6 86/14 192/3 192/5       moment [5] 74/22 125/4 179/8 197/25
March 27 [1] 138/10
                                              192/23                                        225/14
March of [2] 143/24 143/25
                                              Melliano's [1] 84/5                           moments [1] 69/16
marijuana [5] 9/16 9/20 32/15 32/16 32/18
                                              member [2] 35/21 207/24                       Monday [3] 145/2 215/7 216/25
Marion [1] 149/20
                                              members [12] 5/15 5/19 43/4 44/8 45/17        money [8] 133/4 133/8 133/9 134/12 134/21
marked [20] 54/2 63/10 96/8 110/5 112/11
                                              47/4 47/18 50/5 51/16 54/11 65/15 82/19       135/3 192/20 201/15
125/3 142/16 147/14 148/22 154/9 156/11
                                              mental [1] 65/24                              monitor [1] 47/3
158/9 167/1 167/17 173/12 174/20 181/22
                                              mention [2] 80/16 86/19                       monitored [2] 63/5 184/19
181/25 186/1 213/18
                                              mentioned [15] 53/19 79/22 85/24 86/6         monitoring [3] 181/11 181/12 181/14
Market [1] 1/24
                                              111/16 113/12 138/22 163/3 163/24 164/4       monster [1] 44/14
Marshal [1] 179/21
                                              176/7 199/4 209/8 211/6 212/23                month [2] 11/16 21/3
marshals [2] 5/23 177/19
                                              mentions [1] 75/17                            months [9] 7/20 9/19 27/16 39/16 154/5
martial [1] 56/12
                                              mess [1] 187/5                                193/20 194/5 207/18 207/19
Maryland [1] 153/6
                                              message [19] 54/4 54/13 54/14 54/15 54/23     Moore [3] 10/1 10/2 35/13
mass [5] 36/13 160/22 162/14 162/24 175/24
                                              57/25 58/2 58/5 58/7 64/11 64/21 65/7 65/10   more [31] 10/25 23/9 26/25 28/14 36/19
Master's [1] 170/21
                                              141/25 142/20 143/3 143/5 218/19 218/21       39/18 40/4 42/5 64/11 97/10 102/23 120/22
match [2] 18/1 167/23
                                              messages [6] 55/4 64/24 142/11 218/9          127/24 129/4 129/18 130/24 132/16 151/22
matched [2] 158/4 158/6
                                              218/13 218/17                                 163/16 164/11 165/20 166/12 167/7 183/10
matches [4] 17/1 133/21 135/1 158/18
                                              met [7] 22/6 22/6 22/14 23/2 24/10 196/6      187/9 200/12 205/24 206/9 218/9 219/24
material [2] 157/14 161/12
                                              196/8                                         220/21
materialized [1] 38/19
                                              metal [1] 81/20                               morning [28] 6/14 41/23 41/24 64/13 66/9
math [1] 127/14
                                              meth [21] 27/11 27/12 27/17 27/20 27/23       69/10 69/11 89/24 100/6 100/7 106/19 116/8
mathematical [1] 166/5
                                              27/24 28/3 28/4 28/5 28/8 28/12 28/14 28/18   116/8 116/9 119/15 119/16 122/19 122/20
matter [6] 6/25 7/10 7/10 28/12 94/23 226/5
                                              31/19 31/25 31/25 32/19 32/19 34/10 68/15     145/18 208/14 215/12 219/13 220/5 221/15
Mawr [1] 170/21
                                              155/9                                         223/9 223/10 224/11 225/7
maximum [2] 11/21 39/10
                                              methamphetamine [20] 33/3 60/10 155/4         Moss [3] 51/4 51/5 64/3
may [25] 38/9 48/8 60/7 61/12 68/12 68/16
                                              155/11 158/25 164/3 164/15 165/3 166/1        most [3] 85/5 113/17 208/22
72/3 74/11 74/16 127/22 128/11 132/10
                                              166/10 168/11 168/17 168/25 172/13 172/16     motions [1] 219/14
141/4 143/13 145/4 172/9 173/19 187/3
                                              172/19 176/6 176/19 176/21 177/2              motor [5] 146/18 146/24 147/7 148/19 149/4
210/5 223/3 223/11 223/11 223/16 223/20
                                              MICHAEL [1] 1/9                               mouth [1] 24/17
223/22
                                              microphone [9] 90/1 106/13 106/23 122/22      move [31] 7/10 42/21 44/4 45/13 46/22
May 17 [2] 60/7 61/12
                                              122/22 146/14 146/19 169/21 188/3             47/13 49/4 50/1 50/21 51/12 54/7 55/15 65/2
May 21 [3] 68/16 74/11 74/16
                                              mid [3] 64/13 66/9 170/6                      66/21 71/24 74/2 106/23 115/21 125/14
May 31 [1] 132/10
                                              Mid-Atlantic [1] 170/6                        125/20 126/17 131/21 132/9 134/1 142/22
maybe [10] 99/18 114/16 120/5 190/6
                                              mid-morning [2] 64/13 66/9                    146/19 149/9 151/9 157/1 171/24 174/1
196/13 196/13 197/16 199/11 201/6 208/18
                                              middle [4] 48/1 64/5 78/23 132/25             moved [4] 44/24 94/7 137/1 140/7
                                                                                                                                     243



M            Case 2:18-cr-00249-MMB   Document
                                 Mr. West [27] 22/14536    Filed
                                                    22/20 23/1 24/912/19/19    Page
                                                                    39/21 narcotics [5] 243  of 255
                                                                                        46/5 90/12 91/4 157/10 157/11
                                               58/10 58/22 72/18 73/15 77/23 79/8 97/18    Naturally [2] 194/9 194/10
moving [4] 7/23 93/13 93/19 217/6
                                               97/20 97/20 99/7 99/9 189/6 191/8 196/6     near [3] 56/10 60/4 126/12
Mr [33] 3/4 3/4 3/5 3/6 3/7 3/7 3/8 3/8 3/9
                                               209/18 209/21 210/10 210/15 210/19 211/20   necessarily [2] 208/23 209/6
3/9 3/10 3/10 3/12 3/12 3/14 3/14 3/15 3/16
                                               212/4 212/10                                necessary [2] 178/19 217/2
3/17 3/17 3/19 3/20 3/21 3/22 3/23 3/24 3/25
                                               Mr. West's [4] 72/6 72/13 198/2 198/11      neck [1] 79/4
4/1 4/4 4/5 4/5 4/6 138/22
                                               Mr. Witherell [7] 24/22 25/16 59/4 68/6     need [14] 6/6 61/5 82/1 109/4 109/4 167/6
Mr. [155] 5/4 6/2 6/4 6/16 6/17 6/25 7/15
                                               69/16 179/7 179/22                          177/12 177/24 216/9 218/18 219/25 221/15
22/14 22/20 23/1 24/9 24/22 25/7 25/16
                                               Ms. [24] 122/19 123/1 125/6 126/18 127/17   221/23 224/13
26/11 28/1 34/13 37/2 37/3 39/20 39/21
                                               132/25 135/7 140/23 146/12 146/16 147/19    needed [1] 212/19
40/16 41/23 43/14 47/1 57/7 57/8 57/12
                                               153/2 153/4 154/13 155/19 156/17 157/6      needs [2] 220/3 220/3
58/10 58/22 59/4 62/17 64/11 65/13 66/19
                                               164/24 167/9 170/3 170/5 171/11 174/6       nefarious [2] 77/1 139/4
67/14 68/6 68/11 69/4 69/11 69/16 72/6
                                               174/23                                      neighborhood [1] 196/21
72/13 72/18 73/3 73/9 73/12 73/15 75/25
                                               Ms. Derks [8] 153/2 153/4 154/13 155/19     neither [1] 34/5
76/12 76/21 77/23 79/8 80/12 80/20 86/22
                                               156/17 157/6 164/24 167/9                   net [7] 157/12 157/14 160/9 165/25 166/3
88/20 92/7 94/15 97/13 97/18 97/20 97/20
                                               Ms. Dillon [5] 170/3 170/5 171/11 174/6     168/12 175/18
98/18 98/23 99/1 99/5 99/7 99/7 99/9 99/11
                                               174/23                                      never [31] 9/11 9/12 25/4 25/21 25/23 26/14
99/25 100/22 101/10 101/12 101/14 101/16
                                               Ms. Kelly [8] 122/19 123/1 125/6 126/18     27/12 27/20 27/23 28/1 28/2 28/5 28/17 32/4
101/21 102/14 102/16 102/24 103/5 103/6
                                               127/17 132/25 135/7 140/23                  32/18 38/19 56/14 70/17 77/22 84/11 88/2
103/8 103/20 105/4 105/6 105/14 105/20
                                               Ms. Vaughn [3] 146/12 146/16 147/19         104/7 121/18 173/15 195/15 196/15 198/3
106/19 111/24 114/9 116/22 117/4 135/8
                                               much [20] 64/8 81/14 122/21 140/22 144/24   198/5 198/7 198/12 200/19
135/10 137/17 138/6 138/21 141/3 141/14
                                               152/11 154/25 166/9 168/17 169/7 176/10     new [13] 7/10 72/7 75/14 80/2 145/22
143/7 143/9 144/4 152/6 152/8 179/7 179/10
                                               176/19 177/8 187/8 202/22 203/15 207/17     153/24 188/23 191/17 193/19 193/19 193/20
179/22 180/2 182/12 182/21 187/19 188/8
                                               217/19 218/11 220/2                         203/9 216/3
188/11 189/6 189/22 191/8 192/23 195/9
                                               MULLIGAN [1] 1/13                           next [46] 7/23 8/18 9/14 12/9 16/23 30/7
195/10 195/13 195/16 195/24 196/6 198/2
                                               multiple [7] 10/17 91/7 92/21 107/11 123/11 41/13 49/11 49/12 49/13 53/2 76/5 76/11
198/11 198/13 198/19 199/4 199/10 199/15
                                               139/7 182/19                                76/20 77/6 77/11 80/15 80/17 80/22 80/25
201/4 201/22 202/14 202/17 203/4 203/18
                                               multiplying [1] 166/3                       80/25 81/22 89/12 93/11 93/12 94/23 98/12
209/14 209/18 209/21 210/10 210/15 210/19
                                               murder [33] 10/5 11/9 11/13 11/18 11/19     104/16 104/19 104/23 106/5 120/12 121/19
211/20 212/4 212/10 215/19 215/23 216/12
                                               11/21 12/3 12/7 12/17 13/2 13/4 14/20 17/2  122/2 128/13 129/5 141/1 145/3 146/1
217/6 217/16 220/12 221/12 225/1
                                               17/18 17/25 18/4 18/8 18/15 19/12 23/4 23/7 152/14 169/11 177/11 198/7 202/15 203/18
Mr. Abdul [5] 62/17 73/9 97/13 182/21
                                               23/12 23/15 23/15 24/4 31/1 31/6 34/2 38/25 217/22
209/14
                                               39/8 40/2 55/13 56/12                       nice [7] 137/16 145/7 209/16 215/6 215/12
Mr. Becker [3] 41/23 64/11 67/14
                                               murdered [5] 10/21 26/20 29/1 29/22 49/17   225/20 225/23
Mr. Blanding [13] 76/12 76/21 143/9
                                               murderer [1] 36/13                          nickname [1] 57/3
189/22 198/13 198/19 199/4 199/10 199/15
                                               murdering [3] 39/2 39/21 40/1               nigga [2] 56/11 56/19
201/4 201/22 202/14 202/17
                                               murders [1] 91/3                            night [5] 98/10 99/8 104/16 104/19 105/7
Mr. Boyer [1] 143/7
                                               music [12] 59/19 75/14 75/16 85/5 85/6      nine [1] 180/9
Mr. Brooks-Blanding [2] 65/13 215/23
                                               188/12 188/21 191/16 191/19 191/24 192/2    Nissa [1] 194/15
Mr. Brown [3] 188/8 188/11 203/4
                                               223/4                                       no [167] 5/12 5/21 8/25 9/2 9/13 16/21 20/24
Mr. Daryl [1] 182/12
                                               musical [1] 87/20                           20/25 22/8 22/25 25/3 25/5 26/19 28/19
Mr. Gadson [4] 25/7 26/11 47/1 217/16
                                               must [3] 34/3 136/12 178/22                 29/21 30/2 30/3 30/4 31/15 31/17 31/24 32/7
Mr. Goldman [6] 5/4 6/16 7/15 37/3 86/22
                                               my [88] 5/14 6/6 12/20 19/25 20/8 22/6 22/6 32/9 32/18 33/1 34/20 35/7 36/1 36/3 36/10
88/20
                                               25/16 25/21 26/1 26/6 26/10 27/8 27/23      36/18 36/18 38/23 39/15 46/14 54/17 56/12
Mr. Goldman's [1] 39/20
                                               29/17 29/20 29/21 30/14 34/20 34/21 34/23   56/21 59/18 66/4 67/13 68/2 68/23 70/18
Mr. Hans [1] 216/12
                                               35/4 35/14 36/7 38/2 41/25 43/11 45/22      71/23 72/8 72/11 73/2 76/9 76/10 77/4 78/14
Mr. Hickson [12] 75/25 80/20 102/14
                                               47/22 51/5 53/5 56/1 56/5 56/6 56/14 56/20  78/20 80/3 80/20 83/16 83/24 84/2 84/5
102/16 103/6 105/4 116/22 117/4 138/21
                                               60/20 60/21 62/3 72/17 78/1 78/7 82/10      85/16 85/20 86/19 86/21 89/8 94/4 94/18
195/10 195/16 195/24
                                               91/25 93/18 93/18 97/10 98/9 99/3 99/18     97/8 98/11 99/9 99/20 99/23 99/24 102/9
Mr. Hickson's [2] 111/24 195/13
                                               102/9 105/22 109/4 110/22 112/1 124/10      102/14 102/15 102/18 103/2 103/5 103/12
Mr. Hoover [21] 68/11 92/7 94/15 98/23
                                               127/14 136/21 141/19 144/11 144/14 152/21   104/18 104/20 104/20 104/23 105/2 105/9
99/1 99/5 99/7 99/11 100/22 101/12 101/14
                                               154/14 154/24 155/1 157/7 158/20 159/12     105/19 105/22 105/22 105/23 105/24 106/1
101/16 101/21 102/24 103/5 103/8 103/20
                                               159/22 166/23 168/23 170/20 170/21 171/16   108/1 109/6 112/1 114/16 115/3 115/3
105/6 105/14 105/20 138/6
                                               171/19 175/11 179/9 179/9 187/4 188/12      115/20 116/1 118/4 119/4 119/5 119/6
Mr. Hoover's [2] 98/18 101/10
                                               194/7 195/20 201/21 213/4 216/20 220/8      120/14 121/17 121/21 121/22 121/24 132/19
Mr. Hughes [10] 66/19 69/4 69/11 135/10
                                               221/2 221/4                                 135/6 135/9 136/23 137/15 138/7 139/16
141/14 144/4 152/6 179/10 180/2 187/19
                                               myself [3] 38/2 95/1 159/18                 140/6 140/9 140/12 140/18 140/19 140/21
Mr. Hughes' [1] 215/19
                                                                                           143/10 143/12 144/1 144/3 144/15 144/17
Mr. Hughes's [1] 141/3                         N                                           144/19 151/17 151/21 152/3 152/5 152/7
Mr. McGann [2] 106/19 114/9
                                               name [57] 5/25 6/17 9/24 13/5 13/24 28/11 152/9 152/10 159/15 159/15 169/2 169/6
Mr. Meehan [2] 135/8 221/12
                                               28/12 28/25 29/5 41/16 57/1 62/12 67/9 72/7 177/4 177/6 177/23 190/15 191/5 193/5
Mr. Melliano [1] 192/23
                                               72/16 79/22 80/5 89/17 89/18 106/9 106/10 194/13 195/6 195/12 195/12 195/19 195/22
Mr. Ortiz [7] 73/3 73/12 99/25 137/17 152/8
                                               107/16 111/6 112/6 117/7 118/13 122/10      197/2 199/7 201/23 203/12 203/14 206/2
195/9 225/1
                                               122/11 122/12 127/25 128/1 128/17 128/23 206/3 206/4 206/5 211/14 214/23 215/1
Mr. Poerilla [1] 80/12
                                               142/2 142/13 143/6 143/8 146/5 146/6        215/24 217/21 222/13 224/17
Mr. Stengel [3] 203/18 217/6 220/12
                                               149/19 152/19 152/20 152/21 158/20 169/17 No. [2] 125/16 133/11
Mr. Stewart [11] 6/2 6/17 6/25 28/1 34/13
                                               169/18 180/25 185/14 186/9 187/24 187/25 No. 219 [1] 125/16
37/2 40/16 43/14 57/7 57/8 57/12
                                               197/5 203/20 204/8 206/16 206/17 212/21     No. 23844841885 [1] 133/11
Mr. Stewart's [1] 6/4
                                               named [4] 194/15 195/25 199/2 199/3         Nobody [2] 88/2 198/5
                                                                                                                                      244



N                       Case 2:18-cr-00249-MMB        Document 536 Filed
                                      221/14 221/23 222/8                 12/19/19
                                                                       often            Page171/1
                                                                             [3] 19/10 154/23 244 of 255
                                              now's [1] 28/24                               OG [1] 185/16
Noir [6] 84/21 84/22 84/25 85/2 85/14 85/18
                                              number [45] 16/17 26/12 74/10 75/5 111/25     Oh [7] 16/2 91/6 115/20 133/24 194/19
None [4] 38/7 53/5 68/25 144/24
                                              112/4 112/7 112/8 113/19 117/7 118/13          195/18 205/13
nonrenewal [1] 131/6
                                              124/22 127/8 127/10 128/24 128/25 133/7       okay [81] 6/2 8/6 8/18 10/4 14/6 15/11 15/18
Nope [1] 65/23
                                              133/9 134/13 134/19 134/21 134/24 149/25       16/3 16/10 22/5 24/15 25/17 28/5 28/15
normal [3] 130/13 139/20 215/11
                                              150/4 150/8 150/14 150/18 157/20 157/20        28/20 35/18 36/16 40/16 54/18 55/25 57/22
normally [2] 141/15 208/19
                                              157/23 157/23 158/1 158/1 158/2 158/3          59/6 59/14 61/17 62/7 62/25 66/25 67/8 68/6
North [13] 1/19 146/18 146/21 146/23
                                              158/17 164/18 165/11 165/22 166/4 174/13       68/9 73/2 75/12 75/23 76/11 76/20 78/13
147/10 148/1 148/18 149/4 150/13 190/3
                                              175/5 175/6 175/8 218/19                       78/21 78/21 80/4 81/3 81/11 81/18 81/22
196/24 197/3 201/13
                                              numbers [8] 113/7 133/6 133/6 133/7 133/8      83/2 87/5 98/12 99/22 102/19 108/23 108/25
northbound [1] 93/8
                                              157/19 157/22 167/23                           113/18 115/2 115/7 123/13 126/25 128/17
northwest [2] 91/22 91/22
                                              numerous [2] 47/18 82/24                       129/5 143/9 146/1 149/18 152/22 159/4
not [187] 5/20 8/9 10/14 11/5 12/2 12/4
                                                                                             169/4 173/5 174/10 178/21 180/21 183/18
12/24 12/25 13/6 14/7 14/9 14/10 15/5 15/5    O                                              190/2 194/5 196/6 197/24 199/3 203/15
15/10 17/4 18/14 18/15 19/10 20/22 21/7
                                              oath [6] 6/19 41/17 67/11 142/4 181/3          206/13 208/15 213/23 219/14 221/9 225/10
23/6 23/13 24/19 24/20 25/21 26/2 26/8
                                               203/22                                        225/22
26/11 26/23 27/21 30/18 30/21 31/2 31/14
                                              OBH [20] 35/22 47/4 47/18 53/8 57/3 58/22     old [2] 19/22 41/7
31/24 32/12 33/12 33/16 35/7 35/7 36/7 37/7
                                               73/10 73/16 75/15 75/17 76/9 77/4 77/20      older [1] 87/3
38/1 53/20 59/2 60/23 63/24 69/21 71/4
                                               77/23 82/18 82/25 84/4 91/12 91/17 208/10    once [7] 25/22 77/6 87/25 92/11 94/25 158/2
71/17 71/21 71/23 72/12 72/14 73/1 73/10
                                              OBHGG [8] 43/13 44/15 48/5 51/5 53/7           159/13
74/18 75/3 75/3 76/1 77/13 79/16 80/10
                                               76/6 80/16 80/22                             one [110] 5/12 5/21 7/2 7/4 7/5 7/10 7/23
80/14 81/11 82/4 83/9 83/19 83/25 84/2 85/6
                                              object [2] 89/3 197/8                          8/13 8/15 8/18 10/12 11/8 16/7 18/3 26/12
85/9 85/17 85/20 86/20 87/23 92/20 92/22
                                              objecting [1] 6/7                              32/17 33/5 33/18 35/10 39/18 39/25 40/16
93/17 94/4 94/23 97/24 98/11 99/12 102/9
                                              objection [25] 5/13 7/13 9/5 13/14 14/11       40/16 44/2 45/22 48/11 50/7 54/6 56/3 57/17
102/15 102/16 103/2 103/11 105/5 105/16
                                               18/12 25/10 36/15 38/20 40/5 115/11 131/16    59/12 60/8 61/2 62/8 64/10 72/12 72/19
105/18 105/22 112/1 116/13 116/15 117/11
                                               131/17 131/18 131/19 197/20 197/22 197/24     73/12 75/7 76/7 76/11 77/11 78/7 80/15
117/18 118/21 123/6 127/21 127/21 129/23
                                               198/4 200/13 200/20 202/11 211/25 212/2       80/22 80/25 81/3 83/6 83/7 83/7 83/11 84/3
130/9 130/15 131/5 131/9 131/11 134/6
                                               218/4                                         84/11 85/5 85/22 88/24 93/1 93/17 93/25
136/2 136/6 136/7 136/14 136/16 137/3
                                              objections [1] 220/9                           95/25 96/1 96/4 101/19 103/5 105/6 107/13
137/7 137/9 137/9 137/10 137/12 137/24
                                              obligations [1] 5/14                           113/21 119/18 119/18 122/4 125/4 139/12
138/7 139/23 139/25 140/6 140/9 140/12
                                              observations [3] 26/10 102/12 102/23           143/8 144/23 145/12 148/12 151/22 158/5
141/9 141/10 141/19 141/20 141/21 145/2
                                              observe [2] 92/19 210/14                       160/18 164/11 168/2 177/25 178/12 178/22
145/4 145/20 148/1 148/10 148/13 151/25
                                              observed [4] 95/8 97/17 99/1 155/24            183/10 183/25 184/13 185/5 189/20 190/8
159/18 161/5 165/9 168/23 171/8 177/21
                                              observing [1] 98/18                            191/23 193/19 193/19 193/20 194/5 198/17
179/8 183/6 184/25 191/13 192/15 192/25
                                              obtain [2] 157/14 159/11                       202/3 202/3 202/24 205/14 206/9 210/24
195/10 195/17 195/18 195/22 196/13 197/22
                                              obtained [1] 160/9                             214/4 214/17 217/15 217/19 218/10 219/25
198/10 200/4 201/16 201/18 201/22 202/1
                                              obtaining [2] 157/12 165/14                    224/1 225/8
202/6 202/6 202/20 206/11 206/12 207/3
                                              obviously [4] 59/17 100/17 216/7 225/20       ones [2] 21/18 93/17
208/23 209/6 212/9 215/7 215/8 216/3
                                              occasion [6] 147/9 154/19 155/3 155/14        online [9] 128/11 128/12 130/3 135/20
219/15 219/25 220/5 221/9 221/21 222/3
                                               172/5 172/24                                  135/24 136/12 137/6 137/12 139/21
222/25 223/6 224/6 225/15 225/17
                                              occasionally [1] 141/12                       only [32] 12/1 18/11 28/3 30/20 34/9 40/19
note [3] 55/11 76/6 77/6
                                              occasions [1] 182/19                           56/6 56/15 63/4 65/20 80/16 99/9 100/16
noted [2] 69/16 79/14
                                              occurred [2] 45/25 181/16                      100/22 100/25 101/6 102/9 119/24 121/15
notes [1] 55/2
                                              October [16] 10/20 14/18 14/21 21/24 27/16     139/12 158/5 185/18 194/18 194/19 194/24
nothing [15] 35/17 36/9 36/10 36/20 41/9
                                               33/5 49/9 49/16 49/18 50/13 54/14 55/12       198/22 200/17 201/3 210/3 217/11 222/5
65/23 89/6 103/1 104/3 105/13 195/21
                                               58/8 124/3 208/6 208/12                       222/12
195/22 195/22 195/23 216/5
                                              October 13 [1] 58/8                           open [5] 56/17 66/10 144/21 159/19 175/18
notice [3] 80/15 81/6 117/23
                                              October 14 [3] 10/20 49/18 54/14              opened [3] 97/21 159/16 214/18
November [22] 1/7 90/8 91/14 91/20 91/21
                                              October 15 [2] 49/9 49/16                     opening [2] 159/25 160/1
100/17 100/24 101/14 101/17 103/1 107/6
                                              October 17 [1] 50/13                          opens [1] 5/1
107/13 107/19 109/11 112/2 138/25 139/5
                                              October 18 [3] 55/12 208/6 208/12             operation [2] 90/11 208/7
139/10 139/15 181/17 184/9 184/12
                                              October 19 [2] 14/21 27/16                    opinion [2] 156/2 176/2
November 15 [2] 184/9 184/12
                                              October 2 [1] 33/5                            opinions [3] 156/3 156/5 172/10
November 20 [3] 91/14 91/20 91/21
                                              off [8] 7/8 98/9 99/18 112/1 113/9 162/10     opp [1] 56/14
November 2017 [2] 107/13 112/2
                                               214/10 214/14                                opportunity [15] 20/16 63/7 69/25 70/8 72/2
November 21 [1] 109/11
                                              offense [6] 7/17 7/24 9/1 9/3 9/18 9/20        108/7 148/6 182/5 182/11 182/17 182/20
November of [1] 101/17
                                              offenses [2] 9/23 9/24                         184/22 186/16 204/4 204/17
now [73] 12/23 14/16 17/12 18/11 19/22
                                              offer [5] 52/1 63/16 155/19 173/4 219/12      order [14] 34/23 53/14 66/20 133/4 133/8
21/3 21/6 21/16 21/23 22/13 23/3 23/25
                                              offered [2] 34/15 224/16                       133/9 134/12 134/22 135/3 145/16 161/12
26/10 26/22 26/25 27/15 30/15 30/24 34/1
                                              office [7] 1/14 1/18 37/8 78/17 124/10         210/7 223/13 224/9
47/22 53/21 56/9 56/12 59/9 59/21 62/20
                                               165/20 207/19                                ordering [2] 40/2 40/4
66/6 69/19 70/19 72/2 72/17 73/21 77/11
                                              officer [23] 3/11 7/12 15/15 19/21 19/24      orders [3] 124/17 223/17 223/18
77/20 80/15 80/15 83/15 88/1 93/5 94/15
                                               27/11 41/6 41/7 89/13 89/25 90/2 90/3 90/7   organized [1] 124/13
100/9 110/10 113/10 113/18 114/22 115/1
                                               90/15 90/18 91/8 94/8 95/2 99/20 106/2       original [10] 42/2 91/9 93/12 96/20 99/10
115/6 128/14 130/24 132/22 133/1 141/2
                                               109/12 110/18 224/2                           162/16 162/23 163/1 208/8 208/10
148/3 154/18 165/25 167/8 167/17 172/4
                                              officers [8] 15/19 16/25 29/10 34/15 38/12    originally [1] 94/4
177/25 178/2 180/23 193/2 193/3 198/21
                                               92/21 98/14 153/21                           ORTIZ [14] 2/7 3/8 3/10 3/12 3/14 3/17 4/5
200/1 207/14 209/8 209/21 211/20 212/23
                                              official [3] 1/23 75/16 148/18                 73/3 73/12 99/25 137/17 152/8 195/9 225/1
                                                                                                                                       245



O            Case 2:18-cr-00249-MMB   Document
                                 paperwork [4] 158/4536
                                                     158/18Filed
                                                           167/24 12/19/19
                                                                  175/16 20/13Page    24584/24
                                                                               29/10 46/3 of 255
                                                                                               84/25 85/3 85/14
                                               Pardon [3] 12/19 14/8 147/21                   85/19 89/25 90/2 90/3 91/2 91/15 92/18 94/3
other [46] 11/1 11/4 13/12 13/13 18/5 19/9
                                               pare [1] 218/11                                94/7 94/8 94/14 95/2 98/21 189/10 189/21
 28/22 34/25 35/16 41/8 55/2 58/9 66/25
                                               pared [2] 183/3 218/9                          197/2 197/19 198/18 202/19 202/20 207/22
 82/18 83/18 85/22 85/24 86/19 86/19 90/6
                                               park [1] 95/9                                  224/1 224/2
 90/6 92/21 92/21 98/13 100/10 102/17 105/6
                                               parked [8] 92/6 93/23 93/23 94/15 97/19        Philly [4] 20/17 20/19 196/24 197/3
 105/9 105/13 105/19 120/14 144/23 177/24
                                               98/19 98/22 99/10                              phone [59] 54/23 54/25 55/11 57/10 62/17
 178/2 190/19 196/8 196/10 197/16 202/19
                                               Parker [1] 64/2                                64/22 65/9 92/13 93/7 111/25 112/8 114/16
 202/21 209/6 214/4 217/20 223/16 225/4
                                               parking [7] 92/24 93/7 94/1 95/8 97/16         115/18 117/7 118/13 128/24 128/25 180/9
 225/10
                                               120/1 120/3                                    181/14 181/16 181/19 182/6 183/3 184/19
others [2] 30/21 163/16
                                               part [14] 24/19 61/15 69/19 72/19 91/17        185/20 186/16 186/19 187/9 204/4 204/16
otherwise [1] 126/15
                                               94/14 96/19 113/17 123/15 125/17 136/14        204/17 204/19 205/2 205/3 205/16 205/24
ought [1] 224/10
                                               141/14 176/21 223/4                            212/13 212/13 212/15 212/24 213/1 213/2
our [35] 19/11 19/16 19/17 32/5 52/10 56/18
                                               parte [2] 223/19 224/9                         213/4 213/5 213/6 213/7 213/8 213/10
 60/7 64/13 66/9 112/3 123/15 131/4 136/14
                                               participants [5] 185/21 204/19 205/3 205/12    213/10 213/12 214/2 214/3 214/5 214/9
 140/3 141/17 144/21 149/8 153/18 154/7
                                               205/17                                         214/11 214/12 214/17 214/18 214/19
 157/12 158/3 158/17 159/4 159/5 159/6
                                               participate [1] 91/9                           phones [9] 53/22 54/6 142/12 213/13 214/2
 159/7 164/14 165/20 171/8 184/13 217/25
                                               participating [1] 208/7                        214/7 214/12 214/20 217/25
 218/1 222/7 223/4 223/23
                                               particular [8] 59/21 72/1 82/13 120/11         phonetic [2] 194/9 195/25
out [86] 5/6 6/2 13/21 14/13 14/21 19/18
                                               185/4 188/15 188/19 207/15                     photo [8] 48/3 52/7 53/4 76/1 76/5 80/17
 19/25 20/4 20/8 22/20 23/7 24/16 29/19
                                               particularly [1] 219/3                         80/22 80/25
 30/15 32/25 35/2 35/3 35/20 37/9 41/6 43/11
                                               parties [1] 204/7                              photograph [4] 70/16 71/18 71/22 130/15
 47/21 51/6 53/21 54/16 65/18 66/2 66/20
                                               partner [2] 194/12 194/15                      photographs [1] 70/24
 72/16 82/8 82/12 83/5 87/6 92/11 92/25 93/6
                                               partners [1] 193/17                            phrase [1] 82/9
 93/8 93/15 93/16 97/3 97/21 101/24 104/1
                                               party [1] 155/25                               physical [1] 91/6
 105/17 107/4 110/22 111/17 117/24 118/8
                                               pass [2] 91/25 163/15                          physically [3] 128/10 137/5 159/11
 120/25 129/25 132/9 137/3 141/4 141/7
                                               passcode [5] 212/16 212/16 212/23 214/9        picked [2] 33/7 33/19
 141/13 153/20 159/10 159/20 159/21 161/19
                                               214/10                                         picture [32] 43/5 43/6 43/7 44/10 45/4 45/5
 162/1 162/2 162/12 179/13 180/6 187/18
                                               passed [2] 92/8 92/11                          46/12 46/14 47/18 47/20 47/24 48/1 48/4
 191/14 191/16 194/1 196/15 200/12 202/20
                                               past [4] 34/14 75/4 99/2 120/12                49/9 49/14 50/7 50/8 51/2 52/15 75/25 76/11
 209/4 210/2 212/14 213/9 213/9 213/10
                                               patience [2] 144/24 215/6                      76/20 76/21 78/7 79/12 79/13 79/13 80/15
 213/10 216/17 217/6 221/6 223/13 225/13
                                               pattern [3] 163/20 163/22 163/22               86/11 86/16 162/23 197/6
 225/20
                                               Pause [3] 112/21 114/5 114/20                  pictured [2] 45/19 148/14
outlining [1] 17/11
                                               pay [2] 201/14 223/19                          pictures [1] 151/14
outside [9] 25/24 25/25 96/23 96/24 97/12
                                               payment [1] 132/21                             piece [12] 158/2 158/4 158/5 158/7 158/15
 108/4 121/3 157/24 187/4
                                               payments [2] 131/25 133/4                      158/16 158/18 159/2 159/4 160/8 162/20
over [27] 5/11 15/3 17/11 21/14 22/5 32/2
                                               peaks [3] 163/17 163/18 163/20                 175/7
 32/23 33/17 42/5 57/9 64/23 78/18 111/8
                                               penalty [1] 11/21                              pieces [7] 119/17 162/15 162/16 162/21
 126/23 130/18 133/5 138/19 154/4 155/1
                                               Penn [2] 107/18 109/16                         162/22 162/25 162/25
 192/5 194/16 209/2 209/25 214/22 216/7
                                               PENNSYLVANIA [4] 1/1 11/7 18/15                pillar [1] 93/2
 217/14 224/3
                                               209/11                                         pillars [1] 93/1
overnight [1] 104/13
                                               Penthouses [1] 107/18                          pink [1] 76/14
Overruled [10] 12/6 13/15 14/14 33/11
                                               people [28] 13/13 13/19 13/21 24/4 24/24       place [4] 43/20 54/13 68/21 81/11
 33/13 38/22 89/5 115/13 197/11 200/15
                                               35/1 35/16 36/10 36/12 37/20 38/11 40/22       placed [1] 198/5
Oversight [1] 124/6
                                               43/20 65/24 82/18 87/5 87/16 128/11 136/22     places [1] 191/23
overused [1] 224/1
                                               183/25 184/5 185/15 208/16 208/18 208/19       plan [1] 180/9
overwhelming [1] 64/6
                                               208/19 208/23 220/19                           planning [1] 78/19
own [11] 34/20 35/12 36/5 117/18 121/12
                                               percent [11] 155/12 164/19 165/8 165/8         plate [1] 56/21
 188/12 188/12 193/11 193/11 194/7 214/10
                                               165/10 166/17 166/18 166/23 168/15 168/16      platforms [1] 70/20
P                                              172/20                                         platter [1] 13/2
P-38 [1] 213/19                                percentage [4] 155/8 165/7 172/18 176/18       play [26] 58/16 58/25 59/3 59/4 59/8 59/14
                                               perform [1] 175/22                             60/15 61/14 62/6 62/20 63/20 68/1 82/1 82/4
P-O-E-R-I-L-L-A [1] 80/7
                                               performed [4] 168/3 174/9 175/23 176/16        113/23 115/19 183/10 183/19 185/7 186/4
P-O-R-I-L-L-A [1] 80/6
                                               period [6] 22/9 23/15 68/21 188/18 201/5       186/25 204/9 204/21 205/5 205/13 216/16
p.m [10] 113/11 114/23 145/11 145/25
178/20 179/6 179/6 180/20 215/15 225/24
                                               210/9                                          play 2017 [1] 183/10
                                               permission [21] 84/12 96/7 110/4 112/14        played [10] 60/16 110/1 183/22 185/9 186/5
PA [8] 1/6 1/15 1/19 1/24 1/25 2/5 2/8 2/12
                                               133/15 142/15 147/13 148/21 149/13 150/20      187/1 204/11 204/22 205/6 205/20
pace [1] 217/7
                                               154/8 156/10 157/2 158/8 166/25 167/13         playing [2] 65/24 217/20
package [3] 167/18 175/9 175/17
                                               171/4 174/16 183/9 183/19 213/16               plays [1] 110/10
page [17] 4/8 16/17 16/19 19/5 20/14 29/9
56/9 81/22 125/11 127/7 127/12 127/14          permitted [2] 139/5 139/9                      plea [13] 7/18 8/8 12/24 14/16 21/6 21/13
128/13 129/5 129/18 133/1 149/5                person [23] 8/3 11/8 23/14 26/2 26/11 28/22    21/15 21/17 24/20 27/1 27/3 27/6 40/22
                                               38/12 48/14 79/3 79/8 115/1 118/4 118/12       plead [4] 9/1 11/18 12/15 13/3
page 11 [1] 19/5
                                               119/3 126/9 130/2 130/9 139/3 139/11           pleading [2] 10/12 14/6
page 16 [1] 20/14
                                               139/17 148/13 209/25 224/14                    please [128] 6/2 6/3 6/17 6/20 16/20 41/13
page 3731 [1] 129/18
                                               person's [1] 127/25                            43/4 43/19 43/21 44/8 45/3 45/8 45/17 45/21
pages [4] 16/1 28/2 129/19 130/25
                                               personally [5] 140/1 140/4 140/7 196/13        45/25 47/6 50/11 50/24 52/4 55/22 55/24
paid [1] 49/14
                                               196/15                                         61/11 62/14 63/20 66/9 67/9 71/24 73/13
pants [1] 48/2
paper [3] 124/14 158/16 160/8                  pertaining [1] 58/10                           73/18 79/2 87/24 89/12 89/15 89/17 90/1
                                               Philadelphia [36] 1/6 1/15 1/19 1/25 2/5 2/8   93/2 96/25 106/5 106/7 106/9 106/12 109/17
                                                                                                                                    246



P                        Case 2:18-cr-00249-MMB        Document
                                       prepared [11] 29/8             536156/22
                                                          29/25 30/16 82/7  Filed 12/19/19
                                                                                prove [2] 221/22Page
                                                                                                222/17 246 of 255
                                               167/11 206/11 207/3 208/24 219/15 219/17 proven [1] 222/8
please... [86] 111/10 112/21 113/24 114/5
                                               preparing [2] 82/8 122/5                    provide [6] 27/2 124/22 136/13 137/12
114/20 114/20 115/8 119/20 122/2 122/8
                                               presence [2] 153/18 170/16                  157/9 222/9
122/10 122/14 122/23 127/6 127/13 127/15
                                               present [13] 53/9 57/8 101/22 128/12 146/1 provided [11] 5/15 5/18 82/5 125/17 125/24
128/13 128/14 129/4 129/5 129/6 129/19
                                               163/13 164/16 210/23 211/5 219/17 219/18 126/17 133/22 134/1 148/3 148/15 192/9
129/19 129/25 130/25 130/25 131/22 132/22
                                               219/24 219/25                               provides [2] 21/15 27/2
133/5 133/9 141/1 142/2 144/21 145/12
                                               presented [2] 161/14 163/19                 providing [1] 112/8
145/18 146/2 146/3 146/5 149/14 150/8
                                               presenting [3] 20/16 75/7 219/18            Prussia [2] 129/3 129/14
150/10 151/14 152/14 152/17 152/19 152/22
                                               presently [1] 53/18                         public [5] 23/7 23/22 29/20 63/7 63/14
158/12 159/1 164/21 167/18 169/11 169/14
                                               presents [1] 164/18                         publicly [4] 22/20 23/11 24/5 59/13
169/15 169/17 169/20 171/11 174/21 177/11
                                               preserve [2] 95/20 95/23                    publish [8] 42/25 62/23 74/3 84/12 112/14
178/18 178/23 180/1 180/24 181/3 181/23
                                               president [1] 193/14                        149/13 151/13 157/2
186/4 187/22 187/24 188/3 190/22 197/25
                                               presumptive [3] 161/3 161/4 161/5           published [4] 43/1 43/2 158/16 167/22
201/3 203/24 204/14 204/21 204/25 205/5
                                               pretrial [2] 74/22 224/18                   publishing [1] 171/9
205/13 205/19 206/16 209/23 210/21 213/21
                                               pretty [3] 12/12 154/25 207/17              pull [9] 15/17 27/3 27/6 82/12 92/12 106/13
215/7 215/8 215/10 225/6
                                               prevent [2] 214/13 214/15                   122/22 146/14 150/11
pled [6] 7/14 9/9 12/18 12/20 12/21 39/2
                                               previous [1] 53/19                          pulled [2] 92/12 93/12
pledge [2] 47/21 72/9
                                               previously [8] 46/2 62/16 69/13 71/7 137/12 pulling [3] 93/11 93/22 97/14
plug [1] 56/14
                                               147/16 148/3 213/18                         pump [1] 56/4
plus [15] 120/1 120/3 160/10 164/19 165/6
                                               primarily [3] 181/16 182/9 208/1            pumped [1] 12/16
165/8 165/9 165/12 165/13 166/8 166/12
                                               primary [4] 150/3 153/17 154/24 170/15      punched [1] 213/3
166/17 168/13 168/15 168/19
                                               prior [9] 7/9 62/21 114/2 172/9 173/6       punching [1] 8/23
Poe [1] 79/22
                                               221/22 221/24 222/9 222/15                  punishment [1] 51/19
Poerilla [3] 79/25 80/2 80/12
                                               prison [8] 8/19 9/20 11/22 16/7 19/18 20/15 pure [9] 165/10 166/1 166/5 166/6 166/10
point [17] 30/10 75/3 77/11 78/19 82/8
                                               31/2 32/3                                   166/19 166/20 168/17 177/2
92/15 95/25 97/1 126/23 141/17 178/4
                                               proba [1] 56/21                             purity [23] 155/6 155/12 157/16 160/18
181/13 182/12 204/10 209/6 217/6 224/20
                                               probably [11] 14/16 76/17 76/18 97/15       164/7 164/9 164/10 164/15 164/16 164/16
pointing [6] 48/7 48/15 70/5 78/24 79/1
                                               97/16 100/9 210/2 223/3 223/18 224/8 225/9 164/18 165/7 165/13 165/14 165/23 166/1
189/17
                                               probation [3] 7/21 8/18 8/20                166/4 166/14 168/14 172/15 176/16 176/17
points [2] 70/9 225/5
                                               problem [3] 56/6 215/24 218/7               176/24
pole [6] 42/10 70/4 70/8 70/12 70/15 70/17
                                               problems [1] 224/17                         purple [1] 56/2
police [15] 3/11 7/11 16/25 34/15 46/4 69/18
                                               proceed [9] 6/20 67/12 109/8 159/22 179/7 purpose [2] 70/18 139/4
89/25 90/2 90/3 90/6 94/8 94/13 95/2 98/22
                                               179/22 181/3 219/8 219/9                    purposes [1] 18/18
224/1
                                               proceeded [2] 98/2 175/11                   push [1] 193/4
policy [1] 136/14
                                               proceeding [1] 145/5                        put [35] 5/8 6/7 6/9 6/10 22/20 28/4 42/13
pool [1] 81/6
                                               proceedings [1] 226/5                       53/25 55/6 57/20 58/12 64/16 64/25 67/25
popular [1] 85/5
                                               process [1] 214/19                          68/2 82/10 83/6 102/5 133/12 134/7 161/12
porch [1] 43/8
                                               processes [1] 57/14                         162/22 162/22 163/1 180/12 180/15 181/21
portfolio [1] 123/15
                                               Prod [1] 13/22                              204/13 207/6 209/2 212/5 212/11 214/11
portion [13] 58/16 60/1 60/19 60/22 60/25
                                               produce [1] 191/24                          214/14 219/10
61/9 61/9 62/5 62/20 64/6 71/18 161/13
                                               produced [6] 58/22 62/18 70/9 71/19 71/22 putting [3] 68/19 162/19 215/24
161/16
                                               225/9                                       puzzle [2] 162/19 162/20
portions [1] 183/7
                                               producer [3] 80/2 80/11 198/14
position [1] 147/9
                                               production [5] 59/17 68/7 68/10 68/19 68/24 Q
possessing [1] 8/3
                                               professional [1] 215/20                     qualification [1] 220/11
possession [3] 8/7 9/15 214/8
                                               proffer [1] 37/7                            qualifications [3] 171/19 220/10 222/24
possibility [1] 19/2
                                               program [1] 171/3                           qualified [3] 155/16 173/1 173/5
possible [7] 20/15 38/4 38/19 47/4 66/21
                                               programs [1] 146/25                         Quantico [1] 171/3
95/22 212/1
                                               prohibited [2] 8/2 8/8                      quarantine [1] 56/19
possibly [1] 224/2
                                               projects [1] 123/12                         question [38] 7/15 12/6 12/9 16/23 25/15
post [6] 43/10 45/23 73/18 82/19 87/8 210/7
                                               promise [1] 145/4                           28/4 28/21 29/12 30/7 30/22 31/1 33/14
postal [2] 134/21 135/3
                                               promising [1] 144/25                        33/17 40/6 44/20 51/19 72/21 72/23 78/11
posted [12] 59/21 59/23 59/24 61/25 68/16
                                               proof [1] 219/12                            82/11 85/18 87/18 87/23 88/19 125/21
70/25 71/1 71/15 74/16 75/8 82/16 84/1
                                               properties [3] 107/11 107/13 123/11         129/21 136/4 136/21 154/22 183/10 195/21
posting [5] 68/20 71/11 79/14 86/7 87/5
                                               property [21] 95/13 95/15 95/18 96/3 99/6 197/25 198/8 198/23 200/10 200/24 202/15
posts [1] 70/24
                                               108/4 108/19 123/2 123/10 123/21 123/23     202/24
potential [1] 222/23
                                               123/24 124/4 124/7 126/1 126/3 128/3 128/5 questioning [3] 38/11 131/12 194/23
pounds [3] 60/9 68/15 165/17
                                               130/13 131/10 212/19                        questions [67] 26/25 29/16 36/19 39/17 41/8
powder [6] 157/13 157/15 161/11 161/13
                                               proposed [1] 145/18                         64/23 66/4 67/14 67/22 71/13 73/2 73/12
163/13 163/16
                                               props [1] 23/10                             86/21 99/20 99/24 105/23 105/24 110/11
power [2] 21/9 39/7
                                               prosecutor [7] 11/17 19/11 19/11 19/12      116/1 119/5 119/6 119/9 121/22 135/6
practice [2] 126/3 126/6
                                               20/22 24/22 26/6                            135/11 135/18 137/15 137/25 139/7 140/18
Pratt [6] 13/25 14/2 14/4 14/5 17/25 18/1
                                               prosecutors [2] 21/16 41/1                  140/19 143/10 143/12 143/14 144/2 144/3
preceding [1] 67/15
                                               protect [7] 29/10 30/3 30/16 30/21 37/20    144/4 144/17 151/21 152/3 152/5 152/7
precise [1] 165/20
                                               38/2 211/9                                  155/21 169/2 169/5 177/4 177/7 190/15
prefer [1] 222/14
                                               protocol [13] 43/13 44/15 47/21 53/7 72/5   190/18 190/20 191/6 193/5 195/8 203/12
preliminary [1] 6/25
                                               76/6 78/2 78/5 78/8 79/11 79/15 86/10 86/15 205/24 206/2 206/3 206/4 206/5 207/11
prepare [1] 153/19
                                               Proud [1] 69/1                              210/24 211/1 211/6 211/13 214/23 215/1
                                                                                                                                      247



Q            Case 2:18-cr-00249-MMB
                                  110/2Document      536 130/11
                                       115/1 116/17 124/25 Filed133/20
                                                                 12/19/19  Page
                                                                       remain      247145/8
                                                                              [5] 66/12 of 255
                                                                                            210/22 214/6 215/13
                                               154/13 156/19 171/13 171/15 173/18 173/21    remember [84] 8/20 8/22 9/10 9/16 9/20
questions... [1] 220/9
                                               182/14 182/23 188/24 189/2 189/4 189/15       13/9 13/17 15/17 15/19 16/2 16/3 16/8 16/10
quick [2] 133/19 202/24
                                               191/8 191/11 213/13 213/24                    16/12 17/2 17/4 17/6 17/21 18/1 18/2 18/5
quicker [1] 161/24
                                              recollection [4] 9/7 15/18 25/16 144/15        18/7 18/9 18/22 18/24 19/1 19/3 19/19 19/21
quickly [3] 5/9 66/21 75/20
                                              recommend [2] 21/9 21/18                       19/24 19/25 20/7 20/8 20/11 20/17 20/19
quote [4] 16/5 16/14 17/19 24/16
                                              recommended [1] 5/24                           20/19 21/23 22/2 22/13 22/15 22/21 24/17
quoted [1] 24/15
                                              record [39] 5/9 5/23 6/17 7/9 41/16 67/9       24/18 24/25 27/10 27/12 27/18 27/19 28/8
R                                              80/2 80/11 82/19 89/18 106/10 111/12          28/9 28/15 28/16 29/1 29/3 29/4 31/5 31/7
                                               122/11 126/10 130/8 142/2 146/6 147/17        31/9 31/12 42/3 42/8 53/12 53/23 53/24 57/9
Race [30] 96/24 97/3 97/4 97/12 97/14 98/3
                                               149/4 149/18 149/21 150/8 151/1 152/20        78/4 78/11 93/23 95/14 98/7 98/21 115/3
 98/15 98/16 98/17 98/18 98/19 98/25 99/6
                                               169/18 180/25 187/15 187/25 188/12 188/15     144/21 145/1 178/18 199/13 199/14 200/6
 99/11 99/13 99/15 99/17 101/8 101/10
                                               188/19 191/19 192/1 193/11 203/20 206/17      200/8 202/8 215/7 215/8 224/25
 102/10 102/16 123/17 123/18 123/25 124/19
 131/10 135/4 138/3 138/22 143/20
                                               215/25 221/11 226/5                          remotely [1] 214/12
                                              recorded [4] 120/16 121/15 134/6 217/18       renewing [2] 131/5 131/11
radio [1] 210/1
                                              recording [12] 120/6 182/5 183/22 184/23      rent [3] 107/4 128/12 136/22
raided [1] 69/18
                                               184/25 185/9 186/5 187/1 204/11 204/22       rented [1] 139/11
raids [1] 153/21
                                               205/6 205/20                                 repeat [1] 33/17
raise [7] 89/15 106/7 122/8 146/3 152/17
 169/15 187/22                                records [38] 9/3 58/23 73/10 73/16 75/15      repeated [1] 214/19
                                               75/17 76/9 77/21 77/23 82/18 82/25 84/4      repetitive [1] 41/8
rally [3] 208/22 208/25 209/5
                                               124/7 125/17 125/21 125/23 125/23 126/4      rephrase [4] 87/18 87/23 197/25 198/23
ran [1] 148/12
range [4] 163/9 163/10 163/12 166/15
                                               126/7 126/13 126/17 126/18 128/19 130/1      replies [7] 54/17 54/18 54/20 54/22 65/20
                                               130/5 135/2 148/15 148/18 151/3 188/17        65/23 66/1
rap [25] 5/11 22/20 39/20 40/1 40/2 55/21
 58/22 59/19 61/25 63/4 63/8 72/13 72/15       188/17 188/20 190/3 191/14 192/21 201/9      report [13] 24/15 54/5 156/22 156/24 164/20
 73/9 73/10 73/15 79/8 82/6 85/22 85/25        201/10 201/21                                 167/11 167/22 173/23 173/24 175/2 175/4
 188/13 191/8 191/24 223/4 224/14             recovered [2] 46/5 68/14                       175/6 216/5
rapper [4] 189/11 196/9 202/1 202/19          recross [6] 3/5 40/11 40/13 41/10 89/7        REPORTER [1] 1/23
rapping [2] 72/6 201/24
                                               203/13                                       reports [3] 53/20 54/23 153/19
raps [1] 23/14                                recruiting [1] 11/25                          representative [1] 128/1
                                              red [4] 91/24 92/5 92/14 93/12                represented [1] 215/20
rat [1] 61/3
                                              redact [1] 216/20                             request [4] 66/19 125/18 159/10 215/19
rather [2] 11/18 216/12
                                              redacted [2] 5/11 62/6                        requested [1] 95/3
RDR [2] 1/23 226/9
                                              redactions [1] 5/13                           require [1] 222/17
reach [1] 161/24
                                              redirect [18] 3/4 3/9 4/6 14/13 18/20 36/21   required [4] 136/17 136/21 136/25 137/7
read [22] 15/25 17/5 20/10 21/13 21/14 29/2
 33/9 45/21 50/11 55/22 65/15 75/12 128/8
                                               36/24 40/11 88/6 88/9 105/25 106/1 119/7     research [1] 72/2
 133/5 133/9 134/13 150/8 150/14 150/18
                                               121/23 140/20 144/18 202/23 203/1            residence [18] 47/1 70/5 70/5 196/25 209/2
 173/16 215/9 215/10                          refer [1] 42/8                                 209/4 209/7 209/8 209/9 209/10 209/25
                                              reference [6] 122/7 128/18 134/13 134/19       210/2 210/4 210/10 212/7 212/11 213/11
reading [1] 222/7
                                               134/21 134/24                                 214/3
reads [8] 43/11 44/13 49/14 51/5 51/19
 52/10 53/4 58/5                              referenced [3] 127/8 131/7 155/9              resident [12] 108/16 108/24 109/1 110/23
                                              references [1] 79/19                           111/3 111/23 116/13 116/15 117/4 117/16
ready [5] 159/9 180/12 180/15 203/9 219/8
                                              referencing [1] 85/21                          131/25 207/18
real [5] 87/22 107/4 133/19 151/19 151/20
                                              referred [4] 69/15 123/14 153/8 156/1         residential [2] 112/3 112/5
really [12] 36/10 59/2 85/6 97/23 137/9
 179/18 202/8 202/13 207/17 207/20 218/18     referring [2] 41/1 196/23                     residents [5] 108/7 108/10 112/3 124/16
 219/4                                        refers [2] 38/9 158/5                          131/13
Realty [5] 107/2 107/3 107/7 107/9 107/11     reflect [1] 154/15                            responds [2] 143/7 143/9
reason [5] 30/20 36/11 159/16 162/20          reflected [2] 126/10 126/13                   response [2] 211/2 211/13
 178/21                                       reflective [1] 71/17                          responsibilities [3] 90/17 124/5 147/4
reasonable [3] 137/14 219/19 222/18           reflects [3] 135/3 157/6 171/21               responsible [2] 90/20 90/22
reasons [6] 5/16 35/20 35/23 36/5 36/7 36/8   refresh [1] 15/18                             rest [3] 216/9 219/5 219/11
recall [19] 8/14 8/17 15/12 41/14 57/12       refreshes [1] 9/6                             rested [1] 141/15
 86/10 98/9 109/12 111/16 111/18 112/8        refuse [1] 210/23                             resting [1] 216/10
 124/18 136/14 138/11 187/18 190/5 190/7      reg [1] 2/13                                  rests [1] 219/11
 197/16 212/21                                regarding [3] 70/19 78/1 135/18               results [1] 174/8
                                              regards [2] 16/4 42/2                         resume [2] 66/10 144/22
receive [1] 57/14
                                              regular [6] 26/2 26/11 32/2 126/3 126/6       retention [1] 136/16
received [7] 7/20 46/12 134/12 170/23 171/1
 175/9 176/18
                                               201/16                                       retrieved [2] 64/24 214/17
                                              regularly [1] 125/25                          return [4] 46/13 46/19 46/21 212/10
recent [1] 27/15
                                              related [5] 103/8 156/4 171/20 172/19 208/7   returned [2] 93/9 99/13
recently [4] 14/18 33/5 74/19 74/20
                                              relation [1] 60/3                             returns [2] 46/16 75/15
recess [12] 67/3 67/4 144/21 145/14 178/4
 178/9 178/17 178/22 179/5 179/6 219/19       relations [1] 124/6                           reveal [1] 185/13
 219/19                                       relationship [2] 144/10 144/14                revealed [1] 186/8
                                              release [1] 86/10                             revenge [1] 35/11
recharged [1] 29/15
                                              released [1] 79/20                            review [7] 58/9 69/25 70/8 142/11 186/16
Reco [9] 190/12 190/13 195/1 195/4 195/10
 195/14 195/15 195/21 195/23                  releases [1] 77/23                             204/4 204/17
                                              relevance [2] 211/25 212/1                    reviewed [8] 53/20 59/11 70/17 130/5
recognize [41] 42/16 42/18 46/9 46/11 47/8
 48/24 49/21 49/23 50/16 50/18 54/3 55/8      relevancy [1] 217/21                           140/13 182/3 184/21 185/22
 55/10 61/22 64/18 73/25 81/1 96/5 96/15      relevant [1] 216/19                           Reviewing [1] 108/14
                                              reliant [1] 40/24                             reviews [1] 120/1
                                                                                                                                     248



R                        Case 2:18-cr-00249-MMB        Document
                                       198/13 199/23 200/19          536
                                                            200/22 210/1     Filed25/16
                                                                         210/15     12/19/19
                                                                                        27/22 29/24Page   248 48/2
                                                                                                    47/23 47/25 of 255
                                                                                                                    48/3
                                              217/7 219/7 219/15 219/23                     48/7 48/11 48/15 56/24 59/1 62/3 64/4 70/15
Richard [11] 60/14 61/6 92/3 92/14 93/5
                                             sale [2] 14/21 28/3                            73/23 74/7 76/15 78/24 79/1 81/20 81/21
 95/6 95/14 96/2 96/17 98/15 185/14
                                             sales [1] 91/1                                 81/23 84/7 92/5 92/12 94/17 95/3 97/12
rid [2] 211/14 211/19
                                             Salley [2] 49/11 50/9                          97/24 99/7 100/13 101/12 101/21 102/14
Ride [1] 82/9
                                             same [36] 19/6 19/7 28/20 39/8 44/20 56/7      104/1 105/3 105/18 110/8 110/11 110/12
right [143] 5/2 5/6 6/9 6/14 7/9 9/18 10/15
                                              79/23 97/25 98/19 99/11 113/16 114/2          111/3 111/7 111/17 113/3 113/18 114/10
 12/22 12/23 13/22 17/11 20/15 21/16 22/24
                                              123/19 129/21 145/16 158/17 162/1 164/25      114/17 115/4 115/10 117/11 119/2 125/6
 26/4 33/4 33/24 33/25 34/7 35/25 36/21
                                              165/21 168/1 168/3 168/4 168/6 172/8 175/8    126/22 126/23 127/17 127/23 131/3 132/2
 37/15 37/16 39/6 40/20 41/11 44/11 45/6
                                              178/13 189/20 194/12 205/12 205/17 214/16     132/25 134/11 134/21 135/23 141/4 142/18
 48/4 48/14 48/19 50/10 51/4 52/8 53/1 53/21
                                              214/18 214/19 223/3 223/5 224/7               143/2 145/7 147/19 147/22 148/25 149/17
 54/21 62/4 66/25 70/2 71/12 71/19 72/7
                                             sample [5] 162/4 162/5 164/13 164/15           150/23 156/17 162/23 163/10 164/24 167/6
 72/16 75/9 75/17 76/6 76/14 76/18 76/20
                                              165/14                                        167/8 173/13 181/25 186/12 187/3 188/24
 77/11 78/7 78/7 78/25 79/17 80/17 83/3
                                             samples [1] 164/13                             190/2 196/20 196/21 213/11 215/11 219/23
 86/17 86/17 88/12 89/1 89/15 92/8 92/18
                                             SANDRA [2] 3/16 122/12                         223/1
 92/20 95/1 95/24 97/3 98/22 99/2 100/19
                                             Santana [1] 195/3                             seeing [7] 9/6 93/4 95/14 99/5 99/10 142/12
 101/2 102/3 103/3 103/24 106/7 112/21
                                             sat [1] 13/9                                   196/14
 113/9 114/5 114/17 114/20 115/1 118/21
                                             saved [3] 55/2 55/3 55/11                     seen [27] 25/23 39/24 39/25 42/10 56/8
 118/22 118/23 121/19 122/8 125/10 127/14
                                             saw [25] 25/4 25/22 26/14 32/17 81/4 92/10     62/18 62/21 63/13 63/13 77/12 79/23 84/11
 127/17 127/19 128/15 130/6 132/7 132/25
                                              93/3 95/10 96/15 98/8 99/9 99/16 100/25       85/23 86/8 86/17 86/18 88/18 100/23 118/21
 133/1 134/19 136/2 138/3 140/22 141/11
                                              104/9 105/16 114/2 116/16 119/17 120/11       118/24 119/24 121/16 121/18 199/4 199/10
 141/17 145/7 146/3 150/15 150/16 150/17
                                              120/13 121/13 134/25 155/24 205/13 210/1      199/22 201/3
 150/17 152/4 152/17 157/19 167/9 169/7
                                             say [46] 8/16 13/5 21/23 22/5 25/17 28/6      sees [1] 103/5
 169/15 174/13 177/6 178/2 179/8 180/1
                                              29/14 30/9 30/18 38/14 40/20 40/22 40/24     seized [2] 103/1 104/7
 180/18 187/10 187/22 189/11 191/7 191/21
                                              43/2 65/21 69/1 69/2 83/17 83/18 85/8 87/4   select [1] 120/8
 196/17 198/21 201/22 202/2 205/23 210/22
                                              93/25 105/6 113/9 123/18 123/18 132/16       selfish [5] 35/20 35/23 36/5 36/7 36/8
 210/23 210/23 215/4 215/17 219/7 220/23
                                              136/10 136/24 143/5 144/23 148/11 155/10     sell [6] 13/21 27/12 27/20 28/5 28/17 43/20
 221/14 223/23 223/24 225/4 225/10 225/14
                                              155/22 158/1 162/18 165/17 166/17 172/20     selling [2] 27/24 27/24
right-hand [6] 76/6 80/17 132/7 150/15
                                              174/10 199/7 200/18 208/15 210/11 210/20     Semi [1] 33/22
 157/19 174/13
                                              225/17                                       Semi-automatic [1] 33/22
rights [3] 38/13 210/25 211/3
                                             saying [31] 16/6 16/10 18/7 18/22 19/1 20/7   send [5] 56/6 180/6 209/2 224/3 224/9
Ring [1] 56/3
                                              20/11 20/17 20/20 22/15 22/17 23/2 24/2      sending [1] 57/10
riot [1] 56/3
                                              26/1 27/7 28/24 29/25 30/20 30/21 34/25      sends [1] 54/15
rise [2] 146/3 187/22
                                              54/16 73/9 75/4 75/4 77/20 105/19 178/14     senior [2] 153/11 153/15
Rivals [4] 67/23 73/19 75/16 77/17
                                              195/4 195/7 211/19 221/7                     sense [2] 137/11 219/1
river [1] 161/23
                                             says [20] 17/1 18/5 19/24 20/3 20/4 20/14     sent [7] 57/25 58/2 130/18 130/19 130/20
riverbed [2] 161/22 162/13
                                              34/10 46/21 60/19 60/21 65/14 72/16 75/12     130/22 138/15
road [6] 66/1 92/12 92/13 129/3 129/14
                                              88/2 113/11 128/8 143/6 156/7 165/18 214/3   sentence [5] 10/14 39/5 39/8 39/10 51/20
 209/10
                                             scale [2] 165/16 165/19                       sentenced [4] 8/7 8/13 8/19 9/19
roaming [3] 108/3 108/6 112/17
                                             scales [2] 165/20 168/22                      sentencing [3] 21/10 34/19 222/22
Rob [1] 58/6
                                             scared [3] 56/10 216/2 225/17                 separated [1] 162/13
Robbie [24] 10/21 13/2 17/17 18/8 22/21
                                             Schaeffer [1] 127/22                          September [8] 45/24 46/1 46/3 69/17 70/16
 26/20 28/22 28/25 31/1 31/6 32/22 32/22
                                             schedule [3] 145/5 169/1 220/9                 70/25 71/14 124/1
 35/1 35/19 36/6 39/22 40/1 40/2 53/13 53/17
                                             Schedule II [1] 169/1                         September 11 [7] 45/24 46/1 46/3 69/17
 55/13 57/10 57/17 58/1
                                             scheduled [2] 168/25 224/24                    70/16 70/25 71/14
Robbie's [1] 54/22
                                             schedules [1] 168/22                          serial [1] 36/13
ROBERT [4] 2/11 2/11 39/2 49/17
                                             scheduling [2] 207/6 225/4                    seriatim [1] 72/16
rocks [4] 161/22 161/22 161/23 161/24
                                             Science [1] 153/23                            series [3] 132/12 133/6 167/25
rocky [1] 66/1
                                             scope [4] 89/4 197/9 202/12 202/15            serious [3] 21/17 51/6 225/5
Rofie [3] 192/7 192/8 195/25
                                             screen [10] 44/20 56/19 62/3 81/9 81/18       services [1] 5/18
role [5] 127/25 127/25 154/18 172/4 195/13
                                              115/4 125/3 126/22 134/8 173/15              set [2] 31/6 53/14
roll [1] 95/7
                                             screens [5] 120/1 120/3 120/4 120/8 158/17    setting [4] 11/25 33/2 34/2 34/2
room [5] 1/24 18/23 66/13 162/19 215/13
                                             screenshot [10] 42/19 43/6 43/25 45/11        seven [2] 27/16 121/5
Route [4] 91/23 91/24 92/9 92/15
                                              47/11 49/2 49/24 50/19 51/10 51/24           several [6] 8/24 37/4 38/10 66/18 187/9
row [4] 6/10 6/10 6/11 132/17
                                             scroll [10] 127/14 128/14 129/4 129/6          217/14
Rule [1] 218/23
                                              129/19 129/25 130/25 132/22 151/13 167/7     Shaddi [3] 44/14 51/6 53/6
Rule 1006 [1] 218/23
                                             scrutinizing [1] 87/12                        shake [3] 65/21 65/21 65/24
run [3] 36/12 157/15 196/10
                                             sealed [1] 175/15                             SHANNAN [2] 1/23 226/9
running [1] 93/18
                                             search [2] 46/4 60/7                          shape [1] 97/25
S                                            seat [4] 106/12 122/14 169/20 188/2           sharing [1] 70/20
                                             seated [4] 48/2 66/12 145/8 215/13            Sharon [1] 212/22
safe [2] 90/11 108/5
                                             second [10] 5/14 16/15 52/8 61/9 160/1        SHAWN [3] 3/13 106/6 106/11
safety [2] 5/16 5/19
                                              176/15 186/23 197/10 198/13 214/17           she [10] 129/15 130/19 130/20 136/10
said [52] 16/14 17/18 17/20 18/3 20/12 23/9
 24/3 24/5 24/7 25/14 26/8 26/19 27/23 28/17 seconds [1]
                                                           113/11                           136/25 137/1 139/12 156/7 172/9 210/5
 28/20 29/11 30/4 30/24 31/3 31/5 32/22 33/7 sections  [1] 124/15                          she'll [1] 156/5
 33/16 33/18 34/19 39/21 41/5 53/17 56/9     security  [13] 95/1 95/2 95/7 95/11 95/22     she's [3] 128/21 128/22 173/5
 61/1 99/3 99/3 145/15 162/6 172/9 173/5      106/22  107/1 107/9 108/3 108/6 112/17       shirt [5] 48/11 76/14 76/15 79/4 111/11
 178/13 179/17 192/23 197/22 197/23 198/7     118/10  119/20                               shit [3] 24/16 26/7 65/25
                                             see [96] 5/21 15/17 20/23 20/25 24/23 25/14   shoot [3] 22/14 24/16 56/8
                                                                                                                                    249



S            Case 2:18-cr-00249-MMB
                                  118/1Document
                                       118/19 161/13 536    Filed 185/1
                                                     161/16 173/15 12/19/19  Page
                                                                         Sometime [1]249  of 255
                                                                                      138/13
                                            smaller [2] 161/23 162/1                       sometimes [5] 97/3 153/20 156/1 188/23
shooter [1] 56/6
                                            smart [1] 214/12                                208/18
shooters [2] 47/20 72/9
                                            smoking [1] 22/10                              son [1] 7/1
shooting [3] 10/8 10/9 10/17
                                            snatched [2] 60/19 60/21                       song [5] 23/7 55/21 61/25 68/19 72/15
shootout [2] 17/24 18/1
                                            snort [1] 87/25                                songs [5] 23/22 72/13 72/19 72/25 87/21
short [3] 141/22 178/17 206/9
                                            snowflakes [1] 56/21                           soon [1] 179/10
shorthand [1] 162/7
                                            snug [2] 76/14 76/15                           sorry [23] 14/5 15/7 15/9 15/22 22/1 23/18
shortly [2] 69/24 94/21
                                            so [205] 6/7 8/6 10/24 11/24 12/13 12/23        71/13 78/24 85/1 92/1 126/5 136/11 136/21
shot [5] 7/11 7/12 10/22 35/14 88/1
                                             15/12 15/16 21/2 22/5 23/1 25/6 26/1 26/10     144/12 151/22 160/8 166/11 166/12 178/18
shots [1] 10/25
                                             27/6 27/20 28/17 29/8 29/24 30/14 30/15        180/14 194/21 194/24 205/14
should [12]  5/25 40/9 40/10 127/24 145/20
                                             30/20 32/3 32/19 33/1 34/17 35/1 35/3 35/18   sort [4] 132/12 132/25 147/7 171/21
 177/16 178/8 178/10 209/3 216/18 219/8
                                             36/9 40/20 56/19 57/20 58/24 61/15 65/14      sorts [2] 147/3 207/25
 222/10
                                             66/21 66/23 66/25 68/6 68/19 70/23 71/16      sound [1] 55/25
shoulder [1] 92/6
                                             71/21 72/18 78/6 78/10 78/17 81/11 82/8       sounds [1] 62/4
show [31] 50/24 52/4 75/8 84/7 84/14 96/7
                                             82/23 84/6 84/25 85/5 86/5 86/17 87/8 87/15   source [1] 59/9
 96/11 105/20 110/4 112/11 125/2 127/7
                                             92/11 100/10 100/11 100/16 101/19 101/24      south [5] 2/8 92/17 98/17 129/3 129/14
 130/10 134/7 136/2 136/4 137/1 142/15
                                             102/19 103/20 104/7 105/13 109/11 112/6       southbound [2] 98/20 99/4
 147/13 148/21 150/20 154/8 156/11 158/6
                                             113/9 113/15 114/24 116/10 117/18 117/21      Southwest [1] 197/2
 158/21 161/10 166/25 173/12 197/6 204/24
                                             120/3 120/3 120/11 121/2 121/7 121/12         Sparks [2] 199/2 199/3
 218/12
                                             122/5 123/12 123/18 125/3 128/4 128/23        speak [15] 37/14 90/1 106/13 106/23 108/24
showed [8] 77/17 78/7 80/18 96/4 124/25
                                             129/11 129/15 129/18 130/24 131/3 132/2        109/1 122/22 169/21 177/24 182/12 182/18
 136/7 151/25 213/13
                                             132/11 134/11 135/2 135/23 135/24 136/7        182/21 188/3 213/4 225/9
showing [4] 54/2 131/25 167/17 211/15
                                             136/10 137/3 137/9 139/3 140/1 141/13         speakerphone [1] 212/18
shown [11] 46/6 58/15 59/15 60/17 61/20
                                             146/14 149/18 150/15 151/24 153/17 154/2      speaking [2] 39/20 182/9
 62/9 63/2 63/21 69/13 96/13 113/25
                                             154/24 154/24 155/1 155/23 156/5 156/24       speaks [1] 115/11
shows [1] 196/14
                                             157/7 157/12 157/23 158/3 158/17 158/24       special [47] 3/6 3/24 4/1 15/14 41/18 43/23
Shute [1] 217/23
                                             159/1 159/4 159/9 159/24 160/11 160/17         44/20 45/10 53/21 54/5 54/24 64/15 64/24
siblings [1] 35/10
                                             161/3 161/11 162/2 162/10 163/7 163/9          67/10 112/22 127/6 127/13 127/15 128/14
side [8] 19/11 19/11 74/8 76/7 77/7 90/23
                                             163/13 163/16 163/21 164/13 164/20 165/18      129/5 129/25 130/25 132/2 132/22 141/24
 90/24 150/16
                                             165/21 166/9 166/14 166/17 167/11 167/21       142/3 142/11 150/2 150/10 153/25 157/18
sidebar [8] 59/1 177/13 177/14 178/15
                                             167/23 171/8 171/21 176/20 178/4 178/14        170/23 179/24 181/1 181/8 181/10 183/25
 186/12 187/4 215/16 225/21
                                             178/23 180/10 191/8 191/13 191/18 191/20       185/13 203/21 205/23 206/10 206/23 206/25
SIG [2] 33/8 33/19
                                             191/25 192/11 192/15 193/1 193/20 193/23       207/3 207/11 213/22 217/23
sign [11] 128/10 129/22 129/23 130/10 143/8
                                             194/24 195/4 195/21 195/25 197/2 199/24       specific [3] 117/4 127/24 147/4
 191/18 191/25 192/9 194/18 194/19 194/24
                                             200/10 201/24 202/2 202/20 206/11 207/11      specifically [4] 112/7 119/23 147/5 190/7
signature [10] 127/19 128/7 129/19 138/11
                                             208/2 208/24 210/4 210/7 211/2 212/8 212/9    spectator's [1] 6/11
 149/5 149/6 149/7 151/5 151/7 158/20
                                             212/11 213/3 214/10 214/13 217/19 218/10      spectrometry [4] 160/22 162/14 162/24
signatures [1] 127/17
                                             219/14 219/17 220/19 220/20 221/6 221/9        175/24
signed [6] 127/19 130/2 130/3 138/9 201/21
                                             222/8 222/21 223/18 223/20 223/25 225/9       spectroscopy [4] 160/24 163/4 163/7 175/25
 223/18
                                             225/14 225/18                                 spell [9] 57/1 89/18 106/10 122/11 146/6
significant [2] 60/4 218/10
                                            so-called [1] 30/14                             152/20 169/18 187/25 206/17
signing [2] 128/4 139/24
                                            social [8] 42/1 47/3 58/9 63/4 63/14 70/20     spelled [2] 84/19 212/14
silent [1] 210/22
                                             84/10 181/10                                  spelling [1] 80/5
silly [1] 154/22
                                            soft [2] 26/7 26/17                            spend [1] 105/7
Sim [1] 195/3
                                            sold [3] 27/17 27/23 28/4                      spent [1] 189/22
similar [3] 50/7 81/11 162/24
                                            sole [1] 21/18                                 spin [1] 52/10
simple [1] 116/19
                                            solution [1] 161/14                            spit [1] 56/5
SIMPSON [15] 3/24 15/14 19/9 27/10 53/22
                                            some [49] 21/16 28/14 28/15 31/7 31/11         spoke [7] 33/6 41/25 111/23 163/8 179/14
 54/5 54/24 64/25 150/2 150/10 157/18
                                             31/21 32/23 33/8 33/24 34/22 42/1 42/10        179/17 216/2
 179/25 181/1 203/21 214/22
                                             70/12 75/3 75/4 75/20 78/19 81/3 81/6 90/17   spoken [1] 181/10
since [6] 69/19 69/21 69/22 90/8 94/6 209/1
                                             116/19 124/5 135/18 137/25 138/1 140/13       spots [1] 97/16
singer [1] 73/15
                                             140/16 145/22 147/4 159/13 162/20 163/15      squad [2] 207/21 207/24
singers [1] 87/20
                                             167/7 168/23 168/24 178/4 179/11 180/10       squeeze [3] 203/4 224/13 225/3
singing [2] 23/7 23/22
                                             181/10 181/11 181/19 182/12 191/6 192/21      Stab [1] 56/19
single [1] 84/4
                                             209/6 210/15 216/17 220/20 224/20             stadiums [1] 92/18
sir [14] 19/7 89/24 96/6 96/17 98/6 98/9
                                            somebody [11] 10/17 23/10 23/14 28/10          stamp [6] 16/20 110/11 110/15 113/9 113/12
 104/18 104/20 116/8 119/10 119/15 119/17
                                             35/10 78/21 141/5 194/13 196/17 209/2          114/22
 196/4 196/23
                                             214/13                                        stand [20] 6/4 6/15 34/18 34/24 41/15 56/10
sit [4] 71/21 111/24 223/22 224/12
                                            somebody's [1] 136/15                           67/9 89/14 146/2 165/16 169/13 177/19
sitting [8] 34/17 91/23 92/7 98/5 111/8
                                            somehow [1] 135/20                              179/25 180/15 180/24 203/19 206/10 215/22
 121/19 192/5 209/14
                                            someone [15] 23/8 23/22 70/24 128/4 128/10      215/23 221/16
situation [3] 178/6 192/19 194/3
                                             129/21 130/14 135/23 136/7 136/12 136/17      standards [1] 164/14
six [4] 8/19 97/16 207/18 207/19
                                             137/3 137/11 141/6 201/14                     standing [13] 43/8 45/7 47/18 47/25 49/11
size [1] 76/15
                                            someone's [1] 108/15                            49/12 51/18 52/17 52/24 93/2 97/2 97/5
skeem [1] 56/15
                                            something [19] 6/10 13/19 30/18 61/1 61/3       101/23
Skinny [1] 64/2
                                             65/21 72/5 79/19 85/9 105/10 114/10 114/15    stands [2] 149/24 223/1
slides [1] 217/25
                                             118/21 130/2 130/2 133/12 161/6 192/15        star [3] 73/9 73/10 73/17
small [11] 75/11 75/12 97/23 104/4 117/1
                                             219/9                                         start [7] 61/18 100/16 132/6 141/15 159/21
                                                                                                                                          250



S                        Case 2:18-cr-00249-MMB
                                       stuck [1] 110/22 Document 536 Filed 12/19/19
                                                                         switch [1] 65/18 Page 250 of 255
                                               studio [15] 190/2 190/5 190/8 191/17 199/14    sworn [8] 89/16 106/8 122/9 146/4 152/18
start... [2] 175/12 219/20
                                                199/15 199/16 201/4 201/8 201/9 201/10         169/16 187/23 206/15
started [3] 69/23 69/24 220/7
                                                201/14 201/15 201/25 202/9                    Sydenham [3] 70/5 196/25 197/1
starts [1] 162/10
                                               stuff [9] 34/23 68/24 105/16 105/17 121/16     system [5] 18/24 19/3 113/15 119/20 159/6
state [30] 6/17 14/20 17/18 17/20 19/12
                                                196/11 196/14 216/20 221/6
 38/25 39/3 39/5 41/16 43/10 56/23 67/9
                                               stuff's [1] 32/14                              T
 83/15 83/19 89/17 90/23 106/9 122/10 142/2
                                               stupidest [1] 87/15                            T-E-Z [1] 56/24
 146/5 148/1 152/19 156/5 169/17 172/10
                                               sturdy [3] 43/12 44/15 53/7                    T-shirt [3] 76/14 76/15 79/4
 180/24 187/24 203/20 206/16 219/15
                                               sub [1] 57/21                                  T.L [1] 2/3
stated [5] 22/21 25/9 28/5 159/21 195/9
                                               sub-exhibit [1] 57/21                          Tabitha [29] 127/5 128/20 128/23 128/24
statement [5] 37/7 37/7 37/17 38/5 217/18
                                               subject [3] 7/10 155/18 173/3                   129/10 129/11 129/15 130/22 131/7 132/3
states [8] 1/1 1/3 1/10 1/13 1/14 97/25 98/1
                                               subjective [1] 40/5                             135/18 136/4 136/19 139/11 140/1 140/4
 149/22
                                               submission [1] 137/6                            140/7 140/10 142/13 143/7 144/11 144/14
stationed [1] 107/24
                                               submit [4] 135/24 137/4 137/7 137/13            144/16 149/19 151/2 151/17 151/19 151/20
stations [1] 147/7
                                               submits [2] 136/12 137/11                       151/25
stay [4] 139/5 139/9 139/12 225/20
                                               submitted [5] 71/11 135/3 135/19 157/13        table [5] 98/5 162/19 162/22 209/15 223/3
stayed [2] 104/16 140/10
                                                158/19                                        tables [1] 81/6
staying [5] 138/6 138/16 139/9 139/13
                                               submitting [2] 157/24 175/16                   tactical [1] 208/25
 139/14
                                               subpoenaed [1] 71/5                            tags [1] 76/7
stems [1] 10/7
                                               subsection [1] 60/16                           take [47] 7/1 16/21 23/20 23/21 23/23 30/15
STENGEL [13] 1/13 3/9 3/12 3/14 3/16
                                               substance [35] 157/8 157/13 157/15 157/17       34/11 35/23 61/12 64/9 64/13 66/9 66/19
 3/19 3/20 3/21 3/22 3/23 203/18 217/6
                                                158/23 158/24 159/20 159/22 160/4 160/15       66/24 82/23 110/17 113/13 133/14 133/19
 220/12
                                                163/19 163/21 163/23 163/25 164/2 164/17       136/17 136/22 141/8 141/13 141/17 144/21
step [13] 125/4 141/4 159/24 159/25 160/1
                                                164/18 164/19 165/2 165/7 165/25 166/5         158/12 159/20 161/13 162/14 162/22 162/25
 160/1 175/13 176/8 187/10 221/20 222/5
                                                166/6 166/19 166/20 168/8 168/10 168/12        164/13 167/18 171/11 174/21 175/16 175/18
 222/7 222/18
                                                168/14 168/21 172/23 175/19 176/2 176/18       178/4 178/8 178/17 212/20 213/10 213/21
steps [6] 44/16 45/7 45/19 47/19 52/24 53/2
                                                176/24                                         214/5 216/17 219/19 223/13
Stevens [7] 15/15 19/21 19/24 20/3 20/3
                                               substances [13] 153/18 153/19 154/19           taken [11] 14/16 44/16 63/23 67/4 68/20
 27/11 41/7
                                                154/20 154/25 155/2 155/3 162/4 170/16         70/16 76/5 145/14 179/6 186/23 187/18
STEWART [21] 3/3 5/15 5/21 5/21 6/2 6/17
                                                172/5 172/6 172/12 172/15                     takes [5] 29/9 54/13 161/16 161/17 162/14
 6/18 6/25 28/1 34/13 37/2 40/16 42/6 43/14
                                               suburban [1] 207/19                            takes to [1] 29/9
 53/9 53/12 57/1 57/7 57/8 57/12 177/18
                                               such [2] 70/20 153/21                          taking [6] 11/24 35/9 57/9 85/7 105/16
Stewart's [2] 5/19 6/4
                                               suggest [1] 218/5                               166/3
stickers [1] 212/14
                                               suggestions [1] 225/6                          TALAYA [2] 3/18 146/7
sticking [1] 73/11
                                               suit [2] 111/11 121/19                         talk [14] 17/17 37/3 37/14 65/14 122/21
sticks [1] 82/9
                                               Suite [4] 1/14 1/19 2/4 2/12                    178/5 184/8 196/21 198/13 211/4 216/7
still [26] 5/22 6/19 31/1 41/17 54/16 66/20
                                               sum [1] 218/17                                  221/13 221/17 223/4
 67/9 67/11 73/9 73/11 79/1 80/10 94/13
                                               summarize [1] 219/4                            talked [7] 22/9 38/4 42/1 75/21 86/10 101/8
 96/23 116/8 123/7 139/1 142/4 158/21
                                               summary [3] 142/20 174/8 218/23                 162/11
 159/14 159/16 162/21 181/3 191/6 203/22
                                               summer [1] 200/1                               talking [20] 23/3 23/9 26/5 35/17 38/18
 213/4
                                               supervise [1] 147/5                             39/21 98/4 101/14 123/19 132/14 136/5
stips [1] 222/10
                                               supervisors [1] 159/6                           136/16 138/2 150/6 183/15 196/18 198/23
stipulate [3] 109/3 109/7 222/11
                                               supplier [1] 34/4                               200/6 200/7 208/16
stipulated [1] 116/20
                                               suppose [1] 72/19                              talks [3] 61/10 88/24 218/10
stipulation [5] 109/5 221/22 222/1 222/17
                                               supposed [5] 24/19 31/11 34/19 35/2 207/5      tampering [1] 159/19
 222/23
                                               supreme [4] 38/10 212/14 214/3 214/9           tape [1] 56/13
stipulations [1] 225/10
                                               sure [30] 8/1 8/1 12/2 12/25 13/6 15/2 15/24   tapes [4] 27/18 108/14 109/20 109/22
stomp [1] 56/4
                                                20/6 62/3 66/23 74/18 78/9 83/9 87/23 108/4   target [1] 209/3
stood [1] 92/25
                                                141/9 150/9 159/14 161/11 165/9 196/22        targeting [1] 90/22
stop [4] 66/6 128/15 180/4 209/6
                                                200/5 200/17 202/6 202/6 218/24 219/25        task [15] 15/14 19/21 27/11 29/10 41/5 41/6
store [1] 97/23
                                                220/16 223/7 223/9                             69/19 69/21 90/13 90/15 90/17 91/8 92/21
straight [2] 56/22 180/22
                                               surgery [1] 56/17                               98/13 109/12
street [64] 1/14 1/19 1/24 2/4 2/8 2/12 10/8
                                               surveil [1] 104/19                             Taz [3] 23/7 57/6 58/6
 12/15 13/22 13/24 14/1 14/5 17/25 18/1
                                               surveillance [26] 91/5 91/6 91/7 91/7 91/15    teaches [1] 223/14
 32/12 32/14 35/9 60/8 61/6 70/5 93/21 93/23
                                                91/19 92/22 93/19 94/19 94/22 94/22 95/5      team [8] 11/5 56/18 70/12 208/13 208/13
 93/24 94/12 94/16 94/24 94/25 96/24 97/12
                                                96/19 97/13 98/10 99/10 100/19 102/10          208/15 208/20 221/17
 98/15 98/18 98/19 99/14 99/15 99/15 99/17
                                                103/2 103/3 108/14 109/20 109/21 109/24       Technology [1] 170/22
 100/23 101/8 101/10 102/7 102/9 102/11
                                                110/1 110/15                                  telephone [2] 31/6 109/2
 102/17 103/5 104/17 104/19 104/22 105/9
                                               surveilled [1] 104/22                          tell [49] 23/13 28/25 43/4 43/19 43/23 44/8
 107/14 107/17 110/15 112/19 113/5 123/17
                                               Susan [1] 131/4                                 45/3 45/17 45/25 49/8 50/5 51/1 51/16 52/6
 123/18 123/25 124/20 131/10 135/4 138/3
                                               suspected [2] 38/11 172/22                      52/23 54/11 56/11 57/24 61/2 61/11 62/14
 138/22 143/20 196/25 197/1
                                               Sustain [1] 212/2                               65/7 93/3 99/19 108/24 113/6 114/7 125/10
streets [3] 50/13 90/11 121/1
                                               sustained [2] 131/20 197/24                     130/4 157/9 157/10 157/22 158/18 162/16
stretch [1] 65/22
                                               SUV [8] 93/9 93/10 95/8 98/19 99/13 102/6       163/1 163/22 173/15 175/3 182/8 185/3
stricken [2] 36/16 40/9
                                                104/20 104/23                                  193/13 194/25 199/9 200/1 212/10 216/3
Strike [1] 136/11
                                               swear [1] 146/2                                 216/4 222/25 223/25
striking [1] 138/8
                                               sweatshirt [1] 48/5                            telling [27] 12/23 17/6 18/7 19/19 20/21
structure [1] 162/16
                                               sweet [1] 12/12                                 22/13 22/22 23/4 23/6 23/11 24/4 25/6 27/12
                                                                                                                                         251



T            Case 2:18-cr-00249-MMB
                                  85/17Document      536
                                       86/17 87/17 88/1      Filed
                                                        88/3 88/4   12/19/19
                                                                  90/13         Page
                                                                          they [97] 13/3251
                                                                                         15/4of 255
                                                                                             15/5 16/4 16/14 17/14
                                                 93/25 99/9 99/15 100/16 100/25 101/4           17/17 17/18 17/20 17/23 17/23 17/23 17/25
telling... [14] 27/20 28/14 30/11 30/16 31/12
                                                 103/24 104/10 105/19 113/4 118/12 125/9        18/3 21/17 21/17 22/24 23/10 27/2 27/3 27/7
 31/21 32/3 33/1 34/1 80/25 85/2 85/4 196/5
                                                 128/4 129/15 136/14 138/19 139/7 145/4         28/20 30/11 30/24 30/24 33/6 33/6 34/22
 223/17
                                                 148/5 148/8 149/21 151/19 157/13 158/4         35/8 37/8 37/12 37/14 38/4 38/14 38/18
tells [1] 70/24
                                                 159/7 159/20 159/24 161/1 163/5 163/19         47/20 51/6 52/17 55/2 55/2 60/21 61/10
ten [18] 56/3 61/10 61/13 66/10 67/3 71/8
                                                 164/7 173/17 179/15 181/18 182/2 184/2         65/20 65/21 72/7 72/9 72/24 87/9 107/4
 110/17 113/13 154/5 179/13 179/17 180/2
                                                 184/4 184/5 186/1 191/18 192/1 192/15          107/11 108/16 108/19 108/20 108/22 108/24
 194/17 208/17 208/17 208/19 210/3 217/7
                                                 195/10 196/1 196/1 196/2 196/3 197/3 197/4     118/4 123/11 124/10 124/13 124/14 125/24
Ten-minute [1] 67/3
                                                 197/8 197/20 198/4 199/19 207/22 209/14        126/9 126/12 126/15 129/23 136/12 137/5
tenant [1] 124/6
                                                 216/13 217/17 220/8 221/4 221/11 222/12        137/12 137/13 139/4 153/21 155/4 155/24
term [2] 32/20 88/15
                                                 222/16 223/21 224/6                            158/6 158/17 159/7 161/10 162/13 165/20
terms [7] 26/5 32/19 105/13 193/25 218/15
                                                thefts [1] 147/7                                168/3 168/3 172/5 186/1 191/25 194/25
 218/21 220/2
                                                their [18] 5/25 17/19 21/18 38/13 47/21 72/9    210/1 214/1 219/11 219/11 219/12 220/23
terrorism [1] 207/18
                                                 117/18 117/18 136/13 137/4 137/12 156/4        220/25 222/5 222/12 222/18 222/24 223/22
test [31] 153/18 154/19 155/3 155/6 155/11
                                                 179/20 182/23 192/18 222/9 222/15 223/23      They'll [1] 223/18
 159/21 160/18 160/23 160/25 161/2 161/3
                                                them [44] 6/7 6/9 6/10 16/5 16/10 17/1 17/4    they're [20] 13/6 17/10 17/10 19/13 19/13
 161/3 161/5 161/5 161/7 161/8 163/3 163/7
                                                 17/6 27/12 27/13 28/5 31/9 33/10 33/18         54/24 72/19 72/24 87/9 87/9 120/6 123/10
 164/5 164/7 164/9 164/10 172/5 175/20
                                                 37/14 37/18 38/14 55/2 55/3 55/22 61/2         137/4 137/5 141/7 141/10 154/19 172/12
 176/12 176/15 176/16 176/17 176/23 176/25
                                                 61/10 82/7 92/14 102/5 108/21 108/23           179/20 217/20
 177/1
                                                 108/25 120/13 124/25 137/7 155/10 159/11      thing [18] 19/10 35/11 55/23 65/24 80/16
tested [7] 155/1 157/11 167/21 172/12
                                                 163/1 177/20 179/10 183/3 194/25 213/14        100/16 123/19 144/23 147/8 164/25 175/14
 172/15 175/19 176/12
                                                 214/8 214/22 218/15 220/7 223/23               178/12 189/20 200/18 216/16 218/8 223/16
testified [11] 10/22 32/21 34/7 46/2 50/8
                                                themselves [1] 120/19                           224/15
 57/7 70/19 71/7 155/24 165/2 198/6
                                                then [86] 6/2 7/10 7/23 9/23 10/8 10/20 15/3   things [10] 5/8 37/2 91/3 101/24 116/20
testify [17] 43/14 101/4 141/16 153/20
                                                 15/11 16/14 17/17 18/3 18/7 18/22 32/4 32/8    138/1 155/24 156/5 207/25 223/2
 155/14 172/24 178/14 203/5 206/11 207/3
                                                 37/17 54/21 56/3 56/4 56/16 64/11 64/13       think [49] 48/19 53/4 55/25 57/10 78/6 80/7
 218/3 219/2 222/6 222/12 224/13 225/15
                                                 68/20 70/24 74/13 76/18 78/10 94/17 98/2       86/6 111/17 127/13 138/12 145/2 145/4
 225/18
                                                 99/4 99/14 101/8 103/8 117/4 117/9 117/11      155/1 161/21 178/8 178/10 195/20 199/19
testifying [9] 35/4 42/6 53/9 53/12 57/8 57/9
                                                 119/18 120/12 121/7 124/15 126/23 132/16       202/3 202/7 202/8 202/14 205/23 210/5
 57/12 200/14 218/4
                                                 133/7 135/24 138/15 151/5 153/20 154/6         215/4 215/19 216/1 217/3 217/5 217/11
testimony [14] 27/2 27/7 53/16 53/19 64/8
                                                 157/14 159/6 159/16 159/22 160/11 160/18       218/25 219/1 219/2 219/3 219/23 220/6
 138/8 143/19 147/17 156/2 156/8 219/21
                                                 160/23 161/6 161/14 161/17 162/3 162/6         221/2 221/4 221/7 221/9 221/15 221/21
 219/24 219/25 223/22
                                                 162/13 164/16 166/4 166/18 175/16 175/18       221/22 222/2 222/10 222/16 222/21 223/14
testing [7] 154/24 157/7 157/12 158/20
                                                 175/18 180/12 202/4 207/18 207/20 209/5        225/12
 159/3 161/4 174/8
                                                 209/5 210/7 211/1 212/17 213/1 213/4 213/5    thinking [2] 31/18 59/12
tests [16] 155/8 157/15 159/23 160/15
                                                 214/11 214/16 219/10 219/11 219/19 219/21     third [12] 11/18 11/21 12/3 12/7 12/17 12/24
 160/17 160/19 161/10 163/25 167/25 168/2
                                                 223/22                                         13/3 31/1 127/14 132/17 133/5 163/3
 168/4 172/18 172/21 175/22 175/23 176/1
                                                there [95] 5/6 6/6 11/25 15/14 20/13 21/2      third-degree [8] 11/18 11/21 12/3 12/7
text [22] 54/4 54/14 54/15 54/23 55/3 64/11
                                                 25/17 26/3 26/12 36/9 70/4 76/24 77/4 77/20    12/17 12/24 13/3 31/1
 64/21 64/24 65/7 65/10 72/2 141/25 142/11
                                                 78/25 80/16 81/6 81/24 92/7 102/8 102/23      this [293]
 142/20 143/3 143/5 143/6 143/22 218/8
                                                 104/21 104/23 105/20 107/16 109/4 109/4       those [45] 14/6 14/7 14/9 54/23 57/17 62/18
 218/12 218/17 218/19
                                                 111/3 111/8 112/21 114/5 114/20 115/10         72/12 72/18 95/21 96/4 102/17 107/13
texts [1] 65/17
                                                 117/17 119/3 119/22 120/4 120/14 120/21        121/12 124/12 124/13 124/25 133/3 133/6
Tez [2] 56/11 56/24
                                                 121/7 121/10 122/4 124/17 127/17 128/15        151/14 155/8 155/11 155/12 157/11 161/10
than [16] 10/25 11/18 24/2 24/5 83/18 85/22
                                                 128/17 128/24 129/16 129/16 130/8 137/9        162/12 162/15 162/22 162/25 163/18 163/25
 86/19 87/3 90/6 105/13 145/17 161/24 163/8
                                                 138/6 139/3 139/9 139/12 139/14 139/24         170/19 176/1 180/11 181/16 181/19 191/23
 163/16 211/19 219/24
                                                 144/13 145/21 147/10 149/5 149/6 149/25        194/25 200/2 210/25 211/13 213/13 213/24
thank [73] 12/10 41/9 67/3 67/17 68/2 69/3
                                                 150/1 150/1 159/11 159/13 159/18 160/17        214/7 218/10 225/9
 87/5 88/4 88/5 89/9 89/10 89/17 96/12 106/2
                                                 165/11 165/23 166/9 166/13 170/12 176/20      though [5] 30/24 34/1 191/13 200/9 225/5
 106/3 106/9 106/21 112/14 121/22 121/24
                                                 178/7 181/13 197/7 198/7 199/13 204/7         thought [4] 31/11 31/23 78/22 217/10
 121/25 122/10 122/20 125/9 137/15 140/22
                                                 208/24 209/12 211/20 211/22 212/13 213/3      thousand [2] 155/10 155/11
 140/24 141/17 142/6 145/12 145/13 146/5
                                                 214/6 214/13 215/9 216/11 218/1 221/20        threat [1] 178/7
 149/14 152/3 152/11 152/11 152/19 156/10
                                                 222/16 223/19                                 threatened [1] 178/1
 160/21 167/4 169/7 169/8 169/9 169/17
                                                there's [50] 11/1 14/11 16/15 18/23 19/1       threats [2] 47/4 216/3
 169/23 170/4 177/8 178/24 179/2 179/4
                                                 20/13 29/21 35/16 46/14 60/19 61/9 68/10      three [29] 8/19 18/15 31/3 35/16 47/21 50/8
 179/5 187/12 187/20 187/20 187/24 188/2
                                                 76/9 76/18 76/24 77/4 79/16 81/6 82/15         51/2 52/24 123/12 133/1 133/3 160/17
 188/8 188/10 190/15 190/15 202/22 203/15
                                                 105/9 105/19 119/25 120/17 121/2 121/5         160/19 163/25 176/1 190/6 199/23 199/24
 203/22 205/25 206/6 206/7 206/14 206/16
                                                 121/17 121/18 128/7 128/18 128/23 128/24       199/24 200/3 200/22 201/4 201/6 210/10
 209/19 215/2 215/6 225/2 225/20
                                                 132/12 132/17 133/1 133/6 145/20 151/5         211/22 212/5 212/6 217/10 217/11
thanks [3] 99/23 137/24 177/9
                                                 157/19 157/19 159/15 161/4 163/10 164/21      through [31] 4/18 7/9 56/4 56/4 56/14 75/19
that [935]
                                                 165/12 165/18 178/14 195/25 217/19 223/25      75/20 82/24 86/4 86/9 86/14 100/11 111/20
that's [120] 8/16 9/3 10/21 12/4 12/12 16/7
                                                 224/16                                         111/22 115/24 116/19 116/21 126/24 133/4
 17/11 18/14 19/12 20/12 20/15 24/5 24/19
                                                these [35] 29/20 29/22 33/18 40/21 40/24        154/3 161/18 163/14 163/15 167/25 180/9
 25/2 25/21 27/23 30/10 33/12 33/20 37/4
                                                 55/21 58/15 64/23 66/25 72/3 72/15 72/24       180/23 181/19 182/20 216/1 223/6 223/22
 37/4 38/14 40/5 41/8 46/21 58/17 58/18
                                                 75/22 77/12 83/25 85/24 87/8 87/8 87/8        throughout [1] 154/6
 58/19 64/6 68/13 68/14 70/25 70/25 71/1
                                                 87/15 102/12 102/23 125/20 126/4 126/7        throwing [1] 95/17
 71/2 71/10 73/8 73/12 76/3 78/21 79/25 80/9
                                                 126/24 128/18 130/1 130/5 148/18 157/22       thrown [1] 216/1
 81/22 82/12 83/7 83/10 84/10 85/2 85/4
                                                 177/18 183/3 194/16 214/2                     Thursday [5] 145/4 219/22 220/5 220/8
                                                                                                                                      252



T                        Case 2:18-cr-00249-MMB         Document
                                       transcript [27] 15/3 15/13 15/16 536
                                                                        15/17 Filed 12/19/19
                                                                                  under           Page41/17
                                                                                        [12] 6/19 19/18 25267/11
                                                                                                             of 255
                                                                                                                 139/1
                                                15/21 15/23 16/14 16/18 16/19 19/5 19/7      142/4 147/16 165/21 181/3 203/22 218/23
Thursday... [1] 224/25
                                                20/12 20/21 20/22 28/7 28/13 29/2 37/3       222/18
Thus [1] 207/8
                                                61/16 83/12 182/2 182/6 182/9 183/1 183/15   underneath [3] 92/25 93/2 101/23
tie [2] 209/16 209/17
                                                186/1 226/4                                  underscore [1] 58/4
tight [1] 97/23
                                               transcripts [4] 82/6 82/6 82/8 183/12         understand [13] 15/9 27/8 30/22 32/10
till [1] 66/2
                                               translated [1] 82/5                           128/8 131/15 132/11 177/25 178/21 179/2
time [107] 7/2 7/4 7/5 7/7 14/12 16/21 20/15
                                               Transportation [1] 146/17                     179/10 206/13 217/9
 21/4 21/17 22/9 22/14 23/17 23/19 23/24
                                               trap [9] 13/19 13/20 17/24 43/11 43/14        unique [4] 158/2 158/3 174/12 175/6
 25/24 27/24 27/24 28/24 30/11 30/11 30/13
                                                43/17 43/20 88/24 89/1                       unit [5] 136/4 136/7 147/1 147/1 207/16
 32/3 39/25 41/6 41/25 44/22 59/3 59/4 62/23
                                               trash [2] 23/3 23/9                           UNITED [7] 1/1 1/3 1/10 1/13 1/14 97/25
 64/12 66/9 67/13 73/13 75/3 75/4 77/15
                                               travel [1] 163/14                             98/1
 92/20 93/4 93/9 95/6 95/7 95/8 97/2 97/4
                                               traveling [3] 92/8 139/3 141/7                units [1] 136/2
 97/13 97/16 97/18 98/7 98/13 98/16 98/24
                                               treason [1] 51/20                             universal [1] 63/7
 99/9 99/16 100/25 101/6 101/16 102/14
                                               Treaty [2] 107/18 109/16                      University [1] 153/24
 107/23 110/11 110/15 113/9 113/12 113/16
                                               trial [8] 1/9 29/19 178/22 217/8 217/11       unknown [3] 154/24 164/16 164/18
 114/22 120/13 120/14 120/15 123/7 126/12
                                                222/4 223/18 224/16                          unless [2] 51/6 139/13
 128/3 136/6 137/9 137/10 141/2 144/20
                                               trials [1] 221/20                             unload [1] 101/21
 145/13 154/4 154/5 162/3 164/11 165/18
                                               tried [2] 11/17 15/19                         until [12] 14/16 22/24 66/12 97/18 124/2
 177/24 178/17 179/23 179/25 180/4 180/10
                                               trip [4] 101/13 101/19 184/13 186/23          124/3 141/15 145/8 179/5 200/23 210/5
 183/16 183/20 184/10 186/22 188/18 189/22
                                               truck [16] 91/24 92/5 92/14 92/17 92/19       219/22
 190/1 190/7 199/9 199/11 199/20 202/3
                                                93/6 93/7 93/11 93/12 93/12 93/14 94/2       untruthful [2] 27/2 27/8
 202/22 207/17 208/21 208/22 210/9 219/24
                                                101/16 101/21 101/24 105/17                  unusual [5] 135/20 137/7 139/22 191/13
 220/2 225/22
                                               true [4] 12/4 150/13 151/1 195/11             192/15
times [25] 7/1 8/24 10/17 10/23 22/10 31/3
                                               trunk [3] 97/20 97/21 98/2                    up [109] 10/20 11/5 11/25 14/16 25/12 28/2
 37/4 161/20 165/16 165/17 190/4 190/5
                                               trustworthy [1] 126/15                        28/3 28/11 31/7 33/2 33/7 33/19 34/2 34/2
 190/6 196/8 199/21 199/24 199/25 200/3
                                               truth [1] 35/3                                37/2 42/13 43/11 48/1 48/15 53/14 53/25
 200/11 200/18 200/19 201/4 201/7 202/4
                                               try [9] 56/4 126/23 137/25 192/18 216/17      55/6 56/17 57/20 58/12 61/16 64/16 67/1
 209/8
                                                218/6 218/7 218/11 219/4                     67/25 68/2 73/18 85/15 85/18 85/20 88/20
timing [1] 199/13
                                               trying [14] 16/3 16/25 17/10 29/17 30/14      91/2 92/17 92/23 93/1 93/4 93/5 93/7 93/11
TIMOTHY [1] 1/13
                                                34/14 37/9 37/20 38/2 66/20 193/4 200/12     93/11 93/12 93/13 93/14 93/18 93/21 93/22
timothy.stengel [1] 1/16
                                                202/20 214/14                                94/1 94/21 95/17 95/24 95/25 97/14 97/14
tinted [1] 97/17
                                               TT [1] 58/4                                   97/21 97/21 98/1 98/16 98/18 98/23 99/2
tired [1] 105/7
                                               Tuesday [18] 145/1 145/18 178/5 207/5         99/5 99/10 99/14 104/1 105/10 106/12
titled [1] 76/6
                                                215/7 215/12 216/8 216/9 219/5 219/11        108/21 108/22 108/23 108/25 111/20 118/1
today [25] 30/20 34/17 34/24 35/3 35/18
                                                219/14 221/15 222/11 223/12 224/10 224/14    118/12 118/13 122/14 125/21 132/6 133/25
 66/19 71/21 73/25 75/3 75/15 78/10 82/8
                                                225/7 225/9                                  149/22 150/11 152/22 156/7 158/4 158/16
 84/1 111/7 111/24 144/24 145/19 181/8
                                               turn [4] 99/5 141/7 141/13 187/18             159/11 161/7 161/17 162/6 164/20 169/14
 188/9 188/25 202/22 203/4 206/11 207/4
                                               turned [1] 214/22                             169/20 181/21 184/15 187/5 188/3 197/2
 216/2
                                               turns [1] 161/17                              198/17 202/18 202/19 209/5 211/15 212/13
together [14] 19/2 19/13 64/25 68/19 100/8
                                               TVs [2] 81/9 81/18                            219/20 220/18 222/11
 100/13 158/6 162/19 162/23 163/1 193/22
                                               twelve [1] 208/18                             Updegraf [1] 218/2
 193/24 199/14 216/23
                                               twisting [1] 25/11                            upon [4] 40/24 95/5 125/18 208/18
told [22] 13/12 15/4 15/4 16/4 17/14 17/23
                                               two [56] 5/8 8/14 8/15 13/12 13/13 13/19      upper [1] 174/13
 17/25 22/19 22/24 24/24 25/7 27/12 31/9
                                                18/5 19/15 34/14 44/14 51/5 71/13 78/18      upset [1] 23/16
 31/23 56/5 95/22 118/7 180/2 197/18 211/14
                                                79/6 80/4 83/2 86/5 93/23 93/24 94/2 94/16   upstairs [1] 117/9
 225/16 225/17
                                                95/9 100/9 100/10 114/24 119/17 119/24       us [45] 11/16 12/23 25/7 28/25 30/16 32/4
tomorrow [2] 66/2 66/3
                                                120/1 120/3 124/14 129/18 130/24 135/11      33/1 34/1 35/9 38/10 43/23 45/3 45/25 49/8
too [6] 19/10 19/10 129/15 214/18 219/1
                                                157/19 157/22 161/4 163/8 164/17 178/14      53/5 61/11 62/14 65/7 82/9 82/10 83/6 85/4
 221/4
                                                191/20 193/17 194/18 194/19 194/24 200/2     98/14 108/25 113/3 125/8 136/15 140/16
took [10] 36/5 49/2 54/5 61/10 87/25 101/24
                                                200/18 201/4 213/13 214/2 214/20 216/11      157/24 161/6 167/6 180/2 185/3 208/24
 175/11 213/1 214/6 214/9
                                                216/23 217/13 217/15 221/20 223/18           210/1 211/4 212/12 213/7 213/9 213/11
top [17] 48/1 48/4 48/12 48/19 98/9 99/18
                                               Two-headed [1] 44/14                          214/5 214/5 222/17 225/16 225/17
 112/1 115/4 127/1 132/6 149/18 149/22
                                               two-year [1] 201/4                            USA [1] 221/17
 150/15 157/19 161/22 164/20 189/20
                                               type [3] 23/17 23/19 81/11                    usdoj.gov [2] 1/16 1/16
total [1] 218/17
                                               types [3] 147/2 147/6 161/4                   use [7] 32/5 73/17 134/3 164/10 174/12
touch [1] 56/15
                                               typically [2] 130/15 149/21                   201/15 222/15
touched [2] 56/19 77/14
                                                                                             used [7] 26/5 32/23 38/14 57/14 71/3 88/15
tough [3] 100/14 137/24 137/25                 U                                             186/9
towards [3] 27/1 47/25 99/1
                                               U.S [3] 1/24 37/8 179/20                      uses [3] 163/9 163/11 185/15
tower [1] 93/25
                                               uh [6] 24/14 103/4 120/24 199/6 201/19        using [4] 56/7 139/4 218/15 224/6
towers [1] 94/16
                                               201/19                                        usual [1] 66/24
tracks [3] 30/14 30/17 92/24
                                               Uh-huh [4] 24/14 103/4 120/24 199/6           usually [6] 90/21 208/17 208/22 208/25
trafficking [2] 90/21 91/2
                                               Uh-uh [1] 201/19                              209/1 222/16
Trailblazer [1] 102/5
                                               ultimate [1] 20/14
train [1] 92/24                                                                              V
                                               ultimately [1] 111/19
training [8] 153/25 154/4 154/5 154/16
                                               uncertainty [4] 165/11 165/18 165/22          V-A-U-G-H-N [1] 146/7
 170/23 171/1 171/2 171/20
                                               165/23                                        v-neck [1] 79/4
transaction [1] 218/10
                                               undefeated [1] 50/12                          valid [2] 139/1 148/7
                                                                                                                                     253



V            Case 2:18-cr-00249-MMB
                                 vs [1] Document
                                        1/4      536 Filed 12/19/19   Page[12]
                                                                 Wednesday    253145/3
                                                                                    of 255
                                                                                        219/8 219/12 219/18
                                                                  219/21 220/4 223/8 223/9 223/10 223/15
valleys [3]163/17 163/19 163/21  W                                223/24 224/13
value [5] 56/17 59/17 165/12 165/13 166/18
                                              wait [6] 56/15 56/21 66/2 80/4 200/23         weed [2] 26/22 32/18
values [2] 68/7 68/10
                                              200/23                                        week [3] 21/24 171/2 216/1
Vanity [2] 53/18 54/19
                                              waited [1] 110/22                             weekend [11] 215/5 215/6 215/8 215/11
vantage [1] 97/1
                                              waiting [2] 91/24 210/9                       215/12 216/7 216/22 224/3 225/19 225/20
various [4] 47/3 70/19 70/19 157/15
                                              walk [13] 75/19 95/1 95/11 95/12 95/14 97/4   225/23
vastly [1] 81/13
                                              98/3 99/4 100/11 108/20 116/19 116/20         weeks [1] 217/10
VAUGHN [9] 3/18 146/7 146/12 146/16
                                              120/12                                        weigh [4] 159/17 165/17 175/20 176/10
 147/19 147/21 147/22 148/25 150/13
                                              walked [7] 93/8 94/25 95/18 98/17 98/24       weighed [5] 160/4 160/11 176/7 176/11
vault [2] 159/5 159/10
                                              105/10 114/9                                  176/12
vehicle [10] 93/18 97/19 97/20 97/21 98/19
                                              walking [7] 95/12 97/5 97/11 98/16 99/1       weighing [4] 159/21 160/1 165/14 165/22
 98/21 98/22 98/23 147/1 147/7
                                              99/2 179/15                                   weight [20] 156/8 157/12 157/14 159/22
vehicles [5] 92/21 146/18 146/24 148/19
                                              wall [1] 81/20                                159/24 160/7 160/9 165/5 165/13 165/19
 149/4
                                              Walnut [1] 2/4                                165/21 165/25 166/3 168/12 175/17 175/18
verdict [6] 145/16 145/17 219/13 222/20
                                              want [58] 5/19 7/9 17/5 18/14 20/23 20/25     175/19 175/19 218/18 218/21
 222/24 225/6
                                              23/3 28/7 28/14 30/11 30/13 35/5 37/2 42/5    welcome [3] 125/12 125/13 180/22
verdicts [1] 220/2
                                              53/25 57/20 59/4 60/1 64/15 68/1 73/8 73/15   well [36] 6/3 9/3 12/3 15/3 16/2 21/13 25/2
verify [1] 175/14
                                              84/14 93/25 100/16 110/10 116/19 116/20       31/20 32/2 32/8 34/6 41/24 44/17 69/22 71/3
versa [1] 196/10
                                              125/8 134/3 137/25 141/5 141/14 177/22        81/14 83/2 84/6 136/10 136/16 138/5 141/22
very [26] 5/9 5/9 38/9 75/11 75/12 88/15
                                              178/12 179/4 180/4 180/6 180/7 181/19         148/12 154/7 165/24 189/13 192/25 194/3
 109/9 109/9 113/2 116/19 122/22 140/22
                                              184/8 187/5 187/6 191/6 200/5 200/17          195/9 197/18 202/13 202/17 216/6 219/10
 141/25 144/24 149/22 150/15 152/11 169/7
                                              213/11 214/5 215/5 215/17 216/21 219/9        222/2 223/13
 169/21 177/8 189/13 202/22 203/15 215/18
                                              219/17 220/16 221/7 223/2 223/10 225/17       went [14] 22/5 37/3 57/9 86/9 94/17 94/23
 215/19 224/1
                                              wanted [16] 22/14 22/14 24/3 24/8 24/16       97/20 102/8 109/18 138/19 154/3 167/25
vestibule [1] 120/17
                                              29/22 34/22 35/20 37/14 80/16 141/7 145/5     205/14 210/8
Via [1] 109/2
                                              166/14 203/6 223/21 225/9                     were [111] 7/11 7/23 8/2 8/7 8/7 8/13 8/19
vice [1] 196/10
                                              wants [3] 5/24 34/10 187/7                    9/14 9/19 10/4 10/25 14/20 17/24 23/6 23/12
victim [1] 13/5
                                              war [2] 56/2 56/7                             26/2 26/12 26/22 26/23 28/22 29/8 30/11
video [80] 14/22 22/20 39/20 40/1 40/2
                                              warnings [4] 37/12 38/13 210/19 210/20        30/12 30/16 30/24 31/10 31/11 31/20 31/20
 42/10 58/14 58/22 59/3 59/4 59/8 59/11
                                              warrant [3] 46/4 60/7 210/12                  31/21 32/2 37/9 37/20 37/24 38/18 42/5 53/9
 59/14 59/15 59/19 59/19 59/21 60/17 61/20
                                              was [339]                                     53/21 53/22 57/8 68/14 82/6 82/12 82/23
 61/25 62/9 62/18 62/20 62/21 63/2 63/8
                                              wasn't [9] 28/19 29/6 30/13 37/25 75/8        83/10 91/14 91/19 96/18 96/22 97/1 97/7
 63/21 63/23 63/25 64/6 67/22 68/4 74/16
                                              78/10 112/6 138/21 201/24                     97/9 97/11 98/13 102/23 107/6 107/9 107/19
 74/17 74/18 75/5 75/16 77/17 82/1 82/4
                                              watched [5] 56/8 92/25 95/20 110/18 116/25    107/24 110/25 111/21 112/2 112/17 113/15
 82/13 82/23 83/7 83/11 83/12 83/13 83/19
                                              watching [1] 120/9                            119/22 120/14 123/7 123/24 124/5 124/10
 83/20 83/22 83/23 84/4 85/22 86/3 86/8
                                              water [3] 60/8 61/6 161/23                    124/13 124/13 124/14 125/23 125/24 126/9
 86/18 95/10 95/10 95/12 96/9 96/13 96/16
                                              wavelengths [2] 163/15 163/18                 126/12 131/5 131/12 131/13 135/18 136/7
 103/8 105/9 105/19 110/18 111/17 112/21
                                              way [25] 15/11 23/17 23/19 33/12 33/20        139/4 139/23 148/12 150/13 157/9 160/17
 113/3 113/6 113/25 114/7 114/22 115/1
                                              48/11 60/2 74/11 76/24 80/9 83/20 91/2        160/18 160/19 160/20 166/17 168/3 168/4
 115/11 116/16 116/25 216/12 217/14 217/17
                                              91/25 105/6 110/17 117/23 117/24 140/3        175/23 177/18 177/18 185/3 185/20 185/23
 217/17
                                              161/21 165/15 178/22 179/20 182/11 215/20     186/19 188/18 204/7 205/2 205/10 207/3
videos [21] 5/12 59/12 63/4 63/8 77/23 79/9
                                              219/10                                        208/6 208/12 210/3 211/20 211/22
 81/3 81/3 81/7 82/5 82/15 82/19 82/24 83/5
                                              ways [1] 178/14                               weren't [5] 32/3 37/17 101/22 118/7 118/7
 83/25 84/5 85/25 95/20 95/21 96/4 181/11
                                              we [239]                                      west [70] 1/5 1/18 22/14 22/20 23/1 24/9
view [4] 92/11 93/8 109/24 182/5
                                              we'll [29] 15/3 28/21 33/10 64/12 66/23       34/23 34/25 35/19 39/21 43/8 44/11 48/2
viewed [1] 70/15
                                              66/24 141/16 141/17 144/20 144/22 144/24      49/13 50/10 51/4 51/4 51/18 52/8 53/1 54/16
views [4] 74/7 74/13 74/17 75/9
                                              145/7 145/23 178/4 178/25 179/24 180/12       54/17 54/18 54/20 56/1 57/9 58/10 58/22
Village [2] 107/18 109/16
                                              187/11 209/2 218/11 219/19 219/23 222/1       62/1 64/1 64/2 64/4 64/7 72/18 73/9 73/15
violated [1] 8/18
                                              222/2 223/1 223/3 223/13 224/8 225/12         77/23 79/8 91/22 94/1 97/13 97/18 97/20
violation [2] 8/20 8/22
                                              we're [51] 20/16 27/1 28/20 33/9 41/14        97/20 98/5 99/7 99/9 113/4 182/21 185/25
violence [8] 26/6 47/4 90/19 90/20 90/22
                                              43/23 44/8 45/3 45/17 49/8 50/5 51/1 51/16    189/6 191/8 191/14 192/1 196/6 204/20
 90/23 91/4 208/2
                                              52/6 52/23 54/11 57/24 64/13 65/13 66/8       205/4 205/12 205/17 208/14 209/13 209/14
violent [4] 90/12 207/20 207/24 208/3
                                              66/20 73/8 98/4 125/11 136/5 136/16 145/1     209/18 209/21 210/10 210/15 210/19 211/20
Virginia [1] 171/3
                                              145/21 150/6 151/24 178/16 183/6 183/6        212/4 212/10
visible [1] 163/9
                                              184/25 185/1 198/23 200/8 204/9 207/6         West's [17] 42/19 43/7 43/25 44/12 47/11
visit [1] 108/16
                                              209/1 209/3 215/5 215/7 216/7 216/10 217/5    49/3 49/24 50/19 51/10 51/24 52/15 55/11
visiting [1] 110/24
                                              219/13 219/19 222/9 222/11 224/17             62/17 72/6 72/13 198/2 198/11
visitor [1] 108/15
                                              we've [9] 16/11 58/16 62/6 119/24 121/16      western [1] 94/25
vitae [1] 154/14
                                              142/12 177/25 217/11 221/18                   what [309]
voice [6] 106/12 122/14 152/22 169/20
                                              weapon [4] 25/22 26/14 33/20 33/22            what's [42] 7/3 13/2 13/20 13/24 21/6 28/25
 182/14 188/2
                                              weapons [3] 24/25 25/16 25/17                 33/13 45/23 49/15 51/19 54/2 59/9 63/10
voices [3] 182/23 185/4 185/23
                                              wear [1] 76/15                                72/21 82/11 84/7 110/4 112/11 114/22 125/2
voir [6] 3/20 3/22 152/24 155/18 169/25
                                              wearing [5] 48/1 48/4 48/11 76/14 79/4        128/17 129/2 132/11 132/18 133/21 142/15
 173/3
                                              web [1] 70/20                                 147/4 154/8 161/2 164/9 167/17 173/12
Volkens [1] 212/22
                                              web-based [1] 70/20                           174/6 174/20 175/4 175/13 176/15 176/23
Volume [2] 47/21 72/5
                                              website [3] 59/13 84/11 85/4                  181/22 181/25 211/25 212/1
Volvo [1] 91/24
                                              websites [1] 85/5                             whatever [11] 24/3 35/19 35/23 38/14
                                                                                                                                     254



W                       Case 2:18-cr-00249-MMB        Document
                                      148/11 165/12 194/24          536
                                                           201/20 203/4     Filed163/8
                                                                        216/23     12/19/19      Page 254 of 255
                                                                                       217/24 225/11
                                              222/16                                        workstation [1] 159/12
whatever... [7] 127/25 139/4 178/25 187/7
                                              wife [6] 209/13 212/9 212/10 212/12 212/17    world [6] 23/4 23/6 87/6 87/10 87/16 197/3
217/1 219/8 219/17
                                              213/11                                        worry [1] 171/8
whatsoever [1] 217/21
                                              wife's [1] 212/21                             worse [2] 24/2 24/5
when [89] 10/8 10/9 10/16 12/14 16/16
                                              wiggle [1] 18/23                              worth [1] 5/18
17/10 19/25 20/4 23/1 23/2 24/2 24/8 24/10
                                              will [26] 6/16 17/25 19/2 20/22 34/20 36/16   would [108] 9/14 23/9 23/13 24/1 25/8 27/16
26/2 26/11 28/17 28/22 28/25 29/14 29/15
                                              43/1 43/2 49/14 64/8 66/10 134/7 141/8        28/8 28/12 46/19 68/20 71/20 74/17 74/17
31/10 33/1 38/18 42/6 43/2 53/9 53/13 57/8
                                              145/1 145/3 162/2 163/20 178/17 180/8         75/7 75/12 76/15 76/17 76/18 81/12 81/13
66/21 68/14 70/24 71/21 74/16 74/18 74/25
                                              180/10 180/22 193/21 201/17 215/9 216/6       87/15 94/11 95/11 95/12 96/5 97/4 97/22
79/13 82/10 86/9 87/5 88/2 92/23 93/11
                                              224/23                                        100/23 100/25 101/19 102/19 108/2 108/6
93/17 94/15 95/11 95/11 95/18 96/1 99/1
                                              WILLIAM [4] 3/6 41/18 67/10 142/3             108/9 108/16 108/19 108/20 108/20 108/22
99/10 102/7 105/10 108/12 108/15 108/15
                                              Williams [3] 149/19 151/2 151/17              108/22 108/24 108/24 109/1 110/1 113/20
110/18 110/25 114/9 116/16 118/4 124/2
                                              willing [6] 19/13 19/13 19/16 211/4 216/22    113/22 116/20 118/21 118/24 120/16 120/21
132/11 137/3 145/23 153/21 154/2 156/2
                                              220/1                                         121/5 124/25 127/19 127/21 128/10 128/20
159/2 159/4 159/9 159/19 165/13 165/22
                                              windows [1] 97/18                             129/8 129/9 130/8 133/7 133/22 136/20
174/10 175/9 180/12 180/16 193/13 193/18
                                              wintertime [2] 200/4 200/9                    136/25 137/6 137/9 137/13 137/14 141/13
199/10 201/14 208/15 208/22 208/23 210/11
                                              wipe [1] 214/12                               141/14 150/14 150/15 155/10 157/10 166/19
210/20 220/1 224/2 224/23
                                              wish [1] 177/21                               166/19 166/20 172/20 182/14 183/9 183/19
whenever [3] 24/8 74/17 219/18
                                              withdraw [3] 40/6 40/7 40/8                   186/8 188/22 189/25 190/2 194/25 196/20
where [67] 11/4 13/21 22/9 22/20 27/22 33/7
                                              withdrawn [2] 57/7 183/10                     196/21 197/6 202/9 208/19 208/25 210/25
38/10 43/20 52/17 59/11 60/8 60/19 61/10
                                              WITHERELL [15] 1/12 3/4 3/6 3/9 3/24          213/13 218/5 219/1 219/3 219/4 220/5 220/6
63/23 65/7 70/25 72/3 72/24 73/8 78/7 78/24
                                              3/25 4/1 4/5 24/22 25/16 59/4 68/6 69/16      220/20 221/9 221/19 221/21 222/17 222/18
81/23 84/23 86/2 86/5 86/17 86/18 91/19
                                              179/7 179/22                                  223/8 224/20
92/16 92/24 93/20 94/11 94/17 96/22 97/1
                                              within [3] 97/5 97/19 202/15                  wouldn't [10] 28/7 34/3 73/17 85/8 87/4
97/14 100/22 100/22 108/9 109/15 119/23
                                              without [3] 128/12 202/9 211/4                130/4 139/20 141/15 201/24 214/10
120/16 120/21 123/1 124/9 127/7 129/15
                                              witness [121] 5/7 6/4 6/15 6/15 18/19 37/22   wrapped [1] 97/23
132/2 146/16 147/3 150/14 153/4 162/12
                                              38/21 41/11 41/12 41/13 42/14 43/21 45/8      write [4] 5/25 83/6 87/21 112/6
170/5 188/22 190/2 190/7 191/18 192/1
                                              46/7 47/6 48/8 48/22 49/19 50/14 51/7 61/15   written [1] 222/11
201/12 203/8 209/9 212/12 215/22 215/23
                                              64/12 66/17 66/17 66/20 89/11 89/12 89/16     wrong [6] 13/22 13/23 27/22 35/9 193/13
221/16 223/1
                                              96/7 106/4 106/5 106/8 110/4 111/12 112/11    201/3
Where's [1] 5/4
                                              116/2 122/1 122/2 122/9 125/2 133/15          wrote [6] 27/3 33/6 33/18 72/18 83/12 87/25
Whereupon [9] 59/15 60/17 61/20 62/9 63/2
                                              140/25 141/1 141/3 141/11 141/13 141/13
63/21 96/13 113/25 145/14
                                              141/16 141/19 141/23 142/15 146/2 146/2       Y
whether [18] 12/24 35/12 35/12 68/10 80/10
                                              146/2 146/4 147/13 148/22 150/20 151/22       y'all [3] 35/10 35/12 53/4
105/6 144/13 145/20 147/10 148/6 154/19
                                              152/13 152/14 152/18 154/8 155/16 156/2       yards [2] 97/6 97/15
155/4 172/5 172/12 211/8 211/9 222/24
                                              156/8 156/11 158/9 166/25 167/13 169/3        yeah [118] 7/6 7/17 8/5 8/10 8/12 8/17 8/21
225/15
                                              169/10 169/11 169/16 171/4 172/8 172/9        9/22 10/2 10/3 11/6 11/10 11/12 12/13 12/14
which [31] 8/6 18/4 27/16 31/25 54/5 60/15
                                              173/1 173/4 173/6 174/17 177/5 177/10         12/25 13/11 13/18 16/9 16/13 17/13 17/16
62/17 74/18 84/4 85/22 87/21 93/21 94/14
                                              177/11 177/17 177/25 179/12 179/13 179/19     17/22 18/2 18/6 18/10 18/25 19/4 19/20
94/14 95/3 95/8 96/1 120/9 124/11 147/11
                                              180/2 180/5 180/12 181/22 184/15 185/18       19/23 20/2 20/10 21/22 22/16 22/23 24/18
160/15 160/20 160/23 160/24 161/7 171/7
                                              186/11 187/4 187/6 187/11 187/14 187/18       24/21 24/24 25/1 25/17 25/18 25/20 26/24
174/13 175/6 175/19 207/18 218/1
                                              187/19 187/23 197/12 197/23 200/10 203/17     27/5 27/9 27/14 29/7 29/14 29/17 30/10 31/8
while [6] 10/23 94/6 97/11 110/10 137/5
                                              203/18 203/24 204/14 204/24 205/8 205/14      31/13 32/13 33/23 34/8 35/13 66/7 66/23
215/13
                                              206/8 206/9 206/15 214/24 215/3 218/1         72/19 80/13 86/9 86/9 87/25 91/6 91/22
white [15] 79/4 88/1 93/4 93/9 93/10 94/2
                                              224/7 225/3                                   101/1 112/17 117/25 119/22 120/17 128/2
95/8 98/19 99/13 102/6 104/20 104/23
                                              witnesses [11] 66/25 67/2 155/23 156/1        128/2 132/20 188/14 188/20 189/1 190/10
111/11 149/23 209/16
                                              177/18 178/2 179/1 179/9 216/11 217/13        191/10 191/12 191/15 191/15 191/17 191/22
who [68] 5/24 11/8 21/9 28/22 28/25 32/16
                                              223/10                                        192/6 192/8 192/10 192/12 192/12 192/14
34/10 38/11 40/19 41/7 48/3 48/6 48/7 48/15
                                              wolverines [1] 56/20                          192/18 192/25 193/4 193/12 193/25 194/3
48/17 48/20 60/13 61/2 62/14 63/25 78/23
                                              woman [1] 8/23                                194/7 194/11 194/20 194/22 196/5 196/7
79/1 82/18 83/17 83/19 84/12 87/8 97/9 98/5
                                              won't [1] 64/23                               196/20 196/20 196/21 198/20 199/16 199/16
111/5 127/19 128/11 128/19 130/9 131/12
                                              wood [1] 56/13                                199/18 199/20 201/6 201/6 201/7 201/11
139/11 139/12 139/13 139/14 139/17 151/16
                                              word [8] 32/5 32/23 38/9 56/24 73/17          201/16 201/16 201/17 202/8 203/11
156/1 177/20 177/22 182/9 183/15 185/3
                                              150/16 155/23 212/14                          year [7] 8/6 10/4 14/18 21/25 24/11 75/4
185/13 185/23 186/8 189/2 189/4 189/17
                                              words [6] 17/4 17/5 20/9 72/24 81/23 87/8     201/4
191/18 192/4 194/4 194/14 194/25 199/1
                                              work [26] 19/13 19/14 112/19 116/10 123/1     years [33] 7/21 8/14 8/15 8/19 11/22 12/1
202/5 202/6 202/6 204/19 209/12 217/15
                                              123/4 124/16 126/24 146/16 146/17 153/4       12/7 15/1 16/6 16/12 17/2 17/6 17/8 17/14
217/22 221/19 224/6
                                              153/5 159/10 165/21 170/5 170/6 171/20        40/19 41/7 78/18 79/6 80/4 83/2 100/9
whoever [5] 117/17 138/16 139/9 149/21
                                              188/13 188/15 193/13 195/25 207/25 208/1      100/10 112/20 112/24 153/14 170/11 194/17
150/3
                                              216/19 216/22 225/13                          196/13 200/2 200/18 202/21 207/14 207/20
whole [13] 29/7 33/17 56/9 56/10 56/13
                                              worked [4] 61/3 100/13 123/2 224/15           yellow [1] 175/8
56/21 56/23 82/4 164/22 184/25 197/3
                                              working [19] 107/6 107/9 107/19 108/12        yes [313]
207/17 216/16
                                              110/14 110/25 123/7 123/8 188/19 193/2        yesterday [21] 5/15 14/22 15/14 20/3 22/10
whom [6] 65/10 65/10 107/1 127/4 129/8
                                              193/3 216/25 217/1 217/7 220/12 220/14        24/23 25/6 25/9 25/14 26/19 27/8 27/15
136/22
                                              223/20 224/1 225/8                            27/18 28/13 31/5 32/21 34/7 78/5 145/15
whose [3] 28/11 149/7 151/7
                                              workload [1] 159/8                            177/16 177/16
why [19] 7/7 23/13 24/1 29/21 35/3 35/21
                                              works [14] 33/12 45/22 61/2 70/23 71/2        yet [4] 14/10 78/13 141/19 141/20
38/1 110/21 112/4 130/16 131/8 131/10
                                              71/10 129/11 129/15 129/16 161/25 162/24      Yo [1] 58/6
                                                                                  255



Y            Case 2:18-cr-00249-MMB Document 536 Filed 12/19/19 Page 255 of 255
York [4] 80/2 188/23 191/17 203/9
you [1259]
you'd [1] 10/16
you'll [5] 19/25 20/4 20/7 41/6 66/25
you're [89] 6/19 8/3 10/16 11/7 11/25 12/15
12/16 13/6 17/11 17/19 18/8 18/11 20/4
21/16 21/20 22/10 24/19 25/11 29/25 29/25
30/15 30/20 30/21 30/22 32/3 32/12 33/1
33/1 34/1 34/1 34/2 34/13 34/14 34/17 41/16
48/7 59/3 66/6 67/11 70/23 72/12 78/24 79/1
79/8 80/25 83/9 85/6 85/9 86/5 86/17 90/15
94/8 100/10 101/4 102/16 108/12 113/1
116/10 116/13 116/22 118/10 120/9 121/25
122/21 136/17 138/2 140/23 142/4 147/3
160/14 162/19 165/9 165/22 169/7 180/24
181/3 193/3 195/4 195/8 196/16 200/6 200/7
203/15 203/22 206/25 216/21 218/12 219/18
221/7
you've [32] 62/21 63/13 63/13 69/22 69/25
70/1 70/19 78/15 79/6 82/24 83/2 83/7 83/25
85/24 121/18 130/5 140/13 140/16 148/3
160/11 164/12 171/22 172/15 182/3 196/15
197/7 197/18 199/21 201/3 215/19 215/20
225/19
young [7] 35/24 36/2 156/3 189/20 198/17
202/18 202/19
your [275]
yours [2] 26/7 56/3
yourself [6] 19/17 29/11 30/1 30/3 32/24
106/20
YouTube [11] 59/13 59/23 59/24 61/25
68/16 68/20 70/21 82/16 87/5 87/6 181/11
Z
zip [2] 48/1 48/15
zip-up [2] 48/1 48/15
zoom [5] 79/2 125/8 150/3 160/8 164/21
zoomed [1] 132/2
